Exhibit 10.1

EXECUTION VERSION

SENIOR SECURED REVOLVING CREDIT AGREEMENT

dated as of May 2, 2018

among

PBF HOLDING COMPANY LLC,

DELAWARE CITY REFINING COMPANY LLC,

PAULSBORO REFINING COMPANY LLC,

TOLEDO REFINING COMPANY LLC,

CHALMETTE REFINING, L.L.C., and

TORRANCE REFINING COMPANY LLC

as Borrowers,

and

THE OTHER LOAN PARTIES PARTY HERETO,

as Loan Parties,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, and as Swingline Lender,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

ABN AMRO CAPITAL USA LLC,

BNP PARIBAS,

CITIBANK, N.A.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

MUFG BANK, LTD.,

NATIXIS, NEW YORK BRANCH,

ROYAL BANK OF CANADA, and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,

and

BARCLAYS BANK PLC,

SOCIETE GENERALE,

SUNTRUST BANK,

REGIONS BANK, and

SUMITOMO MITSUI BANKING CORPORATION,

as a Co-Documentation Agents

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Article I DEFINITIONS

     1  

Section 1.01

  Defined Terms      1  

Section 1.02

  Classification of Loans and Borrowings      47  

Section 1.03

  Terms Generally      47  

Section 1.04

  Accounting Terms; GAAP      47  

Section 1.05

  Resolution of Drafting Ambiguities      48  

Section 1.06

  Pro Forma Calculations      48  

Article II THE CREDITS

     49  

Section 2.01

  Commitments      49  

Section 2.02

  Loans      49  

Section 2.03

  Borrowing Procedure      51  

Section 2.04

  Evidence of Debt; Repayment of Loans      52  

Section 2.05

  Fees      53  

Section 2.06

  Interest on Loans      54  

Section 2.07

  Termination and Reduction of Commitments      54  

Section 2.08

  Interest Elections      55  

Section 2.09

  [Intentionally Omitted]      56  

Section 2.10

  Optional and Mandatory Prepayments of Loans      56  

Section 2.11

  Alternate Rate of Interest      58  

Section 2.12

  Yield Protection      60  

Section 2.13

  Breakage Payments      61  

Section 2.14

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      62  

Section 2.15

  Taxes      64  

Section 2.16

  Mitigation Obligations; Replacement of Lenders      67  

Section 2.17

  Swingline Loans      68  

Section 2.18

  Letters of Credit      69  

Section 2.19

  Defaulting Lenders      76  

Section 2.20

  Increase in Commitments      78  

Section 2.21

  Determination of Borrowing Base      82  

Section 2.22

  Accounts; Cash Management      87  

Article III REPRESENTATIONS AND WARRANTIES

     88  

Section 3.01

  Organization; Powers      88  

Section 3.02

  Authorization; Enforceability      88  

Section 3.03

  No Conflicts      89  

Section 3.04

  Financial Statements; Projections      89  

Section 3.05

  Properties      89  

Section 3.06

  [Reserved]      90  

Section 3.07

  Equity Interests      90  

Section 3.08

  Litigation; Compliance with Laws      90  

Section 3.09

  [Reserved]      90  

Section 3.10

  Federal Reserve Regulations      90  

Section 3.11

  Investment Company Act      91  

Section 3.12

  Use of Proceeds      91  

Section 3.13

  Taxes      91  

Section 3.14

  No Material Misstatements      91  

Section 3.15

  Labor Matters      92  

Section 3.16

  Solvency      92  

Section 3.17

  Employee Benefit Plans      92  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 3.18

  Environmental Matters      93  

Section 3.19

  Insurance      94  

Section 3.20

  Security Documents      94  

Section 3.21

  Anti-Terrorism Laws      95  

Section 3.22

  Location of Material Inventory      96  

Section 3.23

  Accuracy of Borrowing Base      96  

Article IV CONDITIONS TO CREDIT EXTENSIONS

     96  

Section 4.01

  Conditions to Effectiveness and Initial Credit Extension      96  

Section 4.02

  Conditions to All Credit Extensions      97  

Section 4.03

  Conditions to Initial Credit Extension to an Eligible Subsidiary      98  

Article V AFFIRMATIVE COVENANTS

     99  

Section 5.01

  Financial Statements, Reports, etc.      99  

Section 5.02

  Litigation and Other Notices      102  

Section 5.03

  Existence; Businesses and Properties      102  

Section 5.04

  Insurance      103  

Section 5.05

  Obligations and Taxes      104  

Section 5.06

  Employee Benefits      104  

Section 5.07

  Maintaining Records; Access to Properties and Inspections; Annual Meetings   
  105  

Section 5.08

  Use of Proceeds      105  

Section 5.09

  Compliance with Environmental Laws; Environmental Reports      106  

Section 5.10

  Additional Collateral; Additional Guarantors      106  

Section 5.11

  Security Interests; Further Assurances      107  

Section 5.12

  Information Regarding Collateral      107  

Section 5.13

  [Reserved]      108  

Section 5.14

  Affirmative Covenants with Respect to Leases      108  

Section 5.15

  Borrowing Base-Related Reports      108  

Section 5.16

  Collateral Field Examinations      109  

Section 5.17

  [Reserved]      109  

Section 5.18

  Designation of Borrowers and Excluded Subsidiaries      109  

Article VI NEGATIVE COVENANTS

     110  

Section 6.01

  Indebtedness      110  

Section 6.02

  Liens      114  

Section 6.03

  Sale and Leaseback Transactions      118  

Section 6.04

  Investment, Loan, Advances and Acquisition      118  

Section 6.05

  Mergers and Consolidations      120  

Section 6.06

  Asset Sales      121  

Section 6.07

  Dividends      123  

Section 6.08

  Transactions with Affiliates      124  

Section 6.09

  Financial Covenant      126  

Section 6.10

  Prepayments of Other Indebtedness; Modifications of Organizational Documents
and Other Documents, etc.      126  

Section 6.11

  Limitation on Certain Restrictions on Subsidiary Guarantors      127  

Section 6.12

  Business      128  

Section 6.13

  Fiscal Year      128  

Section 6.14

  Compliance with Anti-Terrorism Laws      128  

Article VII GUARANTEE

     128  

Section 7.01

  The Guarantee      128  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 7.02

  Obligations Unconditional      129  

Section 7.03

  Reinstatement      130  

Section 7.04

  Subrogation; Subordination      130  

Section 7.05

  Remedies      130  

Section 7.06

  Instrument for the Payment of Money      131  

Section 7.07

  Continuing Guarantee      131  

Section 7.08

  General Limitation on Guarantee Obligations      131  

Section 7.09

  Release of Loan Parties      131  

Section 7.10

  Right of Contribution      131  

Article VIII EVENTS OF DEFAULT

     132  

Section 8.01

  Events of Default      132  

Section 8.02

  Application of Proceeds      134  

Article IX THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENTS

     135  

Section 9.01

  Appointment and Authority      135  

Section 9.02

  Rights as a Lender      136  

Section 9.03

  Exculpatory Provisions      136  

Section 9.04

  Reliance by Agent      137  

Section 9.05

  Delegation of Duties      137  

Section 9.06

  Resignation of Agent      137  

Section 9.07

  Non-Reliance on Agent and Other Lenders      138  

Section 9.08

  Withholding Tax      139  

Section 9.09

  No Other Duties, etc.      139  

Section 9.10

  Enforcement      139  

Article X MISCELLANEOUS

     140  

Section 10.01

  Notices      140  

Section 10.02

  Waivers; Amendment      143  

Section 10.03

  Expenses; Indemnity; Damage Waiver      146  

Section 10.04

  Successors and Assigns      148  

Section 10.05

  Survival of Agreement      152  

Section 10.06

  Counterparts; Integration; Effectiveness      152  

Section 10.07

  Severability      152  

Section 10.08

  Right of Setoff      152  

Section 10.09

  Governing Law; Jurisdiction; Consent to Service of Process      153  

Section 10.10

  Waiver of Jury Trial      153  

Section 10.11

  Headings      154  

Section 10.12

  Treatment of Certain Information; Confidentiality      154  

Section 10.13

  USA PATRIOT Act Notice and Customer Verification      154  

Section 10.14

  Interest Rate Limitation      155  

Section 10.15

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions      155  

Section 10.16

  Obligations Absolute      155  

Section 10.17

  Intercreditor Agreements      156  

Section 10.18

  Release of Collateral      156  

Section 10.19

  Permitted Amendments      156  

 

iii



--------------------------------------------------------------------------------

ANNEXES    Annex I    Applicable Margin Annex II    Account Debtors Annex III   
Hydrocarbon Inventory Insurance Annex IV    Revolving Commitments SCHEDULES   
Schedule 1.01(a)    [Reserved] Schedule 1.01(b)    Intercreditor Agreements
Schedule 1.01(c)    MLP Drop Down and Railcar Assets Schedule 1.01(d)   
Subsidiary Guarantors Schedule 1.01(e)    Existing Letters of Credit Schedule
2.22    Blocked Accounts Schedule 3.03    Governmental Approvals; Compliance
with Laws Schedule 3.08    Litigation Schedule 3.18    Environmental Matters
Schedule 3.19    Insurance Schedule 3.22    Material Inventory Schedule 5.01   
Internet or Website Address Schedule 6.01(b)    Existing Indebtedness Schedule
6.01(e)    Existing Railcar Financings Schedule 6.02(c)    Existing Liens
Schedule 6.04(b)    Existing Investments Schedule 6.08    Transactions with
Affiliates EXHIBITS    Exhibit A    Form of Administrative Questionnaire Exhibit
B    Form of Assignment and Assumption Exhibit C    Form of Borrowing Request
Exhibit D    Form of Compliance Certificate Exhibit E    Form of Interest
Election Request Exhibit F    Form of Joinder Agreement Exhibit G    Form of
Landlord Access Agreement Exhibit H    Form of LC Request Exhibit I   
[Reserved] Exhibit J    [Reserved] Exhibit K-1    Form of Revolving Note Exhibit
K-2    Form of Swingline Note Exhibit L-1    Form of Perfection Certificate
Exhibit L-2    Form of Perfection Certificate Supplement Exhibit M    [Reserved]
Exhibit N    Form of Opinion of Company Counsel Exhibit O    Form of Solvency
Certificate Exhibit P    Form of Intercompany Note Exhibit Q    Form of Non-Bank
Certificate Exhibit R    Form of Borrowing Base Certificate

 

 

iv



--------------------------------------------------------------------------------

SENIOR SECURED REVOLVING CREDIT AGREEMENT

This SENIOR SECURED REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of
May 2, 2018, among PBF Holding Company LLC, a Delaware limited liability company
(“Holdings”), Delaware City Refining Company LLC, a Delaware limited liability
company (“Delaware City”), Paulsboro Refining Company LLC, a Delaware limited
liability company (“Paulsboro”), Toledo Refining Company LLC, a Delaware limited
liability company (“Toledo”), Chalmette Refining, L.L.C., a Delaware limited
liability company (“Chalmette”), and Torrance Refining Company LLC, a Delaware
limited liability company (“Torrance” and, together with Holdings, Delaware
City, Paulsboro, Toledo and Chalmette, “Borrowers” and each individually, a
“Borrower”), the Subsidiary Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given to it in Article I),
the Lenders, Bank of America, N.A., as an Issuing Bank, Administrative Agent (in
such capacity, the “Administrative Agent”), Collateral Agent (in such capacity,
the “Collateral Agent”), and as Swingline Lender (in such capacity, the
“Swingline Lender”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, ABN
AMRO Capital USA LLC, BNP Paribas, Citibank, N.A., Credit Agricole Corporate and
Investment Bank, Deutsche Bank Trust Company Americas, MUFG Bank, Ltd., Natixis,
New York Branch, Royal Bank of Canada and Wells Fargo Bank, National
Association, as the Joint Lead Arrangers and Joint Bookrunners (in such
capacity, the “Joint Lead Arrangers”) and as the Co-Syndication Agents (in such
capacity, the “Co-Syndication Agents”), and Barclays Bank PLC, Societe Generale,
SunTrust Bank, Regions Bank and Sumitomo Mitsui Banking Corporation as the
Co-Documentation Agents (in such capacity, the “Co-Documentation Agents”).

WITNESSETH:

WHEREAS, Holdings, Delaware City, Paulsboro, Toledo, Chalmette and Torrance, as
Borrowers, are parties to that certain Third Amended and Restated Revolving
Credit Agreement, dated as of August 15, 2014 (as amended, supplemented or
otherwise modified to date, the “Existing Revolving Credit Agreement”).

WHEREAS, the Borrowers wish to repay in full and terminate the Existing
Revolving Credit Agreement.

WHEREAS, Borrowers have requested that Lenders provide a credit facility to
Borrowers to repay in full all outstanding obligations under the Existing
Revolving Credit Agreement and to finance their mutual and collective business
enterprise.

NOW, THEREFORE, the Lenders are willing to provide such credit facility to
Borrowers and the Issuing Banks are willing to issue letters of credit for the
account of Borrowers on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings specified
below:

“2023 Senior Notes” shall mean those certain 7% 2023 Senior Notes issued on
November 24, 2015 by Holdings and PBF Finance in an aggregate principal amount
of $500,000,000.

 

1



--------------------------------------------------------------------------------

“2025 Senior Notes” shall mean those certain 7.25 % 2025 Senior Notes issued on
May 30, 2017 by Holdings and PBF Finance in an aggregate principal amount of
$725,000,000.

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan.

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“Accepting Lenders” shall have the meaning provided in Section 10.19(a).

“Account Debtor” shall mean any person who may become obligated to another
person under, with respect to, or on account of, an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which such Person now or
hereafter has rights.

“Accounts Availability” shall have the meaning set forth in the definition of
“Borrowing Base”.

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Subsidiary,
as applicable, all as determined on a consolidated basis for such Acquired
Entity or Business or Converted Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

“Acquisition Agreement” shall mean any purchase, merger, acquisition or other
similar agreement for purposes of documenting a Permitted Acquisition or other
Investment or acquisition not prohibited by this Agreement.

“Activation Notice” shall have the meaning assigned to such term in
Section 2.22.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.

“Administrative Borrower” shall mean Holdings or any successor entity serving in
that role pursuant to Section 2.03.

 

2



--------------------------------------------------------------------------------

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified. In no
event shall any Agent or Lender be deemed to be an Affiliate of any Borrower or
any of its Subsidiaries.

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greatest of (a) the Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate
for an Interest Period of one-month beginning on such day (or if such day is not
a Business Day, on the immediately preceding Business Day) plus 100 basis
points. If the Administrative Agent shall have determined (which determination
shall be prima facie evidence thereof absent manifest error) that it is unable
to ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.

“Anti-Bribery Laws” shall mean the Foreign Corrupt Practices Act of 1977 (15
U.S.C. § 78dd-1, et seq.) and any other similar U.S. federal laws.

“Anti-Terrorism Laws” shall mean any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).

“Applicable Fee” shall mean, for any day, with respect to the aggregate
Commitments, a per annum rate equal to (a) 0.375%, if the average daily
Revolving Exposure for all Lenders was 20% or less of the Revolving Commitments
of all Lenders during the preceding calendar quarter, or (b) 0.25% if the
average daily Revolving Exposure for all Lenders was more than 20% of the
Revolving Commitments of all Lenders during the preceding calendar quarter.

“Applicable Letter of Credit Fee” shall mean, for any day, with respect to the
aggregate outstanding Letters of Credit, the applicable percentage set forth in
Annex I under the appropriate caption.

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan
the applicable percentage set forth in Annex I under the appropriate caption.

 

3



--------------------------------------------------------------------------------

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Loans and Commitments represented by such Lender’s Loans and
Commitments.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale” shall mean, in each case to the extent in excess of $60,000,000 in
respect of a transaction or a series of related transactions: (a) any
conveyance, sale, assignment, transfer or other disposition (including by way of
merger or consolidation and including any Sale and Leaseback Transaction) of any
property (but excluding in any event sales of inventory, transactions pursuant
to the Off-Take Agreements and/or the Oil Supply Agreements, dispositions of
cash and cash equivalents (including Cash Equivalents but excluding payments
made in cash or Cash Equivalents to the extent such payments are not prohibited
by the terms of this Agreement) and licenses of any Intellectual Property by
Holdings or any of its Subsidiaries in the ordinary course of business) and
(b) any issuance or sale of any Equity Interests of any Subsidiary of Holdings,
in each case, to any person other than (x) Borrowers, (y) any Subsidiary
Guarantor or (z) other than for purposes of Section 6.06, any other Subsidiary.
For the avoidance of doubt, the granting of a Permitted Lien shall not
constitute an “Asset Sale.” Notwithstanding the foregoing, “Asset Sale” shall
not include the sale in the ordinary course of business of (i) Accounts of
non-Investment Grade foreign Account Debtors that are not Eligible Accounts,
(ii) Accounts of Investment Grade foreign Account Debtors that are not Eligible
Accounts and that have payment terms in excess of 10 days, and (iii) Accounts of
domestic Account Debtors that are not Eligible Accounts and which Account
Debtors have been reasonably approved by, and upon prior written notice to, the
Administrative Agent, in an aggregate amount for all such sales in any twelve
month period not to exceed $25,000,000; provided, that all sales of such
Accounts under clauses (i), (ii) and (iii) shall be structured as non-recourse,
true sales. Upon Administrative Agent’s reasonable written request, from time to
time, Administrative Borrower shall provide reporting in scope and detail
reasonably acceptable to Administrative Agent regarding sales of Accounts under
clauses (i), (ii) and (iii) in the immediately preceding sentence.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Holdings’ and its Subsidiaries’ then-current
weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in any such Sale and Leaseback Transaction.

“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.18(c)(iii).

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

4



--------------------------------------------------------------------------------

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.

“Blocked Accounts” shall have the meaning assigned to such term in Section 2.22.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

“Borrower” and “Borrowers” shall have the meanings assigned to such terms in the
preamble hereto and shall include any Eligible Subsidiary which becomes a
Borrower pursuant to Section 2.20(b)(iv), Section 5.18(a) and Section 4.03 from
time to time.

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Availability” shall mean at any time the lesser of (a) the Borrowing
Base at such time and (b) the aggregate amount of the Lenders’ Revolving
Commitments at such time, in each case, less the aggregate Revolving Exposure of
all Lenders at such time.

“Borrowing Base” shall mean at any time, subject to adjustment as provided in
Section 2.21, an amount equal to the sum of, without duplication:

(a) the book value of Eligible Accounts of the Borrowers with respect to
investment grade obligors multiplied by the advance rate of 90%, plus,

(b) the book value of Eligible Accounts of the Borrowers with respect to
non-investment grade obligors multiplied by the advance rate of 85% (the sum of
clause (a) and clause (b) are referred to as the “Accounts Availability”), plus,

(c) the Cost of Eligible Hydrocarbon Inventory of the Borrowers multiplied by
the advance rate of 80%, plus

(d) 100% of the cash and Cash Equivalents in deposit accounts subject to Control
Agreements under Section 2.22, plus

(e) the lesser of (1) 80% of the Eligible Positive Exchange Agreement Balance
and (2) $60,000,000; plus

(f) 100% of the value of Paid But Unexpired Standby Letters of Credit, minus

(g) the sum of (i) any Reserves established from time to time by the Collateral
Agent in accordance with the terms and conditions of this Agreement, and
(ii) Hedging Reserves.

 

5



--------------------------------------------------------------------------------

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent so long as the Borrowing Base is calculated in accordance with the terms
of this Agreement.

“Borrowing Base Certificate” shall mean an Officers’ Certificate from
Administrative Borrower, substantially in the form of, and containing the
information prescribed by, Exhibit R, delivered to the Administrative Agent
setting forth Borrowers’ calculation of the Borrowing Base.

“Borrowing Request” shall mean a request by Administrative Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit C, or such other form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Borrowers and their Subsidiaries
during such period for Capital Assets (whether paid in cash or other
consideration, financed by the incurrence of Indebtedness or accrued as a
liability) as determined in accordance with GAAP, but excluding (i) expenditures
made in connection with the replacement, substitution or restoration of property
pursuant to Section 2.10(d), (ii) any portion of such increase attributable
solely to acquisitions of property, plant and equipment in Permitted
Acquisitions, and (iii) any leases that as of the date hereof qualify as
operating leases under GAAP (whether or not such leases are required to be
accounted for as capital leases under GAAP after the date hereof). For purposes
of this definition, the purchase price of equipment or other fixed assets that
are purchased simultaneously with the trade-in of existing assets or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by
the seller of such assets for the assets being traded in at such time or the
amount of such insurance proceeds, as the case may be.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as to any person,

(1) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 12 months or less from
the date of acquisition;

 

6



--------------------------------------------------------------------------------

(2) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank in the United States
having capital and surplus of not less than $500,000,000;

(3) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (1) or (2) entered into with any
financial institution meeting the qualifications specified in clause (2) above;

(4) commercial paper rated at least P-1 by Moody’s Investors Service Inc. or at
least A-1 by Standard & Poor’s Ratings Group and in each case maturing within 24
months after the date of creation thereof and Indebtedness or preferred stock
issued by Persons with a rating of “A” or higher from Standard & Poor’s Ratings
Group or “A2” or higher from Moody’s Investors Service Inc. with maturities of
24 months or less from the date of acquisition;

(5) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having a rating of “BBB+” or higher from Standard & Poor’s Ratings Group
or “Baa1” or higher from Moody’s Investors Service Inc. with maturities of 24
months or less from the date of acquisition;

(6) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
Standard & Poor’s Ratings Group or Moody’s Investors Service Inc.; and

(7) investment funds investing substantially all of their assets in securities
and/or instruments of the types described in clauses (1) through (6) above.

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period paid or payable in cash, and excluding in any event the
sum of (a) interest on any debt paid by the increase in the principal amount of
such debt including by issuance of additional debt of such kind or otherwise
paid other than in cash, (b) items described in clause (c) or, other than to the
extent paid in cash, clause (g) of the definition of “Consolidated Interest
Expense” and (c) an amount equal to the gross interest income of Holdings and
its Subsidiaries for such period.

“Cash Management System” shall have the meaning assigned to such term in
Section 2.22.

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Holdings or any of
its Subsidiaries (other than Excluded Subsidiaries). “Casualty Event” shall
include but not be limited to any taking of all or any part of any Real Property
of Holdings or any Subsidiary (other than an Excluded Subsidiary) or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof. For the avoidance of doubt, to the extent an event, with the
passage of time (alone or in conjunction with other events) would result in the
right of Holdings and/or any of its Subsidiaries to receive business
interruption insurance, such event will to such extent not constitute a Casualty
Event.

 

7



--------------------------------------------------------------------------------

“Catalyst Assets” shall mean all existing and hereafter acquired catalyst assets
and inventory, precious metals assets and precious metals inventory and all
additions and accessions thereto, all proceeds resulting therefrom, including
insurance proceeds, and all rights and privileges incident thereto.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

“Certain Hydrocarbon Assets” shall mean crude oil, feedstock, indigenous
feedstock and other hydrocarbon inventory of the same type supplied and sold to
the Loan Parties by J. Aron & Company LLC and other Persons designated by the
Borrowers for purposes of this definition from time to time and/or any of their
respective Affiliates (or any permitted successor of the foregoing designated by
the Borrowers for such purposes) (collectively, “Certain Hydrocarbon Asset
Suppliers”), as applicable, in each instance, other than to the extent owned by
Toledo, Paulsboro, Delaware City, Chalmette, Torrance and/or any other Loan
Party, respectively, and all proceeds of such crude oil, feedstock, indigenous
feedstock or other hydrocarbon inventory of the same type (it being understood
and agreed that immediately upon any payment in cash to the Loan Parties in
respect of such crude oil, feedstock or other hydrocarbon inventory of the same
type, such proceeds shall cease to be “Certain Hydrocarbon Assets”). For the
avoidance of doubt, Certain Hydrocarbon Assets shall not include Intermediate
Products.

“Certain Hydrocarbon Asset Suppliers” shall have the meaning assigned to such
term in the definition of “Certain Hydrocarbon Assets”.

“Chalmette Facility” shall mean Chalmette’s petroleum refinery and all related
assets and properties located in Chalmette, Louisiana.

A “Change in Control” shall be deemed to have occurred upon:

(a) Holdings at any time ceases to own, directly or indirectly, 100% of the
Equity Interests of Delaware City, Paulsboro, Toledo, Chalmette and Torrance,
other than pursuant to a sale expressly permitted pursuant to Section 6.06(a);

(b) the consummation of the sale, lease or transfer, in one or a series of
related transactions, of all or substantially all of the assets of Holdings and
its Subsidiaries, taken as a whole, to any Person or Persons;

(c) the occurrence of both (A) the consummation of any transaction (including
any merger or consolidation) the result of which is that any “person” (as such
term is used in Section 13(d)(3) of the Exchange Act) becomes the “beneficial
owner” (as such term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act), directly or indirectly through one or more intermediaries, of more than
50% of the voting power of the outstanding Voting Stock of Holdings or any of
its direct or indirect parent companies holding directly or indirectly 100% of
the total voting power of the Voting Stock of Holdings and (B) during any period
of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of Holdings (together with any new directors
whose election to such Board of Directors or whose nomination for election was
approved by a vote of a majority of the members of the Board of Directors of
Holdings, which members comprising such majority are then still in office and
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of Holdings; or

 

8



--------------------------------------------------------------------------------

(d) the consummation of a change of control under any Material Indebtedness;

provided, however, that a transaction in which Holdings becomes a Subsidiary of
another Person (other than a Person that is an individual) shall not constitute
a Change in Control if the shareholders of Holdings immediately prior to such
transaction become the “beneficial owner” (as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act), directly or indirectly through one or
more intermediaries, of more than 50% of the voting power of the outstanding
Voting Stock of Holdings or any of its direct or indirect parent companies
holding directly or indirectly 100% of the total voting power of the Voting
Stock of Holdings.

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Incremental
Revolving Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Commitment or
Swingline Commitment, in each case, under this Agreement as originally in effect
or pursuant to Section 2.20, of which such Loan, Borrowing or Commitment shall
be a part.

“Code” shall mean the Internal Revenue Code of 1986.

“Co-Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral
and all other property of whatever kind and nature subject or purported to be
subject from time to time to a Lien under any Security Document. For the
avoidance of doubt, “Collateral” does not include any assets of and any Equity
Interests issued by any Excluded Subsidiary.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collection Account” shall have the meaning assigned to such term in
Section 2.22.

 

9



--------------------------------------------------------------------------------

“Commercial Letter of Credit” shall mean any letter of credit, any deferred
payment letter of credit, any usance letter of credit or similar instrument
issued for the purpose of providing credit support in connection with the
purchase of materials, goods or services by, and/or other general corporate
purpose of, Borrowers or any of their Subsidiaries.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment or Swingline Commitment, and any Commitment to make Revolving Loans
extended by such Lender as provided in Section 2.20.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Commodity Hedging Agreement” shall mean any agreement (including any master
agreement or master netting agreement) that evidences or provides for a swap,
cap, collar, floor, put, call, option, future, other derivative, spot purchase
or sale, forward purchase or sale, supply or off-take, transportation agreement,
storage agreement or other commercial or trading agreement in or involving crude
oil, natural gas, any feedstock, blendstock, intermediate product, finished
product, refined product or other hydrocarbon product, carbon credit, pollution
credits and/or any other “cap and trade” assets or any other energy, weather or
emissions related commodity (including any crack spread), or any prices or price
indices relating to any of the foregoing commodities, or any economic index or
measure of economic risk or value, or other benchmark against which payments or
deliveries are to be made (including any combination of such transactions).

“Companies” shall mean Holdings and its Subsidiaries (other than Excluded
Subsidiaries); and “Company” shall mean any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted (without duplication) by (x) adding thereto, in each case
only to the extent (and in the same proportion) deducted in determining such
Consolidated Net Income (other than with respect to clauses (p) or (n), which
shall be added in any event) and without duplication (and with respect to the
portion of Consolidated Net Income attributable to any Subsidiary that is an
Excluded Subsidiary of Holdings only if a corresponding amount would be
permitted at the date of determination to be distributed to Holdings by such
Subsidiary that is an Excluded Subsidiary without prior approval (that has not
been obtained), pursuant to the terms of its Organizational Documents and all
agreements, instruments and Requirements of Law applicable to such Subsidiary):

(a) Consolidated Interest Expense for such period, plus

 

10



--------------------------------------------------------------------------------

(b) Consolidated Amortization Expense for such period, plus

(c) Consolidated Depreciation Expense for such period, plus

(d) Consolidated Tax Expense for such period, plus

(e) fees, costs, liabilities and expenses incurred in connection with the
Transactions , plus

(f) the aggregate amount of all other non-cash charges, expenses or losses
reducing Consolidated Net Income (excluding any non-cash charge, expense or loss
that results in an accrual of a reserve for cash charges in any future period
and any non-cash charge, expense or loss relating to write-offs, write-downs or
reserves with respect to accounts or inventory) for such period, plus

(g) any accruals, fees, charges and expenses (including rationalization,
financing, legal, tax, structuring, advising and other similar items) incurred
during such period (other than Consolidated Depreciation Expense or Consolidated
Amortization Expense), in connection with any acquisition, merger,
consolidation, Investment, Asset Sale, other disposition of assets, issuance or
repayment of Indebtedness, issuance of Equity Interests, refinancing transaction
or amendment or modification of any debt instrument (in each case, including any
such transaction consummated prior to the Effective Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction
(including, without limitation, any non-cash expenses or charges recorded in
accordance with GAAP relating to equity interests issued to non-employees in
exchange for services provided in connection with the Transactions), plus

(h) the amount of any restructuring charges, integration costs, retention
charges, stock option and any other equity-based compensation expenses or other
business optimization expenses, including, without limitation, costs associated
with improvements to IT and accounting functions, costs associated with
establishing new facilities, costs or reserves deducted (and not added back) in
such period in computing Consolidated Net Income, including any one-time costs
incurred in connection with acquisitions and costs related to the closure and/or
consolidation of facilities, plus

(i) (A) any extraordinary, exceptional, non-recurring or unusual gains or
losses, and (B) any losses and expenses in connection with severance, relocation
costs or payments and curtailments or modifications to pension and
post-retirement employee benefit plans, plus

(j) any other non-cash charges, expenses or losses including any write offs or
write downs reducing Consolidated Net Income for such period and any non-cash
expense relating to the vesting of warrants (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period), plus

(k) the amount of customary indemnities and expenses paid or accrued in such
period and deducted (and not added back) in such period in computing
Consolidated Net Income, plus

 

11



--------------------------------------------------------------------------------

(l) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds by third Persons that are not Loan
Parties contributed to the capital of Holdings or any Subsidiary, plus

(m) any net loss from disposed or discontinued operations, plus

(n) to the extent not already included in the Consolidated Net Income of such
Person and its Subsidiaries, notwithstanding anything to the contrary in the
foregoing, Consolidated EBITDA shall include the amount of cash proceeds
received from business interruption insurance and reimbursements of any expenses
and charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets permitted hereunder, plus

(o) retention, recruiting, relocation and signing bonuses and expenses, stock
option and other equity-based compensation expenses, severance costs, stay
bonuses, transaction fees and expenses and management fees and expenses, any one
time expense relating to enhanced accounting function or other transaction
costs, including those associated with becoming a public company,, integration
costs, transition costs, consolidation and closing costs for facilities, costs
incurred in connection with any non-recurring strategic initiatives, costs
incurred in connection with acquisitions and non-recurring intellectual property
development, other business optimization expenses (including costs and expenses
relating to business optimization programs and new systems design and
implementation costs), project start-up costs and other restructuring charges,
and accruals or reserves (including restructuring costs related to acquisitions
and to closure/consolidation of facilities, retention charges, and systems
establishment costs), plus

(p) (i) the Consolidated EBITDA during the relevant Test Period of any Person
acquired as a result of a Specified Transaction determined on a Pro Forma Basis,
and (ii) the amount of “run rate” and other cost savings, operating expense
reductions, other operating improvements and synergies projected by the
Borrowers in good faith to be realized in connection with the Transactions or
any Specified Transaction or the implementation of an operational initiative or
operational change (calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, other operating improvements and synergies had
been realized on the first day of such period and as if such cost savings,
operating expense reductions, other operating improvements and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (x) a duly
completed certificate signed by a Responsible Officer of the Borrowers shall be
delivered to the Administrative Agent together with the Compliance Certificate
required to be delivered pursuant to Section 5.01(d), certifying that (i) such
cost savings, operating expense reductions, other operating improvements and
synergies are factually supportable and reasonably anticipated to be realizable
in the good faith judgment of the Borrowers, within 24 months after the
consummation of the Specified Transaction or the implementation of an initiative
or operational change, which is expected to result in such cost savings, expense
reductions, other operating improvements or synergies and (y) no cost savings,
operating expense reductions and synergies shall be added pursuant to this
clause (p) to the extent duplicative of any expenses or charges otherwise added
to Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, that in no event shall amounts included in the
calculation of Consolidated EBITDA in reliance upon this clause (p)(ii) comprise
more than 20% of Consolidated EBITDA, plus

 

12



--------------------------------------------------------------------------------

(q) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (y) below for any
previous period and not added back, plus

(r) any non-cash increase in expenses (A) resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or other inventory
adjustments, or (B) due to purchase accounting adjustments, plus

(s) the amount of payments by any of the Borrowers or any of their Restricted
Subsidiaries for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures which
payments are approved by a majority of the Board of Directors or a majority of
the disinterested members of the Board of Directors of such Borrower or such
Restricted Subsidiary in good faith and fees and expenses paid to directors of
any of the Borrowers or their direct or indirect parent entities, plus

(t) any net loss from disposed, abandoned or discontinued operations or product
lines, plus

(u) costs related to implementation of operational and reporting systems and
technology initiatives in an amount not to exceed $25,000,000 during any twelve
month period, plus

(v) the non-cash portion of straight line rent expense, plus

(w) earn-out obligations with respect to any Permitted Acquisitions or other
investment and paid or accrued during the applicable period to the extent such
earn-out obligations are deducted from the calculation of such Consolidated Net
Income.

(x) subtracting therefrom (A) any net gain from disposed or discontinued
operations and (B) the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.

There shall be included in determining Consolidated EBITDA for any period,
without duplication of clause (p) above or any other clause above, (A) the
Acquired EBITDA of any Person, property, business or asset acquired by a
Borrower or any Subsidiary (other than if acquired by an Excluded Subsidiary)
during such period to the extent not subsequently sold, transferred or otherwise
disposed of by a Borrower or such Subsidiary during such period (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any Excluded
Subsidiary that is converted into a Subsidiary Guarantor during such period
(each a “Converted Subsidiary”), based on the actual Acquired EBITDA of such
Acquired Entity or Business or Converted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition) and (B) an adjustment
in respect of each Acquired Entity or Business equal to the amount of the Pro
Forma Adjustment with respect to such Acquired Entity or Business for such
period (including the portion thereof occurring prior to such acquisition) as
specified in a certificate prepared in good faith and executed by a Responsible
Officer and delivered to the Administrative Agent.

 

13



--------------------------------------------------------------------------------

For purposes of the covenants set forth in Article VI, Consolidated EBITDA shall
not include any Consolidated Net Income or, without duplication, any other
amounts attributable to an Excluded Subsidiary, except to the extent actually
distributed in cash to, and actually received by, a Loan Party.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated Fixed
Charges for such Test Period. For the avoidance of doubt, Consolidated EBITDA
shall not include any Consolidated Net Income or, without duplication, any other
amounts attributable to an Excluded Subsidiary, except to the extent actually
distributed in cash to, and actually received by, a Loan Party.

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of

(a) Consolidated Interest Expense for such period;

(b) the aggregate amount of Unfinanced Capital Expenditures of Holdings and its
Subsidiaries (other than Excluded Subsidiaries) for such period;

(c) all cash payments in respect of income taxes of Holdings and its
Subsidiaries (other than Excluded Subsidiaries which are not part of the
consolidated tax group of Holdings) made during such period (net of any cash
refund in respect of income taxes actually received during such period);

(d) the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) of Holdings and its Subsidiaries (other than Excluded Subsidiaries)
for such period (as determined on the first day of the respective period);

(e) all cash dividend payments on any series of Disqualified Capital Stock of
Holdings or any of its Subsidiaries (other than Excluded Subsidiaries) (other
than dividend payments to Borrowers or any of their Subsidiaries that are
Subsidiary Guarantors); and

(f) all cash dividend payments on any Preferred Stock (other than Disqualified
Capital Stock) of Holdings or any of its Subsidiaries (other than Excluded
Subsidiaries) (other than dividend payments to Borrowers or any of their
Subsidiaries that are Subsidiary Guarantors).

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Holdings and its Subsidiaries (other than
Excluded Subsidiaries) for such period determined on a consolidated basis in
accordance with GAAP plus, without duplication:

(a) imputed interest on Capital Lease Obligations and Attributable Indebtedness
of Holdings and its Subsidiaries (other than Excluded Subsidiaries) for such
period;

(b) commissions, discounts and other fees and charges owed by Holdings or any of
its Subsidiaries (other than Excluded Subsidiaries) with respect to letters of
credit securing financial obligations, bankers’ acceptance financing and
receivables financings for such period;

(c) amortization of debt issuance costs, debt discount or premium, unused line
fees, commitment fees, prepayment premiums, upfront fees, administrative agency
costs and other financing fees and expenses incurred by Holdings or any of its
Subsidiaries (other than Excluded Subsidiaries) for such period;

 

14



--------------------------------------------------------------------------------

(d) cash contributions to any employee stock ownership plan or similar trust
made by Holdings or any of its Subsidiaries (other than Excluded Subsidiaries)
to the extent such contributions are used by such plan or trust to pay interest
or fees to any person (other than Delaware City, Paulsboro, Toledo, Chalmette,
Torrance or any of their respective Wholly Owned Subsidiaries) in connection
with Indebtedness incurred by such plan or trust for such period;

(e) all interest paid or payable with respect to discontinued operations of
Holdings or any of its Subsidiaries (other than Excluded Subsidiaries) for such
period;

(f) the interest portion of any deferred payment obligations of Holdings or any
of its Subsidiaries (other than Excluded Subsidiaries) for such period;

(g) all interest on any Indebtedness of Holdings or any of its Subsidiaries
(other than Excluded Subsidiaries) of the type described in clause (f) or (k) of
the definition of “Indebtedness” for such period;

(h) minus the total consolidated interest income of Holdings and its
Subsidiaries (other than Excluded Subsidiaries) for such period;

provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees, costs and
expenses shall be excluded from the calculation of Consolidated Interest Expense
and (b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements related to interest rates (including associated costs), but
excluding unrealized gains and losses with respect to Hedging Agreements related
to interest rates.

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness (other than Indebtedness incurred for ordinary course
working capital needs under ordinary course revolving credit facilities)
incurred, assumed or permanently repaid or extinguished at any time on or after
the first day of the Test Period and prior to the date of determination in
connection with any Permitted Acquisitions and Asset Sales and other
dispositions of assets (in each case, other than any dispositions in the
ordinary course of business) as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such period.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Holdings and its Subsidiaries (except for Excluded
Subsidiaries unless distributed in cash to, and actually received by, a Loan
Party) determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein), without duplication:

(a) the net income (or loss) of any person (other than a Borrower or a
Subsidiary Guarantor) in which any person other than Holdings, the other
Borrowers and the Subsidiary Guarantors has an ownership interest, except to the
extent that cash in an amount equal to any such income has actually been
received by Borrowers or Subsidiary Guarantors;

(b) the net income of any Subsidiary of Holdings (other than a Subsidiary
Guarantor) during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary (other than a Subsidiary
Guarantor) of that income is not permitted as of the relevant date of
determination by operation of the terms of its Organizational Documents or any
agreement, instrument or Requirement of Law applicable to that Subsidiary (other
than a Subsidiary Guarantor) during such period, except that Holdings’ equity in
net loss of any such Subsidiary for such period shall be included in determining
Consolidated Net Income;

 

15



--------------------------------------------------------------------------------

(c) the after-tax effect of any extraordinary, exceptional, non-recurring or
unusual gain (or loss) realized during such period by Holdings or any of its
Subsidiaries upon any Asset Sale or other dispositions of assets by Holdings or
any of its Subsidiaries;

(d) the after-tax effect of gains and losses due solely to fluctuations in
currency values determined in accordance with GAAP for such period;

(e) earnings resulting from any reappraisal, revaluation or write-up of assets;

(f) unrealized gains and losses with respect to Hedging Obligations for such
period;

(g) the after-tax effect of any extraordinary or nonrecurring gain (or
extraordinary or non-recurring loss) recorded or recognized by Holdings or any
of its Subsidiaries during such period;

(h) the cumulative effect of changes in accounting principles during such
period;

(i) the after-tax effects of adjustments (including the effects of such
adjustments pushed down to Holdings and Subsidiaries) in the property and
equipment, inventory and other intangible assets, deferred revenue and debt line
items in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of purchase accounting in relation to the
Transactions or any consummated acquisition or the amortization or write-off of
any amounts thereof,

(j) the after-tax effect of income (or loss) from the early extinguishment of
Indebtedness or swap obligations under Hedging Agreements or other derivative
instruments;

(k) any impairment charge or asset write-off, in each case pursuant to GAAP, and
the amortization of intangibles arising pursuant to GAAP,

(l) any non-cash compensation expense recorded from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights shall be
excluded, and

(m) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Asset Sale, other
disposition of assets, recapitalization, Investment, issuance or repayment of
Indebtedness, issuance of Equity Interests, refinancing transaction or amendment
or modification of any debt instrument (in each case, including any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction.

“Consolidated Tax Expense” shall mean, for any period, the tax expense
(including taxes based on income, profits, capital gains, property excise,
franchise, capital, stamp, sales, value-added withholdings and similar federal,
state, local or foreign taxes, and including penalties and interest thereon), of
Holdings and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.

 

16



--------------------------------------------------------------------------------

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (e) and (f) of Section 6.02, the following
conditions:

(a) Borrowers shall cause any proceeding instituted contesting such Lien to stay
the sale or forfeiture of any portion of the Collateral on account of such Lien;
and

(b) at the option and at the reasonable request of the Administrative Agent, to
the extent such Lien is in an amount in excess of $20,000,000, the appropriate
Loan Party shall maintain cash reserves in an amount sufficient to pay and
discharge such Lien and the Administrative Borrower’s reasonable estimate of all
interest and penalties related thereto.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (d) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises; or (e) otherwise to
assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or any product warranties and other customary
contractual indemnities. The amount of any Contingent Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if less,
the maximum amount of such primary obligation for which such person may be
liable, whether singly or jointly, pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Cost” shall mean, as determined by the Collateral Agent acting reasonably and
in good faith consistent with customary industry practice for asset-based
financings in the refining industry, with respect to hydrocarbon Inventory, the
market value; provided, that for purposes of the calculation of the Borrowing
Base, the Cost of the hydrocarbon Inventory shall not include: (i) the portion
of the cost of hydrocarbon Inventory equal to the profit earned by any Affiliate
on the sale thereof to a Loan Party or (ii) write-ups or write-downs in cost
with respect to currency exchange rates.

 

17



--------------------------------------------------------------------------------

“Co-Syndication Agents” shall have the meaning assigned to such term in the
preamble hereto.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit to the effect of
increasing its face amount or extending its expiration date, by any Issuing
Bank.

“DCR Facility” shall mean Delaware City’s petroleum refinery and all related
assets and properties located in New Castle County, Delaware City, Delaware.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Defaulting Lender” means any Lender whose act or failure to act, whether
directly or indirectly, causes it to meet any part of the definition of Lender
Default.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part (other
than in Equity Interests that are otherwise not Disqualified Capital Stock), on
or prior to the ninety-first (91st) day after the Final Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above (other than in Equity Interests that are otherwise not Disqualified
Capital Stock), in each case at any time on or prior to the ninety-first (91st)
day after Final Maturity Date, or (c) contains any repurchase obligation for
cash purchase which may come into effect prior to payment in full of all
Obligations; provided, however, that any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the ninety-first (91) day after the
Final Maturity Date shall not constitute Disqualified Capital Stock if such
Equity Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations (other than Unasserted Contingent Obligations).

“Distressed Person” shall have the meaning assigned to such term in
“Lender-Related Distress Event”.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests in each case, in their capacity as such, or
redeemed, retired, purchased or otherwise acquired, for consideration any of its
Equity Interests outstanding (or any options or warrants issued by such person
with respect to its Equity Interests), or set aside any funds in a sinking or
other similar fund for any of the foregoing purposes, or shall have permitted
any of its Subsidiaries (other than an Excluded Subsidiary) to purchase or
otherwise acquire for consideration any of the Equity Interests of such person
outstanding (or any options or warrants issued by such person with respect to
its Equity Interests). Without limiting the foregoing, “Dividends” with respect
to any person shall also include all payments made or required to be made by
such person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans or setting aside in a
sinking or other similar fund of any funds for the foregoing purposes.

 

18



--------------------------------------------------------------------------------

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in an EEA Member Country that is subject to the supervision of
an EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean the date on which the conditions set forth in
Section 4.01 of this Agreement are satisfied and this Agreement becomes
effective pursuant to Section 10.06.

“Eligible Accounts” shall have the meaning assigned to such term in
Section 2.21(a).

“Eligible Assignee” shall mean any person to whom it is permitted to assign
Loans and Commitments pursuant to Section 10.04(b)(i); provided that “Eligible
Assignee” shall not include Parent, Borrowers or any of their respective
Affiliates or Subsidiaries or any natural person.

“Eligible Positive Exchange Agreement Balance” shall mean, at any date of
determination, the amount of the positive balance, valued at a mark to market
basis, of the hydrocarbon Inventory that a Borrower has a right to receive from
(i) an operating company counterparty or trading partner, (ii) a financial
institution trading party counterparty or trading partner which is not a Lender
or an Affiliate of a Lender or (iii) a financial institution trading party
counterparty or trading partner which is a Lender or an Affiliate of a Lender;
provided, however, that, any such Lender or Affiliate of a Lender financial
institution trading party shall have delivered to the Administrative Agent a
written agreement, in form and substance reasonably acceptable to the
Administrative Agent, waiving any and all rights in respect of the Collateral or
of offset under this Agreement with respect to any liabilities or obligations
owing to such financial institution trading party in its capacity as such; in
the case of a trading party or counterparty under clauses (i), (ii) or (iii),
under an Exchange Agreement or money owing to a Borrower in connection with such
exchange of hydrocarbon Inventory under an Exchange Agreement, net of any
discounts, allowances, rebates, credits, offsets or counterclaims, including any
amount billed for or representing retainage, if any, by any counterparty to an
Exchange Agreement, and only to the extent such Borrower’s rights in such
positive balance and in the hydrocarbon Inventory to which such positive balance
relates are subject to a valid, first priority (subject only to Permitted Liens
that by operation of law have priority), perfected security interest in favor of
the Administrative Agent as security for the Secured Obligations; provided,
that, the value of the Eligible Positive Exchange Agreement Balance shall be
subject to Reserves as reasonably determined by the Collateral Agent in good
faith pursuant to the terms and conditions set forth in the definition of
“Reserves”.

 

19



--------------------------------------------------------------------------------

“Eligible Hydrocarbon Inventory” shall have the meaning assigned to such term in
Section 2.21(b).

“Eligible Subsidiary” shall mean any Wholly Owned Subsidiary of a Borrower that
is (i) a Domestic Subsidiary and (ii) owns Accounts and/or hydrocarbon
Inventory, in each case, other than an Excluded Subsidiary.

“Embargoed Person” shall mean any party that is, or is owned or controlled by an
entity that, (i) is publicly identified on the most current list of “Specially
Designated Nationals and Blocked Persons” published by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”), is subject to sanctions
by the U.S. State Department, the United Nations or the European Union such that
a U.S. Person cannot deal or otherwise engage in a business transaction with
such Person, or resides, is organized or chartered, or has a place of business
in a country or territory subject to OFAC sanctions or embargo programs or
(ii) is publicly identified as prohibited from doing business with the United
States under the International Emergency Economic Powers Act, the Trading With
the Enemy Act, or any other Requirement of Law.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements of Governmental
Authorities, and the common law, relating to protection of public health or the
Environment, the Release or threatened Release of Hazardous Material, natural
resources or natural resource damages, or occupational safety or health, and any
and all Environmental Permits.

“Environmental and Necessary Capex” shall mean capital expenditures to the
extent deemed reasonably necessary, as determined by the Companies, in good
faith and pursuant to prudent judgment, that are required by Applicable Law
(including to comply with Environmental Laws) or are undertaken for health and
safety reasons (including remedial activities).

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equipment” shall have the meaning assigned to such term in the Security
Agreement.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests

 

20



--------------------------------------------------------------------------------

(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, whether outstanding on the
date hereof or issued after the Effective Date, but excluding debt securities
convertible or exchangeable into such equity.

“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
Holdings after the Effective Date of any Equity Interests in Holdings (including
any Equity Interests issued upon exercise of any warrant or option) or any
warrants or options to purchase Equity Interests or (ii) any contribution to the
capital of Holdings.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived;
(c) the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(c) of the Code or Section 303(d) of ERISA (or after the effective
date of the Pension Protection Act of 2006, Section 412(c) of the Code and
Section 302(c) of ERISA) of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, or the occurrence of any event or condition which could reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (g) the incurrence by any
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by any Company or its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (i) the “substantial cessation of operations” within the
meaning of Section 4062(e) of ERISA with respect to a Plan; (j) the making of
any amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (k) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to any Company.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association, as in effect from time to time.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan.

 

21



--------------------------------------------------------------------------------

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Amount” shall have the meaning assigned to such term in Section 2.10(e).

“Excess Availability” shall mean, at any time, an amount equal to (A) the then
effective Borrowing Availability, plus (B) Suppressed Availability.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Agreement” shall mean an agreement under which a Borrower undertakes
to deliver goods to an unaffiliated Person or on behalf of an unaffiliated
Person to a customer of such Person in exchange for such Person’s delivery of
similar goods to such Borrower or a customer of such Borrower.

“Excluded Account” means any Deposit Account, Securities Account or Commodities
Account (i) for which all or substantially all of the funds on deposit therein
are used solely to fund payroll, 401(k) and other retirement plans and employee
benefits or health care benefits, and any trust accounts, tax accounts or
accounts holding funds of third parties, (ii) holding at all times less than
$500,000 individually or $2,000,000 in the aggregate, together with all such
other Deposit Accounts, Securities Accounts and Commodities Accounts excluded
pursuant to this clause (ii), (iii) holding assets subject to Liens permitted by
Section 6.02(f), (o), (r), (u), (w), (y), or (jj), (iv) holding identifiable
proceeds of (A) any Indebtedness permitted under Section 6.01(e), (m), (t), (u),
(v), (x), (aa), or (dd), and permitted to be secured under Section 6.02 or
(B) any other funded secured Indebtedness permitted under Section 6.01 and
permitted to be secured under Section 6.02 hereof, or (v) which are segregated
Deposit Accounts, Securities Accounts or Commodities Accounts and contain only
the proceeds of assets that do not constitute Revolving Credit Priority
Collateral.

“Excluded Subsidiary” shall mean each Domestic Subsidiary in existence on the
Effective Date or formed or acquired after the Effective Date, in each case,
that is designated as an Excluded Subsidiary pursuant to Section 5.18(b). For
the avoidance of doubt, each Excluded Subsidiary shall not be a Subsidiary
Guarantor, and to the extent that an Excluded Subsidiary’s net income would
otherwise be included in the definition of Consolidated Net Income or
Consolidated EBITDA or any component thereof such Excluded Subsidiary’s net
income shall not be included for purposes of calculating Consolidated Net Income
or Consolidated EBITDA unless actually distributed in cash to, and actually
received by, a Loan Party.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrowers hereunder: (a) Taxes imposed on or
measured by its overall income or profits or franchise Taxes (including any
branch profits Taxes imposed by the United States or any similar Tax imposed by
any other jurisdiction) imposed on it (in lieu of income Taxes), however
denominated, by a jurisdiction (i) as a result of the recipient being organized
or having its principal office or, in the case of any Lender, its applicable
lending office in such jurisdiction, or (ii) as a result of a trade or business,
a permanent establishment, or a present or former connection between the
Administrative Agent, any Lender, any Issuing Bank or other recipient and the
jurisdiction of the taxing authority imposing such Tax (other than any
connection resulting solely from being a Lender hereunder); (b) in the case of
any Lender (including a Foreign Lender (other than an assignee pursuant to a
request by Administrative Borrower under Section 2.16)), any U.S. federal
withholding Tax that is imposed on payments hereunder pursuant to any
Requirements of Law that are in effect at the time such Lender becomes a party
hereto, except to the extent that such Lender’s assignor, if

 

22



--------------------------------------------------------------------------------

any, was entitled, immediately prior to such assignment, to receive additional
amounts or indemnity payments from Borrowers with respect to such withholding
Tax pursuant to Section 2.15; (c) in the case of any Lender (including a Foreign
Lender) who designates a new lending office, any U.S. federal withholding Tax
that is imposed on payments hereunder pursuant to any Requirements of Law that
are in effect at the time of such change in lending office, except to the extent
that such Lender was entitled, immediately prior to such change in lending
office, to receive additional amounts or indemnity payments from Borrowers with
respect to such withholding Tax pursuant to Section 2.15; (d) any Tax that is
attributable to such recipient’s failure to comply with Section 2.15(e); and
(e) any Taxes imposed under FATCA.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Loan Party or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for such Loan Party’s
failure to constitute an “eligible contract participant” at such time.

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“ExxonMobil” means each of ExxonMobil Corporation or any of its Affiliates.

“FATCA” shall mean Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantially comparable thereto) and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreements, treaty or convention among Governmental Authorities that implement
the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the confidential fee letter, dated as of May 2, 2018, by
and among the Administrative Agent and the Borrowers.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees, the Fronting Fees and any other fees which are provided for
in the Fee Letter.

“Final Maturity Date” shall mean the Revolving Maturity Date.

“Financial Covenant Testing Amount” shall mean (as of any date of determination)
an amount equal to 10.0% of the lesser of (i) the then existing Borrowing Base
and (ii) the then current aggregate Revolving Commitments of the Lenders at such
time.

 

23



--------------------------------------------------------------------------------

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“Financing Off-Take Agreements” shall mean any Off-Take Agreements that finance
(i.e., a financing transaction rather than a commercial trading transaction) the
acquisition, replacement, production or improvement of hydrocarbon products.
“Financing Off-Take Agreements” does not include Off-Take Agreements that are
not in the nature of a financing transaction (i.e., excludes Off-Take Agreements
that are in the nature of a commercial trading transaction).

“Financing Oil Supply Agreements” shall mean any Oil Supply Agreements that
finance (i.e., a financing transaction rather than a commercial trading
transaction) the acquisition, replacement, production or improvement of
hydrocarbons. “Financing Oil Supply Agreements” does not include Oil Supply
Agreements that are not in the nature of a financing transaction (i.e., excludes
Oil Supply Agreements that are in the nature of a commercial trading
transaction).

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Foreign Lender” shall mean any Lender that is not, for U.S. federal income Tax
purposes, (i) an individual who is a citizen or resident of the United States,
(ii) a corporation, partnership or other entity treated as a corporation or
partnership created or organized in or under the laws of the United States, or
any political subdivision thereof, (iii) an estate whose income is subject to
U.S. federal income taxation regardless of its source or (iv) a trust if a court
within the United States is able to exercise primary supervision over the
administration of such trust and one or more United States persons have the
authority to control all substantial decisions of such trust. In addition,
solely for purposes of clauses (b) and (c) of the definition of Excluded Taxes,
a Foreign Lender shall include a partnership or other entity treated as a
partnership created or organized in or under the laws of the United States, or
any political subdivision thereof , but only to the extent the partners of such
partnership (including indirect partners if the direct partners are partnerships
or other entities treated as partnerships for U.S. federal income Tax purposes
created or organized in or under the laws of the United States or any political
subdivision thereof) are treated as Foreign Lenders under the preceding sentence
(in which event, the determination of whether a U.S. federal withholding Tax on
interest payments was imposed pursuant to any Requirements of Law in effect at
the time such Foreign Lender became a party hereto will be made by reference to
the time when the applicable direct or indirect partner became a direct or
indirect partner of such Foreign Lender, but only if such date is later than the
date on which such Foreign Lender became a party hereto).

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Form 8-K” shall have the meaning assigned to such term in Section 5.02(a).

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

24



--------------------------------------------------------------------------------

“GAAP” subject to Section 1.04, shall mean generally accepted accounting
principles in the United States applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union, the
European Central Bank or the Organisation for Economic Co-operation and
Development).

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Loan Parties.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; and any other pollutant or contaminant
or chemicals, wastes, materials, compounds, constituents or substances, subject
to regulation or which can give rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates or currency
exchange rates, either generally or under specific contingencies and any
Commodity Hedging Agreement.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Hedging Reserves” shall mean the determination by the Collateral Agent, in
consultation with any Lender or any of its Affiliates that enters into a Hedging
Agreement in respect of interest rates or commodity prices with any of the Loan
Parties, reasonably and in good faith from the perspective of an asset-based
lender, of an appropriate reserve against the Borrowing Base with respect to the
exposures of the Loan Parties in respect of such Hedging Agreement relating to
interest rates or commodity prices; provided, that, the maximum amount of
“Hedging Reserves” shall in no event exceed $35,000,000.

“High Risk Area” shall mean (i) the Persian Gulf, and (ii) areas which are war
zones or subject to material terrorism, piracy or other similar risks as
reasonably determined by the Administrative Agent in consultation with the
Borrowers from time to time.

 

25



--------------------------------------------------------------------------------

“High Yield Indebtedness” shall mean collectively, (i) the Indebtedness incurred
pursuant to that certain Indenture, dated as of November 24, 2015 by and among
Holdings, PBF Finance, the guarantors listed on the signature pages thereto,
Wilmington Trust, National Association, as Trustee and Deutsche Bank Trust
Company as paying agent, registrar, transfer agent, authenticating agent and
collateral agent, under which the 2023 Senior Notes were issued, as amended,
restated, supplemented, reaffirmed or otherwise modified or refinanced from time
to time, (ii) the Indebtedness incurred pursuant to that certain Indenture,
dated as of May 30, 2017 by and among Holdings, PBF Finance, the guarantors
listed on the signature pages thereto, Wilmington Trust, National Association,
as Trustee, and Deutsche Bank Trust Company as paying agent, registrar, transfer
agent, authenticating agent and collateral agent, under which the 2025 Senior
Notes were issued, as amended, restated, supplemented, reaffirmed or otherwise
modified or refinanced from time to time, (iii) senior unsecured loans, senior
unsecured notes or other similar high yield indebtedness and/or other unsecured
Indebtedness, and (iv) solely to the extent amending, extending, replacing
and/or refinancing the Indebtedness under clauses (i) or (ii) of this
definition, senior secured notes, that (I) if secured by the Revolving Credit
Priority Collateral, are subordinated in right of priority only with respect to
the Revolving Credit Priority Collateral pursuant to an intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent, or,
(II) in the case of secured notes which do not have any Liens on any of the
Revolving Credit Priority Collateral , either (A) such secured notes, in respect
of any Real Property where Revolving Credit Priority Collateral is located with
a value in excess of $15,000,000 are subject to a collateral access agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent (it being understood and agreed that the form and substance of
the Revolving Credit Collateral Access Letter Agreement dated as of February 9,
2012 is acceptable) or (B) the Collateral Agent, if so reasonably elected by it,
shall have established Reserves in connection with the issuance of such secured
notes; provided, that any Indebtedness incurred pursuant to this clause
(iv) which is secured shall have a maturity date of not less than 180 days after
the Revolving Maturity Date.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Immaterial Subsidiary” shall mean, at any time, any Subsidiary that is
designated by the Borrowers as an “Immaterial Subsidiary” if and for so long as
such Subsidiary, together with all other Immaterial Subsidiaries, has (a) total
assets at such time not exceeding 5.00% of Total Assets as of the most recent
fiscal quarter for which balance sheet information is available and (b) total
revenues and operating income for the most recent 12-month period for which
income statement information is available not exceeding 5.00% of Holdings’
consolidated revenues and operating income, respectively; provided that such
Subsidiary shall be an Immaterial Subsidiary only to the extent that and for so
long as all of the above requirements are satisfied.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.20(a).

“Increase Joinder” shall have the meaning assigned to such term in
Section 2.20(c).

“Incremental Facility Amount” shall have the meaning assigned to such term in
Section 2.20(a).

“Incremental Revolving Commitments” shall have the meaning assigned to such term
in Section 2.20(a).

“Incremental Revolving Loan” shall have the meaning assigned to such term in
Section 2.20(c).

 

26



--------------------------------------------------------------------------------

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments;
(c) [Reserved]; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business and not overdue by more
than 120 days unless subject to an ongoing dispute being contested in good
faith); (f) all Indebtedness of others secured by any Lien on property owned or
acquired by such person, whether or not the obligations secured thereby have
been assumed, but limited to the fair market value of such property; (g) all
Capital Lease Obligations, Purchase Money Obligations (other than those
constituting Indebtedness pursuant to clause (e) above) and synthetic lease
obligations of such person; (h) all Hedging Obligations to the extent required
to be reflected on a balance sheet of such person; (i) all Attributable
Indebtedness of such person; (j) all obligations of such person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (k) all
Contingent Obligations of such person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (j) above. The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that terms of such Indebtedness
expressly provide that such person is not liable therefor. For the avoidance of
doubt, Indebtedness shall not in any event include transactions classified as
operating leases in accordance with GAAP as in effect on the date hereof,
regardless of any subsequent change in GAAP.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Initial Revolving Loans” shall have the meaning assigned to such term in the
definition of “Revolving Commitments”.

“Intellectual Property” shall mean trademarks, trade names, service marks,
copyrights, technology, trade secrets, know-how and processes.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P.

“Intercreditor Agreements” shall mean the agreements listed on Schedule
1.01(b) and any other agreement either (i) reasonably requested by the
Administrative Agent under the terms and conditions of this Agreement or
(ii) reasonably designated by the Administrative Borrower and the Administrative
Agent as an “Intercreditor Agreement” in each instance from time to time.

“Interest Election Request” shall mean a request by Administrative Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the first Business Day of each April, July, October and
January to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Revolving Loan, Incremental Revolving Loan or Swingline Loan, the
Revolving Maturity Date or such earlier date on which the Revolving Commitments
are terminated.

 

27



--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if agreed to by all affected Lenders) thereafter, as
Administrative Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing; provided, however, that an Interest Period shall be limited to the
extent required under Section 2.03(d).

“Intermediate Products” shall mean hydrocarbon intermediate products and
blendstocks. For the avoidance of doubt, Intermediate Products shall not include
Certain Hydrocarbon Assets.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.

“Investment Grade” shall mean, with respect to any Person (including Account
Debtors), Persons having (or the relevant obligation of which Persons are
guaranteed by other Persons having) ratings of Baa3 or higher from Moody’s
Investors Service Inc. or BBB- or higher from Standard & Poor’s Ratings Group.

“Investments” shall mean, as to any person, any direct or indirect acquisition
or investment by such person, whether by means of (i) the purchase or other
acquisition of Equity Interests or debt or other securities of another person,
(ii) a loan, advance or capital contribution to, guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another person, including any partnership or joint
venture interest in such other person, (iii) the purchase or ownership of a
futures contract, or becoming liable for the sale or purchase of currency or
commodities at a future date in the nature of a futures contract, or (iv) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
person or assets constituting a business unit, line of business or division of
such person. Except as otherwise expressly provided in this Agreement, the
amount of an Investment will be its fair market value as determined at the time
the Investment is made and without giving effect to subsequent changes in value.
To the extent the giving of a Guarantee or other credit support or similar
liability results in an Investment, the value of such Investment outstanding at
any time of determination will be reduced upon the expiration, reduction,
termination or cancellation of such Guarantee, credit support or liability in an
amount equal to the Guarantee, credit support or liability expired, reduced,
terminated or cancelled. Notwithstanding anything to the contrary herein, in the
case of any Investment made by any Company in a Person substantially
concurrently with a cash distribution by such Person to any Company (a
“Concurrent Cash Distribution”), then the amount of such Investment shall be
deemed to be the fair market value of the Investment, less the amount of the
Concurrent Cash Distribution.

 

28



--------------------------------------------------------------------------------

“Issuing Bank” shall mean, as the context may require, (a) Bank of America,
N.A., BNP Paribas, Citibank, N.A., Credit Agricole Corporate and Investment
Bank, Deutsche Bank Trust Company Americas, MUFG Bank, Ltd., Natixis, New York
Branch, Royal Bank of Canada (solely with respect to Standby Letters of Credit),
Wells Fargo Bank, National Association, Societe General and Citizens Bank, N.A.
(including, in each case, any respective Lending Office thereof), and each
Lender or Affiliate of a Lender that has agreed with the Borrowers and the
Administrative Agent to be an Issuing Bank hereunder, in its capacity as an
issuer of Letters of Credit issued by it; (b) any other Lender or Affiliate of a
Lender that may become an Issuing Bank pursuant to Sections 2.18(j) and (k) in
its capacity as issuer of Letters of Credit issued by such Lender, and/or
(c) collectively, all of the foregoing. For the avoidance of doubt, there may be
one or more Issuing Banks and each Issuing Bank shall be an “Issuing Bank”
hereunder from the date such Person becomes an Issuing Bank through the Maturity
Date (unless otherwise consented to by the Borrowers in writing).

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
preamble hereto.

“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.

“Last-Out Portion” shall mean, from time to time, the excess of Hedging
Obligations incurred pursuant to Hedging Agreements entered into with Lenders or
any of their Affiliates over the Hedging Reserves.

“Latest Maturity Date” shall mean, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Incremental
Revolving Loan, Incremental Revolving Commitment, Refinancing Revolving Loan or
Refinancing Loan Commitment.

“LC Commitment” shall mean the commitment of an Issuing Bank to issue Letters of
Credit pursuant to Section 2.18. The aggregate amount of the LC Commitments of
all Issuing Banks in the aggregate shall be $2,375,000,000 plus the amount of
any additional LC Commitments agreed to by the Borrowers and any existing or
future Issuing Banks from time to time, but in no event shall (i) the aggregate
amount of the LC Commitments of all Issuing Banks exceed the Revolving
Commitment or (ii) the LC Commitment of any one Issuing Bank exceed the amount
agreed to by such Issuing Bank with the Borrowers and the Administrative Agent,
except as provided in Section 2.18(a).The LC Commitment of each Issuing Bank on
the Effective Date shall be the amount set forth on Annex IV hereto.

“LC Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a drawing under a Letter of Credit.

“LC Exposure” shall mean at any time the sum (without duplication) of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate principal amount of all Reimbursement Obligations outstanding
at such time. The LC Exposure of any Revolving Lender at any time shall mean its
Pro Rata Percentage of the aggregate LC Exposure at such time.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Request” shall mean a request by Administrative Borrower in accordance with
the terms of Section 2.18(b) and substantially in the form of Exhibit H, or such
other form as shall be approved by the Administrative Agent.

 

29



--------------------------------------------------------------------------------

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other similar agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Revolving Loans, which refusal or
failure is not cured within two Business Days after the date of such refusal or
failure unless such Lender notifies the Administrative Agent and the Borrowers
in writing that such failure is the result of such Lender’s determination in
good faith that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing); (ii) the failure of any Lender to pay
over to the Administrative Agent, any Issuing Bank or any other Lender any other
amount required to be paid by it hereunder (including the funding of any
participation in any Letter of Credit) within two Business Days of the date when
due; (iii) the notification by a Lender to the Borrowers or the Administrative
Agent that such Lender does not intend or expect to comply with any of its
funding obligations hereunder or a public statement by a Lender to that effect
with respect to such Lender’s funding obligations hereunder; (iv) the failure by
a Lender to confirm in a manner reasonably satisfactory to the Administrative
Agent that such Lender will comply with such Lender’s obligations hereunder; or
(v) the admission in writing by a Distressed Person that it is insolvent or such
Distressed Person becoming subject to a Lender-Related Distress Event or a
Bail-In Action.

“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, other than via Undisclosed
Administration, is or becomes subject to a voluntary or involuntary case with
respect to such Distressed Person under any debt relief law, or a custodian,
conservator, receiver, or similar official is appointed for such Distressed
Person or any substantial part of such Distressed Person’s assets, or such
Distressed Person, or any Person that directly or indirectly controls such
Distressed Person is subject to a forced liquidation or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt; provided that a Lender-Related Distress Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any equity
interests in any Lender or any Person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto upon execution of this Agreement on the Effective Date and (b) any
financial institution that has become a party hereto pursuant to an Increase
Joinder or an Assignment and Assumption, other than, in each case, any such
financial institution that has ceased to be a party hereto pursuant to an
Assignment and Assumption. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of a Borrower on behalf of itself or any of its
Subsidiaries pursuant to Section 2.18. The Letters of Credit set forth on
Schedule 1.01(e) outstanding on the Effective Date shall be deemed to have been
issued by the respective Issuing Bank set forth on such Schedule pursuant to
this Agreement and to constitute “Letters of Credit” for all purposes hereunder.

“Letter of Credit Expiration Date” shall mean the date which is
five (5) Business Days prior to the Revolving Maturity Date.

 

30



--------------------------------------------------------------------------------

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the rate per
annum equal to the offered rate that appears on the Reuters Screen LIBOR01 (or
any successor thereto) as set by the ICE Benchmark Administration for deposits
in Dollars (for delivery on the first day of such Interest Period); provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBOR Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which Dollar deposits are offered for such relevant Interest
Period to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period. In no event
shall the LIBOR Rate be less than zero.

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge, collateral assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement effective to
provide priority or preference, or any filing of any financing statement under
the UCC, in each case, effective to provide priority or preference over
unsecured creditors or any other similar notice of lien under any similar notice
or recording statute of any Governmental Authority, including any easement,
right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law; (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the
Intercreditor Agreements, the Notes (if any), the Security Documents and the Fee
Letter.

“Loan Parties” shall mean the Borrowers and the Subsidiary Guarantors.

“Loans” shall mean, as the context may require, a Revolving Loan or a Swingline
Loan (and shall include any Loans contemplated by Section 2.20).

“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Market Disruption Loans” shall mean Loans the rate of interest applicable to
which is based upon the Market Disruption Rate, and the Applicable Margin with
respect thereto shall be the same as the Applicable Margin then applicable to
Eurodollar Loans; provided that, other than with respect to the rate of interest
and Applicable Margin applicable thereto, Market Disruption Loans shall for all
purposes hereunder and under the other Loan Documents be treated as ABR Loans.

“Market Disruption Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to (as
determined by in the reasonable discretion of the Administrative Agent in good
faith pursuant to its reasonable judgment in consultation with Administrative
Borrower), either (i) the Alternate Base Rate for such day or (ii) the rate for
such day reasonably determined by the Administrative Agent to be the cost of
funds of representative participating members in the interbank eurodollar market
selected by the Administrative Agent (which may include Lenders) for maintaining
loans similar to the relevant Market Disruption Loans. Any change in the Market
Disruption Rate shall be effective as of the opening of business on the
effective day of any change in the relevant component of the Market Disruption
Rate.

 

31



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations or financial condition of Borrowers
and their Subsidiaries, taken as a whole; (b) a material adverse effect on the
ability of the Loan Parties to fully perform their respective payment
obligations under any Loan Document; or (c) a material adverse effect on the
rights of or benefits or remedies available to the Lenders, the Collateral Agent
or the Administrative Agent under any Loan Document; provided, however, that in
no event shall any effect that results from any of the following be deemed to
constitute a Material Adverse Effect: (i) this Agreement, the Loan Documents or
any actions taken in compliance with this Agreement or the Loan Documents, or
the pendency or announcement thereof; (ii) changes or conditions generally
affecting the industry in which the Borrowers and their Subsidiaries operate;
(iii) changes in general economic, regulatory or political conditions (including
interest rate, commodities and currency fluctuations); (iv) changes in law or
Environmental Laws; (v) changes in accounting principles; or (vi) acts of war,
insurrection, sabotage or terrorism, unless, in the case of each of the clauses
(iii)-(vi) above, such change has a disproportionate effect on the Borrowers and
their Subsidiaries or their assets as compared to the effect on other
participants in the industry or their assets, as the case may be.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans,
Letters of Credit) or Hedging Obligations of Holdings or any of its Subsidiaries
(other than Excluded Subsidiaries) in an aggregate outstanding principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” in respect of any Hedging Obligations of any Loan Party at
any time shall be the maximum aggregate amount (giving effect to any netting or
set-off agreements) that such Loan Party would be required to pay if the related
Hedging Agreement were terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“Mexican Entity” shall have the meaning assigned to such term in
Section 6.01(ff).

“MLP Drop Down and Railcar Assets” means (i) the assets of Holdings, the
Borrowers and/or their Subsidiaries identified on Schedule 1.01(c) and (ii) the
additional assets (whether real or personal, tangible or intangible or
otherwise) relating to gathering, transporting and storing crude oil and to
distributing, transporting and storing refined products of Holdings, the
Borrowers and/or their Subsidiaries identified by the Administrative Borrower
from time to time in writing to the Administrative Agent as “MLP Drop Down and
Railcar Assets”.

“MNPI” shall have the meaning assigned to such term in Section 10.01(d).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) (a) to which any Company or any ERISA Affiliate is then
making or accruing an obligation to make contributions; (b) to which any Company
or any ERISA Affiliate has within the preceding five plan years made
contributions; or (c) with respect to which any Company could incur liability.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests) or Casualty Event, the cash proceeds actually received by Holdings or
any of its Subsidiaries (other than an Excluded Subsidiary) (including cash
proceeds subsequently received (as and when received by Holdings or any of its
Subsidiaries (other than an Excluded Subsidiary))

 

32



--------------------------------------------------------------------------------

in respect of non-cash consideration initially received) net of (i) selling
expenses (including reasonable brokers’ fees or commissions, legal, accounting
and other professional, advisory, consulting, investment banking and
transactional fees, transfer and similar taxes and Borrowers’ good faith
estimate of income taxes actually paid or payable in connection with such sale);
(ii) amounts provided as a reserve, in accordance with GAAP, against (x) any
liabilities under any indemnification obligations associated with such Asset
Sale or (y) any other liabilities retained by Holdings or any of its
Subsidiaries associated with the properties sold in such Asset Sale (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall then constitute Net Cash Proceeds); (iii) Borrowers’
good faith estimate of payments required to be made with respect to unassumed
liabilities relating to the properties sold within 270 days of such Asset Sale
(provided that, to the extent such cash proceeds are not used to make payments
in respect of such unassumed liabilities within 270 days of such Asset Sale,
such cash proceeds shall then constitute Net Cash Proceeds); (iv) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness or indebtedness which is secured by a Lien on the properties sold
in such Asset Sale (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness or indebtedness
assumed by the purchaser of such properties); (v) any survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees in respect of any such Asset Sale; and
(vi) taxes paid or reasonably estimated to be actually payable in connection
therewith; and

(b) with respect to any Equity Issuance or any other issuance or sale of Equity
Interests by Parent, Holdings or any of Holdings’ Subsidiaries, the cash
proceeds thereof, net of customary fees, commissions, costs and other expenses
incurred in connection therewith.

“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Subsidiary
Guarantor (including any Excluded Subsidiary).

“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of
Exhibit K-1, or K-2.

“Obligations” shall mean (a) obligations of Borrowers and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrowers and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrowers and the other Loan Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrowers and the other Loan Parties
under or pursuant to this Agreement and the other Loan Documents.

“OFAC” shall have the meaning set forth in the definition of “Embargoed Person.”

 

33



--------------------------------------------------------------------------------

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers and, with respect to certificates other than
as to financial, borrowing base and/or other collateral matters, any other
officer of a Loan Party, in each case in his or her official (and not
individual) capacity.

“Off-Take Agreements” shall mean (i) any off-take agreement with respect to
hydrocarbon inventory or products and (ii) other similar hydrocarbon inventory
or products agreements or arrangements.

“Oil Supply Agreements” shall mean any agreement entered into to provide for the
supply of oil or other similar hydrocarbons.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, or any Issuing Bank, Taxes imposed as a result of a present or former
connection between such Administrative Agent, Lender, or Issuing Bank and the
jurisdiction imposing such Tax (other than connections arising from such
Administrative Agent, Lender, or Issuing Bank having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, property or similar Taxes, charges or levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document (and any interest, additions to Tax or penalties applicable
thereto) except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment or a participation (other than an assignee pursuant to
a request by Administrative Borrower under Section 2.16).

“Overadvance” shall have the meaning assigned to such term in Section 2.02(f).

“Paid But Unexpired Standby Letters of Credit” shall mean during a Post Supplier
Payment Period, the undrawn amount under an outstanding Standby Letter of Credit
issued to support the purchase of hydrocarbon Inventory of a Borrower as of such
date of determination where the supplier of such hydrocarbon Inventory in
connection with which such Standby Letter of Credit was specifically issued has
been paid in full and therefore is not entitled to draw on such Standby Letter
of Credit, in whole or in part.

“Parent” shall mean PBF Energy Company LLC, a Delaware limited liability
company.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).

 

34



--------------------------------------------------------------------------------

“Paulsboro Facility” shall mean Paulsboro’s petroleum refinery and all related
assets and properties located in Paulsboro, New Jersey.

“PBF Finance” shall mean PBF Finance Corporation, a Delaware corporation.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificates” shall mean that certain Perfection Certificate
delivered by the Borrowers to the Administrative Agent on the Effective Date,
substantially in the form of Exhibit L-1 or any other form approved by the
Administrative Agent, as the same shall be supplemented from time to time by a
Perfection Certificate Supplement or otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement
substantially in the form of Exhibit L-2 or any other form approved by the
Administrative Agent.

“Permitted Acquisition” shall mean any transaction for the (a) acquisition of
all or substantially all of the property of any person, or of any business or
division, or business line or unit of any person; or (b) acquisition (including
by merger or consolidation) of the Equity Interests of any person that becomes a
Subsidiary after giving effect to such transaction; provided that each of the
following conditions shall be met:

(i) no Specified Event of Default then exists or would result therefrom (and at
the time of signing of the relevant Acquisition Agreement no Event of Default
then exists or would result therefrom);

(ii) after giving effect to such transaction (or, at the option of the
Administrative Borrower, at the time of signing of the relevant Acquisition
Agreement), Pro Forma Excess Availability is greater than the Threshold Amount;
provided, however, that, in the event that the Administrative Borrower elects to
have Pro Forma Excess Availability tested at the time of signing of the relevant
Acquisition Agreement, such Permitted Acquisition must close within 180 days of
such signing or, in the event that such Permitted Acquisition closes more than
180 days after such signing, Pro Forma Excess Availability shall also be
required to be greater than the Threshold Amount at the time of closing (which
such 180 day period may, at the option of the Administrative Borrower, continue
for one additional and successive period of 90 days, subject, to the extent
applicable, to clause (B) of the second proviso below); provided, further, that,
(x) in the event the Administrative Borrower elects to have Pro Forma Excess
Availability tested at the time of signing of the relevant Acquisition Agreement
and notifies the Administrative Agent at such time that it intends to make a
Revolving Borrowing (other than a Revolving Borrowing made on account of
Incremental Revolving Commitments relating to Permitted Acquisitions) to fund
such Permitted Acquisition, the Administrative Agent shall record a Reserve
against the lesser of the Borrowing Base and the aggregate Revolving Commitments
(other than Incremental Revolving Commitments relating to such Permitted
Acquisition) in the amount of such requested Borrowing until such time as such
requested Borrowing is made to fund such Permitted Acquisition or the
Administrative Borrower notifies the Administrative Agent that the Permitted
Acquisition transaction has terminated; provided, that (A) such requested
Borrowing shall not be subject, to the extent of such Reserve, to any condition
to funding other than compliance with Section 4.02(d) hereof and that no Event
of Default shall have occurred and be continuing at the time of funding, and
(B) if such Permitted Acquisition has not been closed or terminated within

 

35



--------------------------------------------------------------------------------

180 days of such signing, then at Borrowers’ election, (1) any obligations of
the Lenders to fund such Permitted Acquisition pursuant to the terms and
conditions of this subclause (ii) and the recorded Reserve shall be terminated
or (2) the recorded Reserve and the Lenders’ obligations to fund such Permitted
Acquisition pursuant to the terms and conditions of this subclause (ii) shall
continue for one additional and successive period of 90 days from the date such
election in this subclause (B) is made by the Administrative Borrower but, in no
event, beyond such additional period and (y) in the event that the
Administrative Borrower elects to have Pro Forma Excess Availability tested at
the time of signing of the relevant Acquisition Agreement for purposes of
determining whether it is a Permitted Acquisition and does not notify the
Administrative Agent at such time of any intention to make a Revolving Borrowing
(other than a Revolving Borrowing made on account of Incremental Revolving
Commitments relating to Permitted Acquisitions) to fund such Permitted
Acquisition and the Administrative Borrower determines to make a Revolving
Borrowing (other than a Revolving Borrowing made on account of Incremental
Revolving Commitments relating to Permitted Acquisitions) to fund such Permitted
Acquisition at the time of closing, Pro Forma Excess Availability solely for
purposes of such Revolving Borrowing shall instead be tested as of the closing
date of such Permitted Acquisition for purposes of determining whether Excess
Availability is greater than the Threshold Amount;

(iii) [Reserved];

(iv) the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Borrowers and the Subsidiaries are permitted to be
engaged in under Section 6.12 and the property acquired in connection with any
such transaction shall be made subject to the Lien of the Security Documents (in
each case, except to the extent the equivalent assets of a Loan Party (such Loan
Party as of the date hereof) are not required to be subject to the Lien of the
Security Documents) to the extent required by Section 5.10 hereof and shall be
free and clear of any Liens, other than Permitted Liens (in each case, to the
extent, and within the time period set forth in Article V of this Agreement and
only to the extent the Administrative Borrower has not made an election under
Section 5.18(b));

(v) the Board of Directors of the person to be acquired shall not have indicated
publicly its opposition to the consummation of such acquisition (unless such
opposition has been publicly withdrawn);

(vi) all transactions in connection therewith shall be consummated without
violation of any material applicable Requirements of Law, except, in each case,
as would not constitute a breach or violation of the terms and conditions of the
underlying Acquisition Agreement as in effect from time to time;

(vii) [Reserved];

(viii) No later than upon consummation of the transaction, Administrative
Borrower shall have delivered to the Agents and the Lenders an Officers’
Certificate certifying that such transaction complies with this definition
(which shall have attached thereto reasonably detailed backup data and
calculations showing such compliance); and

 

36



--------------------------------------------------------------------------------

(ix) the business to be acquired and its Subsidiaries, shall, subject to an
election by Administrative Borrower under Section 5.18(b), become Subsidiary
Guarantors in accordance with Section 5.10.

“Permitted Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent, setting forth the
terms and conditions of Permitted Amendment Loans and/or Commitments made in
accordance with and pursuant to Section 10.19 of this Agreement.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Refinancing Indebtedness” means any Indebtedness of any Loan Party
issued in exchange for, or the net proceeds of which are used to refund,
refinance, replace, defease or discharge, other Indebtedness of such Person
(other than intercompany Indebtedness); provided that (a) the principal amount
(or accreted value, if applicable) of such Permitted Refinancing Indebtedness
does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness extended, refinanced, renewed, replaced, defeased or refunded (plus
all accrued interest on such Indebtedness and the amount of all expenses and
premiums, underwriting, issuance, commitment, syndication and other similar
fees, costs and expenses incurred in connection therewith); (b) such Permitted
Refinancing Indebtedness has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded; (c) if the
Indebtedness being extended, refinanced, renewed, replaced, defeased or refunded
is subordinated in right of payment to the Obligations, such Permitted
Refinancing Indebtedness is subordinated in right of payment to the Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded; (d)(i) if the stated maturity of the
Indebtedness being refinanced is earlier than the Latest Maturity Date, the
Permitted Refinancing Indebtedness has a stated maturity no earlier than the
stated maturity of the Indebtedness being refinanced or (ii) if the stated
maturity of the Indebtedness being refinanced is on or later than the Latest
Maturity Date, the Permitted Refinancing Indebtedness has a stated maturity at
least 91 days later than the Latest Maturity Date; and (e) (i) if such
Indebtedness being extended, refinanced, renewed, replaced, defeased or refunded
is secured, the terms of the security documents of such Permitted Refinancing
Indebtedness shall be (taken as a whole) no more favorable to the secured
parties in respect of such Permitted Refinancing Indebtedness than the terms of
the security documents of such Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded; or (ii) if such Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded is unsecured, the
obligations in respect of such Permitted Refinancing Debt shall be unsecured.

“Permitted Tax Distributions” shall mean payments, dividends or distributions by
Borrowers, Subsidiary Guarantors and their respective Subsidiaries in order for
any of their owners (direct or indirect) or any Loan Party to pay federal, state
or local income and franchise taxes attributable to the income of Holdings or
any of its Subsidiaries in an amount not to exceed the income and franchise tax
liabilities that are attributable to them based upon the income of Holdings and
its Subsidiaries, reduced by any such income taxes paid or to be paid directly
by Holdings or its Subsidiaries.

“person” and “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).

 

37



--------------------------------------------------------------------------------

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Excluded Subsidiary into a Subsidiary Guarantor, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the fourth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.

“Post Supplier Payment Period” shall mean the period commencing on the date on
which a Borrower shall have paid in full all amounts owed for the purchase of
hydrocarbon Inventory (the “Full Payment Date”) the payment for which was
supported by a Standby Letter of Credit issued specifically for such purpose and
ending on the sooner of (a) twenty one (21) days after the Full Payment Date or
(b) the date the original of such Standby Letter of Credit is returned to the
applicable Issuing Bank for cancellation with such instructions for cancellation
as such issuer may require.

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Effective Date.

“Private Side Communications” shall have the meaning assigned to such term in
Section 10.01(d).

“Private Siders” shall have the meaning assigned to such term in
Section 10.01(d).

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period with respect to
the Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Subsidiary or the Consolidated EBITDA of the Borrowers, (a) the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, that is factually supportable and is expected to have a continuing
impact and (b) additional good faith pro forma adjustments arising out of cost
savings initiatives attributable to such transaction and additional costs
associated with the combination of the operations of such Acquired Entity or
Business or Converted Subsidiary with the operations of the Borrower and its
Subsidiaries, in each case being given pro forma effect, that (i) have been
realized or (ii) will be implemented following such transaction and are
supportable and quantifiable and expected to be realized within the succeeding
twenty-four (24) months and, in each case, including, but not limited to,
(w) reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead, taking into account, for purposes of
determining such compliance, the historical financial statements of the Acquired
Entity or Business or Converted Subsidiary and the consolidated financial
statements of the Borrower and its Subsidiaries, assuming such Permitted
Acquisition or conversion, and all other Permitted Acquisitions or conversions
that have been consummated during the period, and any Indebtedness or other
liabilities repaid in connection therewith had been consummated and incurred or
repaid at the beginning of such period (and assuming that such Indebtedness to
be incurred bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the interest rate which is or would
be in effect with respect to such Indebtedness as at the relevant date of
determination); provided, that, so long as such actions are initiated during
such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided,
further, that in no event shall such amounts calculated in reliance upon clause
(b) above comprise more than 20% of Consolidated EBITDA.

 

38



--------------------------------------------------------------------------------

“Pro Forma Basis” and “Pro Forma Effect” shall mean, with respect to compliance
with any test hereunder for an applicable period of measurement, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction, (i) in the case of
an Asset Sale or other disposition of all or substantially all Equity Interests
in any Subsidiary of the Borrowers (other than an Excluded Subsidiary) or any
division, product line, or facility used for operations of the Borrowers or any
of its Subsidiary Guarantors (other than an Excluded Subsidiary), shall be
excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction,” shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by the Borrower or any of its Subsidiaries (other than Excluded Subsidiaries) in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to (A) above, the foregoing pro forma adjustments may be applied to any
such test solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (as determined by the Borrower in good faith)
(i) (x) attributable to such transaction, (y) expected to have a continuing
impact on the Borrower and its Subsidiaries (other than an Excluded Subsidiary)
and (z) factually supportable or (ii) otherwise consistent with the definition
of Pro Forma Adjustment.

“Pro Forma Excess Availability” shall mean, for any date of determination, the
average Excess Availability for 30 days prior to, and including, such date,
after giving effect to the transactions occurring on such date, based on
assumptions and calculations reasonably acceptable to the Administrative Agent;
it being agreed that, for purposes of calculating Pro Forma Excess Availability,
unless the Administrative Agent shall otherwise agree in its reasonable
discretion, no Accounts or hydrocarbon Inventory to be acquired in an Investment
otherwise permitted under Section 6.04 shall be included in the Borrowing Base
until the Administrative Agent shall have (i) completed a preliminary desktop
examination in scope and with results reasonably satisfactory to the
Administrative Agent and (ii) other than to the extent that Pro Forma Excess
Availability is tested at the signing of an Acquisition Agreement pursuant to
clause (ii) of the definition of Permitted Acquisition, received (A) the results
of a customary physical hydrocarbon Inventory count, in scope and with results
reasonably satisfactory to Administrative Agent or (B) an interim working
capital inventory statement delivered by the seller (and acceptable to the
purchaser pursuant to the relevant purchase or acquisition agreement); provided,
that, the amount of such hydrocarbon Inventory included in the Borrowing Base
shall equal the least of the amount reflected in (1) such preliminary desktop
examination, (2) to the extent required, such customary physical hydrocarbon
Inventory count or (3) to the extent required, such interim working capital
inventory statement; provided, that, other than to the extent that Pro Forma
Excess Availability is tested at the signing of an Acquisition Agreement
pursuant to clause (ii) of the definition of Permitted Acquisition, such a
customary physical hydrocarbon Inventory count shall be conducted; provided,
further, that, such Accounts or hydrocarbon Inventory shall only be included in
the Borrowing Base for a period of 45 days (or such longer period as may be
agreed to by the Administrative Agent, but in no event longer than 90 days)
following the completion of such desktop examination and receipt of such
physical hydrocarbon Inventory count; provided, further, that following the
completion of a field examination by the Administrative Agent in scope and with
results reasonably satisfactory to Administrative Agent such Accounts and
hydrocarbon Inventory shall thereafter be included in the Borrowing Base.

 

39



--------------------------------------------------------------------------------

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment; provided that for purposes of
Section 2.19(b) and (c), “Pro Rata Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding the Revolving Commitment of any
Defaulting Lender to the extent its Swingline Exposure or LC Exposure is
reallocated to the non-Defaulting Lenders) represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Pro Rata Percentage shall be determined based upon the Revolving Commitments
most recently in effect, after giving effect to any assignments.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Public Siders” shall have the meaning assigned to such term in
Section 10.01(d).

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction, development or improvement of any property and any refinancing
thereof; provided, however, that (i) such Indebtedness is incurred within one
year after such acquisition, installation, construction or improvement of such
property by such person and (ii) the amount of such Indebtedness does not exceed
100% of the cost of such acquisition, installation, construction or improvement
plus any costs, fees, expenses and other liabilities related thereto, as the
case may be.

“Purchased Hydrocarbon Assets” shall have the meaning assigned to such term in
Section 6.01(v).

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Railcar Financing” shall have the meaning assigned to such term in
Section 6.01.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Refinancing Loan Commitments” has the meaning assigned to such term in
Section 2.20(e).

“Refinancing Loans” has the meaning assigned to such term in Section 2.20(e).

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

 

40



--------------------------------------------------------------------------------

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean Borrowers’ obligations under
Section 2.18(e) to reimburse LC Disbursements.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Commitments; provided that the Loans,
LC Exposure and unused Commitments held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.

“Reserves” shall be determined by the Collateral Agent from time to time, acting
reasonably and in good faith, pursuant to standards and practices generally
applied by the Collateral Agent (from the standpoint of an asset-based lender)
to borrowing base debtors in the refining markets, and shall not limit Borrowing
Availability on account of conditions or circumstances already addressed in the
eligibility criteria for the assets in the Borrowing Base and/or otherwise
result in a duplicative adverse impact on Borrowing Availability under the
Borrowing Base and shall not include Hedging Reserves. Once the Reserves have
been so determined by the Collateral Agent, the Reserves will not be changed in
a manner adverse to the Borrowers except to address circumstances, conditions,
events or contingencies underlying the determination of the Reserves that
adversely impact the value of the Borrowing Base, and then only in a manner and
to an extent that bears a reasonable relationship to changes in circumstances,
conditions, events or contingencies; provided that circumstances, conditions,
events or contingencies arising prior to the Effective Date of which the
Collateral Agent have actual knowledge prior to the Effective Date shall not be
the basis for any establishment or modification of any Reserve unless such
circumstances, conditions, events or contingencies shall have changed since the
Effective Date. Any Reserves established by the Collateral Agent with respect to
the value of Eligible Positive Exchange Agreement Balances as provided in the
proviso of such definition shall not be duplicative of any other Reserve.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

 

41



--------------------------------------------------------------------------------

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Revolving Availability Period” shall mean the period from and including the
Effective Date to but excluding the earlier of (A) the Business Day preceding
the Revolving Maturity Date and (B) the date of termination of the Revolving
Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Annex IV hereto or by an Increase Joinder, or in the Assignment and
Assumption pursuant to which such Lender assumed its Revolving Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The aggregate amount
of the Lenders’ Revolving Commitments on the Effective Date is $3,400,000,000
(the Loans thereunder, the “Initial Revolving Loans”).

“Revolving Credit Priority Collateral” shall mean (i) all deposit accounts of
any Loan Party (other than Excluded Accounts) as well as all funds on deposit
therein, (ii) all accounts receivable of any Loan Party, (iii) all hydrocarbon
inventory of any Loan Party, (iv) all related instruments, letters of credit,
letter of credit rights, credit support, insurance, chattel paper, documents,
supporting obligations, related payment intangibles, cash, cash equivalents,
other related rights, claims, causes of action, books and records, accounting
systems and other similar personal property of any Loan Party and (v) any
proceeds or products of any of the foregoing. For the avoidance of doubt,
“Revolving Credit Priority Collateral” shall not include any plant, property or
equipment of any Loan Party.

“Revolving Exposure” shall mean, with respect to any Lender at any time (without
duplication), the aggregate principal amount at such time of all then
outstanding Revolving Loans of such Lender, plus the aggregate amount at such
time of such Lender’s LC Exposure, plus the aggregate amount at such time of
such Lender’s Swingline Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loan” shall mean a Loan made by the Lenders to Borrowers pursuant to
Section 2.02. Each Revolving Loan shall either be an ABR Revolving Loan or a
Eurodollar Revolving Loan.

“Revolving Maturity Date” shall mean with respect to the (i) Revolving
Commitments outstanding as of the Effective Date and the Revolving Loans
thereunder (and any Incremental Revolving Commitments and the Incremental
Revolving Loans thereunder), the date which is five (5) years after the
Effective Date and (ii) Refinancing Loan Commitments and the Refinancing Loans
thereunder, the date set forth in the amendment giving effect thereto.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

 

42



--------------------------------------------------------------------------------

“Secured Obligations” shall mean (a) the Obligations, (b) other than to the
extent prohibited by applicable law (including, without limitation, the Dodd
Frank Wall Street Reform and Consumer Protection Act), the due and punctual
payment and performance of all obligations of Borrowers and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party; provided, however, that such obligations shall have been
designated as Secured Obligations in a writing from the Borrowers to the
Administrative Agent and (c) the due and punctual payment and performance of all
obligations of Borrowers and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement entered into with
any counterparty that is a Secured Party.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, each Issuing Bank, the Lenders and each
counterparty to a (a) Treasury Services Agreement if at the time of entering
into such Treasury Services Agreement such person was an Agent or a Lender or an
Affiliate of an Agent or a Lender and such person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person (i) appoints the Collateral
Agent as its agent under the applicable Loan Documents and (ii) agrees to be
bound by the provisions of Sections 9.03, 10.03 and 10.09 as if it were a Lender
or (b) Hedging Agreement if at the time of entering into such Hedging Agreement
such Person has been designated as a Secured Party in a writing from the
Borrowers to the Administrative Agent and such Person executes and delivers to
the Administrative Agent a letter agreement in form and substance acceptable to
the Administrative Agent pursuant to which such person (i) appoints the
Collateral Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Sections 9.03, 10.03 and 10.09 as
if it were a Lender.

“Securities Act” shall mean the Securities Act of 1933.

“Security Agreement” shall mean that certain Security Agreement dated as of the
Effective Date among the Loan Parties party thereto and the Administrative Agent
for the benefit of the Secured Parties, as amended, restated, supplemented,
reaffirmed or otherwise modified from time to time.

“Security Agreement Collateral” shall mean all property pledged, granted or
reaffirmed as collateral pursuant to the Security Agreement (a) on the Effective
Date or (b) thereafter pursuant to Section 5.10 (it being agreed and understood
that such Security Agreement Collateral shall be limited in any event to
Revolving Credit Priority Collateral).

“Security Documents” shall mean the Security Agreement, and each other security
document or pledge agreement delivered in accordance with applicable local or
foreign law to grant a valid, perfected security interest in any property as
collateral for the Secured Obligations, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Security
Agreement or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the Security Agreement and any other document or instrument utilized to
pledge or grant or purport to pledge or grant a security interest or lien on any
property as collateral for the Secured Obligations.

“Specified Event of Default” shall mean an Event of Default existing pursuant to
Section 8.01(a), (b), (g) or (h) of this Agreement.

“Specified Transaction” means any Investment, Asset Sale or other disposition
outside of the ordinary course of business, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation as an Excluded
Subsidiary or as a Subsidiary Guarantor (as applicable), or Incremental
Revolving Commitments that by the terms of this Agreement requires such test to
be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”;
provided that any such Specified Transaction (other than a Restricted Payment)
having an aggregate value of less than $25,000,000 shall not be calculated on a
“Pro Forma Basis” or after giving “Pro Forma Effect.”

 

43



--------------------------------------------------------------------------------

“Standby Letter of Credit” shall mean any standby letter of credit.

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing in dollars, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding one
billion dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D).Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under Regulation D.

“Subordinated Debt Payment” shall have the meaning assigned to such term in
Section 6.10(a).

“Subordinated Indebtedness” shall mean Indebtedness of any Loan Party that is by
its terms subordinated in right of payment to the Obligations of Borrowers and
the Subsidiary Guarantors, as applicable, on terms reasonably acceptable to the
Administrative Agent.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of a Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(d),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.10 and that has not been designated by the Administrative Borrower,
in accordance with Section 5.18(b), as an Excluded Subsidiary and in any event,
excluding any Foreign Subsidiary.

“Supermajority Lenders” shall mean Lenders having more than 66 2/3 % of the sum
of all Loans outstanding, LC Exposure and unused Commitments; provided that the
Loans, LC Exposure and unused Commitments held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Supermajority
Lenders.

“Suppressed Availability” shall mean as of any date of determination the amount,
if any, by which the Borrowing Base on such date exceeds the aggregate
Commitments of all Lenders then outstanding.

 

44



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17. As of the Effective Date, the amount
of the Swingline Commitment shall be $100,000,000 but shall in no event exceed
the Revolving Commitments.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

A “Test Period” at any time shall mean the period of four consecutive fiscal
quarters of Borrowers ended on or prior to such time (taken as one accounting
period).

“Threshold Amount” shall mean (as of any date of determination) an amount equal
to 12.5% of the lesser of the then existing Borrowing Base and the then current
aggregate Revolving Commitments of the Lenders at such time.

“Threshold Basket Amount” shall mean (as of any date of determination) an amount
equal to 17.5% of the lesser of the then existing Borrowing Base and the then
current aggregate Revolving Commitments of the Lenders at such time.

“Toledo Facility” shall mean Toledo’s petroleum refinery and all related assets
and properties located in Toledo, Ohio.

“Torrance Facility” shall mean Torrance’s petroleum refinery and all related
assets and properties located in Torrance, California.

“Total Assets” shall mean the total assets of Holdings and its Subsidiaries on a
consolidated basis, as shown on the most recent consolidated balance sheet of
Holdings and its Subsidiaries.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Effective Date pursuant to the Loan Documents, including (a) the
execution, delivery and performance of the Loan Documents and the borrowings
hereunder; and (b) the payment of any and all fees, costs and expenses to be
paid on or prior to the Effective Date and owing in connection with the
foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

 

45



--------------------------------------------------------------------------------

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary, credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), credit card processing
services, debit cards, stored value cards, and cash management services or
automated clearinghouse transfer of funds.

“Trigger Event” shall mean either (i) an Event of Default has occurred and is
continuing or (ii) Excess Availability is less than (A) the Threshold Amount for
a period of time greater than five (5) consecutive Business Days or (B)
$100,000,000 at any time; provided that such Trigger Event shall continue until
(i) no Event of Default exists and (ii) Excess Availability shall have exceeded
the Threshold Amount and $100,000,000 for a period of at least thirty (30)
consecutive days.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“Unasserted Contingent Obligations” means taxes, costs, indemnifications,
reimbursements, damages and other claims or liabilities in respect of which no
written assertion of liability or no claim or demand for payment has been made
at such time.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Unfinanced Capital Expenditures” shall mean, with respect to any Person and for
any period, Capital Expenditures made by such Person during such period and not
financed from the proceeds of Indebtedness, Equity Issuances, Casualty Events or
Asset Sales or other dispositions of assets.

“United States” shall mean the United States of America.

“USA PATRIOT Act” shall have the meaning set forth in the definition of
“Anti-Terrorism Laws.”

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

46



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” shall mean the write-down and conversion
powers of the applicable EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which powers are
described in the EU Bail-In Legislation Schedule.

“Yield” shall mean, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, an interest rate floor or otherwise, in each case
incurred or payable by the Borrowers generally to the Lenders with respect to
such Indebtedness including any such original issue discount or upfront fees
(with original issue discount being equated to interest based on an assumed
four-year life to maturity or, if shorter, the actual weighted average life to
maturity) payable to all Lenders providing such Indebtedness (but excluding
structuring, arrangement, commitment or similar fees not shared with all such
Lenders).

Section 1.02 Classification of Loans and Borrowings.

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

Section 1.03 Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified or in effect (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
person shall be construed to include such person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.04 Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by Borrowers and the Required
Lenders. Lenders and Administrative Agent acknowledge and agree that Borrowers
may, at their sole option and in their sole discretion, switch from a GAAP
method of accounting to a method of accounting based on the Internal Financial
Reporting Standards (“IFRS”) as promulgated from time to time by the
International Accounting Standards Board (the “IASB”). From and after the date
the Borrowers adopt IFRS, references herein and in any other Loan Document to
GAAP shall mean and refer to IFRS. If at any time any such

 

47



--------------------------------------------------------------------------------

change from GAAP to IFRS would affect the computation of any financial covenant
or other covenant set forth in any Loan Document, and the Administrative
Borrower shall so request, the Administrative Agent and the Administrative
Borrower shall negotiate in good faith to amend any such financial covenant or
other such covenant or requirement to preserve the original intent thereof in
light of such change in accounting principles; provided, that, until so amended,
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change. Notwithstanding any other provision of this Agreement to
the contrary, for all purposes during the term of this Agreement and any other
Loan Document, each lease that pursuant to GAAP as in effect on the Effective
Date would be classified as a capital lease or an operating lease will continue
to be so classified, notwithstanding any change in characterization of that
lease subsequent to the Effective Date based on changes to GAAP or
interpretation of GAAP.

Section 1.05 Resolution of Drafting Ambiguities.

Each party hereto acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against any party shall not be
employed in the interpretation hereof or thereof.

Section 1.06 Pro Forma Calculations.

(a) Whenever a financial ratio or test is to be calculated on a Pro Forma Basis,
or giving “Pro Forma Effect” the reference to the “Test Period” for purposes of
calculating such financial ratio or test shall be deemed to be a reference to,
and shall be based on, the most recently ended Test Period for which internal
financial statements of the Borrowers are available (as determined in good faith
by the Borrowers); provided that, the provisions of this sentence shall not
apply for purposes of determining actual compliance with Section 6.09 (other
than for the purpose of determining Pro Forma Compliance with Section 6.09),
which actual shall be based on the financial statements delivered pursuant to
Section 5.01(a) or (b), as applicable, for the relevant Test Period.

(b) For purposes of calculating any financial ratio or test, or basket that is
based on a percentage of Consolidated EBITDA, Specified Transactions that have
been made (i) during the applicable Test Period and (ii) if applicable as
described in Section 1.06(a), subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period. If
since the beginning of any applicable Test Period any Person that subsequently
became (other than an Excluded Subsidiary) a Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Subsidiaries
(other than an Excluded Subsidiary) since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.06, then such financial ratio or test shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.06.

(c) In the event that the Borrowers or any Subsidiary (other than an Excluded
Subsidiary) incurs (including by assumption or guarantees) or repays (including
by redemption, repayment, retirement or extinguishment) any Indebtedness
included in the calculations of any financial ratio or test (in each case, other
than Indebtedness incurred or repaid under any revolving credit facility),
(i) during the applicable Test Period or (ii) subject to
Section 1.06(a) subsequent to

 

48



--------------------------------------------------------------------------------

the end of the applicable Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made, then such financial
ratio or test shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the first day of the applicable Test Period.

ARTICLE II

THE CREDITS

Section 2.01 Commitments.

Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly to
make Revolving Loans to Borrowers, at any time and from time to time on or after
the commencement of the Revolving Availability Period until the earlier of the
Revolving Maturity Date and the termination of the Revolving Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment and provided that after making a
Revolving Loan, the sum of the total Revolving Exposures shall not exceed the
lesser of (A) the total Revolving Commitments and (B) the Borrowing Base then in
effect.

Within the limits set forth above and subject to the terms, conditions and
limitations set forth herein, Borrowers may borrow, pay or prepay and reborrow
Revolving Loans from time to time.

Section 2.02 Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make its Loan
shall not relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). Except
for Loans deemed made pursuant to Section 2.18(e)(i) and (ii), (x) ABR Loans
comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1,000,000 and not less than $5,000,000 or
(ii) equal to the remaining available balance of the applicable Commitments and
(y) the Eurodollar Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1,000,000 and not less
than $5,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Administrative Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of Borrowers to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided that Administrative Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than eight Eurodollar Borrowings
outstanding hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

49



--------------------------------------------------------------------------------

(c) Except with respect to Swingline Loans, Administrative Agent shall endeavor
to notify Lenders of each Notice of Borrowing by 1:00 p.m. on the proposed
funding date for an ABR Loan or by 3:00 p.m. three Business Days before a
proposed funding of a Eurodollar Loan. Except with respect to Loans deemed made
pursuant to Section 2.18(e)(ii), each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds to such account in New York City as the Administrative Agent may
designate not later than 3:00 p.m., New York City time on the requested funding
date (unless Administrative Agent’s notice is received after the times provided
above, in which case Lender shall fund by 11:00 a.m. New York City time on the
following Business Day), and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by Administrative Borrower in the
applicable Borrowing Request maintained with the Administrative Agent or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date (in the case of any Eurodollar Borrowing), or at least 2 hours
prior to the time (in the case of any ABR Borrowing), of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent at the time of such Borrowing
in accordance with paragraph (c) above, and the Administrative Agent may, in
reliance upon such assumption, make available to Borrowers on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each such Lender and the Borrowers
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to Borrowers until the date such amount is repaid
to the Administrative Agent at (i) in the case of Borrowers, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement, and Borrowers’
obligation to repay the Administrative Agent such corresponding amount pursuant
to this Section 2.02(d) shall cease and be discharged thereby.

(e) Notwithstanding any other provision of this Agreement, Borrowers shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

(f) The Administrative Agent shall not, without the prior consent of Required
Lenders, make (and no Issuing Bank or Swingline Lender, as applicable, shall
make) any Revolving Loans or provide any Letters of Credit to the Borrowers
intentionally and with actual knowledge that such Revolving Loans, Swingline
Loans, or Letters of Credit would be made when one or more of the conditions
precedent to the making of the Loans hereunder cannot be satisfied except, that,
the Administrative Agent may make (or cause to be made) such additional
Revolving Loans or Swingline Loans or provide such additional Letters of Credit
on behalf of the Lenders (each an “Overadvance” and collectively, the
“Overadvances”), intentionally and with actual knowledge that such Loans or
Letters of Credit will be made without the satisfaction of the foregoing
conditions precedent, if the Administrative Agent deems it necessary or
advisable in its discretion to do so, provided, that: (A) the total principal
amount of the Overadvances to the Borrowers which the Administrative Agent may
make or provide (or cause to be made or provided) after obtaining such actual
knowledge that the conditions precedent have not been satisfied, shall not
exceed at

 

50



--------------------------------------------------------------------------------

any time, the greater of (i) $100,000,000 and (ii) an amount equal to 10.0% of
the lesser of the then existing Borrowing Base and the then current aggregate
Revolving Commitments of the Lenders at such time, and shall not cause the
aggregate Revolving Exposures to exceed the Revolving Commitments of all of the
Lenders or the Revolving Exposure of a Lender to exceed such Lender’s Revolving
Commitment, (B) without the consent of the Required Lenders, no Overadvance
shall be outstanding for more than sixty (60) days and (C) Administrative Agent
shall be entitled to recover such funds, on demand from the Borrowers together
with interest thereon for each day from the date such payment was due until the
date such amount is paid to Administrative Agent at the interest rate provided
for in Section 2.06(c); provided further that upon written notice by the
Required Lenders, no further Overadvances shall be made. Each Lender shall be
obligated to pay Administrative Agent the amount of its Pro Rata Percentage of
any such Overadvance.

Section 2.03 Borrowing Procedure.

To request Loans, Administrative Borrower shall deliver, by hand delivery,
telecopier or email attachment, a duly completed and executed Borrowing Request
to the Administrative Agent (i) in the case of Eurodollar Loans in dollars, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing or (ii) in the case of ABR Loans, not later than 11:00
a.m., New York City time, on the date of the proposed Borrowing. Each Borrowing
Request shall be irrevocable and shall specify the following information in
compliance with Section 2.02:

(a) the aggregate amount of such borrowing;

(b) the date of such borrowing, which shall be a Business Day;

(c) whether such borrowing is to be for ABR Loans or Eurodollar Loans;

(d) in the case of Eurodollar Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the location and number of Borrowers’ account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and

(f) that the conditions set forth in Sections 4.02(b)-(e) have been satisfied as
of the date of the notice.

If no election as to the Type of Loans is specified, then the requested
borrowing shall be for ABR Loans. If no Interest Period is specified with
respect to any requested Eurodollar Loan, then Borrowers shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Each Borrower hereby irrevocably appoints and constitutes Holdings, in its
capacity as Administrative Borrower, as its agent to request and receive Loans
and Letters of Credit pursuant to this Agreement in the name or on behalf of
such Borrower. The Administrative Agent and Lenders may disburse the Loans to
such bank account of Administrative Borrower or a Borrower or otherwise make
such Loans to a Borrower and provide such Letters of Credit to a Borrower as
Administrative Borrower may designate or direct, without notice to any other
Borrower or Loan Party. Administrative Borrower hereby accepts the appointment
by Borrowers to act as the agent of Borrowers and agrees to ensure that the
disbursement of any Loans to a Borrower requested by or paid to or for the

 

51



--------------------------------------------------------------------------------

account of such Borrower, or the issuance of any Letter of Credit for a Borrower
hereunder, shall be paid to or for the account of such Borrower. Each Borrower
hereby irrevocably appoints and constitutes Administrative Borrower as its agent
to receive statements on account and all other notices from the Agents and
Lenders with respect to the Obligations or otherwise under or in connection with
this Agreement and the other Loan Documents. Any notice, election,
representation, warranty, agreement or undertaking by or on behalf of any other
Borrower by Administrative Borrower shall be deemed for all purposes to have
been made by such Borrower, as the case may be, and shall be binding upon and
enforceable against such Borrower to the same extent as if made directly by such
Borrower. No termination of the appointment of Administrative Borrower as agent
as aforesaid shall be effective, except after ten (10) days’ prior written
notice to Administrative Agent.

Section 2.04 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each Revolving Loan of such Revolving Lender on the
Revolving Maturity Date and (ii) to the Swingline Lender, the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, Borrowers shall repay all Swingline Loans that were outstanding on the
date such Borrowing was requested.

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrowers to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain records including (i) the amount of each
Loan made hereunder, the Type and Class thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrowers to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the records maintained by the Administrative Agent and each Lender pursuant to
this paragraph shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such records or any error therein shall not in
any manner affect the obligations of Borrowers to repay the Loans in accordance
with their terms. In the event of any conflict between the records maintained by
any Lender and the records of the Administrative Agent in respect of such
matters, the records of the Administrative Agent shall be prima facie evidence
of the information therein in the absence of manifest error.

(c) Promissory Notes. Any Lender by written notice to Administrative Borrower
(with a copy to the Administrative Agent) may request that Loans of any
Class made by it be evidenced by a promissory note. In such event, Borrowers
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) in the form of Exhibit K-1, or K-2, as the case may be.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

52



--------------------------------------------------------------------------------

Section 2.05 Fees.

(a) Commitment Fee. Borrowers agree to pay to the Administrative Agent for the
account of each Lender a commitment fee (a “Commitment Fee”) equal to the
Applicable Fee per annum on the average daily unused amount of each Commitment
of such Lender during the period from and including the date hereof to but
excluding the date on which such Commitment terminates. Accrued Commitment Fees
shall be payable in arrears (A) on the first Business Day of April, July,
October and January of each year, commencing on the first such date to occur
after the date hereof, and (B) on the date on which such Commitment terminates.
Commitment Fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
Commitment Fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

(b) Administrative Agent Fees and Other Fees. Borrowers agree to pay (i) to the
Administrative Agent, for its own account, the administrative fees payable in
the amounts and at the times separately agreed upon between Borrowers and the
Administrative Agent (the “Administrative Agent Fees”) and (ii) any other fees
otherwise payable under the Fee Letter in the amounts, at the times and in the
manner separately agreed to therein.

(c) LC and Fronting Fees. Borrowers agree to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee (“LC Participation
Fee”) with respect to its participations in Letters of Credit, which shall
accrue at a rate equal to the Applicable Letter of Credit Fee on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each applicable Issuing Bank a fronting fee
(“Fronting Fee”), which shall accrue at a rate not to exceed 0.25% per annum on
the average daily amount of the LC Exposure of such Issuing Bank (excluding any
portion thereof attributable to Reimbursement Obligations) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure of such Issuing Bank, as well as such Issuing Bank’s
customary fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit in respect of Letters of Credit issued by such Issuing Bank
or processing of drawings thereunder in respect of Letters of Credit issued by
such Issuing Bank. Accrued LC Participation Fees and Fronting Fees shall be
payable in arrears (i) on the first Business Day of April, July, October and
January of each year, commencing on the first such date to occur after the
Effective Date, and (ii) on the date on which the Revolving Commitments
terminate. Any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Banks pursuant to this paragraph shall be payable within 10 days after
demand therefor unless otherwise agreed with the applicable Issuing Bank. All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and shall be payable for the actual number
of days elapsed (including the first day but excluding the last day).

(d) All Fees shall be paid on the dates due, in immediately available funds in
dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders and the Issuing Banks, except the Borrowers shall pay the
Fronting Fees directly to the relevant Issuing Banks and Borrowers shall pay any
other fees payable under the Fee Letter at the times and in the manner
separately agreed to therein. Once paid, none of the Fees shall be refundable
under any circumstances.

 

53



--------------------------------------------------------------------------------

Section 2.06 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing, including each Swingline Loan, shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.

(b) Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.

(c) Default Rate. Notwithstanding the foregoing, if there is a Specified Event
of Default, any such amount of principal of or interest on any Loan or any fee
or other amount payable by Borrowers hereunder that is past due shall, to the
extent permitted by applicable law, bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue amounts
constituting principal or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section 2.06 or (ii) in the case of any other outstanding and overdue amount, 2%
plus (other than with respect to interest) the rate applicable to ABR Revolving
Loans as provided in Section 2.06(a) (in either case, the “Default Rate”).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan or a Swingline Loan without a permanent reduction in
Revolving Commitments), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be prima facie evidence thereof absent manifest error.

Section 2.07 Termination and Reduction of Commitments.

(a) Termination of Commitments. The Revolving Commitments, the Swingline
Commitment and the LC Commitment shall automatically terminate on the Revolving
Maturity Date.

(b) Optional Terminations and Reductions. At their option, Borrowers may at any
time terminate, or from time to time permanently reduce, the Commitments of any
Class; provided that (i) each reduction of the Commitments of any Class shall be
in an amount that is an integral multiple of $1,000,000 and not less than
$2,000,000 and (ii) the Revolving Commitments shall not be terminated or reduced
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the aggregate amount of Revolving Exposures would
exceed the aggregate amount of Revolving Commitments.

 

54



--------------------------------------------------------------------------------

(c) Borrower Notice. Administrative Borrower shall notify the Administrative
Agent in writing of any election to terminate or reduce the Commitments under
Section 2.07(b) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by
Administrative Borrower pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by Administrative
Borrower may state that such notice is conditioned upon the effectiveness of
another credit facility or the closing of a securities offering or other
transaction which will result in the repayment of the Obligations in full in
cash (other than Unasserted Contingent Obligations) and the termination of all
of the Commitments, in which case such notice may be revoked by Administrative
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

Section 2.08 Interest Elections.

(a) Generally. Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, Borrowers may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Borrowers may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, Borrowers shall not be entitled to request any conversion or
continuation that, if made, would result in more than eight Eurodollar
Borrowings outstanding hereunder at any one time. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b) Interest Election Notice. To make an election pursuant to this Section,
Administrative Borrower shall deliver, by hand delivery, telecopier or email
attachment, a duly completed and executed Interest Election Request to the
Administrative Agent not later than the time that a Borrowing Request would be
required under Section 2.03 if Borrowers were requesting Loans of the Type
resulting from such election to be made on the effective date of such election.
Each Interest Election Request shall be irrevocable. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

55



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrowers shall be deemed to have selected
an Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(c) Automatic Conversion to ABR Borrowing. If an Interest Election Request with
respect to a Eurodollar Borrowing is not timely delivered prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing, the Administrative Agent or
the Required Lenders may require, by notice to Administrative Borrower, that
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.09 [Intentionally Omitted].

Section 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrowers shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of Section 2.10 and Section 2.13; provided that each partial
prepayment shall be in an amount that is an integral multiple of $250,000 and
not less than $1,000,000 or, if less, the outstanding principal amount of such
Borrowing.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, Borrowers
shall, on the date of such termination, repay or prepay all their outstanding
Revolving Borrowings and all outstanding Swingline Loans and replace all
outstanding Letters of Credit or cash collateralize all outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrowers and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrowers shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.

 

56



--------------------------------------------------------------------------------

(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds
either (A) the Borrowing Base then in effect or (B) the Revolving Commitments
then in effect, Borrowers shall, without notice or demand, promptly first, repay
or prepay Swingline Loans, second, repay or prepay Revolving Borrowings, and
third, cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i), in an aggregate amount sufficient to
eliminate such excess.

(iv) Except as provided in Section 2.18(a), in the event that the aggregate LC
Exposure exceeds the LC Commitment then in effect, Borrowers shall, without
notice or demand, promptly replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.

(v) In the event that the aggregate Swingline Exposure exceeds the Swingline
Commitment then in effect Borrowers shall, without notice or demand, promptly
repay or prepay Swingline Loans in an aggregate amount sufficient to eliminate
such excess.

(c) Asset Sales. Subject to the terms and conditions of the applicable
Intercreditor Agreement, not later than five Business Days following the receipt
of any Net Cash Proceeds of any Asset Sale of Revolving Credit Priority
Collateral by Holdings or any of its Subsidiaries, Borrowers shall make
prepayments in accordance with Section 2.10(e) in an aggregate amount equal to
the lesser of (i) the then outstanding Loans and (ii) 100% of such Net Cash
Proceeds.

(d) Casualty Events. Subject to the terms and conditions of the applicable
Intercreditor Agreement, not later than five Business Days following the receipt
of any Net Cash Proceeds from a Casualty Event involving Revolving Credit
Priority Collateral (other than Certain Hydrocarbon Assets and Intermediate
Products), by Holdings or any of its Subsidiaries, Borrowers shall make
prepayments in accordance with Section 2.10(e) in an aggregate amount equal to
the lesser of (i) the then outstanding Loans and (ii) 100% of such Net Cash
Proceeds.

(e) Application of Prepayments. Prior to any optional or mandatory prepayment
hereunder, Borrowers shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
Section 2.10(f), subject to the provisions of this Section 2.10 (e). Subject to
Section 8.02, and so long as no Event of Default shall then exist and be
continuing, all mandatory prepayments shall be applied as follows: first, to the
Swingline Loans until the same has been reduced to zero (0); second, to the
Revolving Loans until the same has been reduced to zero (0); and third, to cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i). Such mandatory prepayments of the Swingline Loans
and Revolving Loans shall not cause a corresponding reduction in the Swingline
Commitment or Revolving Commitments.

Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding ABR
Revolving Loans. Any amounts remaining after each such application shall be
applied to prepay Eurodollar Revolving Loans. Notwithstanding the foregoing, if
the amount of any prepayment of Loans required under this Section 2.10 shall be
in excess of the amount of the ABR Loans at the time outstanding (an “Excess
Amount”), only the portion of the amount of such prepayment as is equal to the
amount of such outstanding ABR Loans shall be immediately prepaid and, at the
election of Borrowers, the Excess Amount shall be either (A) deposited in an
escrow account on terms satisfactory to the Administrative Agent and applied to
the prepayment of Eurodollar Loans on the last day of the then next-expiring
Interest Period for

 

57



--------------------------------------------------------------------------------

Eurodollar Loans; provided that (i) interest in respect of such Excess Amount
shall continue to accrue thereon at the rate provided hereunder for the Loans
which such Excess Amount is intended to repay until such Excess Amount shall
have been used in full to repay such Loans and (ii) at any time while a Default
has occurred and is continuing, the Administrative Agent may, and upon written
direction from the Required Lenders shall, apply any or all proceeds then on
deposit to the payment of such Loans in an amount equal to such Excess Amount or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 2.13.

(f) Notice of Prepayment. Administrative Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the Business Day of prepayment and (iii) in the case of prepayment of a
Swingline Loan, not later than 2:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable; provided that a notice of
prepayment delivered by Administrative Borrower may state that such notice is
conditioned upon the effectiveness of another credit facility or the closing of
a securities offering, in which case such notice may be revoked by
Administrative Borrower (by notice to the Administrative Agent on or prior to
the specified payment date) if such condition is not satisfied. Each such notice
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Credit Extension of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.

Section 2.11 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent reasonably determines (which determination shall be
prima facie evidence of the facts so determined absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate for such Interest Period; or

(ii) the Administrative Agent reasonably determines or is advised in writing by
the Required Lenders that the Adjusted LIBOR Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to Borrowers and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrowers and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Eurodollar Borrowing requested to be made
on the first day of such Interest Period shall be made as

 

58



--------------------------------------------------------------------------------

a Market Disruption Loan, (ii) any Borrowing that were to have been converted on
the first day of such Interest Period to a Eurodollar Borrowing shall be
continued as a Market Disruption Loan and (iii) any outstanding Eurodollar
Borrowing shall be converted, on the last day of the then-current Interest
Period, to a Market Disruption Loan; in each case, except to the extent the
Borrowers in their sole discretion elect to have any such Borrowing to be made
as an, or converted into an, ABR Loan.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined, that:

(i) adequate and reasonable means do not exist for ascertaining the Adjusted
LIBOR Rate for any requested Interest Period, because the LIBOR Screen Rate is
not available or published on a current basis and such circumstances are
unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Rate or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.11(b), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
the LIBOR Rate,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace the
LIBOR Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined pursuant to this Section 2.11 and
the circumstances under clause (i) above exist or the Scheduled Unavailability
Date has occurred (as applicable), the Administrative Agent will promptly so
notify the Borrowers and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Loans shall be suspended, (to the extent of the
affected Eurodollar Loans or Interest Periods). Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans (to the extent of the affected Eurodollar Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of ABR Loans in the amount specified
therein.

 

59



--------------------------------------------------------------------------------

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

As used above:

“LIBOR Screen Rate” means the LIBOR Rate quote on the applicable screen page the
Administrative Agent designates to determine the LIBOR Rate (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the reasonable discretion of the Administrative Agent, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrowers).

Section 2.12 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate) or any
Issuing Bank;

(ii) subject any Lender or any Issuing Bank to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it (except for any Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes, Indemnified Taxes
or Connection Income Taxes); or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender, such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company, if any, of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount), then, upon request of such Lender or such Issuing Bank,
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

60



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any Issuing Bank determines (in good
faith) that any Change in Law affecting such Lender or such Issuing Bank or any
lending office of such Lender or such Lender’s or such Issuing Bank’s holding
company, if any, regarding capital and liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time Borrowers will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.12 and delivered to Borrowers shall be
prima facie evidence of the facts determined therein absent manifest error.
Borrowers shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 15 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies Borrowers of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof) .

Section 2.13 Breakage Payments.

In the event of (a) the payment or prepayment, whether optional or mandatory, of
any principal of any Eurodollar Loan earlier than the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan earlier than the
last day of the Interest Period applicable thereto as a result of a request by
Administrative Borrower pursuant to Section 2.16(b), then, in any such event,
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount reasonably equal to
the actual loss or expense arising from the liquidation or reemployment of funds
obtained by such Lender to maintain such Loss. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.13 shall be delivered to
Borrowers (with a copy to the Administrative Agent) and shall be prima facie
evidence of the facts determined therein absent manifest error. Borrowers shall
pay such Lender the amount shown as due on any such certificate within 5 days
after receipt thereof.

 

61



--------------------------------------------------------------------------------

Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrowers shall make each payment required to be made by
them hereunder or under any other Loan Document (whether of principal, interest,
fees or Reimbursement Obligations, or of amounts payable under Section 2.12,
2.13, 2.15, 2.16, 10.03 or 10.19, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices set forth
in Section 10.01 hereto, except payments to be made directly to any Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.12, 2.13, 2.15, 2.16, 10.03 or 10.19 shall be made
directly to the persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the persons specified therein. The Administrative
Agent shall distribute any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, unless specified otherwise, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars, except as expressly specified
otherwise.

(b) Pro Rata Treatment.

(i) Each payment by Borrowers of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

(ii) Each payment on account of principal of the Revolving Borrowings shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Revolving Lenders, except as expressly provided
in Section 2.20(d).

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties. It is understood that
the foregoing does not apply to any adequate protection payments under any
federal, state or foreign bankruptcy, insolvency, receivership or similar
proceeding, and that the Administrative Agent may, subject to any applicable
federal, state or foreign bankruptcy, insolvency, receivership or similar
orders, distribute any adequate protection payments it receives on behalf of the
Lenders to the Lenders in its sole discretion (i.e., whether to pay the earliest
accrued interest, all accrued interest on a pro rata basis or otherwise).

 

62



--------------------------------------------------------------------------------

(d) Sharing of Set-Off. If any Lender (and/or any Issuing Bank, which shall be
deemed a “Lender” for purposes of this Section 2.14(d)) shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other Obligations resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other Obligations greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrowers pursuant to and in accordance with the express terms
of this Agreement or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
Holdings or any Subsidiary thereof (as to which the provisions of this paragraph
shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.

(e) Borrower Default. Unless the Administrative Agent shall have received notice
from Administrative Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that Borrowers will not make such payment, the Administrative Agent
may assume that Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if
Borrowers have not in fact made such payment, then each of the Lenders or each
of the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

63



--------------------------------------------------------------------------------

Section 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any Taxes
except as required by applicable Requirements of Law; provided that if the
applicable withholding agent shall be required by applicable Requirements of Law
(as determined in the good faith discretion of the applicable withholding agent)
to deduct any Tax from such payments, then (i) if such Tax is an Indemnified Tax
or Other Tax, the sum payable shall be increased by the Loan Parties as
necessary so that after all required deductions have been made (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make all such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.

(b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above or (c) below, Borrowers shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Requirements
of Law.

(c) Indemnification by Borrowers. Without duplication of amounts paid by the
Borrowers pursuant to Section 2.15(a), or (b), Borrowers shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable by the Administrative Agent or such Lender, as the
case may be, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that the Borrowers shall not be required to indemnify the Administrative Agent
or any Lender for interest, additions to tax or penalties imposed as a result of
the gross negligence or willful misconduct of such Person. A certificate as to
the amount of such payment or liability delivered to Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, setting forth in reasonable detail the basis
for the calculations of such payment or liability and including reasonable
supporting evidence shall be prima facie evidence thereof absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrowers to a Governmental Authority,
Administrative Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Status of Lenders. On or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement, including by assignment, any Foreign
Lender that is entitled to an exemption from or reduction of any withholding Tax
with respect to any payments hereunder or under any other Loan Document shall,
to the extent it may lawfully do so, deliver to Administrative Borrower and to
the Administrative Agent, at the time or times reasonably requested by
Administrative Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Requirements of Law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by Administrative Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Requirements of Law or reasonably requested by Administrative
Borrower or the Administrative Agent as will enable Administrative Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the above two

 

64



--------------------------------------------------------------------------------

sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in paragraphs (i) through (v) of this Section)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any unreimbursed cost or expense or
would be disadvantageous to such Lender in any material respect.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for Tax purposes in the United States of America, any Foreign Lender
shall, to the extent it may lawfully do so, deliver to Administrative Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement including by assignment (and from time to time
thereafter upon the request of Administrative Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(or any successor forms) claiming eligibility for benefits of an income Tax
treaty to which the United States of America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit Q, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Foreign Lender’s conduct of a
U.S. trade or business and (y) duly completed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any successor forms),

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), duly completed copies of Internal Revenue Service Form
W-8IMY (or any successor forms), accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, a certificate in substantially the form of Exhibit Q, Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a certificate,
in substantially the form of Exhibit Q, on behalf of such beneficial owner(s),

(v) if a payment made to a Lender hereunder or pursuant to any Notes would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Administrative Agent and Administrative Borrower (A) a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller and (B) other documentation reasonably
requested by the Administrative Agent and Administrative Borrower sufficient for
Administrative Agent and Administrative Borrower to comply with their
obligations under FATCA and to determine that such Lender has complied with such
applicable reporting requirements, or

 

65



--------------------------------------------------------------------------------

(vi) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit Borrowers and the Administrative Agent
to determine the withholding or deduction required to be made.

Each Foreign Lender shall, from time to time after the initial delivery by such
Foreign Lender of the forms described above, whenever a lapse in time or change
in such Foreign Lender’s circumstances renders such forms, certificates or other
evidence so delivered obsolete or inaccurate, promptly (1) deliver to the
Administrative Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) renewals, amendments or additional or
successor forms, properly completed and duly executed by such Foreign Lender,
together with any other certificate or statement of exemption required in order
to confirm or establish such Foreign Lender’s status or that such Foreign Lender
is entitled to an exemption from or reduction in U.S. federal withholding Tax or
(2) notify Administrative Agent and Borrowers of its inability to deliver any
such forms, certificates or other evidence.

Any Lender that is not a Foreign Lender shall deliver to Administrative Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter as
prescribed by applicable law or upon the request of Administrative Borrower or
the Administrative Agent), duly executed and properly completed copies of
Internal Revenue Service Form W-9 certifying that it is not subject to backup
withholding.

(f) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section, it shall pay to the applicable Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender or in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its Taxes that it deems confidential) to Borrowers or any other person.
Notwithstanding anything to the contrary, in no event will the Administrative
Agent or any Lender be required to pay any amount to a Loan Party the payment of
which would place the Administrative Agent or such Lender in a less favorable
net after-tax position than the Administrative Agent or such Lender would have
been in if the Indemnified Taxes or Other Taxes giving rise to such refund had
never been imposed in the first instance.

(g) Payments. For purposes of this Section 2.15, (i) any payments by the
Administrative Agent to a Lender of any amounts received by the Administrative
Agent from Borrowers on behalf of such Lender shall be treated as a payment from
Borrowers to such Lender and (ii) if a Lender is treated as a partnership by a
jurisdiction imposing an Indemnified Tax, any withholding or payment of such
Indemnified Tax by the Lender in respect of any of such Lender’s partners shall
be considered a withholding or payment of such Indemnified Tax by the Borrowers.

 

66



--------------------------------------------------------------------------------

(h) Issuing Bank. For all purposes of this Section 2.15, the term Lender shall
include the Issuing Banks.

(i) No Longer “Grandfathered Obligations”. The Borrowers intend to treat the
Revolving Commitments (including advances already outstanding) as not being
“grandfathered obligations” for purposes of FATCA.

Section 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires Borrowers to indemnify or pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. A certificate setting forth such costs and expenses
submitted by such Lender to Administrative Borrower, setting forth in reasonable
detail the basis for the calculations of such costs and expenses and including
reasonable supporting evidence, shall be prima facie evidence thereof absent
manifest error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrowers are required to indemnify or pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, or if any Lender is a Defaulting Lender, or if
Borrowers exercise their replacement rights under Section 10.02(d), then
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.04), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) Borrowers shall have paid (or shall have caused to be paid) to the
Administrative Agent the processing and recordation fee specified in
Section 10.04(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.13) (other than indemnities and other Contingent
Obligations not then due and payable), assuming for this purpose (in the case of
a Lender being replaced pursuant to Section 2.12, 2.15 or 10.02(d)) that the
Loans of such Lender were being prepaid) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrowers (in the
case of all other amounts)

 

67



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.

Each Lender agrees that, if Borrowers elect to replace such Lender in accordance
with this Section 2.16(b), they shall promptly execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence the assignment and
shall deliver to the Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment and Assumption;
provided that the failure of any such Lender to execute an Assignment and
Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register.

Section 2.17 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.17 and in its discretion, to make Swingline
Loans to Borrowers from time to time during the Revolving Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the sum of the total Revolving Exposures exceeding
the lesser of (A) the total Revolving Commitments and (B) the Borrowing Base;
provided that the Borrowers shall not use the proceeds of any Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, Borrowers may borrow, repay and
reborrow Swingline Loans.

(b) Swingline Loans. To request a Swingline Loan, Administrative Borrower shall
deliver, by hand delivery, telecopier or email attachment, a duly completed and
executed Borrowing Request to the Administrative Agent and the Swingline Lender,
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and the amount of the requested Swingline Loan.
Each Swingline Loan shall be an ABR Loan. The Swingline Lender shall make each
Swingline Loan available to Borrowers to an account as directed by
Administrative Borrower in the applicable Borrowing Request maintained with the
Administrative Agent (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.18(e), by
remittance to the relevant Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan. Administrative Borrower shall not
request a Swingline Loan if at the time of or immediately after giving effect to
the Extension of Credit contemplated by such request a Default has occurred and
is continuing or would result therefrom. Swingline Loans shall be made in
minimum amounts of $1,000,000 and integral multiples of $100,000 above such
amount.

(c) Prepayment. Borrowers shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written notice to
the Swingline Lender and the Administrative Agent before 2:00 p.m., New York
City time, on the proposed date of prepayment.

 

68



--------------------------------------------------------------------------------

(d) Participations. The Swingline Lender may at any time in its discretion, and
shall, at least once each week, by written notice given to the Administrative
Agent (provided such notice requirement shall not apply if the Swingline Lender
and the Administrative Agent are the same entity) not later than 11:00 a.m., New
York City time, on the next succeeding Business Day following such notice
require the Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans then outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(c) with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify Administrative Borrower
of any participations in any Swingline Loan acquired by the Revolving Lenders
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from Borrowers (or other party on
behalf of Borrowers) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve Borrowers of any
default in the payment thereof.

Section 2.18 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein,
Administrative Borrower may request each Issuing Bank, and each Issuing Bank
agrees, to issue Letters of Credit for a Borrower’s own account or the account
of a Subsidiary in a form reasonably acceptable to the Administrative Agent and
such Issuing Bank, at any time and from time to time during the Revolving
Availability Period (provided that the applicable Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Subsidiary). Each Issuing Bank shall have
no obligation to issue, and Administrative Borrower shall not request the
issuance of, any Letter of Credit at any time if after giving effect to such
issuance, the LC Exposure would exceed the LC Commitment or the total Revolving
Exposure would exceed the lesser of (A) total Revolving Commitments and (B) the
Borrowing Base. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by

 

69



--------------------------------------------------------------------------------

Administrative Borrower to, or entered into by Borrowers with, an Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. To the extent that an Issuing Bank has LC Exposure on the
Effective Date that is higher than its individual LC Commitment separately
agreed to with the Borrowers and the Administrative Agent then such Issuing
Bank’s individual LC Commitment shall be reduced over time to at or below their
agreed-upon level as existing Letters of Credit expire over time.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions and
Notices. To request the issuance of a Letter of Credit or the amendment, renewal
or extension of an outstanding Letter of Credit, Administrative Borrower shall
deliver, by hand or telecopier (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank), an
LC Request to the relevant Issuing Bank and the Administrative Agent not later
than 11:00 a.m. on the second Business Day preceding the requested date of
issuance, amendment, renewal or extension (or such shorter preceding date and
time as is acceptable to the relevant Issuing Bank).

A request for an initial issuance of a Letter of Credit shall be provided and
delivered by the Administrative Borrower and shall specify in form and detail
reasonably satisfactory to the relevant Issuing Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the amount thereof;

(iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date or such later date acceptable
to the Administrative Agent and the relevant Issuing Bank);

(iv) the name and address of the beneficiary thereof;

(v) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Subsidiaries (provided that such Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);

(vi) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(viii) such other matters as the relevant Issuing Bank may reasonably require.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the relevant
Issuing Bank:

(i) the Letter of Credit to be amended, renewed or extended;

 

70



--------------------------------------------------------------------------------

(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);

(iii) the nature of the proposed amendment, renewal or extension; and

(iv) such other matters as the relevant Issuing Bank may reasonably require.

If requested by an Issuing Bank, Administrative Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and, upon issuance, amendment, renewal or
extension of each Letter of Credit, Administrative Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed the LC Commitment,
(ii) the total Revolving Exposures shall not exceed the lesser of (A) the total
Revolving Commitments and (B) the Borrowing Base and (iii) the conditions set
forth in Article IV in respect of such issuance, amendment, renewal or extension
shall have been satisfied. Unless the relevant Issuing Bank and the
Administrative Agent shall agree otherwise, no Letter of Credit shall be in an
initial amount less than $100,000, in the case of a Commercial Letter of Credit,
or $100,000, in the case of a Standby Letter of Credit.

Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the relevant Issuing Bank shall promptly
notify the Administrative Agent, who shall promptly notify each Revolving
Lender, thereof, which notice shall be accompanied by a copy of such Letter of
Credit or amendment, renewal, extension or modification to a Letter of Credit
and the amount of such Lender’s respective participation in such Letter of
Credit pursuant to Section 2.18(d). If the Issuing Bank is not the same person
as the Administrative Agent, on the first Business Day of each calendar month,
each Issuing Bank shall provide to the Administrative Agent and the
Administrative Borrower a report listing all outstanding Letters of Credit and
the amounts and beneficiaries thereof and the Administrative Agent shall
promptly provide such report to each Revolving Lender.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) (w) the date which is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), (x) the Letter of
Credit Expiration Date (or such later date acceptable to the Administrative
Agent and the relevant Issuing Bank) and (y) the expiration date set forth on
the face of such Letter of Credit, and (ii) if Administrative Borrower so
requests in any Letter of Credit Request, the relevant Issuing Bank may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit such Issuing
Bank to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued and set
forth in such Letter of Credit. Unless otherwise directed by the relevant
Issuing Bank, Borrowers shall not be required to make a specific request to such
Issuing Bank for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the relevant Issuing Bank to permit the renewal of such Letter of
Credit at any time prior to an expiry date but not later than the earlier of
(i) one year from the date of such renewal and (ii) the Letter of Credit
Expiration Date (or such later date acceptable to the Administrative Agent and
such Issuing Bank); provided that such Issuing Bank shall not permit

 

71



--------------------------------------------------------------------------------

any such renewal if (x) such Issuing Bank has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.18(k) or otherwise),
or (y) it has received notice on or before the day that is two Business Days
before the date which has been agreed upon pursuant to the proviso of the first
sentence of this paragraph, (1) from the Administrative Agent that any Revolving
Lender directly affected thereby has elected not to permit such renewal or
(2) from the Administrative Agent, any Lender or Borrowers that one or more of
the applicable conditions specified in Section 4.02 are not then satisfied.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Banks or the Lenders, each Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Pro Rata Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Banks,
such Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by the
Issuing Banks and not reimbursed by Borrowers on the date due as provided in
Section 2.18(e), or of any reimbursement payment required to be refunded to
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, or expiration, termination or cash
collateralization of any Letter of Credit and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement.

(i) If any Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, Borrowers shall reimburse such LC Disbursement by paying to such Issuing
Bank an amount equal to such LC Disbursement not later than 3:00 p.m., New York
City time, on the date that such LC Disbursement is made if Administrative
Borrower shall have received notice of such LC Disbursement prior to 11:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
Administrative Borrower prior to such time on such date, then not later than
3:00 p.m., New York City time, on the Business Day immediately following the day
that Administrative Borrower receives such notice; provided that Administrative
Borrower may request in accordance with Section 2.03 that such payment be
financed with ABR Revolving Loans or Swingline Loans (which ABR Revolving Loans
or Swingline Loans, as the case may be, will not be subject to the conditions to
borrowing set forth herein) in an equivalent amount and, to the extent so
financed, Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Loans or Swingline Loans.

(ii) If Borrowers elects not to make such payment when due for any reason, then
the Borrowers will be deemed to have requested a Revolving Loan to the Revolving
Lenders, and which request will be automatic and not be subject to the
conditions precedent set forth in Article IV. Upon delivery of written notice of
such election by the Administrative Borrower to the relevant Issuing Bank, such
Issuing Bank shall notify the Administrative Agent and the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from

 

72



--------------------------------------------------------------------------------

Borrowers in respect thereof (including, without limitation, any amounts under
Section 2.18(e)(iii) or 2.18(h)) and such Revolving Lender’s Pro Rata Percentage
thereof. Each Revolving Lender shall then fund its Pro Rata Percentage of such
Revolving Loans and shall pay by wire transfer of immediately available funds to
the Administrative Agent not later than 2:00 p.m., New York City time, on such
date (or, if such Revolving Lender shall have received such notice later than
12:00 noon, New York City time, on any day, not later than 11:00 a.m., New York
City time, on the immediately following Business Day), an amount equal to such
Revolving Lender’s Pro Rata Percentage of the unreimbursed LC Disbursement in
the same manner as provided in Section 2.02(c) with respect to Revolving Loans
made by such Revolving Lender, and the Administrative Agent will promptly pay to
the relevant Issuing Bank the amounts so received by it from the Revolving
Lenders. If for whatever reason it is not possible for a Revolving Loan to be
made as provided herein, the Administrative Agent shall notify the relevant
Issuing Bank and each Revolving Lender of such event and such Issuing Bank shall
then within one (1) Business Day notify the Administrative Agent and each
Revolving Lender of the applicable LC Disbursement, the payment then due from
Borrowers in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof. Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on the date it is notified by the relevant Issuing Bank (or, if such
Revolving Lender shall have received such notice later than 12:00 noon, New York
City time, on any day, not later than 11:00 a.m., New York City time, on the
immediately following Business Day), an amount equal to such Revolving Lender’s
Pro Rata Percentage of the unreimbursed LC Disbursement in the same manner as
provided in Section 2.02(c) with respect to Revolving Loans made by such
Revolving Lender, and the Administrative Agent will promptly pay to such Issuing
Bank the amounts so received by it from the Revolving Lenders. To the extent of
any payments made by a Revolving Lender pursuant to this Section 2.18(e)(ii), no
Default or Event of Default will result from the failure of the Borrowers to
make reimbursement in respect of the relevant LC Disbursement, which
reimbursement obligations will be satisfied by the funding of the relevant
Revolving Loans. The Administrative Agent will promptly pay to the relevant
Issuing Bank any amounts received by it from Borrowers pursuant to the above
paragraph prior to the time that any Revolving Lender makes any payment pursuant
to the preceding sentence and any such amounts received by the Administrative
Agent from Borrowers thereafter will be promptly remitted by the Administrative
Agent to the Revolving Lenders that shall have made such payments and to such
Issuing Bank, as appropriate.

(iii) If any Revolving Lender shall not have made its Pro Rata Percentage of
such LC Disbursement available to the Administrative Agent as provided above,
each of such Revolving Lender and Borrowers severally agrees to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with the foregoing to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Banks at
(i) in the case of Borrowers, the rate per annum set forth in
Section 2.18(g) and (ii) in the case of such Lender, at a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation.

(f) Obligations Absolute. The Reimbursement Obligation of Borrowers as provided
in Section 2.18(e) shall be absolute, unconditional and irrevocable, and shall
be paid and performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under

 

73



--------------------------------------------------------------------------------

a Letter of Credit being proved to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iii) payment by any Issuing Bank under a Letter of Credit
against presentation of a draft or other document that fails to comply with the
terms of such Letter of Credit; (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing (other than payment), that might,
but for the provisions of this Section 2.18, constitute a legal or equitable
discharge of, or provide a right of setoff against, the obligations of Borrowers
hereunder; (v) the fact that a Default shall have occurred and be continuing; or
(vi) any material adverse change in the business, property, results of
operations, prospects or condition, financial or otherwise, of Borrowers and
their Subsidiaries. None of the Agents, the Lenders, the Issuing Banks or any of
their Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse such
Issuing Bank from liability to Borrowers to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by Borrowers to the extent permitted by applicable Requirements of Law) suffered
by Borrowers that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or actions that are the result of relevant
Issuing Bank’s gross negligence, bad faith or willful misconduct. The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of any Issuing Bank (as finally determined by a
court of competent jurisdiction), each Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The relevant Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The relevant Issuing Bank shall promptly give
written notice to the Administrative Agent and Administrative Borrower of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve Borrowers of their Reimbursement Obligation to
such Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement (other than with respect to the timing of such Reimbursement
Obligation set forth in Section 2.18(e)).

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless Borrowers shall reimburse such LC Disbursement or such LC Disbursement is
repaid with Revolving Loans as set forth in clause (c) above in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest
payable on demand, for each day from and including the date such LC Disbursement
is made to and including the date that Borrowers are required to reimburse such
LC Disbursement under Section 2.18(e)(i), at the interest rate then in effect
for ABR Loans, and thereafter, at the rate per annum determined pursuant to
Section 2.06(c) until (but excluding) the date that Borrowers reimburse such LC
Disbursement or such LC Disbursement is repaid with Revolving Loans as set forth
in clause (e) above. Interest accrued pursuant to this paragraph shall be for
the account of any Issuing Bank, except that interest accrued on and after the
date of payment by any Revolving Lender pursuant to Section 2.18(e) to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

74



--------------------------------------------------------------------------------

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Administrative Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, Borrowers shall deposit on terms and in
accounts reasonably satisfactory to the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash equal to 103% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to Borrowers described in
Section 8.01(g) or (h). Funds so deposited shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of outstanding Reimbursement Obligations or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of Borrowers under this
Agreement. If Borrowers are required to provide an amount of cash collateral
under this Section 2.18(i) as a result of the occurrence of an Event of Default,
such amount plus any accrued interest or realized profits with respect to such
amounts (to the extent not applied as aforesaid) shall be returned to Borrowers
within three Business Days after all Events of Default have been cured or
waived.

(j) Additional Issuing Banks. Borrowers may, at any time and from time to time,
designate one or more additional Revolving Lenders to act as an Issuing Bank
under the terms of this Agreement, with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld) and such Revolving Lender(s).
Any Revolving Lender designated as an Issuing Bank pursuant to this paragraph
(j) shall have all the rights and obligations of the Issuing Banks under the
Loan Documents with respect to Letters of Credit issued or to be issued by it,
and all references in the Loan Documents to the term “Issuing Bank” shall, with
respect to such Letters of Credit, be deemed to refer to such Revolving Lender
in its capacity as an Issuing Bank, as the context shall require. The
Administrative Agent shall notify the Lenders of any such additional Issuing
Banks. If at any time there is more than one Issuing Bank hereunder, Borrowers
may, in their discretion, select which Issuing Bank is to issue any particular
Letter of Credit.

(k) Resignation or Removal of an Issuing Bank. Any Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and Administrative Borrower. Any Issuing Bank
may be replaced at any time by written agreement among the Administrative
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank pursuant to Section 2.18(j) above. The Administrative Agent shall
notify the Lenders of any such replacement of any such Issuing Bank. At the time
any such resignation of such Issuing Bank shall become effective, Borrowers
shall pay all unpaid fees accrued for the account of the retiring Issuing Bank
pursuant to Section 2.05(c). From and after the effective date of any such
resignation or replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the resignation or replacement of an Issuing
Bank, the replaced Issuing Bank shall remain a party hereto and shall continue
to have all the rights and obligations of an Issuing Bank under this Agreement
with respect to Letters of Credit issued by it prior to such resignation or
replacement, but shall not be required to issue additional Letters of Credit.

 

75



--------------------------------------------------------------------------------

(l) Other. (i) No Issuing Bank shall be under any obligation to issue any Letter
of Credit if

(1) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Requirement of Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it; or

(2) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank.

No Issuing Bank shall be under any obligation to amend any Letter of Credit if
(A) such Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit. For the avoidance of doubt, any Letter of Credit issued and outstanding
under the Existing Revolving Credit Agreement as of the Effective Date
immediately prior to giving effect to this Agreement shall automatically be
deemed issued as a Letter of Credit under this Agreement from and after the
Effective Date.

(ii) Each Issuing Bank hereby agrees that, if it shall at any time have
possession of any original paper bills of lading covering hydrocarbon Inventory
of the Borrowers or any other Collateral, such original paper bills of lading
and other Collateral shall be held by such Issuing Bank as a designee and bailee
of the Administrative Agent, on behalf of the Secured Parties, as security for
the Secured Obligations.

Section 2.19 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) the Commitment Fee shall cease to accrue on the Commitment of such Lender so
long as it is a Defaulting Lender (except to the extent it is payable to the
Issuing Banks pursuant to clause (c)(v) below);

 

76



--------------------------------------------------------------------------------

(b) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Administrative Agent (x) first, prepay such Defaulting Lender’s Swingline
Exposure and (y) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.18(i) for so long as
such LC Exposure is outstanding;

(iii) if any portion of such Defaulting Lender’s LC Exposure is cash
collateralized pursuant to clause (ii) above, Borrowers shall not be required to
pay the LC Participation Fee with respect to such portion of such Defaulting
Lender’s LC Exposure so long as it is cash collateralized;

(iv) if any portion of such Defaulting Lender’s LC Exposure is reallocated to
the non-Defaulting Lenders pursuant to clause (i) above, then the LC
Participation Fee with respect to such portion shall be allocated among the
non-Defaulting Lenders in accordance with their Pro Rata Percentages; or

(v) if any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.19(b), then, without
prejudice to any rights or remedies of any Issuing Bank or any Lender hereunder,
the Commitment Fee that otherwise would have been payable to such Defaulting
Lender (with respect to the portion of such Defaulting Lender’s Revolving
Commitment that was utilized by such LC Exposure) and the LC Participation Fee
payable with respect to such Defaulting Lender’s LC Exposure shall be payable to
the relevant Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;

(c) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateralized in
accordance with Section 2.19(b), and participations in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in accordance with their respective Pro Rata Percentages
(and Defaulting Lenders shall not participate therein); and

(d) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.14(d) but
excluding Section 2.16(b)) may, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated non-interest
bearing account and, subject to any applicable Requirements of Law, be applied
at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Issuing Banks or Swingline Lender
hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swingline Loan or Letter of Credit
in respect of which

 

77



--------------------------------------------------------------------------------

such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and Administrative Borrower, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts
owing to Borrowers or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by Borrowers or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of LC Disbursements which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.02 are satisfied, such payment shall be
applied solely to prepay the Loans of, and Reimbursement Obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or Reimbursement Obligations owed to, any Defaulting Lender.

In the event that the Administrative Agent, Administrative Borrower, each
Issuing Bank or the Swingline Lender, as the case may be, each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata
Percentage. The rights and remedies against a Defaulting Lender under this
Section 2.19 are in addition to other rights and remedies that Borrowers, the
Administrative Agent, the Issuing Banks, the Swingline Lender and the
non-Defaulting Lenders may have against such Defaulting Lender. Unless expressly
agreed by Borrowers, the Administrative Agent and the Issuing Banks, or as
expressly provided herein with respect to Bail-In Actions and related matters,
no reallocation of Commitments and Loans to non-Defaulting Lenders or
reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender. The arrangements permitted or required by this
Section 2.19 shall be permitted under this Agreement, notwithstanding any
limitation on Liens or the pro rata sharing provisions or otherwise.

Section 2.20 Increase in Commitments.

(a) Borrower Request. Administrative Borrower may from time to time by written
notice to the Administrative Agent elect (which election may be exercised by the
Administrative Borrower one or more times) to request after the commencement of
the Revolving Availability Period and prior to the Revolving Maturity Date,
increases to the existing Revolving Commitments (“Incremental Revolving
Commitments”) by an amount determined by the Administrative Borrower not in
excess of an aggregate amount equal to the sum of (1) $100,000,000, plus (2) an
amount equal to all voluntary prepayments that have resulted in permanent
reductions of the Revolving Commitments (the “Incremental Facility Amount”).
Each such notice shall specify (i) the date (each, an “Increase Effective Date”)
on which Administrative Borrower proposes that the increased or new Revolving
Commitments shall be effective, which shall be a date not less than 5 Business
Days after the date on which such notice is delivered to the Administrative
Agent and (ii) the identity of each Eligible Assignee to whom Administrative
Borrower proposes any portion of such increased or new Revolving Commitments be
allocated and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased or new Revolving
Commitments may elect or decline, in its sole discretion, to provide such
increased or new Revolving Commitment.

 

78



--------------------------------------------------------------------------------

(b) Conditions. The Incremental Revolving Commitments shall become effective and
the Borrowers may draw upon such Incremental Revolving Commitments, as of such
Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.02 (d) and (e) shall be
satisfied on or prior to the Increase Effective Date;

(ii) no Event of Default shall have occurred and be continuing or would result
after giving effect thereto (or, if the Incremental Revolving Commitments are
incurred in connection with a Permitted Acquisition, at the election of the
Administrative Borrower, at the time of signing of the relevant Acquisition
Agreement);

(iii) Borrowers shall make any payments required pursuant to Section 2.13 in
connection with any adjustment of Revolving Loans pursuant to Section 2.20(d);

(iv) Administrative Agent and Collateral Agent shall have received audits
reasonably satisfactory to Administrative Agent and Collateral Agent with
respect to any new Accounts or hydrocarbon Inventory being added to the
Borrowing Base, if any, in connection with the Incremental Revolving Loans prior
to such Accounts or hydrocarbon Inventory being included for purposes of
calculating the Borrowing Base; provided, that this requirement to obtain such
audits shall only be required to the extent the new Accounts and/or hydrocarbon
Inventory being added to the Borrowing Base equals or exceeds 10% of the
then-existing Borrowing Base;

(v) [Reserved];

(vi) each of the representations and warranties made by any Loan Party set forth
in Article III hereof or in any other Loan Document shall be true and correct in
all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the Increase Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date in which case
they shall be true and correct in all material respects as of such earlier date,
and except the representations and warranties contained in Section 3.04(a) shall
be deemed to refer to the most recent statements furnished pursuant to
Section 5.01(a) and (b), respectively; provided that to the extent that such
Incremental Revolving Commitment or the Incremental Revolving Loans thereunder
will be used concurrently with the initial provision of such commitment to
finance any Permitted Acquisition or Investment permitted pursuant to
Section 6.04(h), 6.04(n), 6.04(r) or 6.04(s) of this Agreement, then such
representations and warranties shall be limited to customary “SunGard”
representations and warranties (including those with respect to the target
contained in the acquisition or merger agreement to the extent failure of such
representations and warranties to be true and correct permits the Borrowers or
relevant Affiliate thereof not to consummate the transactions contemplated
thereby);

(vii) Borrowers shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction; provided, however, that any or all of the
requirements of this subsection 2.20(b) (other than the requirements in clause
(i) with respect to Section 4.02(d), clause (iii) (except for any waiver of
payments under Section 2.13 by the Lenders providing the Incremental Revolving
Commitments) or clause (iv)) may be modified and/or waived by the Borrowers, the
Administrative Agent and the Lenders providing the Incremental Revolving
Commitments.

 

79



--------------------------------------------------------------------------------

(c) Terms of New Loans and Commitments. The terms and provisions, including,
without limitation, interest, commitment fees and letter of credit participation
fees, of Loans made pursuant to the new Revolving Commitments (“Incremental
Revolving Loans”) (other than as provided below) shall be identical from and
after the date of effectiveness of the relevant Increase Joinder in all respects
to the Revolving Loans; provided, however, the rate of interest, commitment fees
and letter of credit participation fees, original issue discount, upfront fees
and closing fees shall be determined by the Borrowers and the applicable Lenders
providing such new Revolving Commitments and shall be set forth in the
applicable Increase Joinder (and any such new Revolving Commitments and
Incremental Revolving Loans may be designated a Class of Loans and Commitments
for all purposes of this Agreement); provided, further, in the event the Yield
for any of the Incremental Revolving Loans is higher than the Yield on the
Initial Revolving Loans by more than 75 basis points, then the Applicable Margin
for such Initial Revolving Loans shall be increased to the extent necessary so
that the Yield for such Initial Revolving Loans is equal to the Yield for such
Incremental Revolving Loans minus 75 basis points.

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrowers, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance reasonably
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.20. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to new
Revolving Commitments as set forth in this Section 2.20.

(d) Adjustment of Revolving Loans. Each Revolving Lender that is acquiring a new
or additional Revolving Commitment on the Increase Effective Date shall make a
Revolving Loan, the proceeds of which will be used to prepay the Revolving Loans
of the other Revolving Lenders that did not acquire or agree to provide new or
additional Revolving Commitments on such Increase Effective Date immediately
prior to such Increase Effective Date, so that, after giving effect thereto, the
Revolving Loans outstanding are held by the Revolving Lenders pro rata based on
their Revolving Commitments after giving effect to such Increase Effective Date.
If there is a new borrowing of Revolving Loans on such Increase Effective Date,
the Revolving Lenders after giving effect to such Increase Effective Date shall
make such Revolving Loans in accordance with Section 2.02.

(e) In addition to increased Revolving Commitments pursuant to Section 2.20(a),
the Borrowers may by written notice to the Administrative Agent elect to request
the establishment of one or more new tranches of Revolving Commitments (the
“Refinancing Loan Commitments”), the proceeds of which shall be used solely to
permanently replace then existing Revolving Commitments and voluntarily repay
outstanding Revolving Loans thereunder (it being agreed and understood that
notwithstanding anything herein to the contrary, any such voluntary repayment
shall be applied solely to repay the Revolving Loans being so refinanced and
interest, fees, costs and expenses in connection therewith), and to pay fees,
costs and expenses in connection therewith. Each such notice shall specify the
date (each, a “Refinancing Amount Date”) on which the Borrowers propose that the
Refinancing Loan Commitments shall be effective, which shall be a date not less
than five Business Days after the date on which such notice is delivered to the
Administrative Agent. Such Refinancing Loan Commitments shall become effective
as of such

 

80



--------------------------------------------------------------------------------

Refinancing Amount Date; provided, that: (i) no Event of Default shall exist on
such Refinancing Amount Date immediately before or immediately after giving
effect to any such Refinancing Loan Commitments; (ii) any such Refinancing Loan
Commitments shall be made effective pursuant to one or more joinder agreements,
in form and substance reasonably satisfactory to the Administrative Agent,
executed by the Borrowers, the Lenders providing such Refinancing Loan
Commitments and the Administrative Agent (each such joinder agreement, a
“Refinancing Joinder Agreement”) (for the avoidance of doubt, no Lender shall be
required to deliver a Refinancing Loan Commitment), each of which Refinancing
Joinder Agreements shall be recorded in the Register; (iii) the Borrowers shall
pay all fees and expenses due and payable to the Administrative Agent and the
Lenders in connection with any such Refinancing Loan Commitments; and (iv) the
Borrowers shall deliver or cause to be delivered any and all customary and
appropriate legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction.

(i) The terms and provisions of any Refinancing Revolving Loans and Refinancing
Loan Commitments shall be such that, except as otherwise set forth herein or in
the applicable Refinancing Joinder Agreement, they shall be identical to those
of the Revolving Loans and the Revolving Commitments as in effect on the
Refinancing Amount Date with respect to such Refinancing Revolving Loans and
Refinancing Loan Commitments, in each case, from and after the Refinancing
Amount Date; provided, however, that: (i) the applicable maturity date of any
such Refinancing Revolving Loans shall be no sooner than the relevant Revolving
Maturity Date of the Revolving Loans so refinanced; (ii) the Liens securing any
such Refinancing Revolving Loans and Refinancing Loan Commitments shall be
secured on a pari passu basis with (or on a junior basis to) the Liens granted
pursuant to the Security Documents to secure the then existing Secured
Obligations; (iii) the rate of interest, original issue discount, upfront fees
and similar fees payable to the Lenders providing such Refinancing Loan
Commitments applicable to such Refinancing Revolving Loans shall be determined
by the Borrowers and the applicable new Lenders and shall be set forth in each
applicable Refinancing Joinder Agreement and (iv) any other terms and provisions
may differ from those applicable to the Revolving Commitments and Revolving
Loans being so refinanced as long as such terms and provisions apply solely to
any period after the latest stated final maturity of the Loans in effect on the
Refinancing Amount Date immediately prior to the effectiveness of such
Refinancing Loan Commitments or are otherwise added for the benefit of the other
Lenders hereunder.

(ii) On any Refinancing Amount Date on which any Refinancing Loan Commitments
are effective, subject to the satisfaction of the foregoing terms and
conditions, (A) each Lender with a Refinancing Loan Commitment (each, a
“Refinancing Revolving Credit Lender”) shall commit to make Revolving Loans
available to the Borrowers (“Refinancing Revolving Loans”) in an amount equal to
its Refinancing Loan Commitment, and (B) each Refinancing Revolving Credit
Lender shall become a Lender hereunder with respect to the Refinancing Loan
Commitment.

(iii) Any Refinancing Revolving Loans and Refinancing Loan Commitments with the
same terms made on any Refinancing Amount Date shall be designated a Class of
Loans and Commitments for all purposes of this Agreement; provided that any
Refinancing Revolving Loans and any Refinancing Loan Commitments may, to the
extent provided in the applicable Refinancing Joinder Agreement, be designated
as an increase in any previously established Class of Loans and/or Commitments
if it has the same terms as such previously established Class of Loans and/or
Commitments in all respects.

 

81



--------------------------------------------------------------------------------

(iv) Each Refinancing Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.20(e) and the
Lenders hereby irrevocably authorize the Administrative Agent to enter into such
Refinancing Joinder Agreements and amendments to the other Loan Documents with
the applicable Loan Parties as may be necessary or advisable in order to
effectuate the transactions contemplated by this Section 2.20(e). Each
Refinancing Joinder Agreement shall be binding on the Lenders, the Loan Parties
and the other parties hereto.

(f) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such Class of
Loans or any such new Commitments.

Section 2.21 Determination of Borrowing Base.

(a) Eligible Accounts. On any date of determination of the Borrowing Base, all
of the Accounts owned by Borrowers and reflected in the most recent Borrowing
Base Certificate delivered by the Borrowers to the Administrative Agent and
Collateral Agent shall be “Eligible Accounts” for the purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. In addition, the Collateral Agent shall have the right from
time to time to establish, modify or eliminate Reserves and Hedging Reserves
(without duplication) against Eligible Accounts. Eligible Accounts shall not
include any of the following Accounts:

(i) any Account in which the Administrative Agent, on behalf of the Secured
Parties does not have a perfected, first priority Lien (subject to Permitted
Liens);

(ii) any Account that is not owned by a Borrower;

(iii) [Reserved];

(iv) [Reserved];

(v) any Account due from an Account Debtor that is not domiciled in the United
States or any political subdivision thereof or Canada or any province or
territory thereof and (if not a natural Person) organized under the laws of the
United States or any political subdivision thereof or Canada or any province or
territory thereof unless supported by an irrevocable letter of credit (up to the
face amount of such letter of credit); provided, that notwithstanding the
foregoing, this clause (v) shall not exclude (a) Account Debtors specified on
Part A of Annex II attached hereto so long as the relevant Account Debtor set
forth on Part A of Annex II remains Investment Grade (or the relevant
obligations of such Account Debtor are guaranteed on terms reasonably acceptable
to the Collateral Agent

 

82



--------------------------------------------------------------------------------

from a Person that is Investment Grade) and (b) Account Debtors specified on
Part B of Annex II or otherwise agreed to by the Collateral Agent which are not
domiciled or organized in the United States or any political subdivision thereof
or Canada or any province or territory thereof to the extent such Account
Debtor’s parent entity is domiciled or organized in the United States or any
political subdivision thereof or Canada or any province or territory thereof;

(vi) any Account that is payable in any currency other than in dollars or
Canadian dollars; provided, that notwithstanding the foregoing, this clause
(vi) shall not exclude any Account that is payable in any currency other than
dollars or Canadian dollars to the extent such Account is directly or indirectly
subject to a foreign currency or foreign exchange hedge protecting the Borrowers
from foreign currency or exchange risk;

(vii) any Account that does not arise from the sale of goods or the performance
of services by the Borrowers in the ordinary course of their business;

(viii) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;

(ix) any Account (a) to the extent that the applicable Borrower’s right to
receive payment is not absolute or is contingent upon the fulfillment of any
condition whatsoever unless such condition is satisfied or (b) as to which a
Borrower is not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial or administrative process or (c) that represents
a progress billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Account Debtor’s obligation to
pay that invoice is subject to such Borrower’s completion of further performance
under such contract or is subject to the equitable lien of a surety bond issuer;
in each case set forth in (a), (b) or (c), to the extent such Account is subject
to such condition, inability to bring suit or subject to progress billing or
lien;

(x) to the extent that any defense, counterclaim, setoff or dispute is asserted
as to such Account, it being understood that the remaining balance of the
Account shall be eligible;

(xi) any Account that is not bona fide indebtedness incurred in the amount of
the Account for merchandise sold to or services rendered and accepted by the
applicable Account Debtor;

(xii) any Account with respect to which an invoice or other electronic
transmission (reasonably acceptable to the Collateral Agent in form and
substance) constituting a request for payment, has not been sent on a timely
basis to the applicable Account Debtor according to the normal invoicing and
timing procedures of the applicable Borrower;

(xiii) any Account that arises from a sale to any director, officer or Affiliate
of a Loan Party;

 

83



--------------------------------------------------------------------------------

(xiv) to the extent a Borrower is liable for goods sold or services rendered by
the applicable Account Debtor to a Borrower but only to the extent of the
potential offset, except to the extent any waivers of offset rights, which are
in form and substance reasonably satisfactory to the Collateral Agent, are in
effect in respect of such Account; provided, that notwithstanding the foregoing,
this clause (xiv) shall not result in the ineligibility of any Accounts that are
the obligation of any Account Debtor specified on Part C of Annex II (including
ExxonMobil) or any other Investment Grade entity or Person which is identified
as such on the Borrowing Base Certificate, or any of their respective
Affiliates, so long as the relevant Account Debtor remains Investment Grade in
an amount not to exceed, in the aggregate for all such Accounts, the greater of
(A) $50,000,000 or (B) the least of (x) 20% of Accounts Availability, (y) 10% of
Borrowing Availability and (z) $100,000,000;

(xv) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

(xvi) any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

(A) any Account not paid within 90 days following its original invoice date; or

(B) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(C) in respect of which a petition is filed by or against any Account Debtor
obligated upon such Account under any bankruptcy law or any other federal, state
or foreign (including any provincial) receivership, insolvency relief or other
law or laws for the relief of debtors;

(xvii) any Account that is the obligation of an Account Debtor if 50% or more of
the dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in this Section 2.21(a) (other than clauses
(i), (v) and (vi));

(xviii) any Account as to which any of the representations or warranties in the
Loan Documents in respect of Accounts are untrue;

(xix) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;

(xx) to the extent such Account exceeds any credit limit established by the
Collateral Agent, in its reasonable credit judgment exercised in good faith; or

(xxi) any Account on which the Account Debtor is a Governmental Authority,
unless (a) if the Account Debtor is the United States of America, any State or
political subdivision thereof or any department, agency or instrumentality of
the United States of America or any State or political subdivision thereof, the
applicable Borrower has assigned its rights to payment of such Account to the
Administrative Agent pursuant to the Assignment of Claims Act of 1940, as
amended, in the case of any such federal Governmental Authority, and pursuant to
any requirements of applicable law, if any, in the case of any such other

 

84



--------------------------------------------------------------------------------

Governmental Authority, and (b) if the Account Debtor is any other Governmental
Authority, the applicable Borrower has, if required by any applicable law,
assigned its rights to payment of such Account to the Administrative Agent
pursuant to applicable law, if any, and, in each such case where such acceptance
and acknowledgment is required by applicable law, such assignment has been
accepted and acknowledged by the appropriate government officers to the extent
so required.

(b) Eligible Hydrocarbon Inventory. On any date of determination of the
Borrowing Base, all of the hydrocarbon Inventory owned by the Borrowers and
reflected in the most recent Borrowing Base Certificate delivered by
Administrative Borrower to the Administrative Agent and Collateral Agent shall
be “Eligible Hydrocarbon Inventory” for the purposes of this Agreement, except
any hydrocarbon Inventory to which any of the exclusionary criteria set forth
below applies. In addition, the Collateral Agent shall have the right from time
to time to establish, modify or eliminate Reserves and Hedging Reserves (without
duplication) against hydrocarbon Inventory. Eligible Hydrocarbon Inventory shall
not include any hydrocarbon Inventory that:

(i) the Administrative Agent, on behalf of Secured Parties, does not have a
perfected, first priority Lien upon (subject to Permitted Liens);

(ii) any Inventory that is not owned by a Borrower;

(iii) (a) is stored at a leased location where the aggregate value of
hydrocarbon Inventory exceeds $15,000,000 (unless the Administrative Agent shall
have given its prior consent to a higher amount and unless either (x) a
reasonably satisfactory Landlord Access Agreement has been delivered to the
Collateral Agent, or (y) Reserves reasonably satisfactory to the Collateral
Agent (not to exceed three (3) months of periodic rent) have been established
with respect thereto), or (b) is stored with a bailee or warehouseman where the
aggregate value of hydrocarbon Inventory exceeds $15,000,000 unless either (x) a
reasonably satisfactory, acknowledged bailee waiver letter has been received by
the Collateral Agent or (y) Reserves reasonably satisfactory to the Collateral
Agent (not to exceed three (3) months of periodic rent) have been established
with respect thereto, or (c) is stored at a location where the aggregate value
of hydrocarbon Inventory is less than $500,000;

(iv) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to Administrative Agent is in place with respect to such
hydrocarbon Inventory;

(v) is (a) not located in the United States or Canada or (b) in transit outside
the United States or Canada on the high seas; provided, that any such
hydrocarbon Inventory in transit on the high seas outside the United States or
Canada shall constitute Eligible Hydrocarbon Inventory in an amount on any date
of determination not to exceed 50.0% of the total amount of the Borrowing Base
as of such time only if such hydrocarbon Inventory is not within a High Risk
Area (as determined on the date of the relevant Borrowing Base Certificate
delivered pursuant to Section 5.15(a)) and so long as (I) such hydrocarbon
Inventory does not constitute an Account (except to the extent the
Administrative Agent holds a perfected Lien on such Account at such time), (II)
if purchased with a letter of credit, such letter of credit shall be issued by
an Issuing Bank hereunder, (III) such hydrocarbon Inventory is covered by
insurance in form and substance reasonably acceptable to the Administrative
Agent, provided, it being understood and agreed that the insurance described on
Annex III shall be acceptable to the Administrative

 

85



--------------------------------------------------------------------------------

Agent and (IV) all applicable documents of title (including electronic copies
thereof) relating to such hydrocarbon Inventory shall have been delivered to the
Administrative Agent (or a designee (including, if so designated by the
Administrative Agent, a Borrower or other Loan Party) of the Administrative
Agent) within five (5) Business Days (or two (2) Business Days in the case of
electronic copies) of receipt by the Borrowers thereof; provided, further, that,
at any time when Excess Availability is less than or equal to, for a period of
three (3) consecutive Business Days, 20% of the lesser of the Borrowing Base and
the aggregate Revolving Commitments of the Lenders at such time (the “Title
Document Threshold”), and continuing until Excess Availability is greater than
the Title Document Threshold for sixty (60) consecutive days (or such shorter
period as the Administrative Agent may agree to), the Borrowers shall (x) ensure
that all such hydrocarbon Inventory is covered by bills of lading in the
original paper form which are delivered to Borrowers and that upon receipt of
each such paper original bill of lading, the Borrowers shall have promptly
delivered it to the Administrative Agent or its designee and (y) provide the
Administrative Agent’s employees or designees such direct access to the
Borrowers’ bills of lading systems and related information and procedures as the
Administrative Agent may reasonably require;

(vi) is covered by a negotiable document of title, unless such document has been
delivered to the Administrative Agent with all necessary endorsements, free and
clear of all Liens except those in favor of the Administrative Agent and
landlords, carriers, bailees and warehousemen if clause (iii) above has been
complied with;

(vii) is to be returned to suppliers;

(viii) is unsalable, damaged or unfit for sale;

(ix) consists of display items or packing or shipping materials or manufacturing
supplies;

(x) is not of a type held for sale in the ordinary course of a Borrower’s
business;

(xi) breaches any of the representations or warranties pertaining to hydrocarbon
Inventory set forth in the Loan Documents;

(xii) is subject to any licensing arrangement the effect of which would prohibit
or materially restrict Administrative Agent, or any Person selling the
hydrocarbon Inventory on behalf of Administrative Agent from selling such
hydrocarbon Inventory in enforcement of the Administrative Agent’s Liens,
without further consent or payment (other than ordinary course royalty payments
or other similar payments) to the licensor or other Person, unless such consent
has been obtained; or

(xiii) is not covered by casualty insurance maintained as required by
Section 5.04.

For the avoidance of doubt, “Eligible Hydrocarbon Inventory” (A) shall not
include Intermediate Products that are not owned by a Loan Party or that are
subject to any Lien or ownership interest of a Person that is not a Loan Party
(other than Liens permitted under Section 6.02(a) or (l)); (B) shall include all
other Intermediate Products; and (C) shall not include Certain Hydrocarbon
Assets.

 

86



--------------------------------------------------------------------------------

Section 2.22 Accounts; Cash Management.

Borrowers and each Subsidiary Guarantor shall, prior to the commencement of the
Revolving Availability Period, maintain a cash management system (the “Cash
Management System”), which shall operate as follows:

(a) All proceeds of Collateral held by Borrowers or any other Loan Party (other
than funds being collected pursuant to the provisions stated below) shall be
deposited in one or more bank accounts, as set forth on Schedule 2.22 or other
accounts in form and substance reasonably satisfactory to Administrative Agent
subject to the terms of the Security Agreement and applicable Control
Agreements.

(b) Borrowers shall establish and maintain, at their sole expense, and shall
cause each Subsidiary Guarantor to establish and maintain, at its sole expense
accounts subject to Control Agreements, which, on and after the commencement of
the Revolving Availability Period, shall consist of accounts maintained by the
financial institutions as described on Schedule 2.22 hereto (in each case,
except for Excluded Accounts, the “Blocked Accounts”), or with such other banks
as are acceptable to the Administrative Agent into which Borrowers and
Subsidiary Guarantors shall promptly deposit and direct their respective Account
Debtors to directly remit all payments on Accounts and all payments constituting
proceeds of hydrocarbon Inventory or other Revolving Credit Priority Collateral
in the identical form in which such payments are made, whether by cash, check or
other manner and shall be identified and segregated from all other funds of the
Loan Parties. On or prior to the commencement of the Revolving Availability
Period (or such later time as permitted hereunder), Borrowers and Subsidiary
Guarantors shall deliver, or cause to be delivered, to the Administrative Agent
a Control Agreement duly authorized, executed and delivered by each bank where a
Blocked Account for the benefit of Borrowers or any Subsidiary Guarantor is
maintained; provided, however, notwithstanding anything set forth herein or in
any other Loan Document to the contrary, the Borrowers and Subsidiary
Guarantors, as applicable, shall deliver, or cause to be delivered, to the
Administrative Agent a Control Agreement duly authorized, executed and delivered
by each applicable bank where the accounts identified on Schedule 2.22 as not
being subject to a Control Agreement are maintained within sixty (60) days of
the Effective Date (or such later date as the Administrative Agent may agree to
in its sole discretion). Borrowers shall further execute and deliver, and shall
cause each Subsidiary Guarantor to execute and deliver, such agreements and
documents as the Administrative Agent may reasonably require in connection with
such Blocked Accounts and such Control Agreements. Borrowers and Subsidiary
Guarantors shall not establish any deposit accounts after the commencement of
the Revolving Availability Period into which proceeds of Revolving Credit
Priority Collateral are deposited, unless the applicable Borrower or Subsidiary
Guarantor has complied in full with the provisions of this Section 2.22(b) with
respect to such deposit accounts. Each Borrower agrees that from and after the
delivery of an Activation Notice all payments made to such Blocked Accounts or
other funds received and collected by the Administrative Agent or any Lender,
whether in respect of the Accounts or as proceeds of hydrocarbon Inventory shall
be treated as payments to the Administrative Agent and Lenders in respect of the
Obligations and therefore, after giving effect to such payments shall constitute
the property of Administrative Agent and Lenders to the extent of the then
outstanding applicable Obligations.

(c) The applicable bank at which any Blocked Accounts are maintained shall agree
from and after the receipt of a notice (an “Activation Notice”) from
Administrative Agent (which Activation Notice may, or upon instruction of the
Required Lenders, as applicable, shall, be given by Administrative Agent at any
time and after the occurrence of a Trigger Event which is continuing at the time
of such notice) pursuant to the applicable Control Agreement, to forward, daily,
all amounts in each Blocked Account to the account designated as collection
account (the “Collection Account”) which shall be under the exclusive dominion
and control of Administrative Agent.

 

87



--------------------------------------------------------------------------------

(d) From and after the delivery of an Activation Notice, Administrative Agent
shall apply all such funds in the Collection Account on a daily basis to the
repayment of the Obligations in accordance with Section 8.02. Notwithstanding
the foregoing sentence, after payment in full has been made of the amounts
required under Subsections 8.02(a) through (d), upon Borrowers’ request and as
long as no Event of Default has occurred and is continuing and all other
conditions precedent to a Borrowing have been satisfied, any additional funds
deposited in the Collection Account shall be released to Borrowers.

(e) Subject to the Intercreditor Agreements, Borrowers shall promptly deposit or
cause the same to be deposited, any monies, checks, notes, drafts or any other
payment relating to and/or proceeds of Accounts or hydrocarbon Inventory or
other Revolving Credit Priority Collateral which come into their possession or
under their control in the applicable Blocked Accounts, or remit the same or
cause the same to be remitted, in kind, to the Administrative Agent. Borrowers
agree to reimburse Administrative Agent on demand for any amounts owed or paid
to any bank at which a Blocked Account is established or any other bank or
person involved in the transfer of funds to or from the Blocked Accounts arising
out of Administrative Agent’s payments to or indemnification of such bank or
person.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Banks and each of the Lenders (with references to
the Companies being references thereto after giving effect to the Transactions
unless otherwise expressly stated) that:

Section 3.01 Organization; Powers.

Each Company (other than any Immaterial Subsidiary) (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its property and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. There is no existing material default under any
Organizational Document of any Company or any event which, with the giving of
notice or passage of time or both, would constitute a material default by any
Company thereunder.

Section 3.02 Authorization; Enforceability.

The Transactions to be entered into by each Loan Party are within such Loan
Party’s powers and have been duly authorized by all necessary limited liability
company action on the part of such Loan Party. This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

88



--------------------------------------------------------------------------------

Section 3.03 No Conflicts.

Except as set forth on Schedule 3.03, the Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect or maintain Liens
created by the Loan Documents and (iii) consents, approvals, registrations,
filings, permits or actions the failure to obtain or perform which could not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate the Organizational Documents of any Company, (c) will not violate any
Requirement of Law, except for any such violation which could not reasonably be
expected to result in a Material Adverse Effect, (d) will not violate or result
in a default or require any consent or approval under any indenture, agreement
or other instrument binding upon any Company or its property, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Loan Documents and Permitted Liens.

Section 3.04 Financial Statements; Projections.

(a) Financial Statements. The financial statements delivered pursuant to
Sections 5.01(a), (b) and (c) have been prepared in accordance with GAAP
consistently applied and present fairly and accurately in all material respects
the financial condition and results of operations and cash flows of Holdings and
its Subsidiaries as of the dates and for the periods to which they relate,
except for, in the case of the statements delivered pursuant to Sections
5.01(b) and (c), the absence of footnote disclosures and normal year-end
adjustments.

(b) No Material Adverse Effect. Since December 31, 2017, there has been no
event, change, circumstance or occurrence that, individually or in the
aggregate, has had or could reasonably be expected to result in a Material
Adverse Effect.

(c) Forecasts. The forecasts of financial performance of Holdings and its
Subsidiaries furnished to Agents and the Lenders have been prepared in good
faith by Borrowers and based on assumptions believed by Borrowers to reasonable
at the time of preparation of such forecasts, it being understood that actual
results may differ from such forecasts and such differences may be material.

Section 3.05 Properties.

(a) Generally. Each Company has good title to, a license to or valid leasehold
interests in, all its property material to its business constituting Collateral,
free and clear of all Liens except for, in the case of Collateral, Permitted
Liens and, in the case of all other material property, Permitted Liens and minor
irregularities or deficiencies in title that, individually or in the aggregate,
do not interfere with its ability to conduct its business as currently conducted
or to utilize such property for its intended purpose and except where the
failure to have such title or other interest is not reasonably expected to have
individually or in the aggregate, a Material Adverse Effect. The property of the
Companies, taken as a whole, (i) is in good operating order, condition and
repair (ordinary wear and tear excepted) and (ii) constitutes all the property
which is required for the business and operations of the Companies as presently
conducted.

 

89



--------------------------------------------------------------------------------

(b) [Reserved].

(c) No Casualty Event. No Company has received any written notice of, nor has
any knowledge of, the occurrence or pendency or contemplation of any Casualty
Event affecting all or any portion of its property, which Casualty Event could
reasonably be expected to have a Material Adverse Effect.

(d) Collateral. Each Loan Party owns or has rights to use all of the Collateral
and all rights with respect to any of the foregoing used in, necessary for or
material to each Company’s business as currently conducted. The use by each Loan
Party of such Collateral and all such rights with respect to the foregoing do
not infringe on the rights of any person other than such infringement which
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. No claim has been made and remains outstanding that
any Loan Party’s use of any Collateral does or may violate the rights of any
third party that could, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

Section 3.06 [Reserved]

Section 3.07 Equity Interests.

Schedule 1(a) to the Perfection Certificates set forth a list of all the
Subsidiaries of Holdings and their jurisdictions of organization as of the
Effective Date.

Section 3.08 Litigation; Compliance with Laws.

Except as set forth on Schedule 3.08, there are no actions, suits or proceedings
at law or in equity by or before any Governmental Authority now pending or, to
the knowledge of any Company, threatened in writing against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or any of the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. Except for matters covered by Section 3.18,
no Company or any of its property is in violation of, nor will the continued
operation of its property as currently conducted violate, any Requirements of
Law (including any zoning or building ordinance, code or approval or any
building permits) or any restrictions of record or agreements affecting any
Company’s Real Property or is in default with respect to any Requirement of Law,
where such violation or default, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

Section 3.09 [Reserved].

Section 3.10 Federal Reserve Regulations.

No Company is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.
No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that violates the provisions of Regulation T, U or
X.

 

90



--------------------------------------------------------------------------------

Section 3.11 Investment Company Act.

No Company is an “investment company” or a company “controlled” by an
“investment company,” as defined in and subject to registration under, or is
subject to regulation under, the Investment Company Act of 1940, as amended.

Section 3.12 Use of Proceeds.

Borrowers will use the proceeds of the Revolving Loans and Swingline Loans made
during the Revolving Availability Period, on the Effective Date and thereafter,
for working capital and general corporate purposes (including providing credit
support (i.e. supporting letters of credit or cash collateral) in respect of
Commodity Hedging Agreements and payments to counterparties thereunder, entered
into consistent with prudent industry practice); provided, that, no proceeds
shall be used in a manner that violates Anti-Bribery Laws or Anti-Terrorism
Laws.

Section 3.13 Taxes.

Each Company has (a) timely filed or caused to be timely filed all federal Tax
Returns and all state, local and foreign Tax Returns required to have been filed
by it and all such Tax Returns are true and correct, (b) duly and timely paid,
collected or remitted or caused to be duly and timely paid, collected or
remitted all Taxes (whether or not shown on any Tax Return) due and payable,
collectible or remittable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for
which such Company has set aside on its books adequate reserves in accordance
with GAAP or (ii) which in each case in (a) or (b) could not, individually or in
the aggregate, have a Material Adverse Effect and (c) satisfied all of its
withholding tax obligations except for failures that could not be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect. Each Company has made adequate provision in accordance with GAAP for all
material Taxes not yet due and payable. Each Company is unaware of any proposed
or pending tax assessments, deficiencies or audits that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect. Except as could not be reasonably expected to, individually or in the
aggregate, result in a Material Adverse Effect, no Company has ever
“participated” in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4.

Section 3.14 No Material Misstatements.

No written information, report, financial statement, certificate, Borrowing
Request, LC Request, exhibit or schedule furnished by or on behalf of any
Company to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, (in each case, as modified, updated or supplemented by other
information so furnished), taken as a whole, contained or contains any material
misstatement of fact or omitted or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were or are made, not misleading in any material respect as of the date such
information is dated or certified; provided that to the extent any such written
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection (including pro forma financial
information), each Company represents only that it acted in good faith and
utilized assumptions believed to be reasonable at the time of such preparation
and due care in the preparation of such information, report, financial
statement, exhibit or schedule, it being understood that such projections or
forecasts may vary from actual results and that such variances may be material.

 

91



--------------------------------------------------------------------------------

Section 3.15 Labor Matters.

As of the Effective Date, there are no strikes, lockouts or slowdowns against
any Company pending or, to the knowledge of any Company, threatened in writing.
The hours worked by and payments made to employees of any Company have not been
in violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable federal, state, local or foreign law dealing with such matters, in
each case in any manner which could reasonably be expected to result in a
Material Adverse Effect. All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company except in each case where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Company is bound.

Section 3.16 Solvency.

Immediately after the consummation of the Transactions to occur on the Effective
Date and immediately following the making of each Loan and after giving effect
to the application of the proceeds of each Loan, (a) the sum of the present fair
saleable value of the assets of the Loan Parties on a consolidated basis, on a
going concern basis, is greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of the Loan Parties on a consolidated
basis as they become absolute and matured, the amount of contingent or
unliquidated liabilities having been computed at an amount that, in light of all
of the facts and circumstances existing at the Effective Date, represents the
amount that can reasonably be expected to become an actual or matured liability;
(b) the Loan Parties do not, on a consolidated basis, have unreasonably small
capital in relation to their business; and (c) the Loan Parties, on a
consolidated basis, have not incurred, do not intend to incur, and do not
believe they will incur, debts beyond their ability to pay such debts as such
debts mature in the ordinary course of business.

Section 3.17 Employee Benefit Plans.

(a) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, (i) each Company and its ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder; (ii) no ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to result in any
liability of any Company or the imposition of a Lien on any of the property of
any Company; (iii) the present value of all accumulated benefit obligations
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) of each Plan did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the property of such Plan; (iv) and using actuarial assumptions and computation
methods consistent with subpart I of subtitle E of Title IV of ERISA, no Company
would have liability to any Multiemployer Plan in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of such
Multiemployer Plan.

(b) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, and to the extent applicable, (i) each
Foreign Plan has been maintained in substantial compliance with its terms and
with the requirements of any and all applicable Requirements of Law and has been
maintained, where required, in good standing with applicable regulatory
authorities; (ii) no Company has incurred any material obligation in connection
with the termination of or withdrawal from any Foreign Plan; (iii) the present
value of the accrued benefit liabilities (whether or not vested) under each
Foreign Plan which is funded, determined as of the end of the most recently
ended fiscal year of the respective Company on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the property of such Foreign Plan; and (iv) for each Foreign Plan which is not
funded, the obligations of such Foreign Plan are properly accrued.

 

92



--------------------------------------------------------------------------------

Section 3.18 Environmental Matters.

(a) Except as set forth in Schedule 3.18 or except in the event of (i) through
(v) below, inclusive, as, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect:

(i) The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;

(ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing;

(iii) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or, to the knowledge
of the Companies, formerly owned, leased or operated by the Companies or their
predecessors in interest that could result in liability by the Companies under
any applicable Environmental Law;

(iv) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or, to the knowledge of the
Companies, relating to the Real Property currently or formerly owned, leased or
operated by the Companies or their predecessors in interest or relating to the
operations of the Companies; and

(v) No Person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.

(b) Except as set forth in Schedule 3.18 or except, in the case of (i) through
(v) below, inclusive, as individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect:

(i) No Company is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract, agreement or operation of law, and
no Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location;

(ii) No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (ii) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (iii) included on any similar list maintained by any Governmental
Authority including any such list relating to petroleum;

 

93



--------------------------------------------------------------------------------

(iii) No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or other assets of
the Companies;

(iv) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and

(v) The Companies have made available to the Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance by the Companies with or
liability of the Companies under Environmental Law, including those concerning
the actual or suspected existence of Hazardous Material at Real Property or
facilities currently or formerly owned, operated, leased or used by the
Companies.

Section 3.19 Insurance.

Schedule 3.19 sets forth a true, complete and correct description of all
insurance maintained by each Company as of the Effective Date. All insurance
maintained by the Companies is in full force and effect, all premiums have been
duly paid, and no Company has received notice of any material violation or
cancellation thereof. Each Company has insurance in such amounts and covering
such risks and liabilities as are customary for companies of a similar size
engaged in similar businesses in similar locations.

Section 3.20 Security Documents.

(a) Security Agreement. The Security Agreement is effective to create in favor
of the Administrative Agent for the benefit of the Secured Parties, legal, valid
and enforceable (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law) Liens on,
and security interests in, the Security Agreement Collateral to the extent that
a legal, valid and enforceable Lien in such Security Agreement Collateral may be
created under any applicable law of the United States or any state thereof ,
including, without limitation, the applicable UCC and, except as set forth in
clauses (b) and (c) of this Section 3.20(a), when (i) financing statements and
other filings in appropriate form are filed in the offices specified on
Schedule 4 to the Perfection Certificates with payment of any associated filing
fee and (ii) upon the taking of possession or control by the Administrative
Agent of the Security Agreement Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by each Security Agreement), the
Liens created by the Security Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors in
the Security Agreement Collateral (other than such Security Agreement Collateral
in which a security interest cannot be perfected under the UCC as in effect at
the relevant time in the relevant jurisdiction), in each case subject to no
Liens other than Permitted Liens.

 

94



--------------------------------------------------------------------------------

(b) Valid Liens. Each Security Document delivered pursuant to Sections 5.10 and
5.11 will, upon execution and delivery thereof, be effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, legal,
valid and enforceable (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law) Liens on,
and security interests in, all of the Loan Parties’ right, title and interest in
and to the Collateral thereunder, to the extent that a legal, valid and
enforceable Lien in such Collateral may be created under any applicable law of
the United States or any state thereof , including, without limitation, the
applicable UCC, and (i) when all appropriate filings or recordings are made in
the appropriate offices as may be required under applicable law and (ii) upon
the taking of possession or control by the Administrative Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Administrative Agent to the extent required by any Security Document), such
Security Document will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral (other than such Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than the applicable
Permitted Liens.

Section 3.21 Anti-Terrorism Laws.

(a) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of its controlled Affiliates and none of the respective officers,
directors, brokers or agents of such Loan Party, such Subsidiary or controlled
Affiliate (i) has violated or is in violation of Anti-Terrorism Laws or
Anti-Bribery Laws or (ii) has engaged or engages in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of offenses designated in the “Forty Recommendations”
and “Nine Special Recommendations” published by the Organisation for Economic
Co-operation and Development’s Financial Action Task Force on Money Laundering.

(b) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of its controlled Affiliates and none of the respective officers,
directors, brokers or agents of such Loan Party, such Subsidiary or such
Affiliate is acting or benefiting in any capacity in connection with the Loans
is an Embargoed Person.

(c) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of its controlled Affiliates and none of the respective officers,
directors, brokers or agents of such Loan Party, such Subsidiary or such
Affiliate acting or benefiting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person,
(ii) deals in, or otherwise engages in any transaction related to, any property
or interests in property blocked pursuant to any Anti-Terrorism Law or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law or Anti-Bribery Law.

For purposes of determining whether or not a representation is true under this
Section 3.21, no Loan Party shall be required to make any investigation into the
identity of any owner or controlling Persons of any party, including, without
limitation, any investigation into (i) ownership of publicly traded stock or
other publicly traded securities or (ii) the beneficial ownership of any
collective investment funds.

 

95



--------------------------------------------------------------------------------

Section 3.22 Location of Material Inventory.

Schedule 3.22 sets forth, as of the Effective Date, all locations in the United
States and Canada where the aggregate value of hydrocarbon Inventory owned by
the Borrowers exceeds $15,000,000.

Section 3.23 Accuracy of Borrowing Base.

At the time any Borrowing Base Certificate is delivered pursuant to this
Agreement, the Accounts and the items of hydrocarbon Inventory (with respect to
hydrocarbon Inventory, taken as a whole) included in the calculation of the
Borrowing Base satisfy in all material respects the criteria for Eligible
Accounts and Eligible Hydrocarbon Inventory.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01 Conditions to Effectiveness and Initial Credit Extension.

The effectiveness of this Agreement and the obligation of each Lender and, if
applicable, each Issuing Bank to fund the initial Credit Extension on and after
the commencement of the Revolving Availability Period requested to be made by it
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 4.01:

(a) Loan Documents. All legal matters incident to this Agreement and the other
Loan Documents shall be satisfactory to the Lenders, to the Issuing Banks and to
the Administrative Agent and there shall have been delivered to the
Administrative Agent with respect to each applicable Loan Party an executed
counterpart of (i) the Security Agreement, (ii) a Borrowing Base Certificate as
of May 2, 2018, (iii) any Intercreditor Agreement, if any, listed on Schedule
1.01(b) and (iv) each other applicable Loan Document.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Effective Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect and (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate in this clause (i)); and

(ii) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority); and

 

96



--------------------------------------------------------------------------------

(c) Opinion of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Joint Lead Arrangers, the Lenders and the
Issuing Banks, a favorable written opinion of Paul Hastings LLP, special counsel
for the Loan Parties (i) dated the Effective Date, (ii) addressed to the Agents,
the Issuing Banks and the Lenders and (iii) covering the matters set forth in
Exhibit N and such other matters relating to the Loan Documents as the
Administrative Agent shall reasonably request.

(d) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O, dated the Effective Date and
signed by the chief financial officer or chief executive officer of Borrowers.

(e) Fees. The Administrative Agent shall have received all Fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including the reasonable and documented out-of-pocket legal fees and
expenses of Winston & Strawn LLP, special counsel to the Administrative Agent,
and the reasonable and documented out-of-pocket fees and expenses of any local
counsel, foreign counsel, appraisers, consultants and other advisors) required
to be reimbursed or paid by Borrowers hereunder or under any other Loan
Document.

(f) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the chief executive officer
and the chief financial officer of Administrative Borrower, confirming
compliance with the conditions precedent set forth in this Section 4.01 and
Sections 4.02(b), (c), (d) and (e).

(g) Lien Perfection; Termination of Existing Revolving Credit Agreement. The
Administrative Agent shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence satisfactory to the Administrative Agent
that such Liens are the only Liens upon the Collateral, except Permitted Liens.
The Administrative Agent shall have received evidence of the termination and
repayment in full of all obligations under the Existing Revolving Credit
Agreement and the release of all Liens securing the obligations under the
Existing Revolving Credit Agreement.

Section 4.02 Conditions to All Credit Extensions.

The obligation of each Lender and each Issuing Bank to make any Credit Extension
(including the initial Credit Extension, but excluding, in any event any
Revolving Loan made pursuant to Section 2.18(e) and except as otherwise set
forth in clause (ii) of the definition of Permitted Acquisition and in
Section 2.20(b) with respect to Credit Extensions made on account of Incremental
Revolving Commitments relating to Permitted Acquisitions) shall be subject to,
and to the satisfaction of, each of the conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the
relevant Issuing Bank and the Administrative Agent shall have received an LC
Request as required by Section 2.18(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a Borrowing Request as required by Section 2.17(b).

(b) No Default. No Default shall have occurred and be continuing on such date or
would result from the making of any such Credit Extension.

 

97



--------------------------------------------------------------------------------

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date; provided, however, that this condition shall not apply to
any request for the amendment of a Letter of Credit for purposes of decreasing
its face amount.

(d) Borrowing Base. After giving effect to such Credit Extension the sum of the
total Revolving Exposures shall not exceed the lesser of (A) the total Revolving
Commitments and (B) the Borrowing Base then in effect.

(e) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it. No
injunction or other restraining order shall have been issued with respect to any
action, suit or proceeding seeking to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated by this Agreement or the making of Loans hereunder.

(f) USA PATRIOT Act. With respect to Letters of Credit issued for the account of
a Subsidiary only, the Lenders and the Administrative Agent shall have timely
received the information required under Section 10.13.

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by Borrowers of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrowers and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Sections 4.02(b)-(e) have been satisfied.

Section 4.03 Conditions to Initial Credit Extension to an Eligible Subsidiary.

The obligation of each Lender and each Issuing Bank to make the initial Credit
Extension to an Eligible Subsidiary shall be subject to, and to the satisfaction
of, each of the conditions precedent set forth below and thereupon, such
Eligible Subsidiary shall become a “Borrower” for purposes of this Agreement and
the Loan Documents.

(a) Opinion of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Joint Lead Arrangers, the Lenders and the
Issuing Banks, a favorable written opinion of (i) a special counsel for such
Eligible Subsidiary reasonably acceptable to Administrative Agent (it being
acknowledged and agreed that Paul Hastings LLP shall be reasonably acceptable to
Administrative Agent), (A) dated the date of the proposed initial Credit
Extension to such Eligible Subsidiary (each, an “Initial Borrowing Date”),
(B) addressed to the Agents, the Issuing Banks and the Lenders and (C) covering
the matters set forth in Section 4.01(c) and such matters relating to the Loan
Documents as the Administrative Agent shall reasonably request.

 

98



--------------------------------------------------------------------------------

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of such Eligible
Subsidiary dated the Initial Borrowing Date, certifying (A) that attached
thereto is a true and complete copy of each Organizational Document of such
Eligible Subsidiary certified (to the extent applicable) as of a recent date by
the Secretary of State of the state of its organization, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of such Eligible Subsidiary authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Eligible
Subsidiary (together with a certificate of another officer as to the incumbency
and specimen signature of the secretary or assistant secretary executing the
certificate in this clause (i));

(ii) a certificate as to the good standing of such Eligible Subsidiary (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State (or other applicable Governmental Authority); and

(iii) such other documents as the Lenders, the Issuing Banks or the
Administrative Agent may reasonably request.

(c) USA PATRIOT Act. The Lenders and the Administrative Agent shall have timely
received the information required under Section 10.13.

(d) To the extent that such Eligible Subsidiary was not a Loan Party prior to
becoming a Borrower under this Agreement, the conditions of Section 5.10 shall
have been satisfied with respect to such Eligible Subsidiary.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that so long as this Agreement shall remain
in effect and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full (other than Unasserted
Contingent Obligations) and all Letters of Credit have been canceled or have
expired and all amounts drawn thereunder have been reimbursed in full (or been
cash collateralized or backstopped in a manner reasonably satisfactory to the
Administrative Agent and the relevant Issuing Banks), unless the Required
Lenders shall otherwise consent in writing, each Loan Party will, and will cause
each of its Subsidiaries (other than Excluded Subsidiaries) to:

Section 5.01 Financial Statements, Reports, etc.

Furnish to the Administrative Agent for prompt distribution to each Lender:

(a) Annual Reports. As soon as available and in any event within 120 days after
the end of each fiscal year (or such earlier date on which Holdings is required
to file a Form 10-K under the Exchange Act): (i) the consolidated balance sheet
of Holdings as of the end of such fiscal year and related consolidated
statements of income, cash flows and stockholders’ equity for such fiscal year,
in comparative form with such financial statements as of the end of, and for,
the preceding fiscal year, and notes thereto, accompanied by an opinion of
Deloitte & Touche LLP or other independent public accountants of recognized
national standing reasonably satisfactory to the Administrative Agent (which
opinion shall not be qualified as to scope or contain any going concern or other
qualification, other than any going

 

99



--------------------------------------------------------------------------------

concern or other qualification with respect to the regularly scheduled maturity
date of the Revolving Commitments or other Indebtedness permitted by this
Agreement or as a result of a potential breach of Section 6.09 hereof or a prior
breach of Section 6.09 hereof which has been waived or cured), stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of Holdings as of the
dates and for the periods specified in accordance with GAAP consistently
applied; (ii) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth (A) statement of income items and
Consolidated EBITDA of Holdings for such fiscal year, showing variance, by
dollar amount and percentage, from amounts for the previous fiscal year and
budgeted amounts and (B) key operational information and statistics for such
fiscal year consistent with internal and industry-wide reporting standards; and
(iii) a narrative report and management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations of Holdings for such fiscal year, as compared to
amounts for the previous fiscal year and budgeted amounts (it being understood
that the information required by clause (i) may be furnished in the form of a
Form 10-K);

(b) Quarterly Reports. As soon as available and in any event within 45 days (or
such earlier date on which Holdings is required to file a Form 10-Q under the
Exchange Act) after the end of each of the first three fiscal quarters of each
fiscal year, beginning with the fiscal quarter ending June 30, 2018, (i) the
consolidated balance sheet of Holdings as of the end of such fiscal quarter and
related consolidated statements of income and cash flows for such fiscal quarter
and for the then elapsed portion of the fiscal year, in comparative form with
the consolidated statements of income and cash flows for the comparable periods
in the previous fiscal year, and notes thereto, and accompanied by a certificate
of a Financial Officer stating that such financial statements fairly present, in
all material respects, the consolidated financial condition, results of
operations and cash flows of Holdings as of the date and for the periods
specified therein in accordance with GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section, subject to normal year-end audit adjustments and the absence of
footnote disclosures and (ii) a narrative report and management’s discussion and
analysis, in a form reasonably satisfactory to the Administrative Agent, of the
financial condition and results of operations for such fiscal quarter and the
then elapsed portion of the fiscal year, as compared to the comparable periods
in the previous fiscal year and budgeted amounts (it being understood that the
information required by clause (i) may be furnished in the form of a Form 10-Q);

(c) Monthly Reports. Within 30 days after the end of each of the first two
months of each fiscal quarter, beginning with April 30, 2018, the consolidated
balance sheet of Holdings as of the end of each such month and the related
consolidated statements of income and cash flows of Holdings for such month and
for the then elapsed portion of the fiscal year, accompanied by a certificate of
a Financial Officer stating that such financial statements fairly present, in
all material respects, the consolidated results of operations and cash flows of
Holdings as of the date and for the periods specified therein in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnote disclosures;

(d) Financial Officer’s Certificate. Concurrently with any delivery of financial
statements under Section 5.01(a), (b) or (c), a Compliance Certificate
certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and which Compliance Certificate
shall, in the case of any Compliance Certificate delivered in connection with
financial statements delivered under Section 5.01(a) or Section 5.01(b), include
a calculation of the Consolidated Fixed Charge Coverage Ratio;

 

100



--------------------------------------------------------------------------------

(e) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under Section 5.01(a), a certificate of a
Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the dates of the Perfection Certificates or latest
Perfection Certificate Supplement;

(f) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange;

(g) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;

(h) Budgets. Within 90 days after the beginning of each fiscal year, a budget
for Holdings in form reasonably satisfactory to the Administrative Agent (it
being understood that a budget delivered in substantially the same form as the
budgets delivered in 2016 and 2017 will be in a form acceptable to the
Administrative Agent), but to include a balance sheet, statement of income and
sources and uses of cash, for such fiscal year prepared in detail with
appropriate presentation and discussion of the principal assumptions upon which
such budget is based, accompanied by the statement of a Financial Officer of
Holdings to the effect that the budget of Holdings is a reasonable estimate for
the periods covered thereby and has been prepared in good faith on the basis of
assumptions stated therein, which such assumptions were believed to be
reasonable at the time of preparation of such budget, it being understood that
actual results may vary from the budget and such variances may be material;

(i) [Reserved];

(j) Organizational Documents. Promptly provide copies of any Organizational
Documents that have been amended or modified in accordance with the terms hereof
and deliver a copy of any notice of default given or received by any Company
under any Organizational Document within 15 days after such Company gives or
receives such notice; and

(k) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; provided, however,
that the Administrative Agent will not be allowed to receive information the
provision or disclosure of which is prohibited pursuant to Applicable Law or
contractual obligations or that is protected by attorney-client privilege.

Any documents required to be delivered pursuant to Section 5.01(a), (b) or
(f) may be delivered electronically (including by having been publicly filed
with the SEC) and if so delivered, shall be deemed to have been delivered on the
date (i) on which the Borrowers (or PBF Energy Inc. or any parent entity
thereof) post such documents or provide a link thereto on Borrowers’ (or PBF
Energy Inc.’s or any parent entity thereof) website on the Internet at the
website address listed on Schedule 5.01 (or such other website address provided
to the Administrative Agent in writing from time to time); (ii) on which such
documents are posted on the Borrowers’ behalf on an Internet or intranet
website, if any, to which each

 

101



--------------------------------------------------------------------------------

Lender and the Administrative Agent has access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); or
(iii) if publicly filed with the SEC (including by PBF Energy, Inc. or any
parent entity thereof) as of the date of such filing. The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Section 5.02 Litigation and Other Notices.

Furnish to the Administrative Agent written notice of the following promptly
(and, in any event, within five (5) Business Days (or with respect to clause
(e) below, within 30 days) of the occurrence thereof):

(a) to the extent not otherwise disclosed in a Form 8-K, filed under the
Securities and Exchange Act of 1934, as amended (a “Form 8-K”), any Default,
specifying the nature and extent thereof and the corrective action (if any)
taken or proposed to be taken with respect thereto;

(b) to the extent not otherwise disclosed in a Form 8-K, the filing or
commencement of, or any written threat or notice of intention of any person to
file or commence, any action, suit, litigation or proceeding, whether at law or
in equity by or before any Governmental Authority, (i) against any Company or
any Subsidiary that is reasonably likely to be adversely adjudicated, and if so
adjudicated, could reasonably be expected to result in a Material Adverse Effect
or (ii) with respect to any Loan Document;

(c) to the extent not otherwise disclosed in a Form 8-K, any development that
has resulted in, or could reasonably be expected to result in a Material Adverse
Effect;

(d) the occurrence of a Casualty Event (i) to any portion of Revolving Credit
Priority Collateral in excess of $20,000,000 or (ii) to the extent not otherwise
disclosed in a Form 8-K, to any assets of any Loan Party not constituting
Revolving Credit Priority Collateral in excess of $50,000,000; and

(e) the incurrence of Indebtedness in respect of letters of credit (other than
Letters of Credit) and/or other credit support issued in connection with the
purchase by the Loan Parties of hydrocarbons (which notice shall include (i) the
payment terms of such letter of credit, (ii) the third party recipient of such
letter of credit and (iii) any other information reasonably requested by the
Administrative Agent with respect to the assets to be used to secure such
Indebtedness).

Section 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

102



--------------------------------------------------------------------------------

(b) Do or cause to be done all things reasonably necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises and authorizations material to the conduct of its
business; maintain and renew patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
with all applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to comply, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect; pay and
perform its material obligations under all Leases; and at all times maintain,
preserve and protect all property material to the conduct of such business and
keep such property in good repair, working order and condition (other than wear
and tear occurring in the ordinary course of business and casualty and
condemnation) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided that nothing
in this Section 5.03(b) shall prevent (i) sales of property, consolidations or
mergers by or involving any Company or Excluded Subsidiary in accordance with
Section 6.05 or Section 6.06; (ii) the withdrawal by any Company or Excluded
Subsidiary of its qualification as a foreign legal entity in any jurisdiction
where such withdrawal, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; or (iii) the abandonment by any
Company of any rights, franchises, licenses, trademarks, trade names, copyrights
or patents that such person reasonably determines are not useful to its business
or no longer commercially desirable.

Section 5.04 Insurance.

(a) Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to properties material to the business of the Companies
against such casualties and contingencies and of such types and in such amounts
with such deductibles as is customary in the case of similar businesses
operating in the same or similar locations.

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof or as otherwise reasonably
acceptable to the Administrative Agent, (ii) name the Administrative Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or loss payee (in the
case of property insurance), as applicable, (iii) if reasonably requested by the
Administrative Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Administrative Agent.

(c) Notice to Agents. Notify the Administrative Agent and the Collateral Agent
promptly whenever any separate insurance concurrent in form or contributing in
the event of loss with that required to be maintained under this Section 5.04 is
taken out by any Company; and promptly deliver to the Administrative Agent and
the Collateral Agent a duplicate original copy of such policy or policies.

(d) [Reserved].

 

103



--------------------------------------------------------------------------------

(e) Broker’s Report. Deliver to the Administrative Agent and the Collateral
Agent a report of a reputable insurance broker with respect to such insurance
and such supplemental reports with respect thereto as the Administrative Agent
or the Collateral Agent may from time to time reasonably request; provided, that
absent an Event of Default that has occurred and is continuing, the
Administrative Agent and the Collateral Agent shall not make such request more
than once per calendar year.

Section 5.05 Obligations and Taxes.

(a) Payment of Obligations. Pay and discharge promptly when due all Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, services,
materials and supplies or otherwise that, if unpaid, give rise to a Lien other
than a Permitted Lien upon such properties or any part thereof; provided that
such payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim so long as (x)(i) the validity or amount
thereof shall be contested in good faith by appropriate proceedings timely
instituted and diligently conducted and the applicable Company shall have set
aside on its books adequate reserves or other appropriate provisions with
respect thereto in accordance with GAAP, and (ii) in the case of Collateral, the
applicable Company shall have otherwise complied with the Contested Collateral
Lien Conditions or (y) the failure to pay could not reasonably be expected to
result in a Material Adverse Effect.

(b) Filing of Returns. Timely and correctly file all material Tax Returns
required to be filed by it. Withhold, collect and remit all material Taxes that
it is required to collect, withhold or remit.

Section 5.06 Employee Benefits.

(a) Comply in all material respects with the applicable provisions of ERISA and
the Code (except where any failure to comply could not reasonably be expected to
result in a Material Adverse Effect)

(b) Furnish to the Administrative Agent (x) as soon as possible after, and in
any event within 5 days after any Responsible Officer of any Company or any
ERISA Affiliates of any Company knows or has reason to know that, any ERISA
Event has occurred that, alone or together with any other ERISA Event could
reasonably be expected to result in liability of the Companies or any of their
ERISA Affiliates in an aggregate amount exceeding $1,000,000 or the imposition
of a Lien on the assets of any Loan Party, a statement of a Financial Officer of
Administrative Borrower setting forth details as to such ERISA Event and the
action, if any, that the Companies propose to take with respect thereto;
(y) upon request by the Administrative Agent, copies of (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Company or any ERISA Affiliate with the Internal Revenue Service with respect to
each Plan; (ii) the most recent actuarial valuation report for each Plan;
(iii) all notices received by any Company or any ERISA Affiliate from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan (or employee benefit plan sponsored or contributed to by any Company) as
the Administrative Agent shall reasonably request and (z) promptly following any
request therefor, copies of (i) any documents described in Section 101(k) of
ERISA that any Company or its ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(1) of ERISA
that any Company or its ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if any Company or its ERISA Affiliate has not
requested such

 

104



--------------------------------------------------------------------------------

documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the applicable Company or ERISA Affiliate shall promptly
make a request for such documents or notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof.

Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings.

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP consistently applied and all Requirements of Law
are made of all material dealings and transactions in relation to its business
and activities. Upon at least two (2) Business Days prior written notice, each
Loan Party will permit any representatives designated by the Administrative
Agent or any Lender to visit and inspect the financial records (other than the
records of the Board of Directors) and the property of such Company at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances,
accounts and condition of any Loan Party with the officers and employees thereof
and advisors therefor (including independent accountants); provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this
Section 5.07(a) and the Administrative Agent shall not exercise such rights more
often than three times during any calendar year absent the existence of an Event
of Default that is continuing, each time to be at the Borrowers’ expense;
provided, further that when an Event of Default exists and is continuing, the
Administrative Agent or any Lender (or any of their respective representatives)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Loan Parties the opportunity to participate
in any discussions with the Borrowers’ advisors (including independent public
accountants). Notwithstanding anything to the contrary in this Section 5.07(a),
none of the Loan Parties will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives) is
prohibited by applicable law or binding agreement or (ii) that is subject to
attorney-client privilege or constitutes attorney work product.

(b) Within 150 days after the end of each fiscal year of the Companies, at the
written request of the Administrative Agent or Required Lenders, hold a meeting
which, at Borrowers’ option, may be by conference call (the costs of any such
call to be paid by Borrowers), with all Lenders who choose to attend such
meeting, at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of the Companies and the
budgets presented for the current fiscal year of the Companies.

Section 5.08 Use of Proceeds.

Use the proceeds of the Loans only for the purposes set forth in Section 3.12
and request the issuance of Letters of Credit only for the purposes set forth in
the definition of Commercial Letter of Credit or Standby Letter of Credit, as
the case may be.

 

105



--------------------------------------------------------------------------------

Section 5.09 Compliance with Environmental Laws; Environmental Reports.

(a) Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) comply, cause all Affiliates
of the Loan Parties occupying Real Property owned, operated or leased by any
Company to comply, in all material respects with all Environmental Laws and
Environmental Permits applicable to its operations and Real Property; and
(ii) obtain and renew all material Environmental Permits applicable to its
operations and Real Property; and conduct all Responses required of the
Companies by, and in accordance with, Environmental Laws; provided, further that
no Company shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

(b) If an Event of Default, if any, caused by reason of a breach of Section 3.18
or Section 5.09(a) shall have occurred and be continuing for more than 30 days
without the Companies commencing activities reasonably likely to cure such Event
of Default, if any, in accordance with Environmental Laws, at the written
request of the Administrative Agent or the Required Lenders through the
Administrative Agent, provide to the Lenders within 60 days after such request,
at the expense of Borrowers, an environmental assessment report regarding the
matters which are the subject of such Event of Default, including, where
appropriate, soil and/or groundwater sampling, prepared by an environmental
consulting firm and, in the form reasonably acceptable to the Administrative
Agent and indicating the presence or absence of Hazardous Materials and the
estimated cost of any compliance or Response to address them.

Section 5.10 Additional Collateral; Additional Guarantors.

(a) Subject to the terms of the Intercreditor Agreements and this Section 5.10,
with respect to any property acquired after the Effective Date by any Loan Party
that is intended to be subject to the Lien created by any of the Security
Documents but is not so subject, promptly (and in any event within 30 days after
the acquisition thereof (or such longer period of time not to exceed an
additional 30 days as may be permitted by written consent by Administrative
Agent)) (i) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments or supplements to the relevant Security Documents or such
other documents as the Administrative Agent or the Collateral Agent shall deem
reasonably necessary or advisable to grant to the Administrative Agent, for its
benefit and for the benefit of the other Secured Parties, a Lien on such
property subject to no Liens other than Permitted Liens, and (ii) take all
actions necessary to cause such Lien to be duly perfected to the extent required
by such Security Document in accordance with all applicable Requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent; provided, however, that
notwithstanding anything to the contrary in any Loan Document, to the extent
resulting from a Permitted Acquisition or an Investment permitted by
Section 6.04(n), 6.04(r) or 6.04(s), at the election of the Administrative
Borrower, the only action required to be consummated contemporaneously with the
consummation of such transaction will be the filing of financing statements on
form UCC-1, and any other action (if any) required in connection therewith
pursuant to this Section 5.10 and any analogous provision in the Loan Documents
may be consummated within a reasonable period of time after such consummation as
agreed to by the Administrative Borrower and the Administrative Agent. Borrowers
shall otherwise take such actions and execute and/or deliver to the
Administrative Agent such documents as the Administrative Agent or the
Collateral Agent shall require to confirm the validity, perfection and priority
of the Lien of the Security Documents on such after-acquired properties.

(b) Subject to the terms of any Intercreditor Agreements and the Administrative
Borrower’s election under Section 5.18, with respect to any person that is or
becomes a Subsidiary (other than an Excluded Subsidiary or Immaterial
Subsidiary) after the Effective Date, promptly (and in any event within 30 days
after such person becomes a Subsidiary)

 

106



--------------------------------------------------------------------------------

(or such longer period of time not to exceed an additional 30 days as may be
permitted by written consent by Administrative Agent) cause such new Domestic
Subsidiary (other than an Excluded Subsidiary or Immaterial Subsidiary) (A) to
execute a Joinder Agreement or such comparable documentation to become a
Subsidiary Guarantor (or Borrower, in the case of Eligible Subsidiaries) and a
joinder agreement to the Security Agreement, substantially in the form annexed
thereto, and (B) to take all actions reasonably necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the Security Agreement to be duly perfected to the extent required by
such agreement in accordance with all applicable Requirements of Law, including
the filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent; provided,
however, that notwithstanding anything to the contrary in any Loan Document, to
the extent resulting from a Permitted Acquisition or an Investment permitted by
Section 6.04(n), 6.04(r) or 6.04(s), at the election of the Administrative
Borrower, the only action required to be consummated contemporaneously with the
consummation of such transaction will be the filing of financing statements on
form UCC-1, and any other action (if any) required in connection therewith
pursuant to this Section 5.10 and any analogous provision in the Loan Documents
may be consummated within a reasonable period of time after such consummation as
agreed to by the Administrative Borrower and the Administrative Agent.
Notwithstanding the foregoing, no Foreign Subsidiary or any Domestic Subsidiary
which holds as its only material assets the Equity Interests of one or more
Foreign Subsidiaries shall be required to take the actions specified in this
Section 5.10(b).

(c) Notwithstanding anything in this Agreement or any Security Document to the
contrary, this Section 5.10 applies to the Loan Parties and their assets, in
each case, solely as to the Revolving Credit Priority Collateral.

Section 5.11 Security Interests; Further Assurances.

Subject to the terms of the Intercreditor Agreements, promptly, upon the
reasonable request of the Administrative Agent or the Collateral Agent, at
Borrowers’ expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of any document or instrument supplemental to or
confirmatory of the Security Documents or otherwise deemed by the Administrative
Agent or the Collateral Agent reasonably necessary or desirable for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except as permitted by the applicable
Security Document, or obtain any consents or waivers as may be necessary or
appropriate in connection therewith. Deliver or cause to be delivered to the
Administrative Agent and the Collateral Agent from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent as the Administrative Agent and the Collateral Agent shall reasonably deem
necessary to perfect or maintain the Liens on the Collateral pursuant to the
Security Documents. Upon the exercise by the Administrative Agent, the
Collateral Agent or any Lender of any power, right, privilege or remedy pursuant
to any Loan Document which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority execute and deliver
all applications, certifications, instruments and other documents and papers
that the Administrative Agent, the Collateral Agent or such Lender may
reasonably require.

Section 5.12 Information Regarding Collateral.

(a) Not effect any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, (iii) in any Loan Party’s
organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case,

 

107



--------------------------------------------------------------------------------

including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), until (A) it
shall have given the Collateral Agent and the Administrative Agent not less than
five (5) Business Days’ prior written notice (in the form of an Officers’
Certificate), or such lesser notice period agreed to by the Administrative
Agent, of its intention so to do, clearly describing such change and providing
such other information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent upon its request with
certified Organizational Documents reflecting any of the changes described in
the preceding sentence. Each Loan Party also agrees to promptly notify the
Administrative Agent of any change in the location of any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral is located (including the establishment of any such
new office or facility), other than changes in location to a leased property
subject to a Landlord Access Agreement.

(b) Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to the Administrative Agent and the Collateral Agent a
Perfection Certificate Supplement.

Section 5.13 [Reserved].

Section 5.14 Affirmative Covenants with Respect to Leases.

With respect to each Lease, the respective Loan Party shall perform all the
obligations required of it under such Lease and enforce all of the tenant’s
obligations thereunder, except where the failure to so perform or enforce could
not reasonably be expected to result in a Material Adverse Effect.

Section 5.15 Borrowing Base-Related Reports.

Borrowers shall deliver or cause to be delivered (at the expense of Borrowers)
to the Administrative Agent the following:

(a) in no event later than 21 days after the end of each month (or the
succeeding Business Day if such 21st day is not a Business Day) for the month
most recently ended, a Borrowing Base Certificate from Borrowers accompanied by
such supporting detail and documentation as shall be reasonably requested by the
Collateral Agent in their reasonable credit judgment; provided, that if Excess
Availability is less than or equal to 20% of the Borrowing Base for a period in
excess of three (3) continuing Business Days, then Borrowing Base Certificates
shall be delivered on a weekly basis, for each calendar week, no later than
Friday of the following calendar week, until Excess Availability shall have
exceeded 20% of the Borrowing Base for at least ten (10) consecutive Business
Days.

(b) upon the reasonable request of the Collateral Agent, and in no event later
than 30 days after the end of (i) each month, a monthly trial balance showing
Accounts outstanding aged from statement date as follows: 1 to 30 days, 31 to 60
days, 61 to 90 days and 91 days or more, accompanied by a comparison to the
prior month’s trial balance and such supporting detail and documentation as
shall be requested by the Administrative Agent or Collateral Agent in their
reasonable credit judgment and (ii) each month, a summary of hydrocarbon
Inventory by location and type accompanied by such supporting detail and
documentation as shall be reasonably requested by the Collateral Agent in their
reasonable credit judgment;

 

108



--------------------------------------------------------------------------------

(c) at the time of delivery of each of the financial statements delivered
pursuant to Sections 5.01(a) and (b) upon the reasonable request of the
Administrative Agent, a reconciliation of the Accounts trial balance and
quarter-end hydrocarbon Inventory reports of Borrowers to the general ledger of
Borrowers, accompanied by such supporting detail and documentation as shall be
reasonably requested by the Collateral Agent in its reasonable credit judgment;
and

(d) such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as the Administrative
Agent or the Collateral Agent shall from time to time request in their
reasonable credit judgment.

The delivery of each certificate and report or any other information delivered
pursuant to this Section 5.15 shall constitute a representation and warranty by
Borrowers that the statements and information contained therein are true and
correct in all material respects on and as of such date.

Section 5.16 Collateral Field Examinations.

Any of the Collateral Agent’s officers, designated employees or agents shall
have the right, at any reasonable time or times subject to the following
limitations on prior written notice to Borrowers to conduct field examinations
of the financial affairs and Collateral of the Loan Parties. The Loan Parties
shall cooperate fully with the Collateral Agent and its agents during all
Collateral field examinations, which shall be at Borrowers’ expense and shall be
conducted, at the request of the Administrative Agent or the Collateral Agent,
not more than one (1) time during any twelve month period, absent an Event of
Default that has occurred and is continuing or, following the occurrence and
during the continuation of an Event of Default, more frequently at the
Administrative Agent’s or the Collateral Agent’s request; provided, that: (a) if
Excess Availability is less than 40% of the lesser of (i) the Borrowing Base or
(ii) the then current aggregate Revolving Commitments of the Lenders for a
period in excess of five consecutive Business Days, Agents shall be entitled to
request two Collateral field examinations annually; and (b) if Excess
Availability is less than 12.5% of the lesser of (i) the Borrowing Base or
(ii) the then current aggregate Revolving Commitments of the Lenders for a
period in excess of five consecutive Business Days, Agents shall be entitled to
request three Collateral field examinations annually; provided, further, that
none of the foregoing limitations on the number of Collateral Field examinations
shall apply during the continuance of an Event of Default.

Section 5.17 [Reserved]

Section 5.18 Designation of Borrowers and Excluded Subsidiaries.

(a) Administrative Borrower may designate any Eligible Subsidiary as a
“Borrower” under this Agreement and the other Loan Documents by written notice
to the Administrative Agent; provided that (i) immediately before and after such
designation, no Default or Event of Default (or in the context of a Permitted
Acquisition, no Specified Event of Default) shall have occurred and be
continuing, (ii) the conditions set forth in Section 4.03 shall have been
satisfied with respect to such Eligible Subsidiary and (iii) immediately before
and after giving effect to such designation, Borrowers shall be in compliance,
on a Pro Forma Basis, with the covenant set forth in Section 6.09, to the extent
the covenant is then applicable and is being tested. Until such time as the
requirements set forth in the preceding clauses (i) through (iii) shall have
been satisfied with respect to such Eligible Subsidiary, such Eligible
Subsidiary shall not be a “Borrower” for purposes of this Agreement and the
Accounts and hydrocarbon Inventory of such Eligible Subsidiary shall not be
counted towards calculating the Borrowing Base.

 

109



--------------------------------------------------------------------------------

(b) In addition to Excluded Subsidiaries designated under the Existing Revolving
Credit Agreement, the Administrative Borrower may designate any Domestic
Subsidiary acquired or formed after the Effective Date, within 30 days of the
formation or acquisition thereof (or such longer period of time as may be
permitted by the Administrative Agent), as an Excluded Subsidiary by written
notice to the Administrative Agent; provided that immediately before and after
such designation, no Default or Event of Default (or in the context of a
Permitted Acquisition, no Specified Event of Default) shall have occurred and be
continuing; provided further that such Excluded Subsidiary may be re-designated
by Administrative Borrower as a “Subsidiary Guarantor” upon five (5) Business
Days (or such shorter period of time as may be permitted by the Administrative
Agent) prior written notice to the Administrative Agent as long as the
requirements of Section 5.10 are satisfied either before or concurrently with it
becoming a Subsidiary Guarantor.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees that, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full (in each case,
other than Unasserted Contingent Obligations) and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, no Loan Party will, nor will they cause or permit any Subsidiaries
(other than Excluded Subsidiaries) to:

Section 6.01 Indebtedness.

Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except

(a) Indebtedness incurred under this Agreement and the other Loan Documents
(including, without limitation, any Incremental Revolving Commitments,
Incremental Revolving Loans, Refinancing Loan Commitments and Refinancing
Revolving Loans);

(b) Indebtedness outstanding on the Effective Date and to the extent in excess
of $10,000,000 in the aggregate, which is listed on Schedule 6.01(b);

(c) Indebtedness under Hedging Obligations entered into consistent with prudent
industry practice; provided that if such Hedging Obligations relate to interest
rates or foreign currency, (i) such Hedging Obligations relate to payment
obligations on Indebtedness otherwise permitted to be incurred by the Loan
Documents and (ii) the notional principal amount of such Hedging Obligations at
the time incurred does not exceed the principal amount of the Indebtedness to
which such Hedging Obligations relate;

(d) Indebtedness permitted by Section 6.04(f);

 

110



--------------------------------------------------------------------------------

(e) Indebtedness in respect of Purchase Money Obligations, Attributable
Indebtedness, Capital Lease Obligations, and any other Indebtedness financing
the acquisition, construction repair, replacement or improvement of any fixed or
capital assets and refinancings or renewals thereof, in an aggregate amount not
to exceed 10.0% of Total Assets (as determined on the date of incurrence of such
Indebtedness); provided, however, any Purchase Money Obligations, Attributable
Indebtedness, Capital Lease Obligations or any other Indebtedness (and any
refinancing or renewals thereof) incurred to finance the acquisition,
construction, repair, replacement or improvement of any rail car or
transportation assets (a “Railcar Financing”) that are leased, financed subject
to a purchase contract or under a similar arrangement in effect as of the
Effective Date and set forth on Schedule 6.01(e) shall be permitted hereunder
and shall not count against the basket in this clause (e).

(f) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed).

(g) Contingent Obligations (including guarantees) of any Loan Party in respect
of Indebtedness otherwise permitted under this Section 6.01;

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(i) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(j) Indebtedness arising from an unsecured guaranty;

(k) [reserved];

(l) Indebtedness in the form of Letters of Credit issued under this Agreement;

(m) (i) Indebtedness assumed in connection with any Permitted Acquisition,
provided, that (x) such Indebtedness (A) was not incurred in contemplation of
such Permitted Acquisition, (B) is secured only by the assets acquired in the
applicable Permitted Acquisition (including any acquired Equity Interests), (C)
the only obligors with respect to any Indebtedness incurred pursuant to this
clause (m)(i) shall be those persons who were obligors of such Indebtedness
prior to such Permitted Acquisition or such obligors are not Loan Parties
(except as otherwise permitted by Section 6.04), and (y) both immediately prior
and after giving effect thereto no Specified Event of Default shall exist or
result therefrom or, at the Administrative Borrower’s option if such
Indebtedness is assumed in connection with a Permitted Acquisition, no Event of
Default shall exist at the time the relevant Acquisition Agreement is entered
into and (ii) Indebtedness incurred in connection with the financing of any
Permitted Acquisition, provided, that (x) such Indebtedness (A) is secured only
by the assets (other than assets constituting Revolving Credit Priority
Collateral) acquired in the applicable Permitted Acquisition (including any
acquired Equity Interests), (B) the only obligors with respect to any
Indebtedness incurred pursuant to this clause (m)(ii) shall be those persons who
were obligors of such Indebtedness prior to such Permitted Acquisition and/or
Affiliates of the Loan Parties (and in the case of the Loan Parties, solely to
the extent permitted by Section 6.04), and (y) both immediately prior and after

 

111



--------------------------------------------------------------------------------

giving effect thereto (A) no Specified Event of Default shall exist or result
therefrom or, at the Administrative Borrower’s option if such Indebtedness is to
finance a Permitted Acquisition, no Event of Default shall exist at the time the
relevant Acquisition Agreement is entered into, and (B) the aggregate principal
amount of such Indebtedness and all Indebtedness resulting from any Permitted
Refinancing thereof at any time outstanding pursuant to this clause (m)(ii) does
not exceed (1) $625,000,000 plus (2) such additional amounts as long as (I) the
Consolidated Fixed Charge Coverage Ratio, calculated on a Pro Forma Basis giving
effect to the incurrence of such Indebtedness, is not less than 1.10:1.00 and
(II) Pro Forma Excess Availability shall be greater than the Threshold Amount
both before and after giving effect to the incurrence of any such Indebtedness
(it being understood and agreed for the avoidance of doubt that the requirements
of sub-clauses (1) and (2)(B) of this Section 6.01(m) will not apply to the
extent that a Permitted Acquisition is financed with proceeds of Indebtedness
permitted by Section 6.01(a));

(n) Indebtedness representing deferred compensation to employees of any Loan
Parties incurred in the ordinary course of business, and/or incurred by such
Person in connection with any Permitted Acquisition or any other Investment
expressly permitted hereunder;

(o) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of any Loan Parties;

(p) Indebtedness incurred in connection with a Permitted Acquisition, any other
Investment expressly permitted hereunder or any Asset Sale or other dispositions
of assets permitted hereunder, in each case to the extent constituting
Indebtedness as a result of indemnification obligations or obligations in
respect of purchase price (including earn-outs) or other similar adjustments;

(q) Indebtedness resulting from obligations with respect to Treasury Services
Agreements and other Indebtedness in respect of cash management, netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts in the
ordinary course of business;

(r) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(s) Indebtedness consisting of customer deposits and advance payments received
in the ordinary course of business from customers for goods purchased;

(t) to the extent constituting Indebtedness, obligations under the Oil Supply
Agreements and Off-Take Agreements; provided, that, to the extent constituting
Financing Oil Supply Agreements, Financing Off-Take Agreements, or to the extent
such Oil Supply Agreements or Off-Take Agreements pertain to Intermediate
Products and in each case, to the extent reasonably requested by the
Administrative Agent, any such Indebtedness is subject to an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent;

(u) Indebtedness incurred in connection with Environmental and Necessary Capex
in an aggregate amount not to exceed $300,000,000;

 

112



--------------------------------------------------------------------------------

(v) Indebtedness in respect of letters of credit and/or other credit support
issued in connection with the purchase by the Loan Parties of hydrocarbons;
provided, that any such Indebtedness shall be secured solely by the purchased
hydrocarbons, accounts receivable (including accounts, chattel paper, payment
intangibles, general intangibles, instruments and all other rights to payment)
arising from the sale or other disposition of such hydrocarbons, contracts,
bills of lading, other documents of title and books and records pertaining to
the foregoing, proceeds and products of the foregoing and proceeds of any
insurance, indemnity, warranty or guaranty with respect to any of the foregoing
(and any cash collateral and deposit accounts holding such cash collateral, if
any, provided therefor) (collectively, the “Purchased Hydrocarbon Assets”) (it
being understood and agreed that notwithstanding any term or condition to the
contrary in any Loan Document (including any Security Document), any and all
items set forth in this proviso are not Collateral for the Obligations);

(w) [Reserved];

(x) the High Yield Indebtedness;

(y) Indebtedness arising from an unsecured guaranty provided by any Loan Party
in respect of the Indebtedness described in the preceding clause (x);

(z) Indebtedness in respect of letters of credit issued by any Person;

(aa) Indebtedness incurred in connection with Sale and Leaseback Transactions
with respect to Catalyst Assets permitted pursuant to Section 6.03;

(bb) general Indebtedness not otherwise permitted by this Section 6.01 in an
aggregate amount not to exceed the greater of (x) $100,000,000 and (y) 10% of
Total Assets (as determined on the date of incurrence of such Indebtedness)
outstanding at any time;

(cc) other senior unsecured Indebtedness of the Borrower; provided that (i) no
Default or Event of Default shall exist before or after giving effect to the
incurrence of such Indebtedness and (ii) the Borrower shall be in pro forma
compliance with the covenants set forth in Section 6.09, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b), as
though such Indebtedness had been incurred as of the first day of the most
recently completed Test Period and remained outstanding and assuming, for such
purposes, that the covenants set forth in Section 6.09 are required to be tested
for such period;

(dd) Indebtedness in respect of any industrial revenue bond, industrial
development bond, tax exempt bond, pollution control bond, project financing
and/or or similar financings (including any credit support in respect thereof);
provided, that (i) the assets securing such Indebtedness shall not constitute
Revolving Credit Priority Collateral, (ii) if such Indebtedness is secured by
any real property at which any Collateral is located with a value in excess of
$15,000,000, such Indebtedness shall be subject to a collateral access
agreement, in form and substance reasonably satisfactory to the Administrative
Agent and (iii) such Indebtedness shall have a maturity date of not less than
180 days after the Revolving Maturity Date;

(ee) in the event, and solely in the event, that all Issuing Banks have declined
to issue a Letter of Credit requested under this Agreement, Indebtedness in the
form of a letter of credit which may be cash collateralized in an aggregate face
amount for all such issued and outstanding letters of credit not to exceed
$75,000,000 at any time outstanding;

 

113



--------------------------------------------------------------------------------

(ff) Indebtedness incurred by a Subsidiary organized and in operation in Mexico
or a joint venture organized and in operation in Mexico (any such Subsidiary or
joint venture a “Mexican Entity”); and

(gg) Permitted Refinancing Indebtedness.

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (gg) above, the Borrowers shall,
in their discretion, classify and reclassify or divide such item of Indebtedness
(or any portion thereof) and will only be required to include the amount and
type of such Indebtedness in one or more of the above clauses; provided that all
Indebtedness outstanding under the Loan Documents will be deemed to have been
incurred in reliance only on the exception in clause (a) of this Section 6.01.

The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends solely in the form of additional Indebtedness or Disqualified
Capital Stock shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.01.

Section 6.02 Liens.

Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively, the
“Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP;

(b) Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole
and (ii) which, if they secure obligations that are then due and unpaid, are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP;

(c) any Lien in existence on the Effective Date and set forth on
Schedule 6.02(c) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (i) except as permitted by
Section 6.01(b), does not secure an aggregate amount of Indebtedness, if any,
greater than that secured on the Effective Date and (ii) does not encumber any
property other than the property subject thereto on the Effective Date and
improvements or accessions thereto (any such Lien, an “Existing Lien”);

(d) easements, rights-of-way, restrictions (including zoning restrictions and
other similar permits), covenants, licenses, encroachments, protrusions and
other similar charges or encumbrances, and minor title deficiencies on or with
respect to any Real Property, in each case whether now or hereafter in
existence, not individually or in the aggregate materially interfering with the
ordinary conduct of the business of the Companies at such Real Property;

 

114



--------------------------------------------------------------------------------

(e) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings and, in the case
of any such Lien which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;

(f) Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of
Indebtedness) or (z) arising by virtue of deposits made in the ordinary course
of business to secure liability for premiums to insurance brokers, carriers or
insurance companies; provided that (i) with respect to clauses (x), (y) and
(z) of this paragraph (f), such Liens are for amounts being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP (ii) to the extent such Liens are not
imposed by Requirements of Law, such Liens shall in no event encumber any
property other than cash and Cash Equivalents (or in respect of subclause (z),
cash, Cash Equivalents and/or insurance proceeds), and (iii) in the case of any
such Lien against any of the Collateral, such Lien and the contest thereof shall
satisfy the Contested Collateral Lien Conditions;

(g) Leases and sub-leases of the properties of any Company granted by such
Company to third parties, so long as such Leases do not, individually or in the
aggregate, interfere in any material respect with the ordinary conduct of the
business of any Company;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or storage of goods entered into by any
Company in the ordinary course of business;

(i) (i) Liens securing Indebtedness and other obligations incurred pursuant to
Section 6.01(e); provided, that any such Liens attach only to the property being
financed pursuant to such Indebtedness and do not encumber any other property of
any Company (other than improvements and accessions thereon) and (ii) Liens
solely on the Purchased Hydrocarbon Assets (it being understood and agreed that
notwithstanding any term or condition to the contrary in any Loan Document
(including any Security Document), any and all items set forth in this clause
(ii) (except as otherwise expressly and specifically agreed to by the Borrowers
in each specific instance to the extent securing Letters of Credit issued under
this Agreement) are not Collateral for the Obligations);

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more deposit,
securities and/or other similar accounts maintained by any Company, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management, depository, treasury, and operating account
arrangements, including those involving pooled accounts and netting
arrangements;

 

115



--------------------------------------------------------------------------------

(k) Liens on property of a person or assets existing at the time such person or
assets are acquired or merged with or into or consolidated with any Company to
the extent permitted hereunder (and not created in anticipation or contemplation
thereof); provided that such Liens do not extend to property not subject to such
Liens at the time of acquisition (other than improvements and accessions
thereon);

(l) (i) Liens granted pursuant to the Security Documents to secure the Secured
Obligations; and (ii) any Lien granted to secure any Permitted Refinancing
Indebtedness in respect of the Secured Obligations, any Incremental Revolving
Loans and Incremental Revolving Commitments, and any Refinancing Revolving Loans
or Refinancing Loan Commitments;

(m) licenses of intellectual property (including Intellectual Property) granted
by any Company in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of the Companies;

(n) the filing of UCC financing statements solely as a precautionary measure in
connection with Indebtedness and other obligations permitted to be incurred
under this Agreement or the filing of UCC financing statements in connection
with the Off-Take Agreements or the Oil Supply Agreements; provided, that, to
the extent constituting Financing Oil Supply Agreements, Financing Off-Take
Agreements, or to the extent such Oil Supply Agreements or Off-Take Agreements
pertain to Intermediate Products, and to the extent reasonably requested by the
Administrative Agent, any such agreement is subject to an Intercreditor
Agreement in form and substance reasonably satisfactory to the Administrative
Agent;

(o) (i) Liens on cash and Cash Equivalents securing obligations with respect to
Commodity Hedging Agreements with any Person and (ii) Liens on cash and Cash
Equivalents securing letters of credit permitted under Section 6.01(z);

(p) Liens on Intermediate Products; provided, that such Liens are subject to an
Intercreditor Agreement in form and substance reasonably satisfactory to the
Administrative Agent;

(q) Liens securing Permitted Refinancing Indebtedness incurred to refinance
Indebtedness that was previously so secured as long as such Lien does not
encumber any property other than the property secured by the Indebtedness so
refinanced and improvements, replacements, proceeds or accessions thereto;

(r) Liens securing Indebtedness permitted by Section 6.01(v);

(s) Liens securing Off-Take Agreements; provided, that such Liens are subject,
to the extent reasonably requested by the Administrative Agent, to an
Intercreditor Agreement in form and substance reasonably satisfactory to the
Administrative Agent;

(t) Liens securing Indebtedness incurred with respect to Commodity Hedging
Agreements to be secured on a pari passu basis with (or on a junior basis to)
the Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

(u) Liens incurred in the ordinary course of business of any Company with
respect to obligations that do not at any time outstanding in the aggregate
exceed $25,000,000 solely in respect of non-Revolving Credit Priority
Collateral;

 

116



--------------------------------------------------------------------------------

(v) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(w) Liens (i) on cash advances in favor of the seller of any property to be
acquired as part of a Permitted Acquisition or (ii) consisting of an agreement
to dispose of any property in an Asset Sale or other disposition of assets
permitted hereunder, in each case, solely to the extent such Permitted
Acquisition, Asset Sale or other disposition of assets, as the case may be,
would have been permitted on the date of the creation of such Lien;

(x) Liens that are contractual rights of set-off relating to purchase orders and
other agreements entered into with customers in the ordinary course of business;

(y) Liens solely on any cash earnest money deposits made by the Borrowers or any
of their respective Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(z) Liens placed upon the assets of such person and any of its Subsidiaries to
secure Indebtedness (or to secure a guaranty of such Indebtedness) incurred
pursuant to and in accordance with Section 6.01(m) in connection with such
Permitted Acquisition and Liens on Equity Interests issued by an Excluded
Subsidiary;

(aa) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of storage arrangements,
documentary letters of credit or banker’s acceptances issued or created for the
account of such Person, in each case, to facilitate the purchase, shipment or
storage of such inventory or goods;

(bb) Liens on assets constituting Environmental and Necessary Capex securing
Indebtedness permitted by Section 6.01(u);

(cc) Liens on Certain Hydrocarbon Assets (including Certain Hydrocarbon Assets
in the possession of any Certain Hydrocarbon Asset Supplier) in favor of any
Certain Hydrocarbon Asset Supplier and/or an agent of any of the foregoing;
provided, that such Liens are subject to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent;

(dd) Liens securing Indebtedness and other obligations permitted by
Section 6.01(dd);

(ee) Liens solely on Catalyst Assets securing Indebtedness permitted pursuant to
Section 6.01(aa);

(ff) [reserved];

(gg) [reserved];

(hh) Liens on assets (A) other than Revolving Credit Priority Collateral
securing Indebtedness permitted by Section 6.01; provided, that, if a Lien is
granted by any Loan Party or any Subsidiary of a Loan Party on any Real Property
where Revolving Credit Priority Collateral is located with a value in excess of
$15,000,000, at the request of the Administrative Agent, Borrowers shall use
commercially reasonable efforts to deliver a collateral access agreement, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the holder of such Lien or (B) constituting Revolving Credit Priority
Collateral securing High Yield Indebtedness; provided, that, the requirements of
clause (iv) of the definition thereof are satisfied;

 

117



--------------------------------------------------------------------------------

(ii) Liens securing judgments not constituting an Event of Default under
Section 8.01(i);

(jj) Liens consisting of cash collateral for letters of credit securing
Indebtedness in the form of letters of credit permitted under Section 6.01(ee);

(kk) Liens on assets of, or any Equity Interests issued by, any Mexican Entity
securing Indebtedness permitted under Section 6.01(ff), including, without
limitation, Liens on hydrocarbon Inventory and Accounts of a Mexican Entity; and

(ll) other Liens not otherwise permitted in clauses (a) through (kk) above
securing Indebtedness otherwise permitted hereunder in an aggregate amount not
to exceed $75,000,000 at any time outstanding; provided, that no more than
$20,000,000 of such Indebtedness may be secured by Liens on any of the Revolving
Credit Priority Collateral.

Section 6.03 Sale and Leaseback Transactions.

Except for Sale and Leaseback Transactions (as hereinafter defined) with respect
to (i) Catalyst Assets, (ii) Railcar Financings with respect to rail car and/or
transportation assets existing on or after the Effective Date and (iii) other
Sale and Leaseback Transactions, in the case of clauses (i), (ii) and (iii) to
the extent permitted under Section 6.01 and Section 6.02, consummate any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Leaseback
Transaction”) unless at the time of consummation of any such Sale and Leaseback
Transaction, Excess Availability is greater than the Threshold Basket Amount.

Section 6.04 Investment, Loan, Advances and Acquisition.

Make any Investment, except that the following shall be permitted:

(a) Any Asset Sale permitted under Section 6.06(a);

(b) Investments outstanding on the Effective Date which to the extent in excess
of $10,000,000 in the aggregate are identified on Schedule 6.04(b);

(c) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility and other similar deposits in the ordinary course of business;

(d) Hedging Obligations incurred pursuant to Section 6.01(c);

(e) loans and advances to directors, employees and officers of Borrowers and the
Subsidiaries for bona fide business purposes (including customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes) and to purchase Equity Interests of Parent, in an aggregate
amount not to exceed $5,000,000 at any time outstanding and advances of payroll
payments to employees in the ordinary course of business;

 

118



--------------------------------------------------------------------------------

(f) Investments by any Company in any Borrower or any existing Subsidiary
Guarantor; provided that any Investment by or in a Loan Party in the form of a
loan or advance shall be pledged by such Loan Party as Collateral pursuant to
the Security Documents;

(g) Investments in securities of trade creditors or customers in the ordinary
course of business received upon foreclosure or settlement or pursuant to any
plan of reorganization or liquidation or similar arrangement upon the bankruptcy
or insolvency of such trade creditors or customers;

(h) Permitted Acquisitions;

(i) mergers and consolidations in compliance with Section 6.05;

(j) Investments made by Borrowers or any Subsidiary Guarantor as a result of
consideration received in connection with an Asset Sale or other disposition of
assets in compliance with Section 6.06;

(k) Capital Expenditures made by Borrowers or any Subsidiary Guarantor on behalf
of itself or of another Loan Party or as would otherwise be permitted pursuant
to Section 6.04(f);

(l) to the extent constituting Investments, purchases and other acquisitions of
inventory, materials, equipment and other tangible property in the ordinary
course of business;

(m) leases or sub-leases of real or personal that are not in violation of the
Loan Documents;

(n) other Investments, provided, that after giving effect to any such
Investment, (I) either (a) Pro Forma Excess Availability shall be greater than
the Threshold Basket Amount or (b) (x) Pro Forma Excess Availability shall be
greater than the Threshold Amount (but in no event less than $150,000,000) and
(y) Borrowers shall be in compliance with the financial covenant set forth in
Section 6.09(a) on a pro forma basis after giving effect to such Investment and
(II) no Event of Default (or if the relevant investment is a Permitted
Acquisition, no Specified Event of Default shall have occurred or shall result
therefrom (or, at the election of the Administrative Borrower, at the time of
the related Acquisition Agreement));

(o) to the extent constituting Investments, such Investments resulting from
Liens, Indebtedness, fundamental changes, Asset Sales, other dispositions of
assets and Dividends expressly permitted under another section of this Article
VI;

(p) Investments to the extent that payment for such Investments is made with
Equity Interests of Parent (or any direct or indirect parent of Parent);

(q) Investments that are held at the time of the acquisition thereof by a
Subsidiary acquired after the Effective Date (and not made in contemplation of
such acquisition) or of a person merged with or consolidated with any Company in
accordance with Section 6.05 after the Effective Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

119



--------------------------------------------------------------------------------

(r) other Investments not otherwise permitted by this Section 6.04 in an amount
not to exceed the greater of (i) $20,000,000 and (ii) 5% of Total Assets (as
determined on the date of consummation of such Investment) at any time
outstanding;

(s) Investments made for cash in any Person that is engaged in the business
permitted to be engaged by the Borrowers pursuant to Section 6.12, provided that
immediately after giving effect to such Investment, Pro Forma Excess
Availability shall be greater than the Threshold Basket Amount;

(t) Investments consisting of any modification, replacement, renewal,
reinvestment or extension of any Investment existing on the date hereof to the
extent the amount of any such Investment under this Section 6.04(t) is not in
excess of the amount of such Investment as of the Effective Date except as
otherwise permitted by this Section 6.04;

(u) Investments by an Excluded Subsidiary entered into prior to the day such
Excluded Subsidiary is redesignated as a Subsidiary Guarantor; provided that
such Investments were not incurred in contemplation of such redesignation; or

(v) Investments (if any) made in any Person which is an Affiliate of a Loan
Party holding MLP Drop Down and Railcar Assets resulting from the contribution,
transfer or other disposition of any such MLP Drop Down and Railcar Assets.

An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment or in cash or Cash Equivalents to
Borrowers or any Subsidiary Guarantor, as applicable. For the avoidance of
doubt, any Investment made by a Loan Party in, or for the benefit of, an
Excluded Subsidiary shall constitute an Investment hereunder and be subject to
the provisions of this Section 6.04 and any Investment made by an Excluded
Subsidiary is not subject to the provisions of this Section 6.04.

Section 6.05 Mergers and Consolidations.

Wind up, liquidate or dissolve its affairs or consummate any transaction of
merger or consolidation, except that the following shall be permitted:

(a) [Reserved];

(b) Asset Sales and other dispositions of assets in compliance with
Section 6.06;

(c) acquisitions and other Investments in compliance with Section 6.04;

(d) any Company may merge or consolidate with or into a Borrower or any
Subsidiary Guarantor (as long as a Borrower is the surviving person in the case
of any merger or consolidation involving a Borrower and a Subsidiary Guarantor
is the surviving person and remains a Wholly Owned Subsidiary of Holdings in any
other case); provided that the Lien in such property constituting Collateral
granted or to be granted in favor of the Administrative Agent under the Security
Documents shall be maintained or created in accordance with the provisions of
Section 5.10 or Section 5.11, as applicable; and

 

120



--------------------------------------------------------------------------------

(e) any Subsidiary Guarantor may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, is not reasonably expected to have a Material Adverse Effect.

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the conveyance, sale,
assignment, transfer or other disposition of any Collateral, or any Collateral
is conveyed, sold, assigned, transferred or disposed of as permitted by this
Section 6.05 or any other express term and condition of any Loan Document, such
Collateral (unless sold to a Loan Party) shall be sold free and clear of the
Liens created by the Security Documents.

Section 6.06 Asset Sales.

(a) Consummate any Asset Sale of all, substantially all, and/or, except in each
case to the extent permitted by Section 6.06(b), any portion of the assets of
the Paulsboro Facility, the DCR Facility, the Toledo Facility, the Chalmette
Facility or the Torrance Facility (or all or substantially all of the Equity
Interests in Paulsboro, Delaware City, Toledo, Chalmette or Torrance, in which
event the applicable entity would cease to be a Borrower); provided, however,
any such Asset Sale shall be permitted as long as (x) neither Standard & Poor’s
Ratings Group nor Moody’s Investors Service Inc. downgrades the Index Debt
Rating (as defined on Annex I hereto) in existence immediately prior to the
announcement of any such Asset Sale as a result of any such Asset Sale to any
level below BB- / Ba3 (provided to the extent that one of the Index Debt Ratings
is below such level and the other is not, this requirement shall be deemed to be
satisfied), and (y) after giving effect to such Asset Sale, Pro Forma Excess
Availability shall be greater than the Threshold Amount;

(b) At any time when Excess Availability is below the Threshold Basket Amount,
consummate any Asset Sale other than:

(i) disposition of used, worn out, damaged, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of intellectual property (including Intellectual Property) that is,
in the reasonable judgment of Borrowers, no longer commercially desirable to
maintain or useful in the conduct of the business of the Companies taken as a
whole;

(ii) leases of real or personal property in the ordinary course of business and
not in violation of the Loan Documents;

(iii) [Reserved];

(iv) mergers and consolidations in compliance with Section 6.05;

(v) Investments in compliance with Section 6.04;

(vi) Asset Sales in connection with Sale and Leaseback Transactions permitted
under Section 6.03; and

(vii) other Asset Sales at fair market value; provided that, (i) at the time of
such Asset Sale, no Default shall exist or would result from such Asset Sale,
(ii) at the time of such Asset Sale, both before and after giving effect
thereto, Excess Availability shall be greater than the Threshold Basket Amount
and (iii) at least 75% of the purchase price for all property subject to such
Asset Sale shall be paid solely in cash and Cash Equivalents, it being
understood that notes and other property convertible into cash within 90 days
after the date of receipt shall be considered cash for purposes of this
Section 6.06(b);

 

121



--------------------------------------------------------------------------------

(viii) dispositions of immaterial, damaged, surplus or obsolete assets in the
ordinary course of business;

(ix) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(x) to the extent Asset Sales, transactions permitted by Sections 6.03, 6.05 and
6.07;

(xi) Asset Sales of Cash Equivalents;

(xii) leases, subleases, licenses or sublicenses, that do not materially
interfere with the business of the Companies, taken as a whole;

(xiii) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(xiv) Asset Sales of property not otherwise permitted under this Section 6.06;
provided that (i) at the time of such Asset Sale (other than any such Asset Sale
made pursuant to a legally binding commitment entered into at a time when no
Event of Default exists), no Event of Default shall exist or would result from
such Asset Sale, and (ii) the aggregate fair market value of all property
disposed of in reliance on this clause (xiv) on or after the Effective Date
shall not exceed the sum of (a) $100,000,000 plus (b) commencing with the
calendar year in which the Effective Date occurs, $50,000,000 per calendar year
(with any unused amount in any calendar year being carried over to the
succeeding calendar years until used).

(xv) Asset Sales of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(xvi) to the extent, if any, constituting an Asset Sale, Asset Sales of accounts
receivable or notes receivable in the ordinary course of business in connection
with the collection or compromise thereof;

(xvii) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Excluded Subsidiary;

(xviii) the unwinding of any Hedging Agreement pursuant to its terms; and

(xix) Asset Sales of any MLP Drop Down and Railcar Assets to any Affiliate of a
Loan Party.

 

122



--------------------------------------------------------------------------------

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, such Collateral
(unless sold to a Loan Party) shall be sold free and clear of the Liens created
by the Security Documents.

Section 6.07 Dividends.

Authorize, declare or pay, directly or indirectly, any Dividends, except that
the following shall be permitted:

(a) Dividends by any Company to Borrowers or any Subsidiary Guarantor that is a
Subsidiary of any Borrower;

(b) payments to Parent (or any direct or indirect parent company thereof) to
permit Parent (or any direct or indirect parent company thereof), and the
subsequent use of such payments by Parent (or any direct or indirect parent
company thereof), to repurchase or redeem Qualified Capital Stock of Parent (or
any direct or indirect parent company thereof) held by officers, directors or
employees or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates) of any Company, upon their death,
disability, retirement, severance, resignation or termination of employment or
service or pursuant to any employee or directors’ and/or officers’ equity or
stock compensation plan; provided that the aggregate cash consideration paid for
all such redemptions and payments shall not exceed, in any fiscal year,
$20,000,000 (and up to 100% of such $20,000,000 not used in any fiscal year may
be carried forward to the next succeeding (but no other) fiscal year).

(c) (A) to the extent actually used by Holdings to pay such taxes, costs and
expenses, payments by Borrowers to or on behalf of Holdings in an amount
sufficient to pay franchise taxes and other fees required to maintain the legal
existence of Holdings and (B) payments by Borrowers to or on behalf of Holdings
in an amount sufficient to pay out-of-pocket legal, accounting and filing costs
and other expenses in the nature of overhead in the ordinary course of business
of Holdings;

(d) any Dividends, provided, that after giving effect to any such Dividend,
(I) either (a) Pro Forma Excess Availability shall be greater than the Threshold
Basket Amount or (b) (x) Pro Forma Excess Availability shall be greater than 15%
of the lesser of the then existing Borrowing Base and the then current aggregate
Revolving Commitments of the Lenders at such time (but in no event less than
$185,000,000) and (y) Borrowers shall be in compliance with the financial
covenant set forth in Section 6.09(a) on a pro forma basis after giving effect
to such Dividend, and (II) no Event of Default shall have occurred or shall
result therefrom;

(e) Permitted Tax Distributions;

(f) (i) Parent may purchase or redeem in whole or in part any of its Equity
Interests for another class of Equity Interests (other than Disqualified Capital
Stock) or rights to acquire its Equity Interests (other than Disqualified
Capital Stock) or with proceeds from substantially concurrent equity
contributions or issuances of new Equity Interests (other than Disqualified
Capital Stock); provided that any terms and provisions material to the interests
of the Lenders, when taken as a whole, contained in such other class of Equity
Interests (other than Disqualified Capital Stock) are no less favorable to the
Lenders as those contained in the Equity Interests redeemed thereby and (ii) the
Borrowers and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Capital Stock) of such Person;

 

123



--------------------------------------------------------------------------------

(g) to the extent contributed to Holdings or any other Borrower, the Net Cash
Proceeds from the sale of Equity Interests (other than Disqualified Capital
Stock) of Parent and, to the extent contributed to Holdings or any other
Borrower, Equity Interests of any of Parent’s direct or indirect parent
companies, in each case, to members of management, directors or consultants of
Holdings, any other Borrower or any of their Subsidiaries;

(h) Holdings and the Borrowers may make Dividends to any direct or indirect
parent of Holdings, the proceeds of which shall be used to pay:

(i) its operating costs and expenses incurred in the ordinary course of business
and other corporate overhead costs and expenses (including administrative,
legal, accounting and similar expenses provided by third parties), which are
reasonable and customary and incurred in the ordinary course of business,
attributable to the ownership or operations of Holdings, the Borrowers and their
respective Subsidiaries (including any reasonable and customary indemnification
claims made by directors or officers of any direct or indirect parent of
Holdings and the Borrowers attributable to the ownership or operations of
Holdings, the Borrowers and their respective Subsidiaries);

(ii) customary costs, fees and expenses related to any unsuccessful equity or
debt offering permitted by this Agreement; and/or

(iii) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company of Holdings and the Borrowers to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of
Holdings, the Borrowers and their respective Subsidiaries;

(i) Parent may pay cash in lieu of fractional Equity Interests in connection
with any dividend, split or combination thereof or any Permitted Acquisition;

(j) the declaration and payment of dividends to Parent (or any direct or
indirect parent company thereof) to permit Parent (or any direct or indirect
parent company thereof), and the subsequent use of such payments by Parent (or
any direct or indirect parent company thereof), to declare and pay dividends on
Parent’s common Equity Interests in an aggregate amount per annum not to exceed
$150,000,000; and

(k) any Dividend paid within 90 days after the date of declaration of such
Dividend, if at the date of declaration, the Dividend payment would have
complied with the provisions of this Section 6.07.

Section 6.08 Transactions with Affiliates.

Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of any Company (other than between or among Borrowers and any Loan
Party), other than any transaction or series of related transactions on terms
and conditions (taken on a whole) at least as favorable to such Company as would
reasonably be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:

 

124



--------------------------------------------------------------------------------

(a) Dividends permitted by Section 6.07;

(b) Investments permitted by Sections 6.04(e), (f) or (v); and any transactions
permitted by Sections 6.04(v) or 6.06(b)(xix);

(c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of Holdings or such other Borrower;

(d) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(e) sales of Qualified Capital Stock of Parent (or any direct or indirect parent
company thereof) to Affiliates of Borrowers not otherwise prohibited by the Loan
Documents and the granting of registration and other customary rights in
connection therewith;

(f) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of Parent (or any Equity Interests of any
direct or indirect parent company thereof);

(g) [Reserved];

(h) transactions with any person that becomes a Loan Party as a result of such
transaction;

(i) the issuance of Equity Interests to any officer, director, employee or
consultant of the Companies or any direct or indirect parent of Holdings or the
Borrowers;

(j) Investments, loans and other transactions by Holdings, the Borrowers and the
Subsidiaries to the extent permitted under this Article VI;

(k) employment and severance arrangements between any of the Companies and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements;

(l) (i) customary service agreements by and among any of the Companies and any
of their Affiliates and (ii) payments by any of the Companies (and any direct or
indirect parent thereof) pursuant to any tax sharing agreements on customary
terms to the extent attributable to the ownership or operation of the Companies;

(m) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, current and former directors, officers,
employees and consultants of any of the Companies or any direct or indirect
parent of the Companies in the ordinary course of business to the extent
attributable to the ownership or operation of the Companies; and

(n) transactions pursuant to permitted agreements in existence on the Effective
Date (and set forth on Schedule 6.08) or any amendment thereto to the extent
such an amendment is not adverse to the interests of the Lenders in any material
respect.

 

125



--------------------------------------------------------------------------------

Section 6.09 Financial Covenant.

(a) Minimum Fixed Charge Coverage Ratio. During the Revolving Availability
Period, at any time when Excess Availability is less than, at any time, the
greater of (i) the Financial Covenant Testing Amount and (ii) $100,000,000, and
until such time as Excess Availability is greater than the Financial Covenant
Testing Amount and $100,000,000 for a period of twelve (12) or more consecutive
days, permit the Consolidated Fixed Charge Coverage Ratio, as of the last day of
the most recently ended Test Period, to be less than 1.0 to 1.0 (“Fixed Charge
Coverage Ratio”).

(b) Right to Cure Consolidated Fixed Charge Coverage Ratio. For purposes of
determining compliance with the Consolidated Fixed Charge Coverage Ratio set
forth in Section 6.09(a), any Net Cash Proceeds from the issuance of Qualified
Capital Stock by Holdings that has been contributed to Holdings as common equity
or other equity on terms and conditions reasonably acceptable to the
Administrative Agent on or prior to the day that is five (5) Business Days (the
“Last Cure Date”) after the day on which financial statements are required to be
delivered for a fiscal quarter will, at the request of the Administrative
Borrower, be included in the calculation of Consolidated EBITDA for such fiscal
quarter for the purposes of determining compliance with such financial covenant
for the Test Period as at the end of such fiscal quarter and any applicable
subsequent Test Periods that include such fiscal quarter (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”), provided that (i) in each 4 fiscal quarter period, there
shall be at least two (2) fiscal quarters in respect of which no Specified
Equity Contribution is made, (ii) the amount of any Specified Equity
Contribution shall be no greater than 120% of the amount required to cause the
Loan Parties to be in compliance with the financial covenants set forth in this
Agreement, (iii) all Specified Equity Contributions shall be disregarded for
purposes of determining any baskets, tests, or pro forma tests, with respect to
the covenants contained in any applicable Loan Documents and (iv) to the extent
such Net Cash Proceeds are applied in prepayment of the Revolving Commitments
following the last day of the relevant fiscal quarter and on or prior to the
Last Cure Date, the Net Cash Proceeds shall be deducted when calculated net
indebtedness for purposes of determining compliance with the covenant set forth
in Section 6.09(a).

Section 6.10 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.

Directly or indirectly:

(a) make any payment or prepayment of principal on or redemption or acquisition
for value of, or any prepayment or redemption as a result of any asset sale,
change of control or similar event of (collectively, a “Subordinated Debt
Payment”), any Indebtedness outstanding under any Subordinated Indebtedness,
except (i) any payment of principal at scheduled maturity; (ii) any payment or
prepayment resulting from a refunding, replacement or defeasance refinancing
permitted by Section 6.01; (iii) any payment to the extent made with the
proceeds of Qualified Capital Stock of Parent; (iv) prepayments or redemptions
of Indebtedness outstanding under any Subordinated Indebtedness under this
clause (iv); provided, that both before and after giving effect to such
prepayment or redemption (I) either (A) Pro Forma Excess Availability shall be
greater than the Threshold Basket Amount or (B) (x) Pro Forma Excess
Availability shall be greater than 15% of the lesser of the then existing
Borrowing Base and the then current aggregate Revolving Commitments of the
Lenders at such time, but in no event less than $185,000,000, and (y) the Loan
Parties shall be in compliance on a Pro Forma Basis with the covenant set forth
in Section 6.09(a) at such time, and (II) no Event of Default shall have
occurred or shall result

 

126



--------------------------------------------------------------------------------

therefrom; (v) Subordinated Debt Payments in the form of Equity Interests of
Parent, or resulting from the conversion of such Subordinated Indebtedness to
Equity Interests (other than Disqualified Capital Stock) of Parent; and
(vi) Subordinated Debt Payments with the Net Cash Proceeds of any Equity
Issuances for the purpose of making such Subordinated Debt Payment; or

(b) terminate, amend or modify, or permit the termination, amendment or
modification of, any provision of (i) any document governing Subordinated
Indebtedness, or (ii) any Organizational Document of any Company (it being
agreed that changes that are not adverse to the material interests of the
Lenders in their capacities as such shall not be subject to this clause
(b)(ii)).

Section 6.11 Limitation on Certain Restrictions on Subsidiary Guarantors.

Create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any Subsidiary Guarantor to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by Borrowers or any Subsidiary Guarantor, or
pay any Indebtedness owed to Borrowers or a Subsidiary Guarantor, (b) make loans
or advances to Borrowers or any Subsidiary Guarantor or (c) transfer any of its
properties to Borrowers or any Subsidiary Guarantor, except for such
encumbrances or restrictions existing under or by reason of (i) applicable
Requirements of Law; (ii) this Agreement and the other Loan Documents;
(iii) [Reserved]; (iv) customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of a Subsidiary Guarantor;
(v) customary provisions restricting assignment of any agreement entered into by
a Subsidiary Guarantor in the ordinary course of business; (vi) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale;
(vii) any agreement in effect at the time such Subsidiary becomes a Subsidiary
Guarantor of Borrowers, so long as such agreement was not entered into in
connection with or in contemplation of such person becoming a Subsidiary
Guarantor of Borrowers; (viii) any instrument governing Indebtedness assumed in
connection with any Permitted Acquisition, which encumbrance or restriction is
not applicable to any person, or the properties or assets of any person, other
than the person or the properties or assets of the person so acquired; (ix) any
Permitted Liens in respect of assets subject thereto; (x) restrictions that
exist on the Effective Date and, to extent set forth in an agreement evidencing
Indebtedness, restrictions set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such obligation;
(xi) customary provisions in any industrial revenue bond, industrial development
bond, tax exempt bond, pollution control bond, project financing and/or or
similar financings (xii) customary provisions in joint venture agreements and
other similar agreements or written arrangements applicable to joint ventures
permitted hereunder and applicable solely to such joint venture;
(xiii) customary restrictions on leases, subleases, licenses, asset sale or
similar agreements, including with respect to intellectual property and other
similar agreements, otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto; (xiv) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of any
Company; (xv) customary provisions restricting assignment of any agreement;
(xvi) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business or otherwise permitted
hereunder; (xvii) the Oil Supply Agreements and/or the Off-Take Agreements;
(xviii) obligations under any Hedging Agreements; (xix) customary provisions
restricting assignment of any agreement entered into in connection with a Sale
and Leaseback Transaction permitted under Section 6.03 or (xx) the indenture and
other operative documents for the High Yield Indebtedness or Indebtedness
permitted under Sections 6.01(e), (r), (s), (u), (v), (aa), (bb), (cc), and (dd)
and any Permitted Refinancing Indebtedness thereof.

 

127



--------------------------------------------------------------------------------

Section 6.12 Business.

With respect to Holdings, Paulsboro, Delaware City, Toledo, Chalmette, Torrance
and the other (direct or indirect) Subsidiaries of Holdings, engage (directly or
indirectly) in any material line of business which is substantially different
from those lines of business conducted on the Effective Date or any business
reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions` thereof (including any geographic expansion of the
business).

Section 6.13 Fiscal Year.

Change its fiscal year-end to a date other than December 31.

Section 6.14 Compliance with Anti-Terrorism Laws.

(a) Directly or indirectly, in connection with the Loans, knowingly (i) conduct
any business or engage in making or receiving any contribution of funds, goods
or services to or for the benefit of any Embargoed Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(b) Directly or indirectly, in connection with the Loans, knowingly cause or
permit any of the funds of such Loan Party that are used to repay the Loans to
be derived from any unlawful activity with the result that the making of the
Loans would be in violation of any Anti-Terrorism Law.

(c) Knowingly cause or permit (i) an Embargoed Person to have any direct or
indirect interest in or benefit of any nature whatsoever in the Loan Parties or
(ii) any of the funds or properties of the Loan Parties that are used to repay
the Loans to constitute property of, or be beneficially owned directly or
indirectly by, an Embargoed Person.

(d) The Loan Parties shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.14.

ARTICLE VII

GUARANTEE

Section 7.01 The Guarantee.

The Loan Parties hereby jointly and severally guarantee, as a primary obligor
and not as a surety to each Secured Party and their respective successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges
that would accrue but for the provisions of the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code) the Loans made by the Lenders to, and the Notes held by each Lender
of, Borrowers, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or any Hedging
Agreement or Treasury Services Agreement entered into with a counterparty that
is a Secured Party to the extent designated by the Borrowers as a “Guaranteed
Obligation”, in each case strictly in accordance with the terms thereof;
provided, however, that notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, “Guaranteed Obligations” of any Loan
Party will not include in any event its Excluded Swap Obligations

 

128



--------------------------------------------------------------------------------

(such obligations (other than such Excluded Swap Obligations) being herein
collectively called the “Guaranteed Obligations”). The Loan Parties hereby
jointly and severally agree that if Borrowers or other Loan Party(ies) shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Loan Parties will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

Section 7.02 Obligations Unconditional.

The obligations of the Loan Parties under Section 7.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable
Requirements of Law, are absolute, irrevocable and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations of Borrowers under this Agreement,
the Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Loan Party (except for payment in full or an
amendment or waiver adopted in accordance with Section 10.02 or any other
express provision set forth in a Loan Document). Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Loan Parties hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

(i) at any time or from time to time, without notice to the Loan Parties, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, any Issuing Bank
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or

(v) the release of any other Loan Party pursuant to Section 7.09, Section 10.02
or Section 10.16.

The Loan Parties hereby expressly waive diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against Borrowers
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Loan
Parties waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice

 

129



--------------------------------------------------------------------------------

of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between Borrowers and the Secured Parties
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Loan Parties hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other person at any time of any right or
remedy against Borrowers or against any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Loan Parties and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding until payment in full thereof (other than Unasserted Contingent
Obligations, or any amendment or waiver adopted in accordance with Section 10.02
or any other express provision set forth in a Loan Document).

Section 7.03 Reinstatement.

The obligations of the Loan Parties under this Article VII shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of Borrowers or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise.

Section 7.04 Subrogation; Subordination.

Each Loan Party hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations (other than Unasserted Contingent
Obligations) and the expiration and termination of the Commitments of the
Lenders under this Agreement it shall waive any claim and shall not exercise any
right or remedy, direct or indirect, arising by reason of any performance by it
of its guarantee in Section 7.01, whether by subrogation or otherwise, against
Borrowers or any other Loan Party of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party permitted pursuant to Section 6.01(d) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

Section 7.05 Remedies.

Subject to the terms of any applicable Intercreditor Agreement, the Loan Parties
jointly and severally agree that, as between the Loan Parties and the Lenders,
the obligations of Borrowers under this Agreement and the Notes, if any, may be
declared to be forthwith due and payable as provided in Section 8.01 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 8.01) for purposes of Section 7.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against Borrowers
and that, in the event of such declaration (or such obligations being deemed to
have become automatically due and payable), such obligations (whether or not due
and payable by Borrowers) shall forthwith become due and payable by the Loan
Parties for purposes of Section 7.01.

 

130



--------------------------------------------------------------------------------

Section 7.06 Instrument for the Payment of Money.

Each Loan Party hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such Loan
Party in the payment of any moneys due hereunder, shall have the right to bring
a motion-action under New York CPLR Section 3213.

Section 7.07 Continuing Guarantee.

The guarantee in this Article VII is a continuing guarantee of payment, and
shall apply to all Guaranteed Obligations whenever arising.

Section 7.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Loan Party under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Loan Party, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 7.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 7.09 Release of Loan Parties.

If, in compliance with the terms and provisions of the Loan Documents, all or
substantially all of the Equity Interests of any Loan Party are sold or
otherwise transferred (a “Transferred Guarantor”) to a person or persons, none
of which is a Borrower or a Subsidiary Guarantor, such Transferred Guarantor
shall, upon the consummation of such sale or transfer, be automatically released
from its obligations under this Agreement (including under Section 10.03 hereof)
and its obligations to pledge and grant any Collateral owned by it pursuant to
any Security Document and, so long as Borrowers shall have provided the Agents
such reasonable certifications or reasonable documents as any Agent shall
reasonably request, the Administrative Agent shall take such actions as are
necessary or reasonably requested by the Borrowers to effect each release
described in this Section 7.09 in accordance with the relevant provisions of the
Security Documents.

Section 7.10 Right of Contribution.

Each Subsidiary Guarantor hereby agrees that to the extent that a Subsidiary
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against any other Subsidiary Guarantor hereunder which has
not paid its proportionate share of such payment. Each Subsidiary Guarantor’s
right of contribution shall be subject to the terms and conditions of
Section 7.04. The provisions of this Section 7.10 shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to the Administrative
Agent, the Issuing Banks, the Swingline Lender and the Lenders, and each
Subsidiary Guarantor shall remain liable to the Administrative Agent, the
Issuing Banks, the Swingline Lender and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

 

131



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default.

Upon the occurrence and during the continuance of the following events (“Events
of Default”):

(a) default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment (whether
voluntary or mandatory) thereof or by acceleration thereof or otherwise;

(b) default shall be made in the payment of (i) any interest on any Loan or any
Fee due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of
five (5) Business Days; or (ii) any other amount due under any Loan Document
(other than an amount referred to in paragraph (a) above), when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of ten (10) Business Days;

(c) any representation or warranty made or deemed made by a Loan Party in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any written report, certificate, financial statement or other
written instrument furnished by a Loan Party in connection with or pursuant to
any Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in: Sections 2.22, 5.02 (other
than 5.02(d), for which default shall continue unremedied or shall not be waived
for a period of five (5) Business Days), 5.03(a), 5.08, 5.15, 5.16 or in
Article VI;

(e) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from the Administrative Agent to the Borrowers;

(f) (i) any Loan Party shall (A) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than any
Obligation and any Hedging Obligation), when and as the same shall become due
and payable beyond any applicable grace period, or (B) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (B) is to cause such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer purchase by the obligor; provided that, it shall not constitute
an Event of Default pursuant to this paragraph (f) unless the aggregate amount
of all such Indebtedness referred to in clauses (A) and (B) in respect of which
a Default has occurred then exceeds $100,000,000 at any one time; provided that
this clause shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such a sale or transfer is expressly permitted hereunder;

 

132



--------------------------------------------------------------------------------

(ii) An “early termination event” or other similar event shall be incurred by
any Loan Party in respect of any Hedging Obligation in an amount in excess of
$100,000,000, which event shall extend beyond any applicable cure periods or
grace periods, provided that, in respect of Hedging Obligations of such Loan
Party owed to the applicable counterparty at such time, the amount for purposes
of this Section 8.01(f)(ii) shall be the amount payable by on a net basis by
such Loan Party to such counterparty as if all Hedging Agreements relating to
such Hedging Obligations were terminated at such time; and provided, further,
that such event in each case described in this clause (f)(ii) is unremedied and
is not waived by the holders of such Hedging Obligations;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party, or of a substantial part of the property of any Loan
Party, under Title 11 of the U.S. Code, as now constituted or hereafter amended,
or any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law; (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or for a
substantial part of the property of any Loan Party; or (iii) the winding-up or
liquidation of any Loan Party; and such proceeding or petition shall continue
undismissed for 90 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or for a
substantial part of the property of any Loan Party; (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (other than as permitted by
Section 6.05);

(i) one or more final judgments, orders or decrees for the payment of money in
an aggregate amount in excess of $100,000,000 shall be rendered against any Loan
Party or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon properties of any Loan Party to enforce any such
judgment which action shall not be effectively stopped for a period of 30
consecutive days;

(j) one or more ERISA Events or similar events with respect to Foreign Plans
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other such ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect or in the imposition of any
Lien on any properties of a Loan Party in respect of obligations in excess of
$100,000,000;

(k) any security interest and Lien in any material portion of the Collateral
purported to be created by any Security Document after delivery thereof shall
cease to be in full force and effect (other than in accordance with its terms),
or shall cease to give the Administrative Agent, for the benefit of the Secured
Parties, the Liens, rights, powers and privileges purported to be created and
granted under such Security Document (including a perfected first priority
security interest in and Lien on all of the Revolving Credit Priority Collateral
thereunder (except as otherwise expressly provided in such Security Document))
in favor of the Administrative Agent, or shall be asserted by Borrowers or any
other Loan Party not to be a valid, perfected, and in the

 

133



--------------------------------------------------------------------------------

case of Revolving Credit Priority Collateral, first priority (except as
otherwise expressly provided in this Agreement or such Security Document)
security interest in or Lien on the Collateral covered thereby; except, in each
case, described in this Section 8.01(k) to the extent that any such loss of
force and effect, loss of benefit, Liens, rights, powers and privileges,
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or to file UCC continuation
statements;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party seeking to establish
the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or any Loan Party shall repudiate or
deny (in writing) any material portion of the Collateral, or any portion of its
liability, Guarantee, or obligation for the Obligations; or

(m) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrowers, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other Obligations of Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrowers and the Loan Parties, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event, with
respect to the Borrowers described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans and
Reimbursement Obligations then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other Obligations of Borrowers
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrowers and the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding.

Section 8.02 Application of Proceeds.

Subject to the terms of the Intercreditor Agreements, the proceeds received by
the Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, in full or in part,
together with any other sums then held by the Administrative Agent pursuant to
this Agreement and the other Loan Documents, promptly by the Administrative
Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all amounts for which the Administrative Agent is
entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

 

134



--------------------------------------------------------------------------------

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the payment in full in cash, pro rata, of (A) interest and other
amounts constituting Obligations (other than principal, Reimbursement
Obligations and obligations to cash collateralize Letters of Credit) and any
fees, premiums and scheduled periodic payments due under Hedging Agreements, but
excluding the Last-Out Portion, and/or Treasury Services Agreements constituting
Secured Obligations and any interest accrued thereon, in each case equally and
ratably in accordance with the respective amounts thereof then due and owing;
and (B) principal amount of the Obligations and any premium thereon, including
Reimbursement Obligations and obligations to cash collateralize Letters of
Credit in accordance with the procedures set forth in Section 2.18(i), and any
breakage, termination or other payments under Hedging Agreements, but excluding
the Last-Out Portion, and Treasury Services Agreements constituting Secured
Obligations and any interest accrued thereon;

(d) Fourth, to the to the payment in full in cash, pro rata (A) of interest and
any fees, premiums and scheduled periodic payments due under Hedging Agreements;
and (B) of principal amount and any premium thereon and any breakage,
termination or other payments under Hedging Agreements, in the case of clauses
(A) and (B), constituting the Last-Out Portion; and

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 8.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENTS

Section 9.01 Appointment and Authority.

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
Bank of America, N.A., to act on its behalf as the Administrative Agent and Bank
of America, N.A., to act on its behalf as Collateral Agent hereunder and under
the other Loan Documents and authorizes such Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agents by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Collateral Agent, the Lenders and the Issuing
Banks, and neither Borrowers nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

 

135



--------------------------------------------------------------------------------

Section 9.02 Rights as a Lender.

Each person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each person serving as an Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrowers or any Subsidiary or other Affiliate thereof
as if such person were not an Agent hereunder and without any duty to account
therefor to the Lenders.

Section 9.03 Exculpatory Provisions.

No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrowers or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrowers, a
Lender or an Issuing Bank.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

136



--------------------------------------------------------------------------------

Each party to this Agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of Borrowers and the other Loan Parties. No
Agent shall be liable for any action taken or not taken by any such service
provider.

Section 9.04 Reliance by Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for Borrowers), independent
accountants and other experts selected by it, and shall be entitled to rely upon
the advice of any such counsel, accountants or experts and shall not be liable
for any action taken or not taken by it in accordance with such advice.

Section 9.05 Delegation of Duties.

Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through, or delegate any
and all such rights and powers to, any one or more sub-agents appointed by such
Agent. Each Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

Section 9.06 Resignation of Agent.

(a) Each Agent may at any time give notice of its resignation to the Lenders,
the Issuing Banks and Borrowers. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with Borrowers, to
appoint a successor, which shall be a Lender that is a bank with an office in
the United States or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Banks, appoint
a successor Administrative Agent meeting the qualifications set forth above
provided that if the Administrative Agent shall notify Borrowers and the Lenders
that no qualifying person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Banks under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security as nominee
until such time as

 

137



--------------------------------------------------------------------------------

a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrowers and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

(b) Any resignation by Bank of America, N.A. as Administrative Agent pursuant to
Section 9.06(a) shall, unless Bank of America, N.A. gives notice to Borrowers
otherwise, also constitute its resignation as an Issuing Bank and Swingline
Lender, and such resignation as an Issuing Bank and Swingline Lender shall
become effective simultaneously with the discharge of the Administrative Agent
from its duties and obligations as set forth in the immediately preceding
paragraph (except as to already outstanding Letters of Credit and LC Obligations
and Swingline Loans, as to which such Issuing Bank and the Swingline Lender
shall continue in such capacities until the LC Exposure relating thereto shall
be reduced to zero and such Swingline Loans shall have been repaid, as
applicable, or until the successor Administrative Agent shall succeed to the
roles of an Issuing Bank and Swingline Lender in accordance with the next
sentence and perform the actions required by the next sentence). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
unless Bank of America, N.A. and such successor gives notice to Borrowers
otherwise, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender and (ii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing to
effectively assume the obligations of the retiring Issuing Bank with respect to
such Letters of Credit. At the time any such resignation of an Issuing Bank
shall become effective, Borrowers shall pay all unpaid fees accrued for the
account of the retiring Issuing Bank pursuant to Section 2.05(c).

Section 9.07 Non-Reliance on Agent and Other Lenders.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender further represents and
warrants that it has had the opportunity to review the documents made available
to it on the Platform in connection with this Agreement and has acknowledged and
accepted the terms and conditions applicable to the recipients thereof. Each
Lender and each Issuing Bank also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

138



--------------------------------------------------------------------------------

Section 9.08 Withholding Tax.

To the extent required by any applicable Requirement of Law, the Administrative
Agent may withhold from any payment to any Lender any Tax required to be
withheld. Without limiting the provisions of Section 2.15(a) or (c), each Lender
and each Issuing Bank shall, and does hereby, indemnify the Administrative
Agent, and shall make payable in respect thereof within 30 days after demand
therefor, against (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the Internal Revenue Service or
any other Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender or any Issuing Bank by the Administrative
Agent shall be conclusive absent manifest error. Each Lender and each Issuing
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or such Issuing Bank under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 9.08. The agreements in this Section 9.08 shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

Section 9.09 No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Joint Lead
Bookmanagers, the Joint Lead Arrangers, Co-Syndication Agents or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or an Issuing Bank hereunder.

Section 9.10 Enforcement.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent, or as the Required Lenders may require or otherwise
direct, for the benefit of all the Lenders and all the Issuing Banks; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Banks or the Swingline Lender from exercising
the rights and remedies that inure to their benefit (solely in their capacity as
Issuing Bank or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with, and subject to, the terms of this Agreement, or (d) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any bankruptcy or
insolvency law.

 

139



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i)      if to any Loan Party, to Holdings at:

PBF Holding Company LLC

1 Sylvan Way, 2nd Floor

Parsippany, NJ 07054-3887

Attention: Trecia M. Canty

Telecopier No.: (973) 455-7560

Email:trecia.canty@pbfenergy.com

with a copy to:

PBF Energy Inc.

1 Sylvan Way, 2nd Floor

Parsippany, NJ 07054-3887

Attention: John Luke

Telecopier No.: (973) 455-7560

Email:john.luke@pbfenergy.com

and with a copy to:

Paul Hastings LLP

200 Park Avenue

New York, New York 10166

Attention: Andres C. Mena, Esq.

Telecopier No.: 212-230-7740

Email: andresmena@paulhastings.com

(ii)     if to the Administrative Agent, Collateral Agent, Issuing Bank or
Swingline Lender, to it at:

Bank of America, N.A.

4 Penn Center, Suite 1100

1600 JFK Boulevard

Philadelphia, PA 19103

Attention: William J. Wilson

Telecopier No.: (312) 453-5076

Email: william.j.wilson@baml.com

with a copy to:

Winston & Strawn LLP

200 Park Avenue

New York, New York 10166

Attention: William D. Brewer, Esq.

Telecopier No.:(212) 294-4700

Email: wbrewer@winston.com

and

 

140



--------------------------------------------------------------------------------

(iii)     if to a Lender or an Issuing Bank, to it at its address (or telecopier
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party hereto may change its address or telecopier number for
notices and other communications hereunder by written notice to Borrowers, the
Agents, the Issuing Banks and the Swingline Lender.

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may (subject to the provisions of this
Section 10.01) be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Collateral Agent or Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including
pursuant to the provisions of this Section 10.01); provided that approval of
such procedures may be limited to particular notices or communications.

Each Loan Party hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent or the Lenders pursuant to this Agreement and any
other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials (the
“Communications”), by transmitting them in an electronic medium in a format
reasonably acceptable to the Administrative Agent at such e-mail address(es)
provided to Borrowers from time to time by the Administrative Agent or in such
other form as the Administrative Agent shall require. In addition, each Loan
Party agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in this Agreement or any other Loan Document or in
such other form as the Administrative Agent shall require. Nothing in this
Section 10.01 shall prejudice the right of the Agents, any Issuing Bank, any
Lender or any Loan Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document or as any such Agent or any such Issuing
Bank, as the case may be, shall require.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

141



--------------------------------------------------------------------------------

To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications (other
than any such Communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder) by the Administrative Agent at its e-mail address(es) set
forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.

(c) Platform. Each Loan Party further agrees that any Agent may make the
Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar secure electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall any Agent or any of its
Related Parties have any liability to the Loan Parties, any Lender or any other
person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or such Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.

(d) Public/Private. Each Loan Party hereby authorizes the Administrative Agent
to distribute (i) to Private Siders all Communications, including any
Communication that Borrowers identify in writing is to be distributed to Private
Siders only (“Private Side Communications”), and (ii) to Public Siders all
Communications other than any Private Side Communication. “Private Siders” shall
mean Lenders’ employees and representatives who have declared that they are
authorized to receive MNPI. “Public Siders” shall mean Lenders’ employees and
representatives who have not declared that they are authorized to receive MNPI;
it being understood that Public Siders may be engaged in investment and other
market-related activities with respect to Borrowers’ or their affiliates’
securities or loans. “MNPI” shall mean material non-public information (within
the meaning of United States federal securities laws) with respect to Borrowers,
their affiliates and any of their respective securities.

Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.

 

142



--------------------------------------------------------------------------------

Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact information) on such Lender’s Administrative Questionnaire.
Each Lender agrees to notify the Administrative Agent in writing from time to
time of such Lender’s designee’s e-mail address to which notice of the
availability of Private Side Communications may be sent by electronic
transmission.

Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.

Section 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent, any Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each Agent,
the Issuing Banks and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by this Section 10.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time. No notice or demand on
Borrowers in any case shall entitle Borrowers to any other or further notice or
demand in similar or other circumstances.

(b) Required Consents. Subject to Section 10.02(c), and (d) , neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrowers and
the Administrative Agent or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent,
the Collateral Agent (in the case of any Security Document) and the Loan Party
or Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, mandatory prepayment
covenant or Default shall constitute an increase in the Commitment of any
Lender);

(ii) reduce the principal amount or premium, if any, of any Loan (except in
connection with a payment contemplated by clause (viii) below) or LC
Disbursement or reduce the rate of interest thereon including any provision
establishing a minimum rate (other than interest pursuant to Section 2.06(c)),
or reduce any Fees payable hereunder, or change the form or currency of a
payment of any Obligation, without the written consent of each Lender directly
and adversely affected thereby (it being understood

 

143



--------------------------------------------------------------------------------

that any amendment or modification to the financial definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (ii) and it being understood that, for the avoidance of doubt,
only the consent of the Required Lenders shall be required to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest or any other payment due hereunder or under any other Loan Document at
the Default Rate);

(iii) (A) change the scheduled final maturity of any Loan, (B) postpone the
fixed date for payment of any Reimbursement Obligation or any interest, premium
or Fees payable hereunder, (C) reduce the amount of, waive or excuse any such
payment (other than waiver of any increase in the interest rate pursuant to
Section 2.06(c)), or (D) postpone the scheduled date of expiration of any
Commitment or any Letter of Credit beyond the Revolving Maturity Date, in any
case, without the written consent of each Lender directly and adversely affected
thereby;

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly and adversely affected thereby;

(v) permit the assignment or delegation by Borrowers of any of their rights or
obligations under any Loan Document, without the written consent of each Lender;

(vi) except pursuant to the Intercreditor Agreements, release Borrowers or all
or substantially all of the Subsidiary Guarantors from their Guarantee (except
as expressly provided in Article VII), or limit their liability in respect of
any such Guarantee, without the written consent of each Lender;

(vii) except pursuant to the Intercreditor Agreements, release all or a
substantial portion of the Collateral from the Liens of the Security Documents
or alter the relative priorities of the Secured Obligations entitled to the
Liens of the Security Documents, in each case without the written consent of
each Lender (it being understood that additional Classes of Loans consented to
by the Required Lenders may be equally and ratably secured by the Collateral
with the then existing Secured Obligations under the Security Documents);

(viii) change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), 2.17(d) and
2.18(d), without the written consent of each Lender directly and adversely
affected thereby;

(ix) change any provision of this Section 10.02(b) or Section 10.02(c) or (d),
without the written consent of each Lender directly and adversely affected
thereby (except for additional restrictions on amendments or waivers for the
benefit of Lenders of additional Classes of Loans pursuant to Section 2.20 or
consented to by the Required Lenders);

(x) change the percentage set forth in the definition of “Required Lenders,” or
any other provision of any Loan Document (including this Section) specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be), other than to increase such percentage or
number or to give any additional Lender or group of Lenders such right to waive,
amend or modify or make any such determination or grant any such consent;

 

144



--------------------------------------------------------------------------------

(xi) subordinate the Obligations to any other obligation, without the written
consent of each Lender;

(xii) change or waive any provision of Article IX as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;

(xiii) change or waive any obligation of the Lenders relating to the issuance of
or purchase of participations in Letters of Credit, without the written consent
of the Administrative Agent and the Issuing Banks;

(xiv) change or waive any provision hereof relating to Swingline Loans
(including the definition of “Swingline Commitment”), without the written
consent of the Swingline Lender; or

(xv) change or waive any provision hereof as the same directly applies to the
rights or obligations of any Issuing Bank without the written consent of such
Issuing Bank;

provided, further, that (A) that no amendment or waiver that would change the
definition of “Borrowing Base”, including, without limitation, the advance rates
contained therein, the definition of “Eligible Accounts” or “Eligible
Hydrocarbon Inventory”, the definition of “Reserves”, the definition of “Hedging
Reserves” or any other defined terms contained in the definition of “Borrowing
Base” in order to increase Borrowing Availability shall be effective unless the
same shall be in writing and signed by Supermajority Lenders, the Borrowers and
acknowledged by the Administrative Agent and the Collateral Agent and (B) any
waiver, amendment or modification of the Intercreditor Agreements (and any
related definitions) may be effected by an agreement or agreements in writing
entered into by the Administrative Agent (with the consent of the Required
Lenders but without the consent of any Loan Party, so long as such amendment,
waiver or modification does not impose any additional duties or obligations on
the Loan Parties or alter or impair any right of any Loan Party under the Loan
Documents).

Notwithstanding anything to the contrary herein:

(1) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except to the extent the consent of such
Lender would be required under clause (i), (ii) or (iii) in the proviso to the
first sentence of this Section 10.02(b) (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded for purposes of a vote of the Lenders hereunder requiring any consent
of the Lenders); and

(2) any Loan Document may be waived, amended, supplemented or modified pursuant
to an agreement or agreements in writing entered into by Borrowers and the
Administrative Agent (without the consent of any Lender) solely to cure a defect
or error, or to grant a new Lien for the benefit of the Secured Parties or
extend an existing Lien over additional property;

 

145



--------------------------------------------------------------------------------

(c) Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law.

(d) Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrowers shall have the right to replace all, but not less than
all, of such non-consenting Lender or Lenders (so long as all non-consenting
Lenders are so replaced) with one or more persons pursuant to Section 2.16(b) so
long as at the time of such replacement each such new Lender consents to the
proposed change, waiver, discharge or termination.

Section 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent and their
respective Affiliates (including the reasonable and documented out-of-pocket
fees, charges and disbursements of one (1) counsel, together with local counsel,
as appropriate, for the Administrative Agent and/or the Collateral Agent) in
connection with the syndication of the credit facilities provided for herein
(including the obtaining and maintaining of CUSIP numbers for the Loans), the
due diligence investigation, travel expenses, preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendment, amendment and restatement, modification or waiver of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), including in connection with
post-closing searches to confirm that security filings and recordations have
been properly made and including any reasonable and documented out-of-pocket
costs and expenses of the service provider referred to in Section 9.03, (ii) all
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Bank (including the reasonable and documented
out-of-pocket fees, charges and disbursements of one (1) counsel for the
Administrative Agent and one (1) counsel for the other Lenders (absent actual
conflict) and one (1) local counsel for the Secured Parties (absent actual
conflict)) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 10.03, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and (iv) all
documentary and similar taxes and charges in respect of the Loan Documents in
accordance with the terms hereof and thereof.

 

146



--------------------------------------------------------------------------------

(b) Indemnification by Borrowers. Borrowers shall indemnify the Administrative
Agent (and any sub-agent thereof), the Collateral Agent (and any sub-agent
thereof) each Lender and each Issuing Bank, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable out-of-pocket related expenses (including the
reasonable out-of-pocket fees, charges and disbursements of one counsel for the
Indemnitees, and if reasonably necessary, one local counsel to the Indemnitees
in each relevant jurisdiction, and solely, in the case of conflicts of interest,
appropriate counsel in each applicable material jurisdiction to the affected
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
party hereto or any third party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, or any amendment, amendment and restatement, modification or waiver of
the provisions hereof or thereof, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release or
threatened Release of Hazardous Materials on, at, under or from any property
owned, leased or operated by any Company at any time, or any Environmental Claim
related in any way to any Company, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee, (y) result
from a claim brought by Borrowers or any other Loan Party against an Indemnitee
for material breach of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrowers or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from any dispute solely among Indemnitees
other than claims against any Joint Lead Arranger in its capacity or fulfilling
its role as Administrative Agent, Collateral Agent or Joint Lead Arranger, as
the case may be, and other than claims arising out of any act or omission on the
part of the Borrowers, any Loan Party or their respective Affiliates. For the
avoidance of doubt, this Section 10.03(b) shall not apply to Taxes other than
Taxes that represent losses, claims, damages, liabilities or related expenses
with respect to a non-Tax claim.

(c) Reimbursement by Lenders. To the extent that Borrowers for any reason fail
to pay in cash any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent, the Issuing Banks, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Issuing Banks, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that (i) the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Swingline Lender or the Issuing Banks in their capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Swingline Lender or Issuing Banks in connection with
such capacity and (ii) such indemnity for the Swingline Lender or the Issuing

 

147



--------------------------------------------------------------------------------

Banks shall not include losses incurred by the Swingline Lender or the Issuing
Banks due to one or more Lenders defaulting in their obligations to purchase
participations of Swingline Exposure under Section 2.17(d) or LC Exposure under
Section 2.18(d) or to make Revolving Loans under Section 2.18(e) (it being
understood that this proviso shall not affect the Swingline Lender’s or the
Issuing Banks’ rights against any Defaulting Lender). The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Section 2.14.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum of the total Revolving Exposure and unused Commitments at
the time.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no party hereto shall assert, and each party
hereto hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in paragraph (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
5 Business Days after written demand therefor.

Section 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrowers may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Banks, the Swingline Lender and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section 10.04, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 10.04 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by Borrowers shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders.

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may at any time assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

 

148



--------------------------------------------------------------------------------

(A) Borrowers; provided that no consent of Borrowers shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing under Sections 8.01 (a), (b),
(g) or (h), any other assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment; and

(C) Bank of America, N.A. as Issuing Bank and as the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of any assignment made in connection with the primary
syndication of the Commitment and Loans by the Joint Lead Arrangers or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 (with increments of $1,000,000 in excess
thereof), in the case of any assignment in respect of Revolving Loans and/or
Revolving Commitments, unless each of the Administrative Agent and, so long as
no Default has occurred and is continuing, Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches on a non-pro rata basis; and

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

149



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.04(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrowers, shall maintain a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrowers, any
Issuing Bank (with respect to Revolving Lenders only), the Collateral Agent, the
Swingline Lender (with respect to Revolving Lenders only) and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice. This Section 10.04(c) shall be construed so that
the Loans and Obligations are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrowers, the Administrative Agent, the Issuing Banks or the
Swingline Lender sell participations to any person (other than a natural person
or Borrowers or any of their Affiliates) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrowers, the
Administrative Agent and the Lenders and Issuing Banks shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15
(subject to the requirements of those Sections, including, for the avoidance of
doubt, delivery of the forms required under Section 2.15(e) (it being understood
that the documentation required under Section 2.15(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.14 as though it were a Lender.

 

150



--------------------------------------------------------------------------------

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrowers’ prior written consent (not to be
unreasonably withheld or delayed).

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto. In the case of any Lender
that is a fund that invests in bank loans, such Lender may, without the consent
of Borrowers or the Administrative Agent, collaterally assign or pledge all or
any portion of its rights under this Agreement, including the Loans and Notes or
any other instrument evidencing its rights as a Lender under this Agreement, to
any holder of, trustee for, or any other representative of holders of,
obligations owed or securities issued, by such fund, as security for such
obligations or securities.

(f) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

151



--------------------------------------------------------------------------------

Section 10.05 Survival of Agreement.

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents, any Issuing Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding (other than Unasserted Contingent
Obligations) and unpaid or any Letter of Credit is outstanding (unless back
stopped or cash collateralized in a manner reasonably acceptable to the
Administrative Agent and such Issuing Bank) and so long as the Commitments have
not expired or terminated. The provisions of Sections 2.12, 2.14, 2.15 and
Article X (other than Sections 10.02, 10.04, 10.08, 10.12, 10.14 and 10.19)
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the payment
of the Reimbursement Obligations, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

Section 10.06 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent and the Lenders, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier or other electronic transmission (i.e. a “pdf” or “tif”
document) shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 10.07 Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency), but
excluding accounts used solely for payroll, taxes, employee benefits or trust or
fiduciary purposes, at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Bank or any such
Affiliate to or for the credit or the account of Borrowers or any other Loan
Party against any and all of the obligations of Borrowers or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrowers or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or such
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, each Issuing Bank and
their respective Affiliates

 

152



--------------------------------------------------------------------------------

under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and each Issuing Bank agrees to notify
Borrowers and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement and the transactions contemplated hereby, and
all disputes between the parties under or relating to this Agreement or the
facts or circumstances leading to its execution, whether in contract, tort or
otherwise, shall be construed in accordance with and governed by the laws
(including statutes of limitation) of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.

(b) Submission to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York sitting in New York County, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Venue. Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Requirements of Law, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

Section 10.10 Waiver of Jury Trial.

Each Loan Party hereby waives, to the fullest extent permitted by applicable
Requirements of Law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement,
any other Loan Document or the transactions contemplated hereby (whether based
on contract, tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.

 

153



--------------------------------------------------------------------------------

Section 10.11 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 10.12 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the Issuing Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents, service
providers, advisors and other representatives (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority or
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.12, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrowers and their obligations or (iii) any rating agency for the
purpose of obtaining a credit rating applicable to any Lender, (g) with the
consent of Borrowers, (h) to any credit insurance provider relating to the
Borrowers and their obligations or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, any
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than Borrowers. In addition, the Administrative Agent and
Lenders may publish or disseminate general information concerning this credit
facility for league table, tombstone and advertising purposes. For purposes of
this Section, “Information” means all information received from Loan Parties or
any of their Subsidiaries or Affiliates relating to Loan Parties or any of their
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by Loan Parties or
any of their Subsidiaries or Affiliates. Any person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such person has exercised the
same degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information.

Section 10.13 USA PATRIOT Act Notice and Customer Verification.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notify Borrowers that
pursuant to the “know your customer” regulations and the requirements of the USA
PATRIOT Act, they are required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number (and other identifying information in the event this
information is insufficient to complete verification) that will allow such
Lender or the Administrative Agent, as applicable, to verify the identity of
each Loan Party. This information must be delivered to the Lenders and the
Administrative Agent prior to the Effective Date and thereafter promptly upon
request. This notice is given in accordance with the requirements of the USA
PATRIOT Act and is effective as to the Lenders and the Administrative Agent.

 

154



--------------------------------------------------------------------------------

Section 10.14 Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

Section 10.15 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each Secured Party) acknowledges that, with respect to any Secured
Party that is an EEA Financial Institution, any unsecured liability of such
Secured Party arising under a Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority, and each party hereto agrees
and consents to, and acknowledges and agrees to be bound by, (a) the application
of any Write-Down and Conversion Powers by an EEA Resolution Authority to any
such liability which may be payable to it by such Secured Party; and (b) the
effects of any Bail-in Action on any such liability, including (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent, or a bridge institution
that may be issued to the party or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under any Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of any
Write-Down and Conversion Powers.

Section 10.16 Obligations Absolute.

To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

 

155



--------------------------------------------------------------------------------

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense (other
than the defense of payment in full in cash) available to, or a discharge of,
the Loan Parties.

Section 10.17 Intercreditor Agreements.

To the extent, if any, that there shall be a conflict between the terms of this
Agreement or any other Loan Document, on the one hand, and any Intercreditor
Agreement, on the other hand, the terms of the applicable Intercreditor
Agreement shall govern.

Section 10.18 Release of Collateral.

(a) Upon the sale, lease, transfer or other disposition of any item of
Collateral of any Loan Party (including, without limitation, as a result of the
sale, in accordance with the terms of the Loan Documents, of the Loan Party that
owns such Collateral) in accordance with the terms of the Loan Documents, the
Liens on such items of Collateral and guarantees by such Loan Parties are
automatically released and the Administrative Agent will, at the Borrowers’
expense, execute and deliver to such Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
in accordance with the terms of the Loan Documents and, if applicable, the
release of such Subsidiary Guarantor from its obligations under the Guarantees.

(b) Upon the payment in full of all Secured Obligations (other than
(A) Unasserted Contingent Obligations and (B) obligations and liabilities under
Hedging Agreements and Treasury Services Agreements as to which arrangements
satisfactory to the applicable counterparties to each such agreement shall have
been made), the cancellation or termination of the Commitments and the
cancellation or expiration of all outstanding Letters of Credit (or the cash
collateralization or back-stopping thereof on terms reasonably satisfactory to
the Administrative Agent and Issuing Banks), the security interest granted under
the Security Documents (other than with respect to any cash collateral in
respect of Letters of Credit) shall terminate and all rights to the Collateral
shall revert to the applicable Loan Party. Upon any such termination
Administrative Agent will, at Borrowers’ expense, execute and deliver to the
Loan Parties such documents as Borrowers shall reasonably request to evidence
the repayment of the Obligations and such termination provided in this
Section 10.18.

Section 10.19 Permitted Amendments.

(a) The Borrowers may, by written notice to the Administrative Agent from time
to time, make one or more offers to all Lenders of an applicable Class to make
one or more Permitted Amendment Loans and/or Commitments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Administrative Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date by which
responses from the applicable Lenders in respect of such Permitted Amendment are
required to be received (which shall not be less than three (3) Business Days
after the date of such notice). Only those Lenders that consent to such
Permitted Amendment (the “Accepting Lenders”)

 

156



--------------------------------------------------------------------------------

will have the maturity of their applicable Loans and Commitments extended and be
entitled to receive any increase in the Applicable Margin and any fees
(including prepayment premiums or fees), in each case, as provided in such
Permitted Amendment; provided, however, that if the initial yield on any Loans
and/or Commitments the final maturity date of which is extended pursuant to any
Permitted Amendment (such Loans and/or Commitments, collectively, the “Permitted
Amendment Loans and/or Commitments”), as determined by the Administrative Agent
to be equal to the sum of (x) the Adjusted LIBOR Rate plus the Applicable Margin
applicable to the Permitted Amendment Loans and/or Commitments and (y) if the
Permitted Amendment Loans and/or Commitments are initially made at a discount or
the Lenders making the same receive a fee directly or indirectly from the
Borrowers or any Subsidiary for doing so (the amount of such discount or fee,
expressed as a percentage of the Permitted Amendment Loans and/or Commitments,
being referred to herein as the “Permitted Amendment Discount”), such Permitted
Amendment Discount, divided by the lesser of (A) the average life to maturity of
such Permitted Amendment Loans and/or Commitments and (B) four, exceeds by more
than 75 basis points (the amount of such excess above 75 basis points being
referred to herein as the “Permitted Amendment Yield Differential”) the Adjusted
LIBOR Rate plus the Applicable Margin then in effect for any Class of Loans,
then the Applicable Margin then in effect for such Class of Loans, as
applicable, shall automatically be increased by the Permitted Amendment Yield
Differential, effective upon the making of the Permitted Amendment Loans and/or
Commitments (and if the Applicable Margin on the Permitted Amendment Loans
and/or Commitments is subject to an Excess Availability-based pricing grid,
appropriate increases to the other Applicable Margins for such Class of Loans,
as applicable, consistent with the foregoing, shall be made).

(b) The Borrowers and each Accepting Lender shall execute and deliver to the
Administrative Agent such documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Permitted Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Permitted
Amendment, this Agreement shall be deemed amended, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the terms and
provisions of the Permitted Amendment with respect to the Loans and Commitments
of the Accepting Lenders (including any amendments necessary to treat the Loans
and Commitments of the Accepting Lenders in a manner consistent with the other
Loans and Commitments under this Agreement). Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 10.19 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received board resolutions and officer’s
certificates consistent with those delivered pursuant to Section 4.01.

[Signature Pages Follow]

 

157



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PBF HOLDING COMPANY LLC, as a Borrower By:  

/s/ John E. Luke

Name: John E. Luke Title: Treasurer

DELAWARE CITY REFINING COMPANY LLC, as a Borrower

By:  

/s/ John E. Luke

Name: John E. Luke Title: Treasurer

PAULSBORO REFINING COMPANY LLC, as a Borrower

By:  

/s/ John E. Luke

Name: John E. Luke Title: Treasurer

TOLEDO REFINING COMPANY LLC, as a Borrower

By:  

/s/ John E. Luke

Name: John E. Luke Title: Treasurer

CHALMETTE REFINING L.L.C., as a Borrower

By:  

/s/ John E. Luke

Name: John E. Luke Title: Treasurer

TORRANCE REFINING COMPANY LLC, as a Borrower

By:  

/s/ John E. Luke

Name: John E. Luke Title: Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PBF POWER MARKETING, LLC, as a Subsidiary Guarantor

By:  

/s/ John E. Luke

Name: John E. Luke Title: Treasurer PBF INVESTMENTS LLC, as a Subsidiary
Guarantor By:  

/s/ John E. Luke

Name: John E. Luke Title: Treasurer

PBF FINANCE CORPORATION, as a Subsidiary Guarantor

By:  

/s/ John E. Luke

Name: John E. Luke Title: Treasurer

PBF SERVICES COMPANY LLC, as a Subsidiary Guarantor

By:  

/s/ John E. Luke

Name: John E. Luke Title: Treasurer

PBF ENERGY WESTERN REGION LLC, as a Subsidiary Guarantor

By:  

/s/ John E. Luke

Name: John E. Luke Title: Treasurer

TORRANCE LOGISTICS COMPANY LLC, as a Subsidiary Guarantor

By:  

/s/ John E. Luke

Name: John E. Luke Title: Treasurer

PBF INTERNATIONAL INC., as a Subsidiary Guarantor

By:  

/s/ John E. Luke

Name: John E. Luke Title: Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Issuing Bank, Administrative Agent, Collateral
Agent, Swingline Lender and a Lender

By:  

/s/ William J. Wilson

Name: William J. Wilson Title: Senior Vice President

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BNP Paribas, as an Issuing Bank and a Lender By:  

/s/ Delphine Gaudiot

 

Name: Delphine Gaudiot

Title: Director

By:  

/s/ Christine Dirringer

 

Name: Christine Dirringer

Title: Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as an Issuing Bank and a Lender By:  

/s/ David L. Smith

  Name: David L. Smith   Title: Vice President and Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Credit Agricole Corporate & Investment Bank, as an Issuing Bank and a Lender

By:  

/s/ Michael Willis

Name:   Michael Willis Title:   Managing Director By:  

/s/ David Gurghigian

Name:   David Gurghigian Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas, as an Issuing Bank and a Lender

By:  

/s/ Chris Chapman

  Name: Chris Chapman   Title: Director By:  

/s/ Shai Bandner

  Name: Shai Bandner   Title: Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD., as an Issuing Bank and a Lender

By:  

/s/ Michael Oka

 

Name: Michael Oka

Title: Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Natixis, New York Branch, as an Issuing Bank and a Lender

By:  

/s/ Carlos Quinteros

  Name: Carlos Quinteros   Title: Managing Director By:  

/s/ Ajay Prakash

  Name: Ajay Prakash   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as an Issuing Bank and a Lender

By:  

/s/ Kristan Spivey

  Name: Kristan Spivey   Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as an Issuing Bank and a Lender

By:  

/s/ Matt Harbour

  Name: Matt Harbour   Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Société Générale, as an Issuing Bank and a Lender

By:  

/s/ Michiel Van Der Voort

  Name: Michiel Van Der Voort   Title: Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ABN AMRO Capital USA LLC as a Lender

By:  

/s/ Suzanne Durney

  Name: Suzanne Durney   Title: Managing Director By:  

/s/ Thomas B. Pinckney

  Name: Thomas B. Pinckney   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC., as a Lender By:  

/s/ Sydney G. Dennis

  Name: Sydney G. Dennis   Title: Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Sun Trust Bank, as a Lender By:  

/s/ Melissa Mok

  Name: Melissa Mok   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Darius Sutrinaitis

  Name: Darius Sutrinaitis   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender

By:  

/s/ James D. Weinstein

  Name: James D. Weinstein   Title: Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Wadie Habiby

  Name: Wadie Habiby   Title: SVP, Corporate Banking

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

NYCB SPECIALTY FINANCE COMPANY, LLC

    a wholly owned subsidiary of New York

    Community Bank, as a Lender

By:  

/s/ Willard D. Dickerson, Jr.

  Name: Willard D. Dickerson, Jr.   Title: Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender

By:  

/s/ Chan K. Park

  Name: Chan K. Park   Title: Managing Director By:  

/s/ Michael A. Katz

  Name: Michael A. Katz   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender

By:  

/s/ Annie Dorval

  Name: Annie Dorval   Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK as a Lender By:  

/s/ Michael Sheff

  Name: Michael Sheff   Title: Sr. Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as an Issuing Bank and a Lender

By:  

/s/ Scott Donaldson

  Name: Scott Donaldson   Title: Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

By:  

/s/ Mikhail Faybusovich

 

Name: Mikhail Faybusovich

Title: Authorized Signatory

By:  

/s/ Christopher Zybrick

 

Name: Christopher Zybrick

Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Kristina M. Miller

  Name: Kristina M. Miller   Title: Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:  

/s/ Annie Carr

  Name: Annie Carr   Title: Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender

By:  

/s/ Steven G. Fleenor

  Name: Steven G. Fleenor   Title: Managing Director By:  

/s/ Jeffrey Chu

  Name: Jeffrey Chu   Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a Lender By:  

/s/ Todd Nakamoto

  Name: Todd Nakamoto   Title: Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

People’s United Bank, National Association, as a Lender

By:  

/s/ Adam Seiden

  Name: Adam Seiden   Title: SVP

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender

By:  

/s/ Jeffrey B. Iervese

  Name: Jeffrey B. Iervese   Title: Vice President By:  

/s/ Michael L. Zion

  Name: Michael L. Zion   Title: Vice President  

Siemens Financial Services, Inc.

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Annex I

Applicable Margin

The Applicable Margin will be determined pursuant to the following grid:

 

Index Debt

Rating from

Moody’s

Investors

Service Inc.

   Index Debt
Rating from
Standard &
Poor’s
Ratings Group      ABR Loans     Eurodollar
Loans     Letter of
Credit Fee  

£ B2

     £ B+        1.00 %      2.00 %      1.75 % 

Ba3

     BB-        0.75 %      1.75 %      1.50 % 

Ba2

     BB        0.50 %      1.50 %      1.25 % 

³ Ba1

     ³ BB+        0.25 %      1.25 %      1.00 % 

“Index Debt Rating” for purposes of the above grid and Section 6.06 herein shall
mean the then “corporate family rating” in the case of Moody’s Investors Service
Inc. and the then “corporate credit rating” in the case of Standard & Poor’s
Ratings Group in respect of Holdings; provided, however, in the event Holdings
is unable to obtain such a rating, then the Administrative Agent and Borrowers
shall endeavor in good faith to promptly designate an alternative rating or
metric to constitute the “Index Debt Rating” and references herein to the “Index
Debt Rating” shall be amended accordingly with the sole consent of the
Administrative Agent and Borrowers; provided, that, until so amended, such
“Index Debt Rating” shall be deemed to be the most recent rating with respect to
Holdings then available; provided, further, that, if the Index Debt Ratings
established by Standard & Poor’s Ratings Group and Moody’s Investors Service
Inc. shall fall within different categories, the higher of the two Ratings shall
be the only applicable “Index Debt Rating” for all purposes hereunder.



--------------------------------------------------------------------------------

Annex II

ACCOUNT DEBTORS

On file with the Company



--------------------------------------------------------------------------------

Annex III

HYDROCARBON INVENTORY INSURANCE

INSURANCE

On file with the Company



--------------------------------------------------------------------------------

Annex IV

REVOLVING COMMITMENTS AND LC COMMITMENTS

 

Lender

   Revolving
Commitment      Issuing Bank
Y/N      LC Commitment   Bank of America, N.A.    $ 200,000,000        Y      $
200,000,000   ABN AMRO Capital USA LLC    $ 200,000,000        N      BNP
Paribas    $ 200,000,000        Y      $ 200,000,000 *  Citibank, N.A.    $
200,000,000        Y      $ 200,000,000   Credit Agricole Corporate and
Investment Bank    $ 200,000,000        Y      $ 200,000,000   Deutsche Bank
Trust Company Americas    $ 200,000,000        Y      $ 200,000,000   MUFG Bank,
Ltd.    $ 200,000,000        Y      $ 200,000,000   Natixis, New York Branch   
$ 200,000,000        Y      $ 500,000,000   Royal Bank of Canada    $
200,000,000        Y      $ 200,000,000 †  Wells Fargo Bank, National
Association    $ 200,000,000        Y      $ 200,000,000   Barclays Bank PLC   
$ 125,000,000        N      Societe Generale    $ 125,000,000        Y      $
200,000,000   SunTrust Bank    $ 125,000,000        N      Regions Bank    $
125,000,000        N      Sumitomo Mitsui Banking Corporation    $ 125,000,000  
     N      HSBC Bank USA, N.A.    $ 100,000,000        N      NYCB Specialty
Finance Company, LLC    $ 100,000,000        N      COOPERATIVE RABOBANK U.A.,
New York Branch    $ 100,000,000        N      The Toronto-Dominion Bank, New
York Branch    $ 100,000,000        N      Compass Bank    $ 50,000,000        N
     Citizens Bank N.A.    $ 50,000,000        Y      $ 75,000,000   Credit
Suisse AG, Cayman Islands Branch    $ 50,000,000        N      Fifth Third Bank
   $ 50,000,000        N      Goldman Sachs Bank USA    $ 50,000,000        N  
   ING Capital LLC    $ 50,000,000        N      City National Bank    $
25,000,000        N      People’s United Bank, National Association    $
25,000,000        N      Siemens Financial Services    $ 25,000,000        N  
   TOTAL:    $ 3,400,000,000         $ 2,375,000,000  

 

*  With respect to existing Letters of Credit set forth on Schedule 1.01(e),
such higher amount as is set forth on such Schedule 1.01(e).

†  Solely with respect to Standby Letters of Credit.



--------------------------------------------------------------------------------

SCHEDULES TO

SENIOR SECURED REVOLVING CREDIT AGREEMENT

dated as of May 2, 2018

among

PBF HOLDING COMPANY LLC,

DELAWARE CITY REFINING COMPANY LLC,

PAULSBORO REFINING COMPANY LLC,

TOLEDO REFINING COMPANY LLC,

CHALMETTE REFINING, L.L.C., and

TORRANCE REFINING COMPANY LLC

as Borrowers,

and

THE OTHER LOAN PARTIES PARTY HERETO,

as Loan Parties,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, and as Swingline Lender,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

ABN AMRO CAPITAL USA LLC,

BNP PARIBAS,

CITIBANK, N.A.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

MUFG BANK, LTD.,

NATIXIS, NEW YORK BRANCH,

ROYAL BANK OF CANADA, and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,

and

BARCLAYS BANK PLC,

SOCIETE GENERALE,

SUNTRUST BANK,

REGIONS BANK, and

SUMITOMO MITSUI BANKING CORPORATION,

as a Co-Documentation Agents



--------------------------------------------------------------------------------

Schedule 1.01(b)

INTERCREDITOR AGREEMENTS

EACH OF THE TWO INTERCREDITOR AGREEMENTS, dated as of May 2, 2018 by and among
J. ARON & COMPANY LLC, BANK OF AMERICA, N.A., in its capacity as Revolving
Agent, for itself and on behalf of the Revolving Lenders, PBF HOLDING COMPANY
LLC, PAULSBORO REFINING COMPANY LLC, DELAWARE CITY REFINING COMPANY LLC, TOLEDO
REFINING COMPANY LLC.



--------------------------------------------------------------------------------

Schedule 1.01(c)

MLP DROP DOWN AND RAILCAR ASSETS

MLP Dropdown Assets

The following property, including without limitation, Equipment and Real
Property located thereon and/or related thereto, including any and all
expansions or replacements thereof, additions thereto and improvements thereon:

Delaware City Refinery Heavy Crude Oil Terminal.

Heavy crude oil terminal and unloading facility located at the Delaware City
Refinery.

Delaware City Marine Terminal. Marine terminal located on the Delaware River for
receipt of crude oil, feedstocks and products, and shipment of crude oil,
feedstocks and products, by the Delaware City Refinery via ship and barge at
docks located on the Delaware River.

Paulsboro Marine Terminal. Marine terminal located on the Delaware River for
receipt of crude oil, feedstocks and products, and shipment of crude oil,
feedstocks and products, by the Paulsboro Refinery.

Delaware City LPG Rack. LPG rack consisting of a 6 rail loading and unloading
LPG rack located adjacent to the Delaware City Refinery.

Paulsboro Rail Terminal: Railcar terminal at the Paulsboro refinery used to
transport refined products such as lube oils to various locations throughout the
Northeast and other regions in the United States.

Rail Cars. Owned or leased general purpose and coiled and insulated rail cars.

Delaware City Storage Facility. Storage facility with approximately 10.0 million
barrels of total storage capacity.

Paulsboro Storage Facility. Storage facility with approximately 7.5 million
barrels of total storage capacity.

Chalmette Truck Rack. Truck loading rack adjacent to the Chalmette refinery.

50% Interest in Torrance Valley Pipeline Company LLC.

Chalmette Rail Assets. Railcar assets at the Chalmette refinery.

Toledo Rail Assets. Railcar assets at the Toledo refinery.

Delaware City Ethanol Assets. Ethanol related assets at the Delaware City
Refinery.

Torrance Logistics Assets. The Vernon and Atwood Terminals and the RDC Warehouse
and related assets.

Delaware City Sit Yard and East Unloading Rack.

Chalmette Marine Facilities.

Chalmette Storage Facilities.

Torrance Storage Facility and associated tankage.

MOEM Pipeline and CAM Pipeline Connection.

Chalmette Coker 1 (idled).

Paulsboro Truck and Rail Loading facilities for lube oils and asphalt.

Port of LA Southwest Terminal areas 1 and 2 and related assets.



--------------------------------------------------------------------------------

Schedule 1.01(d)

SUBSIDIARY GUARANTORS

 

1) PBF Power Marketing LLC, a Delaware limited liability company

 

2) PBF Investments LLC, a Delaware limited liability company

 

3) PBF Finance Corporation, a Delaware corporation

 

4) PBF Services Company LLC, a Delaware limited liability company

 

5) PBF International Inc., a Delaware corporation

 

6) PBF Energy Western Region LLC, a Delaware limited liability company

 

7) Torrance Logistics Company LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

Schedule 1.01(e)

EXISTING LETTERS OF CREDIT

On file with the Company



--------------------------------------------------------------------------------

Schedule 2.22

BLOCKED ACCOUNTS

On file with the Company



--------------------------------------------------------------------------------

Schedule 3.03

GOVERNMENTAL APPROVALS; COMPLIANCE WITH LAWS

None.



--------------------------------------------------------------------------------

Schedule 3.08

LITIGATION

None other than as disclosed in Holdings’ periodic filings with the U.S.
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Schedule 3.18

ENVIRONMENTAL MATTERS

None other than as disclosed in Holdings’ periodic filings with the U.S.
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Schedule 3.19

INSURANCE

On file with the Company



--------------------------------------------------------------------------------

Schedule 3.22

MATERIAL INVENTORY

On file with the Company



--------------------------------------------------------------------------------

Schedule 5.01

INTERNET OR WEBSITE ADDRESS

www.pbfenergy.com



--------------------------------------------------------------------------------

Schedule 6.0l(b)

EXISTING INDEBTEDNESS

 

1. 7% Senior Notes due 2023, issued on November 24, 2015 by PBF Holding Company
LLC and PBF Finance Corporation in an aggregate principal amount of
$500,000,000.

 

2. 7.25% Senior Notes due 2025, issued on May 30, 2017 by PBF Holding Company
LLC and PBF Finance Corporation in an aggregate principal amount of
$725,000,000.

 

3. Lease obligations under the RAIL EQUIPMENT NET LEASING AGREEMENT NO. 26673-
90000, dated as of December 30, 2013, by and between BANC OF AMERICA LEASING &
CAPITAL, LLC, a Delaware limited liability company, having an office at One
Financial Plaza, Providence, RI 02903 and PBF Holding Company LLC, a Delaware
limited liability company with its principal place of business at One Sylvan
Way, Parsippany, NJ 07054 and the schedules thereunder (collectively, the “Bank
of America Master Lease”), including the obligations of Delaware City Refining
Company LLC, Toledo Refining Company LLC and/or Paulsboro Refining Company LLC
as guarantors of such lease obligations (collectively, the “Bank of America
Master Lease Guarantees”).

 

4. Lease obligations under the MASTER NET RAILCAR LEASE is made as of September
30, 2013 between CIT RAIL, LLC, a Delaware corporation, and PBF Holding Company
LLC, a Delaware limited liability company and the schedules thereunder
(collectively, the “CIT Master Lease”).

 

5. Rail Equipment Net Leasing Agreement between PBF Holding Company LLC and Key
Equipment Finance, a Division of KeyBank National Association dated as of
December 31, 2014 and the schedules thereunder.

 

6. Loan Agreement dated as of December 22, 2016 between PBF Rail Logistics
Company LLC, as Borrower, and DVB BANK SE, as Lender.

 

7. Master Agreement relating to Catalyst at the Paulsboro Refinery dated
December 5, 2013 between DB Energy Trading and Paulsboro Refining Company LLC.

 

8. Uncommitted Platinum Loan Facility Agreement dated October 17, 2013, as
amended, between Royal Bank of Canada and Delaware City Refining Company LLC

 

9. Master Agreement for the Lease of Unallocated Metals, dated as of
November 13, 2015 between Natixis and Delaware City Refining Company LLC

 

10. Fee Consignment and/or Purchase of PGM Agreement, dated November 12, 2015
between the Bank of Nova Scotia and Chalmette Refining, L.L.C.

 

11. Uncommitted Platinum Group Metal Loan Facility Agreement dated November 4,
2016 between HSBC Bank USA, National Association and Chalmette Refining Company
L.L.C.

 

12. Platinum Metals Lease, dated October 21, 2016 between Natixis and Paulsboro
Refining Company LLC

 

13. Master Agreement relating to Catalyst at Toledo Refinery, dated June 29,
2017 between Toledo Refining Company LLC and Natixis

 

14. Uncommitted Platinum Group Metal Loan Facility Agreement dated July 8, 2016
between Royal Bank of Canada and Torrance Refining Company LLC



--------------------------------------------------------------------------------

15. To the extent not set forth above, Indebtedness secured by the Liens set
forth on Schedule 6.02(c).

 

16. The following intercompany notes:

 

Payor

  

Payee

  

Current
Outstanding
Principal

Amount and
accrued interest

of loans

  

Date of
Issuance

  

Interest rate

  

Maturity Date

PBF Energy Company LLC

  

PBF Energy Inc.

   $321,459,600    04/10/2015    2.5% or as otherwise agreed    04/10/2020 or as
otherwise agreed

 

* The notes do not have a stated amount.



--------------------------------------------------------------------------------

Schedule 6.0l(e)

EXISTING RAILCAR FINANCINGS

 

1. Bank of America Master Lease and Bank of America Master Lease Guarantees
(each as defined in Schedule 6.01(b)).

 

2. CIT Master Lease (as defined in Schedule 6.01(b)).

 

3. Rail Equipment Net Leasing Agreement between PBF Holding Company LLC and Key
Equipment Finance, a Division of KeyBank National Association dated as of
December 31, 2014 and the schedules thereunder.

 

4. LOAN AGREEMENT dated as of December 22, 2016 between PBF RAIL LOGISTICS
COMPANY LLC, as Borrower, and DVB BANK SE, as Lender.



--------------------------------------------------------------------------------

Schedule 6.02(c)

EXISTING LIENS

 

No.

  

Debtor

  

Secured Party

  

Jurisdiction and File
Number

  

Collateral Description

1.    PBF Holding Company LLC    J. Aron & Company   

Delaware: 2013

2545474

 

Delaware: 2017

4246820

(amendment)

 

Delaware: 2017

4246838

(amendment)

   All refined petroleum products in connection with the Inventory
Intermediation Agreements (as amended) 2.    PBF Holding Company LLC    Lakeland
Bank   

Delaware: 2014

1380377

   Leased equipment 3.    PBF Holding Company LLC    BNP Paribas (Suisse) SA   
Delaware: 2016 8066464    All receivables sold 4.    Paulsboro Refining Company
LLC    John Crane Inc.   

Delaware: 2012

4614840

   Leased equipment 5.    Paulsboro Refining Company LLC    J. Aron & Company   

Delaware: 2013

2544832

 

Delaware: 2017

4246788

(amendment)

 

Delaware: 2017

4246796

(amendment)

   All refined petroleum products in connection with the Inventory
Intermediation Agreement (as amended) 6.    Paulsboro Refining Company LLC   
Natixis   

Delaware: 2015

2632254

   All catalyst leased or cosigned by secured party to debtor pursuant to the
Master Agreement 7.    Paulsboro Refining Company LLC    Wells Fargo Equipment
Finance, Inc.    Delaware: 2018 1923230    Leased equipment 8.    Toledo
Refining Company LLC    John Crane Inc.    Delaware: 2014 0979633    Leased
equipment 9.    Toledo Refining Company LLC    GreatAmerica Financial Services
Corporation    Delaware: 2014 2219285    Leased equipment 10.    Toledo Refining
Company LLC    GreatAmerica Financial Services Corporation   

Delaware: 2017 1906848

 

Delaware: 2017

8502009

(amendment)

   Leased equipment (as amended)



--------------------------------------------------------------------------------

11.    Toledo Refining Company LLC    U.S. Bank Equipment Finance, a Division of
U.S. Bank National Association   

Delaware: 2013

2758804

   Leased equipment 12.    Toledo Refining Company LLC    Natixis    Delaware:
2017 4290802    Leased platinum as described in Master Agreement 13.    Delaware
City Refining Company LLC    J. Aron & Company   

Delaware: 2013

2544691

 

Delaware: 2017

4246804

(amendment)

 

Delaware: 2017

4246812

(amendment)

   All refined petroleum products in connection with the Inventory
Intermediation Agreement (as amended) 14.    Delaware City Refining Company LLC
   Axiall Corporation   

Delaware: 2013

3524478

 

Delaware: 2014

0491977

(amendment)

   Leased equipment 15.    Delaware City Refining Company LLC    Natixis   

Delaware: 2015

5356224

   Leased platinum as described in Master Agreement 16.    Delaware City
Refining Company LLC    Wells Fargo Equipment Finance, Inc.    Delaware: 2016
2190617    Leased equipment 17.    Chalmette Refining, L.L.C.    John Crane Inc.
   Delaware: 2010 0616197    Leased equipment 18.    Chalmette Refining, L.L.C.
   The Bank of Nova Scotia    Delaware: 2015 5327357    All platinum consigned
by Secured party to Debtor 19.    Chalmette Refining, L.L.C.    Modular Space
Corporation    Delaware: 2016 1610268    Leased equipment



--------------------------------------------------------------------------------

Schedule 6.04(b)

EXISTING INVESTMENTS

 

1. Capital contributions from PBF Holding Company LLC to PBF Rail Logistics LLC
in connection with railcar purchases.

 

2. Capital contributions from PBF Energy Company LLC to PBF Holding Company LLC.

 

3. To the extent constituting Investments, the transactions set forth on
Schedule 6.08 below.

 

4. Intercompany Note Payable by and between PBF Holding Company LLC and PBF
Energy Inc. (current outstanding balance of $0)

 

5. Intercompany Note Payable by and between PBF Holding Company LLC and PBF
Energy Company LLC. (current outstanding balance of $0)

 

6. Intercompany Note Payable by and between PBF Energy Company LLC and PBF
Energy Inc.

 

7. 80% Ownership interest in Collins Pipeline Company and T&M Terminal Company

 

8. 100% ownership interest in PBF International Inc., DCR Storage and Loading
LLC, Paulsboro Terminaling Company LLC, Chalmette Logistics Company LLC, Toledo
Rail Logistics Company LLC, PBF Energy Limited, Torrance Pipeline Company LLC,
TVP Holding Company LLC and Torrance Basin Pipeline Company LLC.

 

9. 50% interest in Torrance Valley Pipeline Company LLC.



--------------------------------------------------------------------------------

Schedule 6.08

TRANSACTIONS WITH AFFILIATES

 

1. Amended and Restated Limited Liability Company Agreement of PBF Energy
Company LLC, dated as of December 12, 2012.

 

2. Limited Liability Company Agreement of PBF Holding Company LLC, dated as of
March 25, 2010.

 

3. Limited Liability Company Agreement of Delaware City Refining Company LLC,
dated as of March 25, 2010.

 

4. Second Amended and Restated Limited Liability Company Agreement of Paulsboro
Refining Company LLC, dated as of January 14, 2011.

 

5. Second Amended and Restated Limited Liability Company Agreement of PBF
Investments LLC, dated as of January 5, 2011.

 

6. Limited Liability Company Agreement of PBF Power Marketing LLC, dated as of
March 25, 2010.

 

7. Limited Liability Company Agreement of PBF Services Company LLC, dated as of
May 28, 2010.

 

8. Limited Liability Company Agreement of Toledo Refining Company LLC, dated as
of November 22, 2010.

 

9. Third Amended and Restated Limited Liability Company Agreement of Chalmette
Refining, L.L.C. dated as of September 1, 2017.

 

10. Amended and Restated Limited Liability Company Agreement of PBF Energy
Western Region LLC dated as of September 1, 2017.

 

11. Amended and Restated Limited Liability Company Agreement of Torrance
Logistics Company LLC dated as of September 1, 2017.

 

12. Amended and Restated Limited Liability Company Agreement of Torrance
Refining Company LLC dated as of September 1, 2017.

 

13. Agreement, dated as of March 8, 2011, by and among PBF Energy Company LLC,
Blackstone PB Capital Partners V Subsidiary L.L.C., Blackstone PB Capital
Partners V- AC L.P., Blackstone Family Investment Partnership V USS L.P.,
Blackstone Family Investment Partnership V—A USS SMD L.P., Blackstone
Participation Partnership V USS L.P., FR PBF Holdings LLC, FR PBF Holdings II
LLC, Tom O’Malley, Horse Island Partners, Thomas D. O’Malley, Jr. and the other
parties thereto.

 

14. Agreement, dated as of October 4, 2010, by and among PBF Energy Company LLC,
Blackstone PB Capital Partners V L.P., Blackstone PB Capital Partners V-AC L.P.,
Blackstone Family Investment Partnership V USS L.P., Blackstone Family
Investment Partnership V—A USS L.P., Blackstone Participation Partnership V USS
L.P., FR PBF Holdings LLC, FR PBF Holdings II LLC, Tom O’Malley, Horse Island
Partners, Thomas D. O’Malley, Jr., and the other parties thereto.

 

15. Second Amended and Restated Employment Agreement, dated as of December 17,
2012, by and between PBF Investments LLC and Matt Lucey.



--------------------------------------------------------------------------------

16. Amended and Restated Employment Agreement, dated as of December 17, 2012, by
and between PBF Investments LLC and Thomas J. Nimbley.

 

17. Employment Agreement, dated as of June 1, 2010, by and between PBF
Investments LLC and James Fedena.

 

18. Second Amended and Restated Employment Agreement, dated as of December 7,
2017, by and between PBF Investments LLC and Jeffrey Dill.

 

19. Employment Agreement, dated as of April 1, 2014, by and between PBF
Investments LLC and Erik Young.

 

20. Employment Agreement, dated as of April 1, 2014, by and between PBF
Investments LLC and Timothy Paul Davis.

 

21. Employment Agreement, dated as of September 29, 2015, by and between PBF
Investments LLC and Trecia Canty.

 

22. Employment Agreement dated as of September 4, 2014 between PBF Investments
LLC and Thomas O’Connor.

 

23. Contribution and Conveyance Agreement by and among PBF Logistics LP, PBF
Logistics GP LLC, PBF Energy Inc., PBF Energy Company LLC, PBF Holding Company
LLC, Delaware City Refining Company LLC, Delaware City Terminaling Company LLC
and Toledo Refining Company LLC dated as of May 8, 2014.

 

24. Omnibus Agreement among PBF Holding Company LLC, PBF Energy Company LLC, a
Delaware limited liability company, PBF Logistics GP LLC, a Delaware limited
liability company, and PBF Logistics LP, a Delaware limited partnership.

 

25. Operation And Management Services and Secondment Agreement, dated as of
May 14, 2014 by and among PBF Holding Company LLC, Delaware City Refining
Company LLC, Toledo Refining Company LLC, PBF Logistics GP LLC, PBF Logistics
LP, and Delaware City Terminaling Company LLC.

 

26. Delaware City Rail Terminaling Services Agreement by and between PBF Holding
Company LLC and Delaware City Terminaling Company LLC.

 

27. Transportation Services Agreement by and between PBF Holding Company LLC and
PBF Rail Logistics Company LLC, including the guarantee of PBF Holding Company
LLC’s obligations thereunder by Delaware City Refining Company LLC, Paulsboro
Refining Company LLC and Toledo Refining Company LLC.

 

28. Toledo Truck Unloading & Terminaling Agreement by and between PBF Holding
Company LLC and PBF Logistics LP.

 

29. Services Agreements, as amended and restated from time to time, by and
between PBF Holding Company LLC and each of the following: Delaware City
Refining Company LLC, PBF Investments LLC, Paulsboro Refining Company LLC,
Toledo Refining Company LLC, PBF Power Marketing LLC, Paulsboro Natural Gas
Pipeline Company LLC, PBF Services Company LLC, PBF Energy Company LLC, PBF
Energy Limited and Delaware City Pipeline Company LLC.



--------------------------------------------------------------------------------

30. Services Agreements, as amended and restated from time to time, by and
between Delaware City Refining Company LLC and each of the following: Paulsboro
Refining Company LLC and Delaware City Pipeline Company LLC.

 

31. Services Agreements, as amended and restated from time to time, by and
between PBF Power Marketing LLC and each of the following: Paulsboro Refining
Company LLC and Delaware City Refining Company LLC.

 

32. Acknowledgement and Indemnification Agreement by and between PBF Holding
Company LLC and PBF Finance Corporation.

 

33. Contribution Agreement dated as of February 15, 2017 by and between PBF
Energy Company LLC and PBF Logistics LP.

 

34. Contribution Agreement dated as of August 31, 2016 by and between PBF Energy
Company LLC and PBF Logistics LP.

 

35. First Supplemental Indenture, dated as of July 29, 2016, among PBF Western
Region LLC, Torrance Refining Company LLC, Torrance Logistics Company LLC,
Wilmington Trust, National Association and Deutsche Bank Trust Company Americas

 

36. Indenture dated as of November 24, 2015, among PBF Holding Company LLC, PBF
Finance Corporation, the Guarantors named on the signature pages thereto,
Wilmington Trust, National Association, as Trustee and Deutsche Bank Trust
Company Americas, as Paying Agent, Registrar, Transfer Agent, Authenticating
Agent and Notes Collateral Agent and Form of 7.00% Senior Note.

 

37. Amendment to the Inventory Intermediation Agreement dated as of May 4, 2017,
among J. Aron & Company, PBF Holding Company LLC and Paulsboro Refining Company
LLC.

 

38. Amendment to the Inventory Intermediation Agreement dated as of May 4, 2017,
among J. Aron & Company, PBF Holding Company LLC and Delaware City Refining
Company LLC.

 

39. Fifth Amended and Restated Operation and Management Services and Secondment
Agreement dated as of February 28, 2017 among PBF Holding Company LLC, Delaware
City Refining Company LLC, Toledo Refining Company LLC, Torrance Refining
Company LLC, Torrance Logistics Company LLC, PBF Logistics GP LLC , PBF
Logistics LP, Delaware City Terminaling Company LLC, Delaware Pipeline Company
LLC, Delaware City Logistics Company LLC, Toledo Terminaling Company LLC, PBFX
Operating Company LLC, Paulsboro Refining Company LLC, Paulsboro Natural Gas
Pipeline Company LLC and Chalmette Refining L.L.C.

 

40. Lease Agreement dated as of February 15, 2017 by and between PBFX Operating
Company LLC and Chalmette Refining, L.L.C.

 

41. Storage Services Agreement dated as of February 15, 2017 by and between PBFX
Operating Company LLC and PBF Holding Company LLC.

 

42. Form of Indemnification Agreement, dated December 12, 2012, between PBF
Energy Inc. and each of the executive officers and directors of PBF Energy Inc.

 

43. Inventory Intermediation Agreement dated as of May 29, 2015 (as amended)
between J. Aron & Company and PBF Holding Company LLC and Paulsboro Refining
Company LLC.



--------------------------------------------------------------------------------

44. Inventory Intermediation Agreement dated as of May 29, 2015 (as amended)
between J. Aron & Company and PBF Holding Company LLC and Delaware City Refining
Company LLC.

 

45. Amendment to the Inventory Intermediation Agreement dated as of September 8,
2017, among J. Aron & Company, PBF Holding Company LLC and Delaware City
Refining Company LLC.

 

46. Amendment to the Inventory Intermediation Agreement dated as of September 8,
2017, among J. Aron & Company, PBF Holding Company LLC and Paulsboro Refining
Company LLC.

 

47. Contribution, Conveyance and Assumption Agreement dated as of May 8, 2014 by
and among PBF Logistics LP, PBF Logistics GP LLC, PBF Energy Inc., PBF Energy
Company LLC, PBF Holding Company LLC, Delaware City Refining Company LLC,
Delaware City Terminaling Company LLC and Toledo Refining Company LLC.

 

48. Delaware City Rail Terminaling Services Agreement, dated as of May 14, 2014.

 

49. Amended and Restated Toledo Truck Unloading & Terminaling Agreement
effective as of June 1, 2014.

 

50. Assignment and Amendment of Amended and Restated Toledo Truck Unloading &
Terminaling Agreement dated as of December 12, 2014 by and between PBF Holding
Company LLC, PBF Logistics LP and Toledo Terminaling Company LLC.

 

51. Contribution Agreement, dated as of September 16, 2014 among PBF Energy
Company LLC and PBF Logistics LP.

 

52. Delaware City West Ladder Rack Terminaling Services Agreement, dated as of
October 1, 2014 among PBF Holding Company LLC and Delaware City Terminaling
Company LLC.

 

53. Contribution Agreement, dated as of December 2, 2014 by and between PBF
Energy Company LLC and PBF Logistics LP.

 

54. Storage and Terminaling Services Agreement dated as of December 12, 2014
among PBF Holding Company LLC and Toledo Terminaling Company LLC.

 

55. Contribution Agreement dated as of May 5, 2015 by and between PBF Energy
Company LLC and PBF Logistics LP.

 

56. Fourth Amended and Restated Omnibus Agreement dated as of August 31, 2016
among PBF Holding Company LLC, PBF Energy Company LLC, PBF Logistics GP LLC and
PBF Logistics LP

 

57. Delaware Pipeline Services Agreement dated as of May 15, 2015 among PBF
Holding Company LLC and Delaware Pipeline Company LLC.

 

58. Delaware City Truck Loading Services Agreement dated as of May 15, 2015
among PBF Holding Company LLC and Delaware City Logistics Company LLC.

 

59. Fourth Amended and Restated Operation and Management Services and Secondment
Agreement dated as of August 31, 2016 among PBF Holding Company LLC, Delaware
City Refining Company LLC, Toledo Refining Company LLC, Torrance Refining
Company LLC, Torrance Logistics Company LLC, PBF Logistics GP LLC , PBF
Logistics LP, Delaware City Terminaling Company LLC, Delaware Pipeline Company
LLC, Delaware City Logistics Company LLC, Toledo Terminaling Company LLC and
PBFX Operating Company LLC.



--------------------------------------------------------------------------------

60. Transportation Services Agreement dated as of August 31, 2016 among PBF
Holding Company LLC and Torrance Valley Pipeline Company LLC.

 

61. Pipeline Service Order (Mainline) dated as of August 31, 2016, by and
between Torrance Valley Pipeline Company LLC, and PBF Holding Company LLC.

 

62. Pipeline Service Order (Gathering Lines) dated as of August 31, 2016, by and
between Torrance Valley Pipeline Company LLC, and PBF Holding Company LLC.

 

63. Dedicated Storage Service Order dated as of August 31, 2016, by and between
Torrance Valley Pipeline Company LLC, and PBF Holding Company LLC.

 

64. Throughput Storage Service Order dated as of August 31, 2016, by and between
Torrance Valley Pipeline Company LLC, and PBF Holding Company LLC.

 

65. Indenture dated as of May 30, 2017, among PBF Holding Company LLC, PBF
Finance Corporation, the Guarantors named on the signature pages thereto,
Wilmington Trust, National Association, as Trustee and Deutsche Bank Trust
Company Americas, as Paying Agent, Registrar, Transfer Agent and Authenticating
Agent and Form of 7.25% Senior Note.

 

66. Amended and Restated Limited Liability Agreement of Torrance Valley Pipeline
Company LLC as of August 31, 2016.

 

67. Second Amended and Restated Limited Liability Company Agreement of MOEM
Pipeline LLC as of November 1, 2015.

 

68. 50% interest in Torrance Valley Pipeline Company LLC, 80% Ownership interest
in Collins Pipeline Company and T&M Terminal Company, 100% ownership interest in
PBF International Inc., DCR Storage and Loading LLC, Paulsboro Terminaling
Company LLC, Chalmette Logistics Company LLC, Toledo Rail Logistics Company LLC,
PBF Energy Limited, Torrance Pipeline Company LLC, TVP Holding Company LLC and
Torrance Basin Pipeline Company LLC.



--------------------------------------------------------------------------------

EXHIBIT A

[Form of]

ADMINISTRATIVE QUESTIONNAIRE

ADMINISTRATIVE QUESTIONNAIRE—PBF Holding Company LLC, et. al.

 

 

 

Lending Institution:                                          
                                         
                                                                            Name
for Signature Pages:                                          
                                         
                                         
                                             
                                         Will sign Senior Secured Revolving
Credit Agreement:


                                             Will come via Assignment:
                                         
                                         
                                       

                              
              Number of Days post-closing:                   
                                         
                                                           

Name for Signature Blocks:                                          
                                         
                                         
                                           

Name for Publicity:                                          
                                         
                                         
                                                        

Address:                                          
                                         
                                         
                                                                          

Main Telephone:                                          
                                                        

Telex No./Answer back:                                          
                                            

 

 

CONTACT-Credit   

Name:

  

 

  

Address:

  

 

     

 

  

Telephone:

  

 

  

Fax:

  

 

CONTACT-Operations   

Name:

  

 

  

Address:

  

 

     

 

  

Telephone:

  

 

  

Fax:

  

 

 

 

PAYMENT INSTRUCTIONS Bank Name:   

 

ABA/Routing No.:   

 

Account Name:   

 

Account No.:   

 

For further credit:   

 

Account No.:   

 

Attention:   

 

Reference:   

 

 

 

BANK OF AMERICA, N.A., ADMINISTRATIVE DETAILS

 

 

A-1



--------------------------------------------------------------------------------

Bank of America, N.A.

One Bryant Park

New York, NY 10036

Main Telephone: [                    ]

  

Account Administrator

Attn: [                ]

Tel: [                 ]

Fax: [                ]

  

Secondary Contact

Attn: [                ]

Tel: [                 ]

Fax: [                ]

Wire Instructions:    The Agent’s wire instructions will be disclosed at the
time of closing.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[Form of]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.    Assignor:                                          
                                                2.    Assignee:   
                                                                                
            [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrowers:    PBF Holding Company LLC, Delaware City Refining Company LLC,
Paulsboro Refining Company LLC, Toledo Refining Company LLC, Chalmette Refining,
L.L.C., and Torrance Refining Company LLC 4.    Administrative Agent:   

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

1  Select as applicable.

 

B-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    The Senior Secured Revolving Credit Agreement dated
as of May 2, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among PBF Holding Company
LLC, a Delaware limited liability company (“Holdings”), Delaware City Refining
Company LLC, a Delaware limited liability company (“Delaware City”), Paulsboro
Refining Company LLC, a Delaware limited liability company (“Paulsboro”), Toledo
Refining Company LLC, a Delaware limited liability company (“Toledo”), Chalmette
Refining, L.L.C., a Delaware limited liability company (“Chalmette”), and
Torrance Refining Company LLC, a Delaware limited liability company (“Torrance”
and together with Holdings, Delaware City, Paulsboro, Toledo and Chalmette,
“Borrowers” and each individually, a “Borrower”), the Subsidiary Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement), the Lenders, Bank of
America, N.A., as an Issuing Bank, Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent (in such capacity, the “Collateral
Agent”), and as Swingline Lender (in such capacity, the “Swingline Lender”),
Merrill Lynch, Pierce, Fenner & Smith Incorporated, ABN AMRO Capital USA LLC,
BNP Paribas, Citibank, N.A., Credit Agricole Corporate and Investment Bank,
Deutsche Bank Trust Company Americas, MUFG Bank, Ltd., Natixis, New York Branch,
Royal Bank of Canada and Wells Fargo Bank, National Association, as the Joint
Lead Arrangers and Joint Bookrunners (in such capacity, the “Joint Lead
Arrangers”) and as the Co-Syndication Agents (in such capacity, the
“Co-Syndication Agents”), and Barclays Bank PLC, Societe Generale, SunTrust
Bank, Regions Bank and Sumitomo Mitsui Banking Corporation as the
Co-Documentation Agents (in such capacity, the “Co-Documentation Agents”).

 

6. Assigned Interest:

 

Facility Assigned

   Aggregate
Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans2  

Revolving Loans

   $      $        %  

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

B-2



--------------------------------------------------------------------------------

Effective Date:                             , 201     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]3

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:

 

Consented to and Accepted: [PBF HOLDING COMPANY LLC DELAWARE CITY REFINING
COMPANY LLC PAULSBORO REFINING COMPANY LLC TOLEDO REFINING COMPANY LLC CHALMETTE
REFINING, L.L.C. TORRANCE REFINING COMPANY LLC]4 By:  

 

  Name:   Title:

Bank of America, N.A.,

    as Administrative Agent

By:  

 

  Name:   Title:

 

3  This date may not be fewer than 5 Business days after the date of assignment
unless the Administrative Agent otherwise agrees.

4  To be completed to the extent consent is required under Section 10.04(b).

 

B-3



--------------------------------------------------------------------------------

Bank of America, N.A.

as Issuing Bank and Swingline Lender

By:  

 

  Name:   Title:

 

B-4



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

LOGO [g578398g0505120230490.jpg] PBF HOLDING COMPANY LLC, et. al.

SENIOR SECURED REVOLVING CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by Borrowers, any of their respective Subsidiaries or Affiliates or
any other person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is not already a Lender
under the Credit Agreement, attached to the Assignment and Assumption an
Administrative Questionnaire in the form of Exhibit A to the Credit Agreement,
(vi) the Administrative Agent has received a processing and recordation fee of
$3,500 as of the Effective Date and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to Section 2.15 of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

B-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.

 

B-6



--------------------------------------------------------------------------------

EXHIBIT C

[Form of]

BORROWING REQUEST

Bank of America, N.A.,

as Administrative Agent for

the Lenders referred to below,

One Bryant Park

New York, NY 10036

Attention: [                ]

Re: PBF Holding Company LLC, et. al

[Date]

Ladies and Gentlemen:

Reference is made to the Senior Secured Revolving Credit Agreement dated as of
May 2, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among PBF Holding Company
LLC, a Delaware limited liability company (“Holdings”), Delaware City Refining
Company LLC, a Delaware limited liability company (“Delaware City”), Paulsboro
Refining Company LLC, a Delaware limited liability company (“Paulsboro”), Toledo
Refining Company LLC, a Delaware limited liability company (“Toledo”), Chalmette
Refining, L.L.C., a Delaware limited liability company (“Chalmette”), and
Torrance Refining Company LLC, a Delaware limited liability company (“Torrance”
and together with Holdings, Delaware City, Paulsboro, Toledo and Chalmette,
“Borrowers” and each individually, a “Borrower”), the Subsidiary Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement), the Lenders, Bank of
America, N.A., as an Issuing Bank, Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent (in such capacity, the “Collateral
Agent”), and as Swingline Lender (in such capacity, the “Swingline Lender”),
Merrill Lynch, Pierce, Fenner & Smith Incorporated, ABN AMRO Capital USA LLC,
BNP Paribas, Citibank, N.A., Credit Agricole Corporate and Investment Bank,
Deutsche Bank Trust Company Americas, MUFG Bank, Ltd., Natixis, New York Branch,
Royal Bank of Canada and Wells Fargo Bank, National Association, as the Joint
Lead Arrangers and Joint Bookrunners (in such capacity, the “Joint Lead
Arrangers”) and as the Co-Syndication Agents (in such capacity, the
“Co-Syndication Agents”), and Barclays Bank PLC, Societe Generale, SunTrust
Bank, Regions Bank and Sumitomo Mitsui Banking Corporation as the
Co-Documentation Agents (in such capacity, the “Co-Documentation Agents”).
Administrative Borrower hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing, on behalf of the Borrowers, under
the Credit Agreement, and in that connection sets forth below the terms on which
such Borrowing is requested to be made:

 

C-1



--------------------------------------------------------------------------------

(A) Class of Borrowing   

[Revolving Borrowing]

[Swingline Loan]

(B) Principal amount of

      Borrowing5

  

 

(C) Date of Borrowing

      (which is a Business Day)

  

 

(D) Type of Borrowing    [ABR] [Eurodollar]6 (E) Interest Period and the last
day thereof7   

 

(F) Funds are requested to be disbursed to Borrowers’ account with

      [                                                             ] (Account
No.                ).

Administrative Borrower hereby represents and warrants that the conditions to
lending specified in Sections 4.02(b)-(e) of the Credit Agreement are satisfied
as of the date hereof.

[Signature Page Follows]

 

5  ABR and Eurodollar Loans must be in an amount that is at least $5,000,000 and
an integral multiple of $1,000,000 or equal to the remaining available balance
of the applicable Commitments. Swingline Loans must be in an amount that is at
least $1,000,000 and an integral multiple of $100,000.

6  Shall be ABR for Swingline Loans.

7  Shall be subject to the definition of “Interest Period” in the Credit
Agreement.

 

C-2



--------------------------------------------------------------------------------

PBF HOLDING COMPANY LLC, as

    Administrative Borrower

By:  

 

  Name:   Title:

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[Form of]

COMPLIANCE CERTIFICATE

I, [                ], the [Financial Officer] of Administrative Borrower (in
such capacity and not in my individual capacity), hereby certify as of the date
hereof that, with respect to that certain Senior Secured Revolving Credit
Agreement dated as of May 2, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among PBF Holding Company LLC, a Delaware limited liability company
(“Holdings”), Delaware City Refining Company LLC, a Delaware limited liability
company (“Delaware City”), Paulsboro Refining Company LLC, a Delaware limited
liability company (“Paulsboro”), Toledo Refining Company LLC, a Delaware limited
liability company (“Toledo”), Chalmette Refining, L.L.C., a Delaware limited
liability company (“Chalmette”), and Torrance Refining Company LLC, a Delaware
limited liability company (“Torrance” and together with Holdings, Delaware City,
Paulsboro, Toledo and Chalmette, “Borrowers” and each individually, a
“Borrower”), the Subsidiary Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given it in Article I of the
Credit Agreement), the Lenders, Bank of America, N.A., as an Issuing Bank,
Administrative Agent (in such capacity, the “Administrative Agent”), Collateral
Agent (in such capacity, the “Collateral Agent”), and as Swingline Lender (in
such capacity, the “Swingline Lender”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated, ABN AMRO Capital USA LLC, BNP Paribas, Citibank, N.A., Credit
Agricole Corporate and Investment Bank, Deutsche Bank Trust Company Americas,
MUFG Bank, Ltd., Natixis, New York Branch, Royal Bank of Canada and Wells Fargo
Bank, National Association, as the Joint Lead Arrangers and Joint Bookrunners
(in such capacity, the “Joint Lead Arrangers”) and as the Co-Syndication Agents
(in such capacity, the “Co-Syndication Agents”), and Barclays Bank PLC, Societe
Generale, SunTrust Bank, Regions Bank and Sumitomo Mitsui Banking Corporation as
the Co-Documentation Agents (in such capacity, the “Co-Documentation Agents”):

a. [Attached hereto as Schedule 1 are detailed calculations demonstrating
compliance by Holdings and its Subsidiaries (other than Excluded Subsidiaries)
with Section 6.09(a) of the Credit Agreement. Holdings and its Subsidiaries
(other than Excluded Subsidiaries) are in compliance with such Section as of the
date hereof.] 8 [Attached hereto as Schedule 2 is the opinion of [accounting
firm.]]9

 

8  To accompany annual and quarterly financial statements during the Revolving
Availability Period, when Excess Availability is less than, at any time, the
greater of (i) the Financial Covenant Testing Amount and (ii) $100 million until
such time as Excess Availability is greater than the Financial Covenant Amount
and $100 million for a period of twelve (12) or more consecutive days. Such
calculations shall be in reasonable detail satisfactory to the Administrative
Agent and shall include, among other things, an explanation of the methodology
used in such calculations and a breakdown of the components of such
calculations.

9  To accompany annual financial statements only. The opinion must opine that,
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of
Holdings as of the dates and for the periods specified in accordance with GAAP
consistently applied.

 

D-1



--------------------------------------------------------------------------------

b. The Borrowers were in compliance with Section 6.09(a) of the Credit Agreement
at all applicable times (in accordance with Section 6.09(a)) since the last date
of determination.

c. No Default has occurred under the Credit Agreement which has not been
previously disclosed, in writing, to the Administrative Agent pursuant to a
Compliance Certificate.10

 

10  If a Default shall have occurred, an explanation specifying the nature and
extent of such Default shall be provided on a separate page together with an
explanation of the corrective action taken or proposed to be taken with respect
thereto (include, as applicable, information regarding actions, if any, taken
since prior certificate).

 

D-2



--------------------------------------------------------------------------------

Dated this [    ] day of [                ], 201[ ].

 

PBF HOLDING COMPANY LLC, as

    Administrative Borrower

By:  

 

  Name:   Title:       [Financial Officer]

 

D-3



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Covenant

 

(A)  Consolidated EBITDA

  

(1)   Consolidated Net Income for the four quarter period ended [         ],
20[         ], plus

  

 

(2)   Consolidated Interest Expense for such period, plus

  

 

(3)   Consolidated Amortization Expense for such period, plus

  

 

(4)   Consolidated Depreciation Expense for such period, plus

  

 

(5)   Consolidated Tax Expense for such period, plus

  

 

(6)   fees, costs, liabilities and expenses incurred in connection with the
Transactions, plus

  

 

(7)   the aggregate amount of all other non-cash charges, expenses or losses
reducing Consolidated Net Income (excluding any non-cash charge, expense or loss
that results in an accrual of a reserve for cash charges in any future period
and any non-cash charge, expense or loss relating to write-offs, write-downs or
reserves with respect to accounts or inventory) for such period, plus

  

 

(8)   any accruals, fees, charges and expenses (including rationalization,
financing, legal, tax, structuring, advising and other similar items) incurred
during such period (other than Consolidated Depreciation Expense or Consolidated
Amortization Expense), in connection with any acquisition, merger,
consolidation, Investment, Asset Sale, other disposition of assets, issuance or
repayment of Indebtedness, issuance of Equity Interests, refinancing transaction
or amendment or modification of any debt instrument (in each case, including any
such transaction consummated prior to the Effective Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction
(including, without limitation, any non-cash expenses or charges recorded in
accordance with GAAP relating to equity interests issued to non-employees in
exchange for services provided in connection with the Transactions), plus

  

 

 

D-4



--------------------------------------------------------------------------------

(9)   the amount of any restructuring charges, integration costs, retention
charges, stock option and any other equity-based compensation expenses or other
business optimization expenses, including, without limitation, costs associated
with improvements to IT and accounting functions, costs associated with
establishing new facilities, costs or reserves deducted (and not added back) in
such period in computing Consolidated Net Income, including any one-time costs
incurred in connection with acquisitions and costs related to the closure and/or
consolidation of facilities, plus

  

 

(10)  (a) any extraordinary, exceptional, non-recurring or unusual gains or
losses, and (b) any losses and expenses in connection with, severance,
relocation costs or payments and curtailments or modifications to pension and
post-retirement employee benefit plans, plus

  

 

(11)  any other non-cash charges, expenses or losses including any write offs or
write downs reducing Consolidated Net Income for such period and any non-cash
expense relating to the vesting of warrants (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period), plus

  

 

(12)  the amount of customary indemnities and expenses paid or accrued in such
period and deducted (and not added back) in such period in computing
Consolidated Net Income, plus

  

 

(13)  any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds by third Persons that are not Loan
Parties contributed to the capital of Holdings or any Subsidiary, plus

  

 

(14)  any net loss from disposed or discontinued operations, plus

  

 

 

D-5



--------------------------------------------------------------------------------

(15)  to the extent not already included in the Consolidated Net Income of such
Person and its Subsidiaries, notwithstanding anything to the contrary in the
foregoing, Consolidated EBITDA shall include the amount of cash proceeds
received from business interruption insurance and reimbursements of any expenses
and charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets permitted under the Credit Agreement, plus

  

 

(16)  retention, recruiting, relocation and signing bonuses and expenses, stock
option and other equity-based compensation expenses, severance costs, stay
bonuses, transaction fees and expenses and management fees and expenses, any one
time expense relating to enhanced accounting function or other transaction
costs, including those associated with becoming a public company, integration
costs, transition costs, consolidation and closing costs for facilities, costs
incurred in connection with any non-recurring strategic initiatives, costs
incurred in connection with acquisitions and non-recurring intellectual property
development, other business optimization expenses (including costs and expenses
relating to business optimization programs and new systems design and
implementation costs), project start-up costs and other restructuring charges,
and accruals or reserves (including restructuring costs related to acquisitions
and to closure/consolidation of facilities, retention charges, and systems
establishment costs), plus

  

 

(17)  (i) the Consolidated EBITDA during the relevant Test Period of any Person
acquired as a result of a Specified Transaction determined on a Pro Forma Basis,
and (ii) the amount of “run rate” and other cost savings, operating expense
reductions, other operating improvements and synergies projected by the
Borrowers in good faith to be realized in connection with the Transactions or
any Specified Transaction or the implementation of an operational initiative or
operational change (calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, other operating improvements and synergies had
been realized on the first day of such period and as if such cost savings,
operating expense reductions, other operating improvements and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such

  

 

D-6



--------------------------------------------------------------------------------

actions; provided that (x) a duly completed certificate signed by a Responsible
Officer of the Borrowers shall be delivered to the Administrative Agent together
with the Compliance Certificate required to be delivered pursuant to
Section 5.01(d), certifying that (i) such cost savings, operating expense
reductions, other operating improvements and synergies are factually supportable
and reasonably anticipated to be realizable in the good faith judgment of the
Borrowers, within 24 months after the consummation of the Specified Transaction
or the implementation of an initiative or operational change, which is expected
to result in such cost savings, expense reductions, other operating improvements
or synergies and (y) no cost savings, operating expense reductions and synergies
shall be added pursuant to this paragraph (17) to the extent duplicative of any
expenses or charges otherwise added to Consolidated EBITDA, whether through a
pro forma adjustment or otherwise, for such period, provided, that in no event
shall amounts included in the calculation of Consolidated EBITDA in reliance
upon this paragraph (17)(ii) comprise more than 20% of Consolidated EBITDA; plus

  

 

(18)  cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraphs (25) and (26)
below for any previous period and not added back, plus

  

 

(19)  any non-cash increase in expenses (A) resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or other inventory
adjustments, or (B) due to purchase accounting adjustments, plus

  

 

(20)  the amount of payments by any of the Borrowers or any of their Restricted
Subsidiaries for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures which
payments are approved by a majority of the board of directors or a majority of
the disinterested members of the board of directors of such Borrower in good
faith and fees and expenses paid to directors of any of the Borrowers or their
direct or indirect parent entities, plus

  

 

 

D-7



--------------------------------------------------------------------------------

(21)  any net loss from disposed, abandoned or discontinued operations or
product lines, plus

  

 

(22)  costs related to implementation of operational and reporting systems and
technology initiatives in an amount not to exceed $25,000,000 during any twelve
(12) month period, plus

  

 

(23)  the non-cash portion of straight line rent expense, plus

  

 

(24)  earn-out obligations with respect to any Permitted Acquisitions or other
investment and paid or accrued during the applicable period to the extent such
earn-out obligations are deducted from the calculation of such Consolidated Net
Income, minus

  

 

(25)  any net gain from disposed or discontinued operations plus,

  

 

(26)  the aggregate amount of all non-cash items increasing Consolidated Net
Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business) for such period

  

 

Consolidated EBITDA (the sum of (1)-(24) minus the sum of (25) and (26))

  

 

 

D-8



--------------------------------------------------------------------------------

(B) Minimum Consolidated Fixed Charge Ratio: Consolidated EBITDA to Consolidated
Fixed Charges    Consolidated EBITDA for the four quarter period ended
[         ], 201[         ], as calculated pursuant to clause (A) above.   

     

Consolidated Fixed Charges Calculation:   

     

(1)   Consolidated Interest Expense (the sum of (a)-(i) below)

  

     

(a)   the total consolidated interest expense of Holdings and its Subsidiaries
(other than Excluded Subsidiaries) for such period determined on a consolidated
basis in accordance with GAAP plus, without duplication

  

     

(b)   imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Holdings and its Subsidiaries (other than Excluded Subsidiaries)
for such period, plus

  

     

(c)   commissions, discounts and other fees and charges owed by Holdings or any
of its Subsidiaries (other than Excluded Subsidiaries) with respect to letters
of credit securing financial obligations, bankers’ acceptance financing and
receivables financings for such period, plus

  

     

(d)   amortization of debt issuance costs, debt discount or premium, unused line
fees, commitment fees, prepayment premiums, upfront fees, administrative agency
costs and other financing fees and expenses incurred by Holdings or any of its
Subsidiaries (other than Excluded Subsidiaries) for such period, plus

  

     

(e)   cash contributions to any employee stock ownership plan or similar trust
made by Holdings or any of its Subsidiaries (other than Excluded Subsidiaries)
to the extent such contributions are used by such plan or trust to pay interest
or fees to any person (other than Delaware City, Paulsboro, Toledo, Chalmette,
Torrance or any of their respective Wholly Owned Subsidiaries) in connection
with Indebtedness incurred by such plan or trust for such period, plus

  

      

 

D-9



--------------------------------------------------------------------------------

(f)   all interest paid or payable with respect to discontinued operations of
Holdings or any of its Subsidiaries (other than Excluded Subsidiaries) for such
period, plus

  

 

(g)   the interest portion of any deferred payment obligations of Holdings or
any of its Subsidiaries (other than Excluded Subsidiaries) for such period, plus

  

 

(h)   all interest on any Indebtedness of Holdings or any of its Subsidiaries
(other than Excluded Subsidiaries) of the type described in clause (f) or (k) of
the definition of “Indebtedness” for such period, minus

  

 

(i) the total consolidated interest income of Holdings and its Subsidiaries
(other than Excluded Subsidiaries) for such period

  

 

(2)   Consolidated Fixed Charges (the sum of (i)-(vi) below)

  

 

(i) Consolidated Interest Expense for such period, plus

  

 

(ii)  the aggregate amount of Unfinanced Capital Expenditures of Holdings and
its Subsidiaries (other than Excluded Subsidiaries) for such period, plus

  

 

(iii)  all cash payments in respect of income taxes of Holdings and its
Subsidiaries (other than Excluded Subsidiaries which are not part of the
consolidated tax group of Holdings) made during such period (net of any cash
refund in respect of income taxes actually received during such period), plus

  

 

(iv) the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) of Holdings and its Subsidiaries (other than Excluded Subsidiaries)
for such period (as determined on the first day of the respective period), plus

  

 

 

D-10



--------------------------------------------------------------------------------

(v)   all cash dividend payments on any series of Disqualified Capital Stock of
Holdings or any of its Subsidiaries (other than Excluded Subsidiaries) (other
than dividend payments to Borrowers or any of their Subsidiaries that are
Subsidiary Guarantors), plus

  

 

(vi) all cash dividend payments on any Preferred Stock (other than Disqualified
Capital Stock) of Holdings or any of its Subsidiaries (other than Excluded
Subsidiaries) (other than dividend payments to Borrowers or any of their
Subsidiaries that are Subsidiary Guarantors)

  

 

Consolidated EBITDA to Consolidated Fixed Charges

  

[        ]:1.00

Covenant Requirement

  

Greater than or equal to 1.00:1.00

 

D-11



--------------------------------------------------------------------------------

EXHIBIT E

[Form of]

INTEREST ELECTION REQUEST

Bank of America, N.A.,

as Administrative Agent

One Bryant Park

New York, NY 10036

Attention: [                ]

[Date]

Re: PBF Holding Company LLC, et. al.

Ladies and Gentlemen:

This Interest Election Request is delivered to you pursuant to Section 2.08 of
the Senior Secured Revolving Credit Agreement dated as of May 2, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among PBF Holding Company LLC, a Delaware limited
liability company (“Holdings”), Delaware City Refining Company LLC, a Delaware
limited liability company (“Delaware City”), Paulsboro Refining Company LLC, a
Delaware limited liability company (“Paulsboro”), Toledo Refining Company LLC, a
Delaware limited liability company (“Toledo”), Chalmette Refining, L.L.C., a
Delaware limited liability company (“Chalmette”), and Torrance Refining Company
LLC, a Delaware limited liability company (“Torrance” and together with
Holdings, Delaware City, Paulsboro, Toledo and Chalmette, “Borrowers” and each
individually, a “Borrower”), the Subsidiary Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, Bank of America, N.A., as an
Issuing Bank, Administrative Agent (in such capacity, the “Administrative
Agent”), Collateral Agent (in such capacity, the “Collateral Agent”), and as
Swingline Lender (in such capacity, the “Swingline Lender”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated, ABN AMRO Capital USA LLC, BNP Paribas,
Citibank, N.A., Credit Agricole Corporate and Investment Bank, Deutsche Bank
Trust Company Americas, MUFG Bank, Ltd., Natixis, New York Branch, Royal Bank of
Canada and Wells Fargo Bank, National Association, as the Joint Lead Arrangers
and Joint Bookrunners (in such capacity, the “Joint Lead Arrangers”) and as the
Co-Syndication Agents (in such capacity, the “Co-Syndication Agents”), and
Barclays Bank PLC, Societe Generale, SunTrust Bank, Regions Bank and Sumitomo
Mitsui Banking Corporation as the Co-Documentation Agents (in such capacity, the
“Co-Documentation Agents”):

 

E-1



--------------------------------------------------------------------------------

Administrative Borrower hereby requests that on [                        ]11
(the “Interest Election Date”),

1. $[                    ] of the presently outstanding principal amount of the
Loans originally made on [                    ],

2. and all presently being maintained as [ABR Loans] [Eurodollar Loans],

3. be [converted into] [continued as],

4. [Eurodollar Loans having an Interest Period of
[one/two/three/six/nine/twelve] months] [ABR Loans].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.08
of the Credit Agreement);

(b) no Event Default has occurred and is continuing, or would result from such
proposed [conversion] [continuation].

[Signature Page Follows]

 

 

11  Shall be a Business Day that is (a) the date hereof in the case of a
conversion into ABR Loans to the extent this Interest Election Request is
delivered to the Administrative Agent prior to 11:00 a.m., New York City time on
the date hereof, otherwise the Business Day following the date of delivery
hereof and (b) three Business Days following the date hereof in the case of a
conversion into/continuation of Eurodollar Loans to the extent this Interest
Election Request is delivered to the Administrative Agent prior to 11:00 a.m.
New York City time on the date hereof, otherwise the fourth Business Day
following the date of delivery hereof, in each case.

 

E-2



--------------------------------------------------------------------------------

Administrative Borrower has caused this Interest Election Request to be executed
and delivered by its duly authorized officer as of the date first written above.

 

PBF HOLDING COMPANY LLC, as

    Administrative Borrower

By:  

 

  Name:   Title:

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

[Form of]

JOINDER AGREEMENT

Reference is made to the Senior Secured Revolving Credit Agreement dated as of
May 2, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among PBF Holding Company
LLC, a Delaware limited liability company (“Holdings”), Delaware City Refining
Company LLC, a Delaware limited liability company (“Delaware City”), Paulsboro
Refining Company LLC, a Delaware limited liability company (“Paulsboro”), Toledo
Refining Company LLC, a Delaware limited liability company (“Toledo”), Chalmette
Refining, L.L.C., a Delaware limited liability company (“Chalmette”), and
Torrance Refining Company LLC, a Delaware limited liability company (“Torrance”
and together with Holdings, Delaware City, Paulsboro, Toledo and Chalmette,
“Borrowers” and each individually, a “Borrower”), the Subsidiary Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement), the Lenders, Bank of
America, N.A., as an Issuing Bank, Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent (in such capacity, the “Collateral
Agent”), and as Swingline Lender (in such capacity, the “Swingline Lender”),
Merrill Lynch, Pierce, Fenner & Smith Incorporated, ABN AMRO Capital USA LLC,
BNP Paribas, Citibank, N.A., Credit Agricole Corporate and Investment Bank,
Deutsche Bank Trust Company Americas, MUFG Bank, Ltd., Natixis, New York Branch,
Royal Bank of Canada and Wells Fargo Bank, National Association, as the Joint
Lead Arrangers and Joint Bookrunners (in such capacity, the “Joint Lead
Arrangers”) and as the Co-Syndication Agents (in such capacity, the
“Co-Syndication Agents”), and Barclays Bank PLC, Societe Generale, SunTrust
Bank, Regions Bank and Sumitomo Mitsui Banking Corporation as the
Co-Documentation Agents (in such capacity, the “Co-Documentation Agents”).

W I T N E S S E T H:

WHEREAS, the Subsidiary Guarantors, Borrowers and Holdings have entered into the
Credit Agreement and the Security Agreement in order to induce the Lenders to
make the Loans and the Issuing Bank to issue Letters of Credit to or for the
benefit of Borrowers;

WHEREAS, pursuant to Section 5.10(b) of the Credit Agreement, each Subsidiary,
other than an Excluded Subsidiary or Immaterial Subsidiary, [that was not in
existence on the date of the Credit Agreement] [that is an Eligible Subsidiary]
[is required to become a [Subsidiary Guarantor][ Borrower]] [may become a
Borrower] under the Credit Agreement by executing a Joinder Agreement. The
undersigned Subsidiary (the “New [Subsidiary Guarantor][Borrower]”) is executing
this joinder agreement (“Joinder Agreement”) to the Credit Agreement in order to
induce the Lenders to make additional Revolving Loans and the Issuing Bank to
issue Letters of Credit and as consideration for the Loans previously made and
Letters of Credit previously issued.

 

F-1



--------------------------------------------------------------------------------

NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New
[Subsidiary Guarantor][Borrower] hereby agree as follows:

1. [Guarantee][Borrower]. In accordance with Section 5.10(b) of the Credit
Agreement, the New [Subsidiary Guarantor][Borrower] by its signature below
becomes a [Subsidiary Guarantor][Borrower] under the Credit Agreement with the
same force and effect as if originally named therein as a [Subsidiary
Guarantor][Borrower].

2. Representations and Warranties. The New [Subsidiary Guarantor][Borrower]
hereby (a) agrees to all the terms and provisions of the Credit Agreement
applicable to it as a [Subsidiary Guarantor][Borrower] thereunder and
(b) represents and warrants that the representations and warranties made by it
as a [Subsidiary Guarantor][Borrower] thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof. Each reference to a [Subsidiary
Guarantor][Borrower] in the Credit Agreement shall be deemed to include the New
[Subsidiary Guarantor][Borrower]. The New [Subsidiary Guarantor][Borrower]hereby
attaches supplements to each of the schedules to the Credit Agreement applicable
to it.

3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

6. Notices. All notices, requests and demands to or upon the New [Subsidiary
Guarantor][Borrower], any Agent or any Lender shall be governed by the terms of
Section 10.01 of the Credit Agreement.

7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Pages Follow]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[NEW SUBSIDIARY

    GUARANTOR/BORROWER]

By:  

 

  Name:   Title: Address for Notices:  

Bank of America, N.A., as

Administrative Agent

By:  

 

  Name:   Title:

 

F-3



--------------------------------------------------------------------------------

[Note: Schedules to be attached.]

 

F-4



--------------------------------------------------------------------------------

EXHIBIT G

[Form of]

LANDLORD ACCESS AGREEMENT

LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT

THIS LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT (the “Agreement”) is
made and entered into as of                         , 201     by and
between                                                          (“Landlord”)
and Bank of America, N.A., in its capacity as administrative agent for the
Revolving Loan Secured Parties (as defined herein) and having an office at One
Bryant Park, New York, NY 10036 (in such capacity and together with any
successor administrative agent, the “Revolving Agent”).

R E C I T A L S :

A. Landlord is the record title holder and owner of the real property described
in Schedule A attached hereto (the “Real Property”).

B. Landlord has leased all or a portion of the Real Property (the “Leased
Premises”) to [                ] (“Lessee”) pursuant to a certain lease
agreement or agreements described in Schedule B attached hereto (collectively,
and as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Lease”).

C. Lessee and certain of Lessee’s affiliates have entered into a Senior Secured
Revolving Credit Agreement dated as of May 2, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Revolving
Credit Agreement”) among PBF Holding Company LLC, a Delaware limited liability
company (“Holdings”), Delaware City Refining Company LLC, a Delaware limited
liability company (“Delaware City”), Paulsboro Refining Company LLC, a Delaware
limited liability company (“Paulsboro”), Toledo Refining Company LLC, a Delaware
limited liability company (“Toledo”), Chalmette Refining, L.L.C., a Delaware
limited liability company (“Chalmette”), and Torrance Refining Company LLC, a
Delaware limited liability company (“Torrance” and together with Holdings,
Delaware City, Paulsboro, Toledo and Chalmette, “Borrowers” and each
individually, a “Borrower”), the Subsidiary Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, Bank of America, N.A., as an
Issuing Bank, Administrative Agent (in such capacity, the “Administrative
Agent”), Collateral Agent (in such capacity, the “Collateral Agent”), and as
Swingline Lender (in such capacity, the “Swingline Lender”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated, ABN AMRO Capital USA LLC, BNP Paribas,
Citibank, N.A., Credit Agricole Corporate and Investment Bank, Deutsche Bank
Trust Company Americas, MUFG Bank, Ltd., Natixis, New York Branch, Royal Bank of
Canada and Wells Fargo Bank, National Association, as the Joint Lead Arrangers
and Joint Bookrunners (in such capacity, the “Joint Lead Arrangers”) and as the
Co-Syndication Agents (in such capacity, the “Co-Syndication Agents”), and
Barclays Bank PLC, Societe Generale, SunTrust Bank, Regions Bank and Sumitomo
Mitsui Banking Corporation as the Co-Documentation Agents (in such capacity, the
“Co-Documentation Agents”), pursuant to which the Lenders have agreed to make
certain revolving loans to Borrowers (collectively, the “Revolving Loans”).

 

G-1



--------------------------------------------------------------------------------

D. For the purposes hereof: “Revolving Loan Secured Parties” shall mean,
collectively, (a) Revolving Agent, (b) any person party to the Revolving Credit
Agreement and the agreements, documents and instruments executed or delivered in
connection therewith or related thereto as a lender, (c) the issuing bank or
banks of letters of credit or similar instruments under the Revolving Credit
Agreement, (d) each other person to whom any of the Secured Obligations (as
defined in the Revolving Credit Agreement) is owed and (e) the successors,
replacements and assigns of each of the foregoing.

[E. [The Lessee is a subsidiary of a Borrower.] [Borrower is a subsidiary of the
Lessee]12

F. The Lessee has, pursuant to the Revolving Credit Agreement among other things
guaranteed the obligations of the Borrower under the Revolving Credit Agreement
and to other documents evidencing and securing the Loans (as such term is
defined in the Revolving Credit Agreement) (collectively, the “Loan Documents”).

G. As security for the payment and performance of Lessee’s Obligations under the
Revolving Credit Agreement and the other documents evidencing and securing the
Loans (as such term is defined in the Revolving Credit Agreement) the Revolving
Agent (for its benefit and the benefit of the Revolving Loan Secured Parties)
has or will acquire a security interest in and lien upon all of Lessee’s
inventory, accounts, goods, cash and all books, records, documents and
instruments related to the foregoing (together with all additions,
substitutions, replacements and improvements to, and proceeds of, the foregoing,
collectively, the “Personal Property”).

H. The Revolving Agent has requested that Landlord execute this Agreement as a
condition precedent to the making of the Loans under the Revolving Credit
Agreement.

A G R E E M E N T :

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby represents, warrants and agrees in favor of
Revolving Agent, as follows:

1. Landlord hereby waives and releases unto Revolving Agent (i) any contractual
landlord’s lien and any other landlord’s lien which it may be entitled to at law
or in equity against any Personal Property, (ii) any and all rights granted by
or under any present or future laws to levy or distrain for rent or any other
charges which may be due to the Landlord against the Personal Property and
(iii) any and all claims, liens and demands of every kind which it has or may
hereafter have against the Personal Property (including, without limitation, any
right to include the Personal Property in any secured financing Landlord may
become party to). Landlord acknowledges that the Personal Property is and will
remain personal property and not fixtures even though it may be affixed to or
placed on the Real Property.

 

12  Include one of these alternatives if Borrower is not the Lessee.

 

G-2



--------------------------------------------------------------------------------

2. Landlord certifies that (i) Landlord is the landlord under the Lease
described in Schedule B attached hereto, (ii) the Lease is in full force and
effect and has not been amended, modified or supplemented except as set forth in
Schedule B hereto, (iii) there is no defense, offset, claim or counterclaim by
or in favor of Landlord against Lessee under the Lease or against the
obligations of Landlord under the Lease and (iv) no notice of default has been
given under or in connection with the Lease which has not been cured, and
Landlord has no knowledge of any occurrence of any other default under or in
connection with the Lease, (v) Lessee is in possession of the Leased Premises,
(vi) the current monthly base rent under the Lease is $                 per
month, such monthly base rent due under the Lease has been paid through
                , (vii) additional rent is $                 and has been paid
through                 , and (viii) common area charges are $                
and have been paid through                 .

3. Landlord agrees that Revolving Agent has the right to remove the Personal
Property from the Leased Premises at any time prior to the occurrence of a
default under the Lease and, after the occurrence of such a default, during the
Standstill Period (as hereinafter defined) provided that Revolving Agent shall
repair any damage arising from such removal. Landlord further agrees that,
during the foregoing periods, Landlord will not (i) remove any of the Personal
Property from the Leased Premises or (ii) hinder Revolving Agent’s actions in
removing Personal Property from the Leased Premises or Revolving Agent’s actions
in otherwise enforcing its security interest in the Personal Property. Revolving
Agent shall not be liable for any diminution in value of the Leased Premises
caused by the absence of Personal Property actually removed or by the need to
replace the Personal Property after such removal. Landlord acknowledges that
Revolving Agent shall not have any obligation to remove the Personal Property
from the Leased Premises.

4. Landlord acknowledges and agrees that Lessee’s granting of a security
interest in the Personal Property in favor of the Revolving Agent (for its
benefit and the benefit of the Revolving Loan Secured Parties) shall not
constitute a default under the Lease nor permit Landlord to terminate the Lease
or re-enter or repossess the Leased Premises or otherwise be the basis for the
exercise of any remedy by Landlord and Landlord hereby expressly consents to the
granting of such security interest.

5. Notwithstanding anything to the contrary contained in this Agreement or the
Lease, in the event of a default by Lessee under the Lease, Landlord agrees that
(i) it shall provide to Revolving Agent at the addresses set forth in the
introductory paragraph hereof a copy of any notice of default delivered to
Lessee under the Lease and (ii) it shall not exercise any of its remedies
against Lessee provided in favor of Landlord under the Lease or at law or in
equity until, in the case of a monetary default, the date which is 45 days after
the date the Landlord delivers written notice of such monetary default to
Revolving Agent, and in the case of a non-monetary default, the date which is 60
days after the date the Landlord delivers written notice of such non-monetary
default to Lessee (such 45-day period for monetary defaults and such 60 day
period for non-monetary defaults, as applicable, being referred to as the
“Standstill Period”), provided, however, if such non-monetary default by its
nature cannot reasonably be cured by Revolving Agent within such 60 day period,
the Revolving Agent shall have such additional period of time as may be
reasonably necessary to cure such non-monetary default, so long as Revolving
Agent commences such curative measures within such 60 day period and thereafter
proceeds diligently to complete such curative measures. In the event that any
such non-monetary default by its nature

 

G-3



--------------------------------------------------------------------------------

cannot reasonably be cured by Revolving Agent, Landlord shall, provided
Revolving Agent has theretofore cured all monetary defaults (if any), upon the
request of Revolving Agent enter into a new lease with Revolving Agent (or its
nominee) on the same terms and conditions as the Lease. Revolving Agent shall
have the right, but not the obligation, during the Standstill Period, to cure
any such default and Landlord shall accept any such cure by Revolving Agent or
Lessee. If, during the Standstill Period, Revolving Agent or Lessee or any other
Person cures any such default, then Landlord shall rescind the notice of
default.

6. In the event of a termination, disaffirmance or rejection of the Lease for
any reason, including, without limitation, pursuant to any laws (including any
bankruptcy or other insolvency laws) by Lessee or the termination of the Lease
for any reason by Landlord, Landlord will give the Revolving Agent the right,
within sixty (60) days of such event, provided all monetary defaults under the
Lease have been cured, to enter into a new lease of the Leased Premises, in the
name of the Revolving Agent (or a designee to be named by the Revolving Agent at
the time), for the remainder of the term of the Lease and upon all of the terms
and conditions thereof, or, if the Revolving Agent shall elect not to exercise
such right (such election to be made by Revolving Agent at its sole discretion),
Landlord will give the Revolving Agent the right to enter upon the Leased
Premises during such sixty (60) day period for the purpose of removing Lessee’s
personal property therefrom.

7. Notwithstanding any provision to the contrary contained in the Lease, any
acquisition of Lessee’s interest by Revolving Agent, its nominee, or the
purchaser at any foreclosure sale conducted by Revolving Agent shall not create
a default under, or require Landlord’s consent under, the Lease.

8. The terms and provisions of this Agreement shall inure to the benefit of and
be binding upon the successors and assigns of Landlord (including, without
limitation, any successor owner of the Real Property) and Revolving Agent.
Landlord will disclose the terms and conditions of this Agreement to any
purchaser or successor to Landlord’s interest in the Leased Premises.
Notwithstanding that the provisions of this Agreement are self-executing,
Landlord agrees, upon request by Revolving Agent, to execute and deliver a
written acknowledgment confirming the provisions of this Agreement in form and
substance satisfactory to Revolving Agent.

9. All notices to any party hereto under this Agreement shall be in writing and
sent to such party at its respective address set forth above (or at such other
address as shall be designated by such party in a written notice to the other
party complying as to delivery with the terms of this Section 9) by certified
mail, postage prepaid, return receipt requested or by overnight delivery
service.

10. The provisions of this Agreement shall continue in effect until Landlord
shall have received Revolving Agent’s written certification that the Loans (as
defined in the Revolving Credit Agreement) have been paid in full and all of
Borrowers’ other Obligations under the Revolving Credit Agreement and any other
related loan documents have been satisfied.

11. THE INTERPRETATION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

G-4



--------------------------------------------------------------------------------

12. Landlord agrees to execute, acknowledge and deliver such further instruments
as Revolving Agent may request to allow for the proper recording of this
Agreement (including, without limitation, a revised landlord’s waiver in form
and substance sufficient for recording) or to otherwise accomplish the purposes
of this Agreement.

13. Landlord agrees that, so long as the Lessee’s Obligations under the
Revolving Credit Agreement remain outstanding and Revolving Agent retains an
interest in the Personal Property, no modification, alteration or amendment
shall be made to the Lease without the prior written consent of Revolving Agent
if such modification, alteration or amendment could have a material adverse
effect on the value or use of the Leased Premises or Lessee’s obligations or
rights under the Lease.

 

G-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Revolving Agent have caused this Agreement to
be duly executed and delivered by their duly authorized officers as of the date
first above written.

 

                                                                         , as
Landlord By:  

 

  Name:       Title:  

Bank of America, N.A.,

    as Revolving Agent

By:  

 

  Name:       Title:

 

G-6



--------------------------------------------------------------------------------

State of                         )    ) ss: County of                        )

On the              day of                  in the year          before me
personally came                      to me known, who, being by me duly sworn,
did depose and say that he/she resides in
                                                      (include the street
address if in a city); that he/she is the                              of
                                     (name of corporation), the corporation
described in and which executed the above instrument; and that he/she signed
his/her name thereto by authority of the board of directors of said corporation.

 

 

Notary Public

 

My Commission Expires:

 

 

G-7



--------------------------------------------------------------------------------

State of                         )    ) ss: County of                        )

On the                      day of                  ,                  , before
me personally came                                      to me known to be the
individual who executed the foregoing instrument, and who, being duly sworn by
me, did depose and say that he/she is (the)(a) (member) (manager) of
                                     , a                             Limited
Liability Company, and that he/she has authority to sign the same, and
acknowledged that he/she executed the same as the act and deed of the Limited
Liability Company.

 

 

Notary Public

 

My Commission Expires:

 

 

G-8



--------------------------------------------------------------------------------

Schedule A

Description of Real Property

 

G-9



--------------------------------------------------------------------------------

Schedule B

Description of Leases

 

Lessor

  

Lessee

  

Dated

  

Modification

  

Location/

Property

Address

 

G-10



--------------------------------------------------------------------------------

EXHIBIT H

[Form of]

LC REQUEST [AMENDMENT]

Dated (13)

Bank of America, N.A., as Administrative Agent under the Senior Secured
Revolving Credit Agreement dated as of May 2, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among PBF Holding Company LLC, a Delaware limited liability company
(“Holdings”), Delaware City Refining Company LLC, a Delaware limited liability
company (“Delaware City”), Paulsboro Refining Company LLC, a Delaware limited
liability company (“Paulsboro”), Toledo Refining Company LLC, a Delaware limited
liability company (“Toledo”), Chalmette Refining, L.L.C., a Delaware limited
liability company (“Chalmette”), and Torrance Refining Company LLC, a Delaware
limited liability company (“Torrance” and together with Holdings, Delaware City,
Paulsboro, Toledo and Chalmette, “Borrowers” and each individually, a
“Borrower”), the Subsidiary Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given it in Article I of the
Credit Agreement), the Lenders, Bank of America, N.A., as an Issuing Bank,
Administrative Agent (in such capacity, the “Administrative Agent”), Collateral
Agent (in such capacity, the “Collateral Agent”), and as Swingline Lender (in
such capacity, the “Swingline Lender”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated, ABN AMRO Capital USA LLC, BNP Paribas, Citibank, N.A., Credit
Agricole Corporate and Investment Bank, Deutsche Bank Trust Company Americas,
MUFG Bank, Ltd., Natixis, New York Branch, Royal Bank of Canada and Wells Fargo
Bank, National Association, as the Joint Lead Arrangers and Joint Bookrunners
(in such capacity, the “Joint Lead Arrangers”) and as the Co-Syndication Agents
(in such capacity, the “Co-Syndication Agents”), and Barclays Bank PLC, Societe
Generale, SunTrust Bank, Regions Bank and Sumitomo Mitsui Banking Corporation as
the Co-Documentation Agents (in such capacity, the “Co-Documentation Agents”).

One Bryant Park

New York, NY 10036

Attention: [                ]

[Name and Address of Issuing Bank

if different from Administrative Agent]

Ladies and Gentlemen:

We hereby request that [name of proposed Issuing Bank], as Issuing Bank under
the Credit Agreement, [issue] [amend] [renew] [extend] [a] [an existing]
[Standby] [Commercial] Letter of Credit for the account of the undersigned(14)
on (15) (the “Date of [Issuance] [Amendment] [Renewal] [Extension]”) in the
aggregate stated amount of (16). [Such Letter of Credit was originally issued on
[date].] The requested Letter of Credit [shall be] [is] denominated in Dollars].

 

13  Date of LC Request.

14  Note that if the LC Request is for the account of a Subsidiary, Borrower
shall be a co-applicant, and be jointly and severally liable, with respect to
each Letter of Credit issued for the account or in favor of any Subsidiary.

15  Date of Issuance [Amendment] [Renewal] [Extension] which shall be at least
two Business Days after the date of this LC Request, if this LC Request is
delivered to the Issuing Bank by 11:00 a.m., New York City time (or such shorter
period as is acceptable to the Issuing Bank).

16  Aggregate initial stated amount of Letter of Credit.

 

H-1



--------------------------------------------------------------------------------

For purposes of this LC Request, unless otherwise defined herein, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the respective meaning provided therein.

The beneficiary of the requested Letter of Credit [will be] [is] (17), and such
Letter of Credit [will be] [is] in support of (18) and [will have] [has] [a
stated expiration date of] [shall be an Auto-Renewal Letter of Credit] (19).
[Describe the nature of the amendment, renewal or extension.]

The undersigned hereby certifies as of the date hereof that:

(1) [As of today and at the time of and immediately after giving effect to the
[issuance] [amendment] [extension] [renewal]20 of the Letter of Credit requested
herein, no Default has or will have occurred and be continuing.

(2) Each of the representations and warranties made by any Loan Party set forth
in any Loan Document are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” is true and correct in all respects) on and as of
today’s date and with the same effect as though made on and as of today’s date,
except to the extent such representations and warranties expressly relate to an
earlier date.21

(3) No order, judgment or decree of any Governmental Authority purports to
restrain any Lender from taking any actions to be made hereunder or from making
any Loans to be made by it. No injunction or other restraining order has been
issued with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this LC Request, the
Credit Agreement or the making of Loans thereunder.

 

17  Insert name and address of beneficiary.

18  Insert description of the obligation to which it relates in the case of
Standby Letters of Credit and a description of the commercial transaction which
is being supported in the case of Commercial Letters of Credit.

19  Insert last date upon which drafts may be presented which may not be later
than the earlier of (x) the date which is one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (y) the Letter of Credit
Expiration Date. However, Administrative Borrower may, in any Letter of Credit
Request request a Letter of Credit that has automatic renewal provisions.

20  Only include this certification if the effect of such amendment, extension
or renewal of any existing Letter of Credit increases its face amount or extends
its expiration date.

21  This condition does not apply to any request for the amendment of a Letter
of Credit for purposes of decreasing its face amount.

 

H-2



--------------------------------------------------------------------------------

(4) After giving effect to the request herein, the LC Exposure will not exceed
the LC Commitment and the total Revolving Exposures will not exceed the lesser
of (A) the total Revolving Commitment and (B) the Borrowing Base then in effect.

(5) [With respect to Letters of Credit [issued [amended] [renewed] [extended]
for the account of a Subsidiary, the Lenders and the Administrative Agent have
received the information required under Section 10.13 of the Credit Agreement]

Copies of all relevant documentation with respect to the supported transaction
are attached hereto.

 

PBF HOLDING COMPANY, LLC, as Administrative Borrower By:  

 

  Name:   Title:

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

[Reserved]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

[Reserved]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K-1

[Form of]

REVOLVING NOTE

 

$                           

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, PBF HOLDING COMPANY LLC, a Delaware limited
liability company (“Holdings”), DELAWARE CITY REFINING COMPANY LLC, a Delaware
limited liability company (“Delaware City”), PAULSBORO REFINING COMPANY LLC, a
Delaware limited liability company (“Paulsboro”), TOLEDO REFINING COMPANY LLC, a
Delaware limited liability company (“Toledo”), CHALMETTE REFINING, L.L.C., a
Delaware limited liability company (“Chalmette”), and TORRANCE REFINING COMPANY
LLC, a Delaware limited liability company (“Torrance”, and together with
Holdings, Delaware City, Paulsboro, Toledo and Chalmette, “Borrowers” and each
individually, a “Borrower”), hereby promise to pay to the order of [LENDER] (the
“Lender”) on the Revolving Maturity Date (as defined in the Credit Agreement
referred to below), in lawful money of the United States and in immediately
available funds, the principal amount of the lesser of
(a)                          DOLLARS ($                        ) and (b) the
aggregate unpaid principal amount of all Revolving Loans of the Lender
outstanding under the Credit Agreement referred to below. Borrowers further
agree to pay interest in like money at such office specified in Section 2.14 of
the Credit Agreement on the unpaid principal amount hereof from time to time
from the date hereof at the rates, and on the dates, specified in Section 2.06
of such Credit Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Revolving Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrowers
hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the Senior Secured Revolving Credit
Agreement dated as of May 2, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among PBF Holding Company LLC, a Delaware limited liability company
(“Holdings”), Delaware City Refining Company LLC, a Delaware limited liability
company (“Delaware City”), Paulsboro Refining Company LLC, a Delaware limited
liability company (“Paulsboro”), Toledo Refining Company LLC, a Delaware limited
liability company (“Toledo”), Chalmette Refining, L.L.C., a Delaware limited
liability company (“Chalmette”), and Torrance Refining Company LLC, a Delaware
limited liability company (“Torrance” and together with Holdings, Delaware City,
Paulsboro, Toledo and Chalmette, “Borrowers” and each individually, a
“Borrower”), the Subsidiary Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given it in Article I of the
Credit Agreement), the Lenders, Bank of America, N.A., as an Issuing Bank,
Administrative

 

K-1-1



--------------------------------------------------------------------------------

Agent (in such capacity, the “Administrative Agent”), Collateral Agent (in such
capacity, the “Collateral Agent”), and as Swingline Lender (in such capacity,
the “Swingline Lender”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, ABN
AMRO Capital USA LLC, BNP Paribas, Citibank, N.A., Credit Agricole Corporate and
Investment Bank, Deutsche Bank Trust Company Americas, MUFG Bank, Ltd., Natixis,
New York Branch, Royal Bank of Canada and Wells Fargo Bank, National
Association, as the Joint Lead Arrangers and Joint Bookrunners (in such
capacity, the “Joint Lead Arrangers”) and as the Co-Syndication Agents (in such
capacity, the “Co-Syndication Agents”), and Barclays Bank PLC, Societe Generale,
SunTrust Bank, Regions Bank and Sumitomo Mitsui Banking Corporation as the
Co-Documentation Agents (in such capacity, the “Co-Documentation Agents”), is
subject to the provisions thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein. Terms used herein which are
defined in the Credit Agreement shall have such defined meanings unless
otherwise defined herein or unless the context otherwise requires.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive (to the extent
permitted by applicable law) presentment, demand, protest and all other notices
of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Page Follows]

 

K-1-2



--------------------------------------------------------------------------------

PBF HOLDING COMPANY LLC DELAWARE CITY REFINING COMPANY LLC PAULSBORO REFINING
COMPANY LLC TOLEDO REFINING COMPANY LLC CHALMETTE REFINING, L.L.C.

TORRANCE REFINING COMPANY LLC,

as Borrowers

By:  

 

  Name:   Title:

 

K-1-3



--------------------------------------------------------------------------------

EXHIBIT K-2

[Form of]

SWINGLINE NOTE

 

$                     

  

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, PBF HOLDING COMPANY LLC, a Delaware limited
liability company (“Holdings”), DELAWARE CITY REFINING COMPANY LLC, a Delaware
limited liability company (“Delaware City”), PAULSBORO REFINING COMPANY LLC, a
Delaware limited liability company (“Paulsboro”), TOLEDO REFINING COMPANY LLC, a
Delaware limited liability company (“Toledo”), CHALMETTE REFINING, L.L.C., a
Delaware limited liability company (“Chalmette”), and TORRANCE REFINING COMPANY
LLC, a Delaware limited liability company (“Torrance”, and together with
Holdings, Delaware City, Paulsboro, Toledo and Chalmette, “Borrowers” and each
individually, a “Borrower”), hereby promise to pay to the order of Bank of
America, N.A. (the “Lender”) on the Revolving Maturity Date (as defined in the
Credit Agreement referred to below), in lawful money of the United States and in
immediately available funds, the principal amount of the lesser of
(a)                          ($                        ) and (b) the aggregate
unpaid principal amount of all Swingline Loans made by Lender to the undersigned
pursuant to Section 2.17 of the Credit Agreement referred to below. Borrowers
further agree to pay interest on the unpaid principal amount hereof in like
money at such office specified in Section 2.14 of the Credit Agreement from time
to time from the date hereof at the rates and on the dates specified in
Section 2.06 of the Credit Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date,
the amount of each Swingline Loan and the date and amount of each payment or
prepayment of principal thereof; provided that the failure of Lender to make
such recordation (or any error in such recordation) shall not affect the
obligations of Borrower hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the Senior Secured Revolving Credit
Agreement dated as of May 2, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among PBF Holding Company LLC, a Delaware limited liability company
(“Holdings”), Delaware City Refining Company LLC, a Delaware limited liability
company (“Delaware City”), Paulsboro Refining Company LLC, a Delaware limited
liability company (“Paulsboro”), Toledo Refining Company LLC, a Delaware limited
liability company (“Toledo”), Chalmette Refining, L.L.C., a Delaware limited
liability company (“Chalmette”), and Torrance Refining Company LLC, a Delaware
limited liability company (“Torrance” and together with Holdings, Delaware City,
Paulsboro, Toledo and Chalmette, “Borrowers” and each individually, a
“Borrower”), the Subsidiary Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given it in Article I of the
Credit Agreement), the Lenders, Bank of America, N.A., as an Issuing Bank,
Administrative Agent (in such capacity, the “Administrative Agent”), Collateral
Agent (in such capacity, the “Collateral Agent”), and as Swingline Lender (in
such capacity, the “Swingline Lender”),

 

K-2-1



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith Incorporated, ABN AMRO Capital USA LLC,
BNP Paribas, Citibank, N.A., Credit Agricole Corporate and Investment Bank,
Deutsche Bank Trust Company Americas, MUFG Bank, Ltd., Natixis, New York Branch,
Royal Bank of Canada and Wells Fargo Bank, National Association, as the Joint
Lead Arrangers and Joint Bookrunners (in such capacity, the “Joint Lead
Arrangers”) and as the Co-Syndication Agents (in such capacity, the
“Co-Syndication Agents”), and Barclays Bank PLC, Societe Generale, SunTrust
Bank, Regions Bank and Sumitomo Mitsui Banking Corporation as the
Co-Documentation Agents (in such capacity, the “Co-Documentation Agents”), is
subject to the provisions thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein. Terms used herein which are
defined in the Credit Agreement shall have such defined meanings unless
otherwise defined herein or unless the context otherwise requires.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note may become, or
may be declared to be, immediately due and payable as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive (to the extent
permitted by applicable law) presentment, demand, protest and all other notices
of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Page Follows]

 

K-2-2



--------------------------------------------------------------------------------

PBF HOLDING COMPANY LLC DELAWARE CITY REFINING COMPANY LLC PAULSBORO REFINING
COMPANY LLC TOLEDO REFINING COMPANY LLC CHALMETTE REFINING, L.L.C.

TORRANCE REFINING COMPANY LLC,

as Borrowers

By:  

 

  Name:   Title:

 

K-2-3



--------------------------------------------------------------------------------

EXHIBIT L-1

[Form of]

FORM OF PERFECTION CERTIFICATE

May 2, 2018

Reference is hereby made to (i) that certain ABL Security Agreement dated as of
May 2, 2018 (the “Security Agreement”), among PBF Holding Company LLC, a
Delaware limited liability company (“Holdings”), Delaware City Refining Company
LLC, a Delaware limited liability company (“Delaware City”), Paulsboro Refining
Company LLC, a Delaware limited liability company (“Paulsboro”), Toledo Refining
Company LLC, a Delaware limited liability company (“Toledo”), Chalmette
Refining, L.L.C. (“Chalmette”), Torrance Refining Company LLC (“Torrance” and,
together with Holdings, Delaware City, Paulsboro, Toledo and Chalmette, the
“Borrowers” and each individually, a “Borrower”), the Subsidiary Guarantors
party thereto and Bank of America, N.A., as administrative agent (in such
capacity, “Administrative Agent”) and (ii) that certain Senior Secured Revolving
Credit Agreement dated as of May 2, 2018 (the “Credit Agreement”) among
Borrowers, the Subsidiary Guarantors party thereto, certain lenders and other
parties thereto, Administrative Agent and Bank of America, N.A., as Collateral
Agent. Capitalized terms used but not defined herein have the meanings assigned
to them in the Credit Agreement.

As used herein, the term “Companies” means the Borrowers and each of their
respective Subsidiaries (other than Excluded Subsidiaries).

The undersigned hereby certify to the Administrative Agent as of the date hereof
as follows:

1. Names. (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) hereto is any other corporate or organizational
names each Company has had in the past five years, together with the date of the
relevant change.

2. Current Locations. (a) The chief executive office of each Company is located
at the address set forth in Schedule 2(a) hereto.

(b) Set forth in Schedule 2(b) are all locations where each Company maintains
any books or records relating to any Collateral.

(c) Set forth in Schedule 2(c) hereto are all the other places of business of
each Company.

(d) Set forth in Schedule 2(d) hereto are all other locations where each Company
maintains any of the Collateral consisting of inventory not identified above.

 

L-1-1



--------------------------------------------------------------------------------

(e) Set forth in Schedule 2(e) hereto are the names and addresses of all persons
or entities other than each Company, such as lessees, consignees, warehousemen
or purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral consisting of instruments, chattel paper or
inventory.

3. UCC Filings. The financing statements (duly authorized by each Company
constituting the debtor therein), including the descriptions of the Collateral,
attached as Schedule 3 relating to the Security Agreement, are in the
appropriate forms for filing in the filing offices in the jurisdictions
identified in Schedule 4 hereof.

4. Schedule of Filings. Attached hereto as Schedule 4 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 3 and (ii) any other actions required to create, preserve, protect and
perfect the security interests in the Collateral granted to the Administrative
Agent pursuant to the Security Agreement. No other filings or actions are
required to create, preserve, protect and perfect the security interests in the
Collateral granted to the Administrative Agent pursuant to the Security
Agreement.

5. Termination Statements. Attached hereto as Schedule 5(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 5(b) hereto with respect to each
Lien described therein.

6. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached hereto
as Schedule 6 is a true and complete list of all Deposit Accounts, Securities
Accounts and Commodity Accounts (each as defined in the Security Agreement)
maintained by each Company, including the name of each institution where each
such account is held, the name of each such account and the name of each entity
that holds each account, other than Excluded Accounts.

7. Letter-of-Credit Rights. Attached hereto as Schedule 7 is a true and correct
list of all letters of credit issued in favor of each Company, as beneficiary
thereunder.

 

 

L-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first set forth above.

 

BORROWERS: PBF HOLDING COMPANY LLC By:  

 

  Name:   Title: DELAWARE CITY REFINING COMPANY LLC By:  

 

  Name:   Title: PAULSBORO REFINING COMPANY LLC By:  

 

  Name:   Title: TOLEDO REFINING COMPANY LLC By:  

 

  Name:   Title: CHALMETTE REFINING L.L.C. By:  

 

  Name:   Title: TORRANCE REFINING COMPANY LLC, By:  

 

  Name:   Title:

[Signature Page to Perfection Certificate]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: PBF INVESTMENTS LLC By:  

 

  Name:   Title: PBF POWER MARKETING LLC By:  

 

  Name:   Title: PBF FINANCE CORPORATION By:  

 

  Name:   Title: PBF SERVICES COMPANY LLC By:  

 

  Name:   Title: PBF ENERGY WESTERN REGION LLC By:  

 

  Name:   Title: TORRANCE LOGISTICS COMPANY LLC By:  

 

  Name:   Title: PBF INTERNATIONAL INC. By:  

 

  Name:   Title:

[Signature Page to Perfection Certificate]



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered Organization

(Yes/No)

  

Organizational
Number*

  

Federal Taxpayer

Identification Number

  

Jurisdiction of Formation

 

 

*  If none, so state.



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Subsidiary

 

Prior Name

 

Date of Change



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

 

Company/Subsidiary

 

Address



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books

 

Company/Subsidiary

 

Address



--------------------------------------------------------------------------------

Schedule 2(c)

Other Places of Business

 

Company/Subsidiary

 

Address



--------------------------------------------------------------------------------

Schedule 2(d)

Additional Locations of Inventory

 

Company/Subsidiary

 

Address



--------------------------------------------------------------------------------

Schedule 2(e)

Locations of Collateral in Possession of Persons Other Than Company or Any
Subsidiary

 

Company/Subsidiary

 

Name of Entity in Possession of

Collateral/Capacity of such Entity

 

Address/Location of Collateral



--------------------------------------------------------------------------------

Schedule 3

Copy of Financing Statements To Be Filed

See attached.



--------------------------------------------------------------------------------

Schedule 4

Filings/Filing Offices

 

Type of Filing*

 

Entity

 

Jurisdictions

 

 

* UCC-1 financing statement or other necessary filing.



--------------------------------------------------------------------------------

Schedule 5(a)

Attached hereto is a true copy of each termination statement filing to be made
on the Closing Date or which has been made.

 



--------------------------------------------------------------------------------

Schedule 5(b)

Termination Statement Filings

 

Debtor

 

Jurisdiction

 

Secured Party



--------------------------------------------------------------------------------

Schedule 6

Deposit Accounts, Securities Accounts and Commodity Accounts

 

OWNER

  

TYPE OF ACCOUNT

  

BANK NAME

  

ACCOUNT NUMBERS



--------------------------------------------------------------------------------

Schedule 7

Letter of Credit Rights



--------------------------------------------------------------------------------

EXHIBIT L-2

[Form of]

PERFECTION CERTIFICATE SUPPLEMENT

This Perfection Certificate Supplement, dated as of                     
        ,              is delivered pursuant to Section 5.12(b) of that certain
Senior Secured Revolving Credit Agreement dated as of May 2, 2018 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among PBF HOLDING COMPANY LLC, a Delaware limited liability
company (“Holdings”), DELAWARE CITY REFINING COMPANY LLC, a Delaware limited
liability company (“Delaware City”), PAULSBORO REFINING COMPANY LLC, a Delaware
limited liability company (“Paulsboro”), TOLEDO REFINING COMPANY LLC, a Delaware
limited liability company (“Toledo”), CHALMETTE REFINING, L.L.C., a Delaware
limited liability company (“Chalmette”), and TORRANCE REFINING COMPANY LLC, a
Delaware limited liability company (“Torrance” and together with Holdings,
Delaware City, Paulsboro, Toledo and Chalmette, “Borrowers” and each
individually, a “Borrower”), the Subsidiary Guarantors (such term and each other
capitalized term used but not defined herein having the meaning given it in
Article I of the Credit Agreement), the Lenders, BANK OF AMERICA, N.A., as an
Issuing Bank, Administrative Agent (in such capacity, the “Administrative
Agent”), Collateral Agent (in such capacity, the “Collateral Agent”), and as
Swingline Lender (in such capacity, the “Swingline Lender”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated, ABN AMRO Capital USA LLC, BNP Paribas,
Citibank, N.A., Credit Agricole Corporate and Investment Bank, Deutsche Bank
Trust Company Americas, MUFG Bank, Ltd., Natixis, New York Branch, Royal Bank of
Canada and Wells Fargo Bank, National Association, as the Joint Lead Arrangers
and Joint Bookrunners (in such capacity, the “Joint Lead Arrangers”) and as the
Co-Syndication Agents (in such capacity, the “Co-Syndication Agents”), and
Barclays Bank PLC, Societe Generale, SunTrust Bank, Regions Bank and Sumitomo
Mitsui Banking Corporation as the Co-Documentation Agents (in such capacity, the
“Co-Documentation Agents”). Capitalized terms used but not defined herein have
the meanings assigned to them in the Credit Agreement.

As used herein, the term “Companies” means the Borrowers and each of their
respective Subsidiaries (other than Excluded Subsidiaries).

The undersigned hereby certify to the Administrative Agent that, as of the date
hereof, there has been no change in the information described in the Perfection
Certificate Supplement delivered on the Effective Date (as supplemented by any
perfection certificate supplements delivered prior to the date hereof, the
“Prior Perfection Certificate”), other than as follows:

1. Names. (a) Except as listed on Schedule 1(a) attached hereto and made a part
hereof, (x) Schedule 1(a) to the Prior Perfection Certificate sets forth the
exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document; (y) each
Company is (i) the type of entity disclosed next to its name in Schedule 1(a) to
the Prior Perfection Certificate and (ii) a registered organization except to
the extent disclosed in Schedule 1(a) to the Prior Perfection Certificate and
(z) set forth in Schedule 1(a) to the Prior Perfection Certificate is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

 

L-2-1



--------------------------------------------------------------------------------

(b) Except as listed on Schedule 1(b) attached hereto and made a part hereof,
set forth in Schedule 1(b) of the Prior Perfection Certificate is any other
corporate or organizational names each Company has had in the past five years,
together with the date of the relevant change.

2. Current Locations. (a) Except as listed on Schedule 2(a) attached hereto and
made a part hereof, Schedule 2(a) of the Prior Perfection Certificate sets forth
the principal executive office of each Company and its address.

(b) Except as listed on Schedule 2(b) attached hereto and made a part hereof,
Schedule 2(b) of the Prior Perfection Certificate sets forth all locations where
each Company maintains any books or records relating to any Collateral.

(c) Except as listed on Schedule 2(c) attached hereto and made a part hereof,
Schedule 2(c) of the Prior Perfection Certificate sets forth are all the other
places of business of each Company.

(d) Except as listed on Schedule 2(d) attached hereto and made a part hereof,
Schedule 2(d) to the Prior Perfection Certificate sets forth all other locations
where each Company maintains any of the Collateral consisting of inventory not
identified above.

(e) Except as listed on Schedule 2(e) attached hereto and made a part hereof,
Schedule 2(e) of the Prior Perfection Certificate sets forth the names and
addresses of all persons or entities other than each Company, such as lessees,
consignees, warehousemen or purchasers of chattel paper, which have possession
or are intended to have possession of any of the Collateral consisting of
instruments, chattel paper or inventory.

3. Intentionally omitted.

4. Schedule of Filings. Except as listed on Schedule 4 attached hereto and made
a part hereof, attached to the Prior Perfection Certificate as Schedule 4 is a
schedule of (i) the appropriate filing offices for the financing statements
against each Company and (ii) any other actions required to create, preserve,
protect and perfect the security interests in the Pledged Collateral (as defined
in the Security Agreement) granted to the Administrative Agent pursuant to the
applicable Security Documents. No other filings or actions are required to
create, preserve, protect and perfect the security interests in the Pledged
Collateral granted to the Administrative Agent pursuant to the applicable
Security Documents.

5. Intentionally omitted.

6. Deposit Accounts, Securities Accounts, Futures Accounts and Commodity
Accounts. Except as listed on Schedule 6 attached hereto and made a part hereof,
attached to the Prior Perfection Certificate as Schedule 6 is a true and
complete list of all Deposit Accounts, Securities Accounts and Commodity
Accounts (each as defined in the Security Agreement) maintained by each Company,
including the name of each institution where each such account is held, the name
of each such account and the name of each entity that holds each account, other
than the Excluded Accounts.

 

L-2-2



--------------------------------------------------------------------------------

7. Letter-of-Credit Rights. Except as listed on Schedule 7 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 7
is a true and correct list of all Letters of Credit issued in favor of each
Company, as beneficiary thereunder.

[The remainder of this page has been intentionally left blank]

 

L-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of the date first written above.

 

BORROWERS:

PBF HOLDING COMPANY LLC By:  

                     

  Name:   Title: DELAWARE CITY REFINING COMPANY LLC By:  

                 

  Name:   Title: PAULSBORO REFINING COMPANY LLC By:  

 

  Name:   Title: TOLEDO REFINING COMPANY LLC By:  

 

  Name:   Title: CHALMETTE REFINING, L.L.C. By:  

 

  Name:   Title:

 

L-2-4



--------------------------------------------------------------------------------

TORRANCE REFINING COMPANY LLC By:  

             

  Name:   Title: SUBSIDIARY GUARANTORS: PBF INVESTMENTS LLC By:  

             

  Name:   Title: PBF POWER MARKETING LLC By:  

             

  Name:   Title: PBF FINANCE CORPORATION By:  

 

  Name:   Title: PBF SERVICES COMPANY LLC By:  

 

  Name:   Title: PBF ENERGY WESTERN REGION LLC By:  

 

  Name:   Title:

 

L-2-5



--------------------------------------------------------------------------------

TORRANCE LOGISTICS COMPANY LLC By:  

             

  Name:   Title: PBF INTERNATIONAL INC. By:  

             

  Name:   Title:

 

L-2-6



--------------------------------------------------------------------------------

EXHIBIT M

[Reserved]

 

M-1



--------------------------------------------------------------------------------

EXHIBIT N

[Form of]

OPINION OF COMPANY COUNSEL

[See attached.]

 

N-1



--------------------------------------------------------------------------------

May 2, 2018    97816.00002

To the Agent, the Issuing Banks and the Lenders

identified below:

Ladies and Gentlemen:

We have acted as counsel to PBF Holding Company LLC (“Holdings”), Delaware City
Refining Company LLC, Paulsboro Refining Company LLC, Toledo Refining Company
LLC, Chalmette Refining, L.L.C. and Torrance Refining Company LLC, each a
Delaware limited liability company (Holdings and each such other limited
liability company, a “Borrower” and collectively, the “Borrowers”) in connection
with the Senior Secured Revolving Credit Agreement dated as of the date hereof
(the “Credit Agreement”), among the Borrowers, certain subsidiaries of the
Borrowers party thereto as guarantors, the lending institutions party thereto as
lenders (each, a “Lender” and, collectively, the “Lenders”), the lending
institutions party thereto as issuing banks (each, an “Issuing Bank” and,
collectively, the “Issuing Banks”) and Bank of America, N.A., as administrative
agent (in such capacity, the “Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”). We also have acted as counsel to the subsidiaries of
Borrowers organized under the laws of the State of Delaware (collectively, the
“Borrower Subsidiaries” and individually, a “Borrower Subsidiary”) listed on
Schedule A hereto and identified as such in connection with the transactions
contemplated by the Credit Agreement. The Borrowers and the Borrower
Subsidiaries are referred to herein individually as a “Credit Party” and
collectively as the “Credit Parties”. This opinion letter is being delivered at
the request of the Credit Parties pursuant to Section 4.01(c) of the Credit
Agreement. Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

As such counsel and for purposes of our opinions set forth below, we have
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments as we have deemed necessary or appropriate as a
basis for the opinions set forth herein, including, without limitation:

 

  (i) the Credit Agreement;

 

  (ii) the Notes of even date herewith (the “Notes”) by the Borrowers in favor
of the Lenders;

 

  (iii) the Security Agreement, dated as of the date hereof, made by the Credit
Parties in favor of the Collateral Agent (the “Security Agreement”);

 

  (iv) unfiled copies of Uniform Commercial Code Financing Statements (each a
“Delaware Financing Statement” and, collectively, the “Delaware Financing
Statements”) naming each Credit Party, respectively, as debtor, and the
Collateral Agent as secured party to be filed in the office of the Secretary of
State of the State of Delaware (the “Delaware Filing Office”);

 

  (v) the certificate of incorporation or certificate of formation, as the case
may be, of each Credit Party, each certified by the Secretary of State of the
State of Delaware as of April 25, 2018 and the bylaws, limited liability company
agreement or operating agreement, as the case may be, of each Credit Party, in
each case, as certified by an authorized representative of such Credit Party as
of the date hereof (collectively, the “Charter Documents”);



--------------------------------------------------------------------------------

To the Agent, the Issuing Banks and the Lenders

May 2, 2018

Page 2

 

  (vi) certificates of the Secretary of State of the State of Delaware as to the
existence and good standing of each Credit Party under the laws of the State of
Delaware as of April 24, 2018 (as updated by correspondence from an attorney
service to the date hereof) (collectively, the “Good Standing Certificates”);

 

  (vii) resolutions adopted by the governing body of each of the Credit Parties
authorizing, among other things, the execution, delivery and performance of the
Loan Documents (as defined below) to which such Credit Party is a party as
certified by an authorized representative of each such Credit Party as of the
date hereof;

 

  (viii) certificates of officers and other representatives of each of the
Credit Parties certifying the incumbency, authority and true signatures of the
officers or representatives of each of the Credit Parties authorized to sign the
Loan Documents to which such Credit Party is a party and the certificates and
other documents and instruments being delivered by such Credit Party pursuant to
such Loan Documents and certifying as to other factual matters.

The Credit Agreement, the Notes, and the Security Agreement are referred to
herein, individually, as a “Loan Document” and, collectively, as the “Loan
Documents”. As used herein, “Collateral” means, collectively, the “Pledged
Collateral” described in Section 2.1 of the Security Agreement.

In addition, we have made such investigations of law as we have deemed relevant
and necessary as a basis for the opinions expressed below.

In such examination and in rendering the opinions expressed below, we have
assumed: (i) (x) that each of the parties to the Loan Documents (other than the
Credit Parties) is a validly existing entity in the jurisdiction of its
organization, in good standing in each applicable jurisdiction, and has the
power and authority to execute and deliver, and to perform its obligations
under, the Loan Documents to which it is a party, and (y) the due authorization,
execution and delivery of each Loan Document, and each other document referred
to above by all the parties thereto (other than the due authorization, execution
and delivery of the Loan Documents by the Credit Parties); (ii) the genuineness
of all signatures on all documents submitted to us; (iii) the authenticity and
completeness of all documents, corporate, limited liability company and other
entity records, certificates and other instruments reviewed by us; (iv) that
photocopy, electronic, certified, conformed, facsimile and other copies of
original documents, corporate, limited liability company and other entity
records, certificates and other instruments reviewed by us conform to such
original documents, records, certificates and other instruments; (v) the legal
capacity and competency of all individuals executing documents; (vi) that (x)
the Loan Documents are the valid and binding obligations of each of the parties
thereto (other than the Credit Parties) under New York law, enforceable against
such parties (other than the Credit Parties) under New York law in accordance
with their respective terms and have not been amended or terminated orally or in
writing, and (y) the status of the Loan Documents as legally valid and binding
obligations of the parties is not affected by any (1)



--------------------------------------------------------------------------------

To the Agent, the Issuing Banks and the Lenders

May 2, 2018

Page 3

 

breaches of, or defaults under, agreements or instruments, (2) violations of
statutes, rules, regulations or court or governmental orders, or (3) failures to
obtain required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities;
(vii) that there are no agreements or understandings between or among any of the
parties to the Loan Documents or third parties that would expand, modify or
otherwise affect the terms of the Loan Documents or the respective rights or
obligations of the parties thereunder or that would modify, release, terminate,
subordinate or delay the attachment of the security interest and liens granted
thereunder; (viii) that the statements contained in the certificates and
comparable documents of public officials, officers and representatives of the
Credit Parties and other Persons on which we have relied for the purposes of
this opinion letter (including, without limitation, the Good Standing
Certificates) are true and correct on and as of the date hereof; (ix) that the
officers and directors of each of the Credit Parties have properly exercised
their fiduciary duties; and (x) that the rights and remedies set forth in the
Loan Documents will be exercised reasonably and in good faith and were granted
without fraud or duress and for good, valuable and adequate consideration and
without intent to hinder, delay or defeat any rights of any creditors or
stockholders of, or other holders of equity interests in, any of the Credit
Parties. As to all questions of fact material to this opinion letter, we have
relied (without independent investigation, except as expressly indicated herein)
upon certificates or comparable documents of officers and representatives of the
Credit Parties and upon the representations and warranties of the Credit Parties
contained in the Loan Documents, including the Credit Agreement.

Based upon the foregoing, and in reliance thereon, and subject to the
assumptions, limitations, qualifications and exceptions set forth herein, we are
of the following opinions:

1. Each Credit Party is an existing corporation or limited liability company, as
applicable, in good standing under the laws of the state of Delaware; and each
Credit Party has the corporate or limited liability company, as the case may be,
power and authority to enter into and carry out its obligations under the Loan
Documents to which it is a party.

2. Each Credit Party has taken all necessary corporate or limited liability
company, as the case may be, action on its part to be taken by it in order to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party; and each Credit Party has duly executed and delivered each of the
Loan Documents to which it is a party.

3. Each of the Loan Documents constitutes the valid and binding obligation of
each Credit Party which is a party thereto, enforceable against such Credit
Party in accordance with its terms.

4. The execution and delivery by each Credit Party of the Loan Documents to
which it is a party and the incurring and repayment by the Borrowers of the
borrowings under the Credit Agreement, the guaranteeing by each other Credit
Party of such borrowings pursuant to the Loan Documents, and the granting of the
security interests granted by it under the Security Agreement do not (i) cause
such Credit Party to violate the Delaware General Corporation Law, Delaware
Limited Liability Company Act or any federal or New York State statute, rule or
regulation, (ii) constitute a breach by such Credit Party of, or constitute a
default by such Credit Party under, the express terms any of the agreements
listed on Schedule B to this letter (the “Reviewed Agreements”) to which such
Credit Party is a party, (iii) result in the creation or imposition of any Lien
upon any of the property of such Credit Party pursuant to any of the Reviewed
Agreements or (iv) violate any provision of the Charter Documents of such Credit
Party.



--------------------------------------------------------------------------------

To the Agent, the Issuing Banks and the Lenders

May 2, 2018

Page 4

 

5. No consent, approval or authorization of, or filing with, any federal or New
York State governmental body or authority is required to be obtained or made by
the Credit Parties to authorize, or is otherwise required to be obtained or made
by the Credit Parties in connection with, the execution and delivery of the Loan
Documents by the Credit Parties which are parties thereto and the incurring and
repayment by the Borrower of the borrowings under the Credit Agreement, the
guaranteeing by each other Credit Party of such borrowings pursuant to the Loan
Documents, and the granting of the security interests granted by it under the
Security Agreement, other than such filings or recordings as may be necessary to
perfect liens.

6. The making of the Loans on the date hereof and the application of the
proceeds thereof as provided in the Credit Agreement do not violate Regulation U
or X of the Board of Governors of the Federal Reserve System.

7. No Credit Party is, and after giving effect to the application of the
proceeds of the Loans advanced on the date hereof for the purposes permitted by
the Credit Agreement, no Credit Party will then be (solely as a result of such
application), required to register as an “investment company” as defined in the
Investment Company Act of 1940, as amended.

8. (a) The Security Agreement creates in favor of the Collateral Agent, for the
benefit of the Agent, the Issuing Banks and the Lenders, valid security
interests under the Uniform Commercial Code as in effect in the State of New
York (the “New York UCC”) in the rights of each Credit Party that is a party to
such Security Agreement in such of the Collateral described in such Security
Agreement in which security interests can be created under Article 9 of the New
York UCC (the “Article 9 Collateral”).

(b) Each Delaware Financing Statement is in appropriate form for filing in the
Delaware Filing Office. Upon the filing of each Delaware Financing Statement in
the Delaware Filing Office, the security interest of the Collateral Agent in the
respective Credit Party’s rights in the Article 9 Collateral described in such
Delaware Financing Statement will be perfected under the Uniform Commercial Code
as in effect in the State of Delaware (the “Delaware UCC”), in each case to the
extent that a security interest in such Article 9 Collateral can be perfected by
the filing of a financing statement in the Delaware Filing Office under the
Delaware UCC.

The foregoing opinions are subject to the following assumptions, exceptions,
qualifications and limitations:

A. We express no opinion with respect to any of the following (collectively, the
“Excluded Laws”): (i) anti-fraud laws or, except as expressly set forth in
opinion paragraph 7, other federal or state securities laws; (ii) except as
expressly set forth in opinion paragraph 6, Federal Reserve Board margin
regulations; (iii) pension or employee benefit laws, e.g., ERISA; (iv) federal
or state antitrust, trade or unfair competition laws, including, without
limitation, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended; and the Exon-Florio Act; (v) the statutes, ordinances, administrative
decisions or rules and regulations of counties, towns, municipalities and other
political subdivisions (whether created or enabled through legislative action at
the federal, state or regional level); (vi) federal or state environmental laws;
(vii) federal or state land use, building codes or subdivision laws or other
laws, rules or regulations relating to the construction, installation or
operation of any property or assets; (viii) federal or state tax laws;
(ix) federal or state laws relating to communications (including, without
limitation, the Communications Act of 1934, as amended, and the
Telecommunications Act of 1996, as amended);



--------------------------------------------------------------------------------

To the Agent, the Issuing Banks and the Lenders

May 2, 2018

Page 5

 

(x) federal patent, copyright or trademark, state trademark or other federal or
state intellectual property laws; (xi) federal or state racketeering laws, e.g.,
RICO; (xii) federal or state health care laws or federal or state safety laws,
e.g., OSHA; (xiii) federal or state laws concerning aviation, vessels, railways
or other means of transportation; (xiv) federal or state laws concerning public
utilities; (xv) federal or state labor or employment laws; (xvi) federal or
state laws or policies concerning (A) national or local emergencies,
(B) possible judicial deference to acts of sovereign states including judicial
acts, or (C) criminal or civil forfeiture laws; (xvii) federal or state banking
or insurance laws; (xviii) export, import or customs laws; (xix) anti-terrorism
orders, as the same may be renewed, extended, amended or replaced, or any
federal, state or local laws, statutes, ordinances, orders, governmental rules,
regulations, licensing requirements or policies relating to the same, including,
without limitation, Executive Order 13224, effective September 24, 2001; (xx)
the USA Patriot Improvement and Reauthorization Act of 2005, its successor
statutes or similar statutes in effect from time to time, or the policies
promulgated thereunder or any foreign assets control regulations of the United
States Treasury Department or any enabling legislation or order relating
thereto; (xxi) federal or state laws concerning bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, including, without limitation, fraudulent transfer or fraudulent
conveyance laws; (xxii) other federal or state statutes of general application
to the extent they provide for criminal prosecution (e.g., mail fraud and wire
fraud statutes); or, in the case of each of the foregoing, any rules or
regulations promulgated thereunder or administrative or judicial decisions with
respect thereto; or (xxiii) usury or other laws limiting or regulating the
maximum amount of interest that may be charged, collected, received or
contracted for other than the internal laws of the State of New York, and
without limiting the foregoing, we expressly disclaim any opinion as to the
usury or other such laws of any other jurisdiction (including laws of other
states made applicable through principles of Federal preemption or otherwise)
which may be applicable to the transactions contemplated by the Operative
Documents.

B. We express no opinion with respect to (i) the truth of the factual
representations and warranties contained in the Loan Documents, or (ii) any
document or agreement other than the Loan Documents and the Financing
Statements, regardless of whether such document or agreement is referred to in
the Loan Documents.

C. We express no opinion with respect to the effect that the introduction of
extrinsic evidence as to the meaning of any Loan Document may have on the
opinions expressed herein.

D. Our opinions are limited solely to laws and regulations (other than the
Excluded Laws) that, in our experience, are normally applicable to transactions
in the nature of those contemplated by the Loan Documents between unregulated
parties. We express no opinion as to the effect on our opinions regarding the
Loan Documents arising out of the status or activities of, or laws applicable
to, the Agent, the Collateral Agent, the Co-Syndication Agents, the
Co-Documentation Agents, the Joint Lead Arrangers and Joint Lead Bookmanagers,
the Lenders or any other party, if any, to the Loan Documents (other than the
Credit Parties under federal or New York State law), and, without limiting the
foregoing, we are not expressing any opinion as to the effect of compliance or
non-compliance by such parties with any state or federal laws or regulations
applicable to the transactions contemplated by the Loan Documents because of the
nature of any of their businesses.

E. With respect to our opinions set forth in opinion paragraph 1, with your
permission, we are relying solely and without independent investigation on our
review and examination of (i) with respect to the valid existence and good
standing of the Credit Parties, the Good Standing Certificates, and (ii) with
respect to entity power and authority of the Credit Parties, the Charter
Documents and applicable statutes governing the incorporation or formation of
the Credit Parties, as such statutes appear in a standard compilation thereof
and, without regard to any rules or regulations promulgated under such statutes
or any judicial or administrative interpretation thereof.



--------------------------------------------------------------------------------

To the Agent, the Issuing Banks and the Lenders

May 2, 2018

Page 6

 

F. In giving our opinion set forth in opinion paragraph 2, (i) with respect to
the due execution of the Loan Documents, we have relied solely upon the
incumbency and signature certificates referred to above with respect to the
identity and signatures of the signatories, and (ii) with respect to due
authorization to execute, deliver and perform the Loan Documents, no opinion is
expressed with respect to internal authorizations of any entity that is a
partner, member or manager of any Credit Party that is a general or limited
partnership or limited liability company, unless such partner, member or manager
is a Credit Party.

G. Our opinions are subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally, including, without limitation, fraudulent transfer or
fraudulent conveyance laws; (ii) the effect of public policy considerations,
statutes or court decisions that may limit rights to obtain exculpation,
indemnification or contribution (including, without limitation, indemnification
regarding violations of the securities laws and indemnification for losses
resulting from a judgment for the payment of any amount other than in United
States dollars); (iii) the effect of general principles of equity (including,
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing) and the availability of equitable remedies (including, without
limitation, specific performance and equitable relief), regardless of whether
considered in a proceeding in equity or at law; and (iv) the effect of certain
laws and judicial decisions which may render unenforceable in whole or in part
certain rights and remedies provided in the Security Agreement (including any
thereof which conflict with, are rendered ineffective by or are not permitted
under Article 9 of the Uniform Commercial Code as in effect in any applicable
jurisdiction, or are in conflict with any other laws governing foreclosure and
disposition procedures or limitations on attorneys’ or trustee fees), but the
inclusion of such rights and remedies in the Security Agreement does not affect
the validity of the Security Agreement, or render the Security Agreement
inadequate for the practical realization of the security interests and liens
afforded thereby (except for the economic consequences of procedural or other
delay that may arise from compliance with applicable law), upon a material
default by the Borrower in the payment of principal or interest as provided in
the Credit Agreement or upon another material Event of Default as defined
therein.

H. No opinion is expressed herein with respect to the validity, binding effect
or enforceability of (i) any provision of the Loan Documents allowing any party
to exercise any remedial rights without notice to any Credit Party; (ii) any
waiver of demand or notice by any Credit Party, or any waiver of any rights or
any defense which as a matter of law or public policy cannot be waived, in
either case to the extent contained in the Loan Documents; (iii) any provision
of the Loan Documents purporting to prohibit, restrict or condition the
assignment of any agreement or instrument to the extent the same is rendered
ineffective by Sections 9-406 through 9-409 of the Uniform Commercial Code as in
effect in a relevant jurisdiction; (iv) any provision of the Loan Documents
purporting to establish evidentiary standards; (v) any provision of the Loan
Documents purporting to establish the subject matter jurisdiction of the United
States District Court to adjudicate any controversy related to any of the Loan
Documents; (vi) any provision of the Loan Documents purporting to entitle the
Collateral Agent, any Lender or any other Person to specific performance of any
provision thereof; (vii) any provision of the Loan Documents requiring a Person
to cause another Person to take or to refrain from taking action under
circumstances in which such Person does not control such other Person;
(viii) any provision of the Loan Documents providing for the effectiveness of
service of process by mail in any suit, action or proceeding of any nature
arising in



--------------------------------------------------------------------------------

To the Agent, the Issuing Banks and the Lenders

May 2, 2018

Page 7

 

connection with or in any way relating to any Loan Document; (ix) any provision
of the Loan Documents requiring waivers or amendments to be in writing insofar
as such provision suggests that oral or other modifications, amendments or
waivers could not be effectively agreed upon by the parties or that the doctrine
of promissory estoppel might not apply; (x) any provision of the Loan Documents
stating that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to any other right or remedy, that
the election of some particular remedy does not preclude recourse to one or more
others or that failure to exercise or delay in exercising rights or remedies
will not operate as a waiver of any such right or remedy; (xi) any liquidated
damage or other provision of the Loan Documents that imposes (or is deemed or
construed to impose) a penalty or forfeiture; (xii) any provision of the Loan
Documents appointing one party as an attorney-in-fact for an adverse party;
(xiii) any provision of the Loan Documents purporting to limit the liability of
any party thereto to third parties; (xiv) any provision of the Loan Documents
stating that time is of the essence; (xv) any provision of the Loan Documents
that constitutes (or is construed to constitute) an agreement to agree;
(xvi) any right of setoff to the extent asserted by a participant in the rights
of a Lender under the Loan Documents; (xvii) any provision of the Loan Documents
that may be deemed to impose on the Collateral Agent standards of care for the
custody or preservation of Collateral in the possession or control of the
Collateral Agent to the extent such standards of care violate, or are otherwise
rendered unenforceable by, Section 9-207 or 9-208 of the New York UCC;
(xviii) any provision of the Loan Documents insofar as it purports to provide
for a power of sale; (xix) any provision of the Loan Documents insofar as it
purports to provide for a waiver of a right of reinstatement; (xx) any
provisions of the Loan Documents regarding “bail-in” statutes or similar laws;
or (xxi) any provision of the Loan Documents that would require payment of
(A) any unamortized original issue discount (including any original issue
discount effectively created by payment of a fee), or (B) the closing or
arrangement fees, to the extent they are considered to be fees for the
“brokerage, soliciting, driving or procuring of a loan” and exceed 0.50% of the
amount thereof in violation of New York General Obligations Law Section 5-531.

I. No opinion is expressed herein with respect to the validity, binding effect
or enforceability of any provision of the Loan Documents insofar as it purports
to effect a choice of governing law or choice of forum for the adjudication of
disputes or with respect to the acceptance by a federal court located in the
State of New York of jurisdiction of a dispute arising under the Loan Documents,
other than (a) the enforceability by a New York State court under New York
General Obligations Law Section 5-1401 of the choice of New York State law as
the governing law of the Loan Documents (subject, however, to the extent limited
by the Constitution of the United States and by Section 1-301 of the New York
UCC), and (b) the enforceability by a New York State court under New York
General Obligations Law Section 5-1402 of New York State courts as a
non-exclusive forum for the adjudication of disputes with respect to the Loan
Documents.

J. With respect to our opinions set forth in opinion paragraph 4 regarding the
Reviewed Agreements and the Charter Documents, we have not reviewed, and express
no opinion on, (i) financial covenants or similar provisions requiring financial
calculations or determinations to ascertain whether there is any breach of or
default under such provisions or (ii) provisions relating to the occurrence of a
“material adverse effect,” “material adverse change” or words of similar import.
In addition, our opinions relating to the Reviewed Agreements are subject to the
effect on the Reviewed Agreements of (x) the introduction of extrinsic evidence
to interpret the terms thereof and (y) any non-written modifications thereof.
Moreover, our opinions relating to those agreements are based solely upon the
plain meaning of their language without regard to interpretation or construction
that might be indicated by the laws governing those agreements.



--------------------------------------------------------------------------------

To the Agent, the Issuing Banks and the Lenders

May 2, 2018

Page 8

 

K. We express no opinion with respect to (i) the right, title or interest of any
Credit Party in or to any property, or (ii) except as expressly set forth in
opinion paragraph 8, the creation or perfection of any security interests or
liens, or (iii) the priority of any security interests or liens.

L. Our opinions set forth in opinion paragraph 8 are subject to the following
additional exceptions, qualifications and limitations:

1. We express no opinion with respect to (a) any law other than Article 9 and,
to the extent applicable, Article 8 of the Uniform Commercial Code as in effect
in the State of New York or the State of Delaware (each such Uniform Commercial
Code being referred to as a “Relevant UCC” and each such State being referred to
as a “Relevant Jurisdiction”), or (b) the effect on the opinions expressed in
opinion paragraph 8 of any law other than the New York UCC or any other Relevant
UCC. We express no opinion as to the applicability or effect of the choice of
law rules of the Hague Securities Convention. For purposes of this opinion,
“Hague Securities Convention” means the Hague Convention on the Law Applicable
to Certain Rights in Respect of Securities Held with an Intermediary, concluded
5 July 2006.

2. We have assumed that neither the Collateral Agent nor any of the Lenders has
waived, subordinated or agreed to any modification of the perfection or priority
of any of the security interests granted pursuant to the Security Agreement.

3. We have assumed (a) that each of the Security Agreement and the Financing
Statements reasonably identifies the Collateral purported to be covered thereby
and (b) the accuracy of all information relating to the secured party as set
forth in the Financing Statement(s) and we do not express any opinion on the
effect of Excluded Assets (as defined in the Security Agreement) on the
sufficiency of the description of the Collateral.

4. We have assumed that (a) each of the Credit Parties has rights in the
Collateral or the power to transfer rights in the Collateral (within the meaning
of Section 9-203 of the New York UCC and each other Relevant UCC) in which it
has granted security interests pursuant to the Security Agreement, and (b) value
has been given (within the meaning of Section 9-203 of the New York UCC and each
other Relevant UCC) for the grant of the security interests pursuant to the
Security Agreement.

5. We express no opinion as to any part of the Collateral that consists or will
consist of fixtures, cooperative interests, consumer goods, farm products,
commercial tort claims, timber to be cut, or as-extracted collateral.

6. We express no opinion as to any part of the Collateral not subject to Article
9 or, to the extent applicable, Article 8 of the New York UCC or another
Relevant UCC.

7. Section 552 of the United States Bankruptcy Code limits the extent to which
property acquired by a debtor after the commencement of a case under the United
States Bankruptcy Code may be subject to a security interest arising from a
security agreement entered into by the debtor before the commencement of such
case.

8. We call to your attention that under the New York UCC and each other Relevant
UCC, events occurring subsequent to the date hereof or the passage of time may
affect any security interest subject to such Uniform Commercial Code including,
but not limited to, factors of the type identified in:



--------------------------------------------------------------------------------

To the Agent, the Issuing Banks and the Lenders

May 2, 2018

Page 9

 

Section 9-315 with respect to proceeds; Section 9-507 with respect to changes in
name; Section 9-316 with respect to changes in the location of the collateral
and changes in the location of the debtor, in each case, to the extent the same
was relevant to the initial perfection of the applicable security interest;
Section 9-508 with respect to new debtors becoming bound as a debtor by a
security agreement entered into by another person or entity; Section 9-339 with
respect to subordination agreements; Section 9-515 with respect to continuation
statements; Sections 9-320, 9-321, 9-330, 9-331 and 9-332 with respect to
subsequent purchasers or transferees of any collateral; and Sections 9-335 and
9-336 with respect to goods which are, or may become, accessions or commingled
goods. In addition, actions taken by a secured party (e.g., releasing or
assigning the security interest, delivering possession of the collateral to a
debtor or another person, expiration or termination of a control agreement or
other event resulting in the loss of control of collateral or voluntarily
subordinating a security interest) may affect any security interest subject to
the New York UCC or another Relevant UCC.

M. We express no opinion as to the assignment or transfer of any interest, or
the creation, attachment, validity, perfection or enforceability of any security
interest, in Collateral that consists of any account, chattel paper, document,
goods, instrument, promissory note, investment property or general intangible
(including, without limitation, any agreement, contract, permit, license or
franchise) if and to the extent (i) such assignment or transfer, or the
creation, attachment, perfection or enforceability of such security interest,
is, or is construed to be, in violation of any prohibition, limitation or
restriction contained in an agreement or instrument or a law, statute or
regulation applicable to, or purporting to be applicable to, such Collateral,
and (ii) such prohibition, limitation or restriction is not rendered, or deemed
to be rendered, ineffective under and pursuant to Section 9-406, 9-407 or 9-408
of an applicable Uniform Commercial Code.

N. We render no opinion regarding (i) the necessity of any consent, approval or
authorization, or the contravention of any law or agreement, arising from any
Credit Party’s execution or delivery of, or performance of its obligations
under, any Loan Document, (ii) the validity, binding effect or enforceability of
any Loan Document with respect to any Credit Party, or (iii) the creation,
perfection or enforceability of any security interest or lien pursuant to any
Loan Document, in each case set forth in clauses (i), (ii) and (iii), to the
extent that such Loan Document involves any obligation (including any guaranty)
of such Credit Party, or any grant of a security interest or lien to secure any
obligation (including any guaranty) of such Credit Party, with respect to any
“swap” (as such term is defined in the Commodity Exchange Act) if such Credit
Party is not an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act and is from time to time interpreted by the Commodity
Futures Trading Commission (or its successor) in its regulations, orders,
letters or other announcements) at the time such obligation is incurred, or such
security interest or lien is granted, by such Credit Party.

Without limiting any of the other limitations, exceptions and qualifications
stated elsewhere herein (including, without limitation, qualification paragraph
A with respect to Excluded Laws), we express no opinion with regard to any law
other than, as in effect on the date of this opinion letter, (i) the internal
laws of the State of New York; (ii) with respect to opinion paragraph 8, and to
the extent set forth therein, Articles 8 and 9 of the Relevant UCCs; (iii) to
the extent set forth in opinion paragraph 1 with respect to each Credit Party,
in opinion paragraph 2 with respect to the due authorization and execution by
each Credit Party of the Loan Documents to which it is a party and in opinion
paragraph 4 with respect to violation of the Delaware General Corporation Law,
Delaware Limited Liability Company Act or Charter Documents of each Credit
Party, the Delaware General Corporation Law or Delaware Limited Liability
Company Act, as applicable (in each case, based solely upon our review of a
standard compilation thereof



--------------------------------------------------------------------------------

To the Agent, the Issuing Banks and the Lenders

May 2, 2018

Page 10

 

without regard to any rules or regulations promulgated thereunder or any
judicial or administrative interpretation thereof); and (iv) the federal laws of
the United States. Although we are not admitted to practice in the State of
Delaware and have not obtained opinions of counsel admitted in the State of
Delaware with respect to the perfection or the continued perfection or the
priority of the security interests created by the Security Agreement in the
Collateral covered thereby, we have examined the applicable provisions of
Articles 8 and 9 of the Delaware UCC as currently in effect in the State of
Delaware, as those provisions appear in standard compilations thereof (without
regard to any regulations promulgated thereunder or any judicial or
administrative interpretations thereof), and our opinions expressed in opinion
paragraph 8, to the extent such opinions involve conclusions as to any Financing
Statement being in appropriate form for filing and as to perfection of such
security interests under the laws of the State of Delaware, are based solely
upon such review. We are not engaged in practice in the State of Delaware and,
without limitation, we do not express any opinion regarding any Delaware
contract law. We have assumed without independent investigation that each
limited liability company agreement of a Credit Party that is a limited
liability company is (A) a legal, valid and binding obligation of each party
thereto, enforceable against it in accordance with its terms, (B) in full force
and effect, and (C) the entire agreement of the parties pertaining to the
subject matter thereof; to the extent that our opinions are dependent on the
interpretation of such agreement, it is based on the plain meaning of the
provisions thereof in light of the Delaware Limited Liability Company Act.

This opinion letter deals only with the specified legal issues expressly
addressed herein, and you should not infer any opinion that is not explicitly
addressed herein from any matter stated in this opinion letter. The opinions
expressed herein are to be governed by the law of the State of New York and
shall be construed in accordance with the customary practice in New York of
lawyers who regularly give, and lawyers who regularly advise opinion recipients
regarding, opinions of the kinds contained herein.

This opinion letter is solely for the benefit of the addressees in connection
with the Loan Documents. Without our prior written consent, this opinion letter
may not be relied upon by the addressees for any other purpose or relied upon by
any other Person, or furnished, assigned, or quoted to any other Person, except
that this opinion letter may be (i) furnished to (but may not be relied upon by)
accountants and counsel for any Lender on the basis that they make no further
disclosure, and any bank regulatory authority having jurisdiction over any
Lender which requires such Lender to furnish this opinion letter and
(ii) pursuant to judicial process or governmental order. This opinion letter
speaks only as of the date hereof and is not to be deemed to have been reissued
by any subsequent delivery of a copy hereof. We expressly disclaim any
responsibility to advise you or any other Person of any development or
circumstance of any kind, including any change in law or fact, that may occur
after the date of this opinion letter that might affect the opinions expressed
in this opinion letter. Furthermore, all rights hereunder may be asserted only
in a single proceeding by and through the Agent or the Required Lenders.

Notwithstanding the restrictions on reliance in the immediately preceding
paragraph, at your request, we hereby consent to reliance on the opinions
expressed herein, solely in connection with the Transaction Documents, by any
party that becomes a Lender subsequent to the date of this opinion letter in
accordance with the provisions of the Credit Agreement (each, an “Additional
Lender”) as if this opinion letter were addressed and delivered to such
Additional Lender on the date hereof, on the conditions and understanding that
(i) any such reliance (A) must be actual and reasonable under the circumstances
existing at the time such Additional Lender becomes a Lender, including any
circumstances relating to changes in law, facts or any other developments known
to or reasonably knowable by such Additional Lender at such time and (B) can
occur only after such Additional Lender’s consultation concerning this opinion
letter with



--------------------------------------------------------------------------------

To the Agent, the Issuing Banks and the Lenders

May 2, 2018

Page 11

 

counsel experienced in secured lending matters, (ii) our consent to such
reliance shall not constitute a reissuance of this opinion letter or otherwise
extend any statute of limitations period applicable hereto on the date of this
opinion letter, and (iii) in no event shall any Additional Lender have any
greater rights with respect hereto than the original addressees of this opinion
letter.

Very truly yours,



--------------------------------------------------------------------------------

To the Agent, the Issuing Banks and the Lenders

May 2, 2018

Page 12

 

Schedule A

Subsidiaries of Borrowers

 

Name of Credit Party

  

Type of Organization

  

Jurisdiction of

Organization

PBF Power Marketing LLC    Limited Liability Company    Delaware PBF Investments
LLC    Limited Liability Company    Delaware PBF Finance Corporation   
Corporation    Delaware PBF Services Company LLC    Limited Liability Company   
Delaware PBF International Inc.    Corporation    Delaware PBF Energy Western
Region LLC    Limited Liability Company    Delaware Torrance Logistics Company
LLC    Limited Liability Company    Delaware



--------------------------------------------------------------------------------

Schedule B

Reviewed Agreements

That certain Indenture, dated as of November 24, 2015 by and among Holdings, PBF
Finance Corporation, the guarantors listed on the signature pages thereto,
Wilmington Trust, National Association, as Trustee and Deutsche Bank Trust
Company as paying agent, registrar, transfer agent, authenticating agent and
collateral agent as amended by that certain First Supplemental Indenture, dated
as of July 29, 2016, among PBF Western Region LLC, Torrance Refining Company
LLC, Torrance Logistics Company LLC, Wilmington Trust, National Association and
Deutsche Bank Trust Company Americas.

That certain Indenture, dated as of May 30, 2017 by and among Holdings, PBF
Finance Corporation, the guarantors listed on the signature pages thereto,
Wilmington Trust, National Association, as Trustee, and Deutsche Bank Trust
Company as paying agent, registrar, transfer agent, authenticating agent and
collateral agent.



--------------------------------------------------------------------------------

EXHIBIT O

[Form of]

SOLVENCY CERTIFICATE

May 2, 2018

The undersigned, each an authorized representative of PBF Holding Company LLC, a
Delaware limited liability company (“Holdings”), Paulsboro Refining Company LLC,
a Delaware limited liability company (“Paulsboro”), Delaware City Refining
Company LLC, a Delaware limited liability company (“Delaware City”), Toledo
Refining Company LLC, a Delaware limited liability company (“Toledo”) Chalmette
Refining, L.L.C, a Delaware limited liability company (“Chalmette”), and
Torrance Refining Company LLC, a Delaware limited liability company
(“Torrance”), DO HEREBY CERTIFY, to the best of my knowledge, on behalf of
Borrowers, and not in any individual capacity, that:

1. This Certificate is furnished pursuant to Section 4.01(d) of the Senior
Secured Revolving Credit Agreement dated as of May 2, 2018 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Holdings, Delaware City, Paulsboro, Toledo, Chalmette and
Torrance (and together with Holdings, Delaware City, Paulsboro, Toledo and
Chalmette, “Borrowers” and each individually, a “Borrower”), the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given it in Article I of the Credit Agreement), the
Lenders, Bank of America, N.A., as an Issuing Bank, Administrative Agent (in
such capacity, the “Administrative Agent”), Collateral Agent (in such capacity,
the “Collateral Agent”), and as Swingline Lender (in such capacity, the
“Swingline Lender”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, ABN
AMRO Capital USA LLC, BNP Paribas, Citibank, N.A., Credit Agricole Corporate and
Investment Bank, Deutsche Bank Trust Company Americas, MUFG Bank, Ltd., Natixis,
New York Branch, Royal Bank of Canada and Wells Fargo Bank, National
Association, as the Joint Lead Arrangers and Joint Bookrunners (in such
capacity, the “Joint Lead Arrangers”) and as the Co-Syndication Agents (in such
capacity, the “Co-Syndication Agents”), and Barclays Bank PLC, Societe Generale,
SunTrust Bank, Regions Bank and Sumitomo Mitsui Banking Corporation as the
Co-Documentation Agents (in such capacity, the “Co-Documentation Agents”).

2. I am familiar with the historical and current financial condition of the Loan
Parties on a consolidated basis as an authorized officer of such Loan Party. In
preparing this certificate, I have made such investigations and inquiries as I
deem necessary and prudent in connection with the matters set forth herein and
have reviewed the terms of the Credit Agreement and the other Loan Documents.

 

O-1



--------------------------------------------------------------------------------

3. Based upon the foregoing, I have reached the conclusions that as of the date
hereof, after giving effect to the Transactions (including the incurrence of the
Loans) to be consummated on the date of this certificate:

a. The sum of the present fair saleable value of the assets of the Loan Parties
on a consolidated basis, on a going concern basis, is greater than the total
amount of liabilities (including contingent and unliquidated) of the Loan
Parties on a consolidated basis as they become absolute and matured. The amount
of contingent or unliquidated liabilities having been computed at an amount
that, in light of all of the facts and circumstances existing at the Effective
Date, represents the amount that can reasonably be expected to become an actual
or matured liability.

b. The Loan Parties do not, on a consolidated basis, have unreasonably small
capital in relation to their business.

c. The Loan Parties, on a consolidated basis, have not incurred, do not intend
to incur, and do not believe they will incur, debts beyond their ability to pay
such debts as such debts mature in the ordinary course of business

 

O-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.

 

PBF HOLDING COMPANY, LLC By:  

 

  Name:   Title:       [Financial Officer] PAULSBORO REFINING COMPANY LLC By:  

 

  Name:   Title:       [Financial Officer] DELAWARE CITY REFINING COMPANY LLC
By:  

 

  Name:   Title:       [Financial Officer] TOLEDO REFINING COMPANY LLC By:  

 

  Name:   Title:       [Financial Officer] CHALMETTE REFINING, L.L.C. By:  

 

  Name:   Title:       [Financial Officer] TORRANCE REFINING COMPANY LLC By:  

 

  Name:   Title:       [Financial Officer]

 

O-3



--------------------------------------------------------------------------------

EXHIBIT P

[Form of]

INTERCOMPANY NOTE

New York, New York

[date]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.

This note (“Note”) is an Intercompany Note referred to in the Senior Secured
Revolving Credit Agreement dated as of May 2, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among PBF Holding Company LLC, a Delaware limited liability company
(“Holdings”), Delaware City Refining Company LLC, a Delaware limited liability
company (“Delaware City”), Paulsboro Refining Company LLC, a Delaware limited
liability company (“Paulsboro”), Toledo Refining Company LLC, a Delaware limited
liability company (“Toledo”), Chalmette Refining, L.L.C., a Delaware limited
liability company (“Chalmette”), and Torrance Refining Company LLC, a Delaware
limited liability company (“Torrance” and together with Holdings, Delaware City,
Paulsboro, Toledo and Chalmette, “Borrowers” and each individually, a
“Borrower”), the Subsidiary Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given it in Article I of the
Credit Agreement), the Lenders, Bank of America, N.A., as an Issuing Bank,
Administrative Agent (in such capacity, the “Administrative Agent”), Collateral
Agent (in such capacity, the “Collateral Agent”), and as Swingline Lender (in
such capacity, the “Swingline Lender”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated, ABN AMRO Capital USA LLC, BNP Paribas, Citibank, N.A., Credit
Agricole Corporate and Investment Bank, Deutsche Bank Trust Company Americas,
MUFG Bank, Ltd., Natixis, New York Branch, Royal Bank of Canada and Wells Fargo
Bank, National Association, as the Joint Lead Arrangers and Joint Bookrunners
(in such capacity, the “Joint Lead Arrangers”) and as the Co-Syndication Agents
(in such capacity, the “Co-Syndication Agents”), and Barclays Bank PLC, Societe
Generale, SunTrust Bank, Regions Bank and Sumitomo Mitsui Banking Corporation as
the Co-Documentation Agents (in such capacity, the “Co-Documentation Agents”),
and is subject to the terms of the Credit Agreement and shall be pledged by each
Payee pursuant to the Security Agreement, to the extent required pursuant to the
terms thereof. Each Payee hereby acknowledges and agrees that the Agents may
exercise all rights provided in the Credit Agreement and the Security Agreement
with respect to this Note.

 

P-1



--------------------------------------------------------------------------------

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Loan Party to any Payee other
than Borrowers shall be subordinate and junior in right of payment, to the
extent and in the manner hereinafter set forth, to all Obligations of such Payor
under the Credit Agreement, including, without limitation, where applicable,
under such Payor’s guarantee of the Obligations under the Credit Agreement (such
Obligations and other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
(other than Unasserted Contingent Obligations) before any Payee is entitled to
receive (whether directly or indirectly), or make any demands for, any payment
on account of this Note and (y) until the holders of Senior Indebtedness are
paid in full in cash in respect of all amounts constituting Senior Indebtedness
(other than Unasserted Contingent Obligations), any payment or distribution to
which such Payee would otherwise be entitled (other than debt securities of such
Payor that are subordinated, to at least the same extent as this Note, to the
payment of all Senior Indebtedness then outstanding (such securities being
hereinafter referred to as “Restructured Debt Securities”)) shall be made to the
holders of Senior Indebtedness;

(ii) if any event of default occurs and is continuing with respect to any Senior
Indebtedness (including any Event of Default under the Credit Agreement), then
no payment or distribution of any kind or character shall be made by or on
behalf of the Payor or any other Person on its behalf with respect to this Note;
and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash (other than Unasserted Contingent
Obligations), such payment or distribution shall be held in trust for the
benefit of, and shall be paid over or delivered to, the holders of Senior
Indebtedness (or their representatives), ratably according to the respective
aggregate amounts remaining unpaid thereon, to the extent necessary to pay all
Senior Indebtedness in full in cash (other than Unasserted Contingent
Obligations).

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Agents, the Issuing Bank and the Lenders and the
Agents, the Issuing Bank and the Lenders are obligees under this Note to the
same extent as if their names were written herein as such and the Agents may, on
their own behalf, the Issuing Bank and the Lenders, proceed to enforce the
subordination provisions herein.

 

P-2



--------------------------------------------------------------------------------

The indebtedness evidenced by this Note owed by any Payor that is not a Loan
Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

Each Payor hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this Note.
All payments under this Note shall be made without offset, counterclaim or
deduction of any kind.

 

P-3



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

 

PBF HOLDING COMPANY LLC By:  

 

  Name:   Title: DELAWARE CITY REFINING COMPANY LLC By:  

 

  Name:   Title: PAULSBORO REFINING COMPANY LLC By:  

 

  Name:   Title: PBF POWER MARKETING, LLC By:  

 

  Name:   Title: PBF INVESTMENTS LLC By:  

 

  Name:   Title: TOLEDO REFINING COMPANY LLC By:  

 

  Name:   Title:

 

P-4



--------------------------------------------------------------------------------

PBF FINANCE CORPORATION

 

By:  

 

  Name:   Title: PBF SERVICES COMPANY LLC By:  

 

  Name:   Title: CHALMETTE REFINING, L.L.C. By:  

 

  Name:   Title: TORRANCE REFINING COMPANY LLC By:  

 

  Name:   Title:

 

P-5



--------------------------------------------------------------------------------

PBF ENERGY WESTERN REGION LLC By:  

 

  Name:   Title: TORRANCE LOGISTICS COMPANY LLC By:  

 

  Name:   Title: PBF INTERNATIONAL INC. By:  

 

  Name:   Title:

 

P-6



--------------------------------------------------------------------------------

EXHIBIT Q

[Form of]

NON-BANK CERTIFICATE

Reference is made to the Senior Secured Revolving Credit Agreement dated as of
May 2, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among PBF Holding Company
LLC, a Delaware limited liability company (“Holdings”), Delaware City Refining
Company LLC, a Delaware limited liability company (“Delaware City”), Paulsboro
Refining Company LLC, a Delaware limited liability company (“Paulsboro”), Toledo
Refining Company LLC, a Delaware limited liability company (“Toledo”), Chalmette
Refining, L.L.C., a Delaware limited liability company (“Chalmette”), and
Torrance Refining Company LLC, a Delaware limited liability company (“Torrance”
and together with Holdings, Delaware City, Paulsboro, Toledo and Chalmette,
“Borrowers” and each individually, a “Borrower”), the Subsidiary Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given it in Article I of the Credit Agreement), the Lenders, Bank of
America, N.A., as an Issuing Bank, Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent (in such capacity, the “Collateral
Agent”), and as Swingline Lender (in such capacity, the “Swingline Lender”),
Merrill Lynch, Pierce, Fenner & Smith Incorporated, ABN AMRO Capital USA LLC,
BNP Paribas, Citibank, N.A., Credit Agricole Corporate and Investment Bank,
Deutsche Bank Trust Company Americas, MUFG Bank, Ltd., Natixis, New York Branch,
Royal Bank of Canada and Wells Fargo Bank, National Association, as the Joint
Lead Arrangers and Joint Bookrunners (in such capacity, the “Joint Lead
Arrangers”) and as the Co-Syndication Agents (in such capacity, the
“Co-Syndication Agents”), and Barclays Bank PLC, Societe Generale, SunTrust
Bank, Regions Bank and Sumitomo Mitsui Banking Corporation as the
Co-Documentation Agents (in such capacity, the “Co-Documentation Agents”).

The undersigned is not (i) a bank (as such term is used in Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”)), (ii) a
“10 percent shareholder” of a Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and no payments in connection with the Loan
Documents are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrowers (or, in
the case of a Participant, the Lender from which the Loan was purchased) with
duly completed copies of its non-U.S. person status on Internal Revenue Service
form W-8BEN (or any successor forms).

 

Q-1



--------------------------------------------------------------------------------

[NAME OF LENDER]

By:

 

 

Name:

Title:

[ADDRESS]

Dated:             , 201      .

 

Q-2



--------------------------------------------------------------------------------

EXHIBIT R

[Form of]

BORROWING BASE CERTIFICATE

[See attached.]

 

R-1